          Case 1:18-cv-02921-JMF Document 490 Filed 11/05/18 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


 STATE OF NEW YORK, et al.,

 Plaintiffs,

 v.
                                                  18-CV-2921 (JMF)
 UNITED STATES DEPARTMENT
 OF COMMERCE, et al.,

 Defendants.


 NEW YORK IMMIGRATION
 COALITION, et. al.,

 Plaintiffs,

 v.                                               18-CV-5025 (JMF) (Consolidated Case)

 UNITED STATES DEPARTMENT OF
 COMMERCE, et. al.,

 Defendants.




  NOTICE OF FILING OF DEPOSITION DESIGNATIONS FOR EARL COMSTOCK

        Plaintiffs hereby file with the Court the synopsis of deposition excerpts for Earl

Comstock (Exhibit 1), and the deposition excerpts for Earl Comstock that will be offered as

substantive evidence (Exhibit 2).
         Case 1:18-cv-02921-JMF Document 490 Filed 11/05/18 Page 2 of 2



Respectfully submitted,

By: ​/s/ Dale Ho
Dale Ho                                          Andrew Bauer
American Civil Liberties Union Foundation        Arnold & Porter Kaye Scholer LLP
125 Broad St.                                    250 West 55th Street
New York, NY 10004                               New York, NY 10019-9710
(212) 549-2693                                   (212) 836-7669
dho@aclu.org                                     Andrew.Bauer@arnoldporter.com

Sarah Brannon*                                   John A. Freedman
American Civil Liberties Union Foundation        Arnold & Porter Kaye Scholer LLP
915 15th Street, NW                              601 Massachusetts Avenue, N.W.
Washington, DC 20005-2313                        Washington, DC 20001-3743
202-675-2337                                     (202) 942-5000
sbrannon@aclu.org                                John.Freedman@arnoldporter.com
* Not admitted in the District of Columbia;
practice limited per D.C. App. R. 49(c)(3).


Perry M. Grossman
New York Civil Liberties Union
Foundation
125 Broad St.
New York, NY 10004
(212) 607-3300 601
pgrossman@nyclu.org

Attorneys for the NYIC Plaintiffs


BARBARA D. UNDERWOOD
Attorney General of the State of New York
By: ​/s/ Matthew Colangelo
Matthew Colangelo, ​Executive Deputy Attorney General
Elena Goldstein, ​Senior Trial Counsel
Office of the New York State Attorney General
28 Liberty Street
New York, NY 10005
Phone: (212) 416-6057
matthew.colangelo@ag.ny.gov

Attorneys for the State of New York Plaintiffs
        Case 1:18-cv-02921-JMF Document 490-1 Filed 11/05/18 Page 1 of 1
 

                          Summary: Earl Comstock (August 30, 2018)
        Earl Comstock has no education, training or experience in voting rights law, redistricting,
or election law. Tr. 14-15; 192-194. He started working at the Commerce Department on January
31, 2017. His current title is Deputy Chief of Staff and Director of Policy, and he reports to
Secretary Ross. Tr. 33-40. No one from the Commerce Department was more involved than
Comstock in the citizenship question. 340-341.
        Comstock first heard about the possibility of adding a citizenship question to the Census
from Secretary Ross shortly after the Secretary was confirmed in February 2017. Tr. 54-55.
Comstock testified that Ross was interested in adding the citizenship question to the 2020
census. Tr. 137-146 and Ex. 9. By late July 2017, Comstock had been working on the citizenship
question for months. Tr. 209-210. In March 2017, Ross asked Comstock whether noncitizens are
counted for apportionment purposes. Tr. 62-66, 68, 78-82, 205-209 & Ex 2. Comstock testified
that adding the citizenship question is a good idea to determine “how many undocumented
citizens there are.” Tr. 262-264. Comstock did not review any materials in concluding that the
citizenship question should be added, though he conducted an internet search to find out if other
countries ask about citizenship on their censuses. Tr. 104, 109-110.
        Comstock testified that did not know why Secretary Ross wanted to add the citizenship
question to the Census, never had a discussion with the Secretary about why he wanted it added,
and did not need that information in order to respond to Secretary Ross’s request to get the
question added to the Census. Comstock Tr. 105, 112-113, 253-268, 285-287. Comstock
believed his job was to find a rationale for adding the citizenship question. Tr. 266. Comstock
reached out to DOJ, which referred him to DHS. DHS declined to request the citizenship
question. This was reported to Ross, who then reached out directly to Attorney General Jeff
Sessions about the citizenship question. Tr. 166-186, 213-218, 221-223, 269-273, 275-277, 277-
285, 297, 337, 347-348, and Exs. 13-15, 19-24 and 27. In spring 2017, Ross was frustrated that
there was no request for citizenship question yet on the Census. Tr. 196-197. AG Sessions agreed
to look into the citizenship matter. Tr. 233 and Ex. 15.
        Comstock did not discuss the citizenship question with people in DOJ’s Voting Section.
Tr. 409-412. He is not aware of any Voting Rights Act cases DOJ declined to bring because of
the lack of block-level CVAP data. Tr. 416. DOJ was not informed of the Census Bureau’s
recommendation to use administrative records to satisfy their request. Tr. 419-422. The
Commerce Department did not send DOJ the Census Bureau analyses of their request. Tr. 422-
425.
        Comstock and James Uthmeier were the principal drafters of Ross’s March 2018 decision
memorandum. Tr. 242-243 and Ex. 30. The first draft of the June 21, 2018 supplemental memo
came from DOJ. Tr. 94-97, 99, 100-102, 247-248 and Ex. 5. He does not know who the
officials referenced in the memorandum are. Tr. 111-114 and Ex. 5. Comstock agrees that the
Census Bureau never revised or withdrew their analysis as stated in the Abowd memo. Tr. 309-
323. Comstock drafted the portion of the decision memo about Alternative D. Tr. 429-432 and
Ex 30. He thought Alternative D made sense given his own experience and Ross’s intelligence.
Tr. 433-434. Comstock was the primary assembler of the 35 questions that went to the Census
Bureau. Tr. 369-372 and Ex. 31.

 
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 1 of 507



                                                                 Page 1

1                    UNITED STATES DISTRICT COURT
2                   SOUTHERN DISTRICT OF NEW YORK
3    ---------------------------------------
     NEW YORK IMMIGRATION COALITION, ET AL.,
4
                                Plaintiffs,
5                 vs.              Case No.           1:18-CF-05025-JMF
6    UNITED STATES DEPARTMENT OF COMMERCE, ET AL.,
7                               Defendants.
     ---------------------------------------
8
9                                 Washington, D.C.
10                                Thursday, August 30, 2018
11   Deposition of:
12                              EARL COMSTOCK
13   called for oral examination by counsel for
14   Plaintiffs, pursuant to notice, at the office of
15   Arnold & Porter, 601 Massachusetts Avenue NW,
16   Washington, D.C., before KAREN LYNN JORGENSON,
17   RPR, CSR, CCR of Capital Reporting Company,
18   beginning at 9:08 a.m., when were present on
19   behalf of the respective parties:
20
21
22

                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 2 of 507



                                                                 Page 2

1                                      CONTENT
                                                                     PAGE
2
       EARL COMSTOCK                                                 9
3      Examination by         Mr.    Colangelo                       9
       Examination by         Mr.    Gersch                          241
4      Examination by         Mr.    Rosenberg                       336
       Examination by         Ms.    Senteno                         381
5      Examination by         Ms.    Boutin                          419
6
7                     COMSTOCK DEPOSITION EXHIBITS
8    EXHIBIT                                                         PAGE
     NUMBER
9     Plaintiffs'        Exhibit       1       Email                 56
      Plaintiffs'        Exhibit       2       Email                 62
10    Plaintiffs'        Exhibit       3       Email                 82
      Plaintiffs'        Exhibit       4       Email                 87
11    Plaintiffs'        Exhibit       5       Memo                  93
      Plaintiffs'        Exhibit       6       Email                 114
12    Plaintiffs'        Exhibit       7       Email                 120
      Plaintiffs'        Exhibit       8       Email                 123
13    Plaintiffs'        Exhibit       9       Email                 137
      Plaintiffs'        Exhibit       10      Email                 145
14    Plaintiffs'        Exhibit       11      Email                 147
      Plaintiffs'        Exhibit       12      Email                 158
15    Plaintiffs'        Exhibit       13      Email                 164
      Plaintiffs'        Exhibit       14      Email                 167
16    Plaintiffs'        Exhibit       15      Memo                  182
      Plaintiffs'        Exhibit       16      Memo                  189
17    Plaintiffs'        Exhibit       17      Meeting               194
                                               notification
18     Plaintiffs'       Exhibit       18      Email                 199
       Plaintiffs'       Exhibit       19      Email                 212
19     Plaintiffs'       Exhibit       20      Email                 215
       Plaintiffs'       Exhibit       21      Email                 218
20     Plaintiffs'       Exhibit       22      Email                 219
       Plaintiffs'       Exhibit       23      Email                 221
21     Plaintiffs'       Exhibit       24      Email                 224
       Plaintiffs'       Exhibit       25      Email                 226
22     Plaintiffs'       Exhibit       26      Email                 234
       Plaintiffs'       Exhibit       27      Testimony from        293

                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 3 of 507



                                                                 Page 3

1                                             Committee on
                                              Oversight and
2                                             Government
                                              Reform
3      Plaintiffs' Exhibit 28                 Memo                 309
       Plaintiffs' Exhibit 29                 Memo                 317
4      Plaintiffs' Exhibit 30                 Decisional           326
                                              memorandum
5      Plaintiffs' Exhibit 31                 Questions on         372
                                              draft Census
6                                             memo
       Plaintiffs' Exhibit 32                 Memo                 374
7      Plaintiffs' Exhibit 33                 Questions on         376
                                              draft Census
8                                             memo
       Plaintiffs' Exhibit 34                 Email                378
9      Plaintiffs' Exhibit 35                 Trump campaign       383
                                              email
10
11              (Exhibits attached to transcript.)
12
13
14
15
16
17
18                            Veritext Legal Solutions
                                Mid-Atlantic Region
                             1250 Eye Street NW - Suite 350
19                          Washington, D.C.  20005
20
21
22

                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 4 of 507



                                                                 Page 4

1                  A P P E A R A N C E S
     On behalf of New York Immigration
2    Coalition, CASA De Maryland, American-Arab
     Anti-Discrimination Committee, ADC Research
3    Institute and Make the Road New York:
           David Gersch, Esquire
4          ARNOLD & PORTER



        REDACTED
5

6
7

8

9

10
     On behalf of Kravitz Plaintiffs:
11         Daniel Grant, Esquire
           COVINGTON & BURLING
12

13

14
         REDACTED
     On behalf of Los Angeles Unified School District:
15         Brian Park, Esquire (Telephonically)
           DANNIS WOLIVER KELLEY
16

17

18
19
          REDACTED
     On behalf of County of Los Angeles:
           David I. Holtzman, Esquire
20         HOLLAND & KNIGHT

21

22       REDACTED
                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 5 of 507



                                                                  Page 5

1    On behalf of LUPE Plaintiffs:
           Andrea Senteno, Esquire
2          MALDEF

3

4
         REDACTED
5
             Niyati Shah, Esquire
6            John C. Yang, Esquire
             ASIAN AMERICANS ADVANCING Justice
7

8

9
          REDACTED
10
             Ezra Rosenberg, Esquire
11           Dorian Spence, Esquire
             LAWYERS COMMITTEE FOR CIVIL RIGHTS UNDER LAW
12

13

14
          REDACTED
15
     On behalf of State of California:
16         Gabrielle Boutin, Esquire
           R. Matthew Wise, Esquire (Telephonically)
17         DEPARTMENT OF JUSTICE
           OFFICE OF THE ATTORNEY GENERAL
18

19

20
          REDACTED
21
22

                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 6 of 507



                                                                  Page 6

1    On behalf of State of New York:
           Danielle Fidler, Esquire
2          Elena Goldstein, Esquire
           Matthew Colangelo, Esquire
3          Alex Finkelstein, Esquire
           ASSISTANT ATTORNEY GENERAL
4          ENVIRONMENTAL PROTECTION BUREAU

5

6         REDACTED
7

8
     On behalf of Defendants:
9          Kate Bailey, Esquire
           Joshua Gardner, Esquire
10         U.S. DEPARTMENT OF JUSTICE

11

12
          REDACTED
13
             Michael Cannon, Esquire
14           David M.S. Dewhirst,Esquire
             U.S. DEPARTMENT OF COMMERCE, OFFICE OF THE
15           ASSISTANT GENERAL COUNSEL FOR FINANCE &
             LITIGATION
16

17

18
           REDACTED
19
             Michael Walsh, Jr., Esquire
20           DEPUTY GENERAL COUNSEL

21

22         REDACTED
                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 7 of 507



                                                                 Page 7

1    VIDEOGRAPHER:           Dan Reidy

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 8 of 507



                                                                 Page 8

1                        P R O C E E D I N G S

2    WHEREUPON,

3               VIDEOGRAPHER:          Good morning.      We are

4    going on the record at 9:01 a.m. on Thursday,

5    August 30, 2018.         Please note that the microphones

6    are sensitive and may pick up whispering, private

7    conversations and cellular interference.                   Please

8    turn off all cell phones or place them away from

9    the microphones, as that can interfere with the

10   deposition audio.          Audio and video recording will

11   continue to take place unless all parties agree to

12   going off the record.

13              This is Media Unit 1 of the video

14   recorded deposition of Earl Comstock to be taken

15   by counsel for the plaintiff in the matter of the

16   New York Immigration Coalition, et al., v. The

17   United States Department of Commerce, et al.                    This

18   case is filed in the United States District Court

19   for the Southern District of New York.                  This

20   deposition is being held at the law office of

21   Arnold & Porter located a 601 Massachusetts Avenue

22   Northwest, Washington, D.C. 20001.




                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 9 of 507



                                                                 Page 9

1                My name is Dan Reidy from the firm

2    Veritext Legal Solutions, and I am the

3    videographer.         The court reporter is Karen

4    Jorgenson from Veritext Legal Solutions.

5                I am not authorized to administer an

6    oath.      I am not related to any party in this

7    action, nor am I financially interested in the

8    outcome.

9                Also, counsel appearances will be noted

10   on the stenographic report rather than orally at

11   this time.

12               Will the court reporter please swear in

13   the witness?                                         (MPCBMPCKFDUJPO
                                                          
14                            EARL COMSTOCK,

15   called as a witness, and having been first duly

16   sworn, was examined and testified as follows:

17               THE WITNESS:          I do.

18

19

20

21
     REDACTED
22




                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 10 of 507



                                                                Page 10

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 11 of 507



                                                                Page 11

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 12 of 507



                                                                Page 12

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 13 of 507



                                                                Page 13

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 14 of 507



                                                                Page 14

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17    course that covers demography.

18          Q     Okay.     Do you have any education,

19    training or experience in voting rights law?

20          A     No.

21          Q     Do you have any education training or

22    experience in redistricting?




                               Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 15 of 507



                                                                Page 15

1            A    No.

2            Q    Do you have any education, training or

3     experience in election law?

4            A    Again, other than as an attorney and the

5     ability to read laws, no.

6            Q    Okay.     By as an attorney and the ability

7     to read laws, you mean if you needed to read a

8     law, you could?

9            A    Meaning if I had read a statute related

10    to those, then I would be able to understand it,

11    yes.

12           Q    But you've never studied election law?

13           A    I've never studied election law.

14           Q    You've never practiced election law?

15           A    No.

16

17

18

19
     REDACTED
20

21

22




                               Veritext Legal Solutions
                 REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 16 of 507



                                                                Page 16

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 17 of 507



                                                                Page 17

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 18 of 507



                                                                Page 18




     REDACTED
1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 19 of 507



                                                                Page 19

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 20 of 507



                                                                Page 20




     REDACTED
1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 21 of 507



                                                                Page 21




     REDACTED
1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 22 of 507



                                                                Page 22




     REDACTED
1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 23 of 507



                                                                Page 23




     REDACTED
1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 24 of 507



                                                                Page 24




     REDACTED
1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 25 of 507



                                                                Page 25




     REDACTED
1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 26 of 507



                                                                Page 26

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 27 of 507



                                                                Page 27

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 28 of 507



                                                                Page 28

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 29 of 507



                                                                Page 29

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 30 of 507



                                                                Page 30

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 31 of 507



                                                                Page 31

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 32 of 507



                                                                Page 32

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 33 of 507



                                                                Page 33

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12               When did you become the director of

13    policy?

14         A     On January 31st --

15         Q     January 31st.

16         A     -- 2017.

17         Q     The -- was January 31, 2017 your first

18    day in the office at the Commerce Department?

19         A     Yes.    If I'm recalling correctly, that

20    that was Monday, yes.            It was the 30th or 31st.

21    It was whatever the Monday was at the end of

22    January.




                               Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 34 of 507



                                                                Page 34




     REDACTED
1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 35 of 507



                                                                Page 35

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12         Q     Okay.     You mentioned that your title is

13    deputy chief of staff and director of policy.

14               When did you became deputy chief of

15    staff?

16         A     In April of this year.

17         Q     So from January 30, 2017 until

18    April 2018, you were director of policy?

19         A     Correct.

20         Q     Is director of policy a position within

21    the Office of the Secretary?

22         A     Yes.




                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 36 of 507



                                                                Page 36

1           Q     And is that the same as director of

2     policy and strategic planning?

3           A     Correct.

4           Q     Who do you report to?

5           A     The Secretary.

6           Q     Directly to the Secretary?

7           A     Well, and to the chief of staff and to

8     the deputy secretary.

9           Q     Okay.     Was there a chief of staff on

10    January 30, 2017?

11          A     There was not.

12          Q     Okay.     So until there was a chief of

13    staff, who would you say you reported to?

14          A     Well, until the Secretary came on board,

15    sort of no one.

16

17

18

19
     REDACTED
20

21

22




                               Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 37 of 507



                                                                Page 37

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 38 of 507



                                                                Page 38

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 39 of 507



                                                                Page 39

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 40 of 507



                                                                Page 40



     REDACTED
1

2

3          Q     So you mentioned you work on whatever the

4     Secretary wants you to work on?

5          A     Correct.

6          Q     How does he identify matters that he

7     wants you to work on?

8          A     He says, Earl, can you get this done?                     Or

9     we attend this meeting, and he says, can you

10    follow up on that?

11         Q     And how do you keep the Secretary

12    informed about what you are doing on important

13    matters or on assignments that he's given you?

14         A     By email, by oral briefing, and sometimes

15    by memos.

16         Q     How do you decide whether you're going to

17    update Secretary Ross by email, by briefing or by

18    memo?

19         A     Just depends on the time frame, the speed
                                                                REDACTED
20    of which I need to get something to him,

21

22
     REDACTED
                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 41 of 507



                                                                Page 41

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 42 of 507



                                                                Page 42

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 43 of 507



                                                                Page 43

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 44 of 507



                                                                Page 44

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 45 of 507



                                                                Page 45

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 46 of 507



                                                                Page 46

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13         Q     You mentioned that the individuals in the

14    policy office monitor specific areas; is that

15    right?

16         A     Correct.

17         Q     Do you have somebody assigned to monitor

18    the Census Bureau?

19         A     Yes.

20         Q     Who is that?

21         A     David Langdon.

22         Q     And what is David Langdon's background?




                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 47 of 507



                                                                Page 47

1          A     He is in the Economic & Statistics

2     Administration and knows -- knows the people down

3     there, knows how to get stuff done, so --

4

5

6

7
     REDACTED
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 48 of 507



                                                                Page 48

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 49 of 507



                                                                Page 49




     REDACTED
1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 50 of 507



                                                                Page 50

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 51 of 507



                                                                Page 51




     REDACTED
1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 52 of 507



                                                                Page 52

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 53 of 507



                                                                Page 53

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 54 of 507



                                                                Page 54

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16         Q     When did you first hear about the notion

17    of adding a question about citizenship to the

18    decennial census?

19         A     Sometime in -- shortly after the

20    confirmation.

21         Q     And who did you hear it from?

22         A     The Secretary.




                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 55 of 507



                                                                 Page 55

1          Q     And the Secretary was confirmed on

2     February 28, 2017; is that right?

3          A     I -- like I said, you'd have to confirm

4     that date, but I think that was the date, yes.

5          Q     And what did the Secretary tell you about

6     the idea of adding a question on citizenship to

7     the census during that first conversation shortly

8     after his confirmation?

9          A     Again, the exact time frame of the

10    conversation, I can't tell you.                     It was sometime

11    in that spring period.              I don't recall the

12    details.      I think he simply inquired as to why

13    don't we have a citizenship question on the

14    census.

15         Q     Okay.     And what did you say to him when

16    he inquired?

17         A     Short answer, I don't know.                  I'll check.

18

19

20

21
     REDACTED
22




                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 56 of 507



                                                                Page 56

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 57 of 507



                                                                Page 57

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 58 of 507



                                                                Page 58

1

2

3

4
     REDACTED
5

6

7

8

9

10         Q     And then Mr. Langdon then says, "Earl is

11    very" -- underlined very -- "interested and thinks

12    the Secretary will be, as well."

13               Do you see that?

14         A     Yes.

15         Q     On February 2nd of 2017 would have been

16    your fourth day on the job; is that right?

17         A     Yep.

18         Q     Okay.     And do you recall telling

19    Mr. Langdon that you were very interested in

20    Congressional notification of decennial ACS

21    topics?

22         A     I recall telling him that we were very




                               Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 59 of 507



                                                                Page 59

1     interested in the census and getting a briefing on

2     it.

3           Q    Okay.

4           A    I don't specifically recall that, but --

5           Q    Were you very interested in the decennial

6     topics on February 2, 2017?

7           A    What probably would have caught my

8     attention is if we had to notify Congress about

9     something, I would want to make sure we were up to

10    speed on what we needed to notify them about.

11          Q    As of this date, February 2, 2017, do you

12    recall if you had already had discussions

13    regarding adding a citizenship question to the

14    census?

15          A    I don't recall having a discussion before

16    that.

17          Q    Mr. Langdon's email says, quote, it would

18    make sense for John Thompson to touch on this

19    topic in his overview briefing and then to have a

20    follow-up briefing very soon.

21               Was Mr. Thompson the Census Bureau

22    director at the time?




                               Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 60 of 507



                                                                Page 60

1          A     Yes.

2          Q     And did that overview briefing take place

3     that's referred to in this email?

4          A     I imagine it did.

5

6

7

8
     REDACTED
9

10

11

12

13

14

15

16

17

18

19

20

21

22




                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 61 of 507



                                                                Page 61

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 62 of 507



                                                                Page 62

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13         Q     Were you shown this email in preparation

14    for your deposition today?

15               MR. GARDNER:         I'm going to object and

16    instruct the witness not to answer on the grounds

17    of attorney work product.

18               I'm happy to let you answer when was the

19    last time you saw the document.

20               But you're asking about documents counsel

21    may have shown that would be protected.

22    BY MR. COLANGELO:




                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 63 of 507



                                                                Page 63

1           Q     When's the last time you saw this

2     document, Mr. Comstock?

3           A     Yesterday.

4           Q     And do you see the subject line of this

5     email is your question on the census?

6           A     Yep.

7           Q     Okay.     And Secretary Ross was confirmed

8     on February 28th, I think we agreed; is that

9     right?

10          A     Like I said, if that's the date, yes.

11          Q     Okay.     So this would have been

12    Secretary Ross's eleventh day on the job as

13    Commerce Secretary, give or take?

14          A     Approximately, yes.

15          Q     And the subject line of this email is

16    your question on the census?

17          A     Right.

18          Q     What was the Secretary's question on the

19    census?

20          A     He appeared to have asked whether

21    undocumented people were counted in the census.

22          Q     Okay.     And how did he ask you that




                               Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 64 of 507



                                                                Page 64

1     question?

2          A     I don't recall.          Probably at a meeting,

3     possibly following up on a census briefing.                   I

4     don't know.

5

6

7

8
     REDACTED
9

10         Q     Okay.

11         A     By the way, I wanted to add one point.

12    On the prior document, you need to understand that

13    at that time, there were a number of questions

14    that the prior administration had requested be

15    placed, potentially, on the census that would have

16    been involved in that notification.                 So that would

17    have been a reason of why I would have been

18    interested in that, on sexual orientation and

19    gender identity.         So that was an issue that was

20    very at the forefront at the time of what to do

21    about those requests.

22


     REDACTED
                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 65 of 507



                                                                Page 65

1

2

3

4
     REDACTED
5          Q     Okay.     Did he ask you whether noncitizen

6     people were counted for apportionment purposes?

7          A     Well, based on the answer, it appears he

8     might have.

9          Q     Appears he might have or appears he did?

10         A     I couldn't tell you the answer on that.

11         Q     Okay.

12         A     I don't recall the question, so --

13

14

15

16
     REDACTED
17

18

19         Q     So you think it's likely that his

20    question was about whether undocumented immigrants

21    were counted for apportionment purposes?

22         A     That's entirely possible, but he might




                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 66 of 507



                                                                Page 66

1     have also just asked do we count undocumented

2     persons, and this is what I found on the Census

3     website.

4

5

6

7
     REDACTED
8

9

10

11

12         Q     This link you've identified at

13    www.census.gov, that's the Census Bureau's

14    frequently asked web page for Congressional

15    apportionment; is that right?

16         A     Again, without pulling it up, I couldn't

17    tell you specifically what it says.

18         Q     Okay.     If I represent to you that if you

19    pulled up that website, it would say frequently

20    asked questions for Congressional apportionment,

21    would that assist you?

22         A     I'd be happy to take your word for it.




                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 67 of 507



                                                                Page 67

1          Q     So does that assist you in recalling that

2     the Secretary asked whether noncitizens were

3     counted for apportionment purposes?

4          A     And I have no recollection of the

5     question, so I can only go by the answer.

6          Q     Okay.     The email also includes a blog

7     post from the Wall Street Journal; is that right?

8          A     Uh-huh.

9          Q     Okay.     And your email to the Secretary

10    says that this blog post, quote, confirms that

11    neither the 2000s, nor the 2010 census asked about

12    citizenship?

13         A     Correct.

14         Q     So does that lead you to conclude that

15    the Secretary asked about whether the decennial

16    census asks about citizenship?

17         A     That would be a reasonable supposition,

18    based on the response.

19         Q     And this blog post is called the pitfalls

20    of counting illegal immigrants; is that right?

21         A     Yep.

22         Q     And were you concerned on March 10, 2017




                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 68 of 507



                                                                Page 68

1     about counting illegal immigrants?

2          A     I -- no, not personally.

3          Q     Was the Secretary concerned on

4     March 10, 2017 about counting illegal immigrants?

5          A     Again, I have no recollection of the

6     question, so I couldn't speculate as to what his

7     concern was.

8          Q     But you testified that a significant part

9     of your job function involves answering questions

10    from the Secretary on issues that matter to him,

11    right?

12         A     Correct.

13         Q     And if he asked you a question, you would

14    try to be responsive?

15         A     Generally, yes.

16         Q     You wouldn't ordinarily send him

17    information that wasn't responsive to a question

18    he asked, would you?

19         A     Not -- not characterized this way, no.

20         Q     So you testified a minute ago that the

21    Secretary -- that you first heard about the notion

22    of adding a question about citizenship to the




                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 69 of 507



                                                                   Page 69

1     census when the Secretary raised it with you

2     shortly after his confirmation.                     Does this email

3     indicate to you that it was by March 10th that the

4     Secretary first raised it with you?

5          A     I wouldn't necessarily draw that

6     conclusion from this email.

7          Q     Would you draw the conclusion that it was

8     later than March 10?

9          A     No, I wouldn't.          Again, this -- this

10    question does not directly address -- it's a

11    question about how -- who do we count, not whether

12    or not -- and whether there's a citizenship

13    question.      So I don't know at this point whether

14    he indicated he was interested in such a question,

15    other than getting the factual information.

16

17

18

19
     REDACTED
20

21

22




                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 70 of 507



                                                                Page 70




     REDACTED
1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 71 of 507



                                                                Page 71

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 72 of 507



                                                                Page 72

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 73 of 507



                                                                Page 73

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 74 of 507



                                                                Page 74

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 75 of 507



                                                                Page 75

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 76 of 507



                                                                Page 76

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 77 of 507



                                                                Page 77

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 78 of 507



                                                                Page 78

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17         Q     Sure.     The highlighted line says, "No

18    major government survey, including the decennial

19    census now underway, asks Americans about their

20    citizenship status."

21               And you see that this blog post is dated

22    May of 2010, correct?




                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 79 of 507



                                                                Page 79

1            A   Uh-huh.

2            Q   So the decennial census now underway, do

3     you understand we refer to --

4            A   Would have been the 2010, yeah.

5            Q   Remember to please wait for me to finish

6     my question before you answer.

7            A   Sure.

8            Q   Did you highlight this line?

9            A   Well, unless you did, then I'm assuming I

10    did.

11           Q   I can represent to you we did not

12    highlight this line.

13           A   Okay.     Then I will assume that it was

14    highlighted in the email.

15           Q   And why did you highlight this line of

16    the blog post before sending it to the Secretary?

17           A   Well, it appears that the question was

18    whether or not the citizenship question had been

19    asked, at least on the 2010 census, and so I'm

20    highlighting for him where in this article, so he

21    doesn't have to read the whole thing that I found

22    the information responsive to his question, which




                               Veritext Legal Solutions
                 REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 80 of 507



                                                                Page 80

1     is a statement by somebody in Wall Street Journal,

2     which is, you know, in some circles considered a

3     reasonably accurate paper.               Stating that it was

4     not collected in the 2010 census.

5          Q     Okay.     And take a look -- let's do that

6     again.     We had some interference from the

7     conference line.

8                Take a look at the second page of

9     Comstock Exhibit 2.          This is the page marked 2522.

10         A     Yep.

11         Q     And, again, about two-thirds of the way

12    down the page, there's another highlighted line.

13               Do you see that?

14         A     I -- yep.

15         Q     I'll represent to you this line was

16    highlighted as the documents were produced to the

17    plaintiffs in this lawsuits.                 We did not

18    highlight.

19         A     Okay.

20         Q     That line reads --

21         A     I can't read what it says.

22         Q     -- "Many more foreign-born residents were




                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 81 of 507



                                                                Page 81

1     counted in 2000 than was expected based on annual

2     estimates produced by the Bureau."

3                Do you see that line?

4          A     Yep.     I'm -- I see the highlighted line,

5     but I'm taking it at your word that that's what it

6     says.

7          Q     Okay.     The -- do you know why you

8     highlighted that line when you sent this blog post

9     to the Secretary?

10         A     Again, it would appear to indicate that

11    the census may have underestimated the number of

12    undocumented folks.

13         Q     Okay.     So you told me that the Secretary

14    first raised the idea of adding a citizenship

15    question to the census shortly after he was

16    confirmed.        You've testified that on March 10th,

17    you emailed him information showing that

18    undocumented residents are included in the

19    apportionment counts.            You've testified on

20    March 10th, you emailed him a blog post from the

21    Wall Street Journal highlighting a line that no

22    major government survey asks American's about




                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 82 of 507



                                                                Page 82

1     their citizenship status.

2                Does that help you remember when the

3     Secretary first expressed interest in adding a

4     citizenship question to the decennial census?

5          A     No.

6          Q     And does that help you remember that it

7     was no later than March 10th that the Secretary

8     first asked you that question?

9          A     Again, you're speculating as to when he

10    asked.     But he appeared to have inquired about

11    some relevant aspects of it --

12         Q     Okay.

13         A     -- on March 10th.

14

15

16

17
     REDACTED
18

19

20

21

22




                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 83 of 507



                                                                Page 83




     REDACTED
1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 84 of 507



                                                                Page 84

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 85 of 507



                                                                Page 85

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 86 of 507



                                                                Page 86

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 87 of 507



                                                                Page 87

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 88 of 507



                                                                Page 88

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 89 of 507



                                                                Page 89

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 90 of 507



                                                                Page 90




     REDACTED
1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 91 of 507



                                                                Page 91

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 92 of 507



                                                                Page 92

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 93 of 507



                                                                Page 93

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 94 of 507



                                                                Page 94

1

2

3

4
     REDACTED
5          Q     When's the first time you saw this

6     document?

7          A     Probably when we reviewed a draft in the

8     Justice Department.

9          Q     Okay.     When was that?

10         A     I couldn't tell you the date.

11         Q     Was it near in time to the date below

12    Secretary Ross's signature, which is June 21,

13    2018?

14         A     I'd say that's likely, yes.

15         Q     When's the last time you saw this

16    document?

17         A     Right now.

18         Q     When's the last time before right now

19    that you saw this document?

20         A     I think maybe yesterday.                 I can't recall.

21         Q     Okay.     Did you draft this memo?

22         A     I did not draft this memo, no.




                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 95 of 507



                                                                  Page 95

1          Q     Did you assist in drafting this memo?

2          A     I provided some edits to this memo.

3          Q     Okay.     Who else assisted in providing

4     edits to the memo?

5          A     The Office of General Counsel.

6          Q     Who in the Office of General Counsel?

7          A     I believe Mike Walsh.

8          Q     Anyone else?

9          A     There may have been other counsel.                   I

10    don't know.

11         Q     Did Peter Davidson provide edits to this

12    memo?

13         A     It's entirely possible he did.

14         Q     Did James Uthmeier provide edits to this

15    memo?

16         A     It's possible, yes.

17         Q     The second sentence of this memo says,

18    "Soon after my appointment as Secretary of

19    Commerce, I began considering various fundamental

20    issues regarding the upcoming 2020 census,

21    including funding and content.                      Part of these

22    considerations included whether to reinstate a




                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 96 of 507



                                                                Page 96

1     citizenship question, which other senior

2     administration officials had previously raised."

3          A     Yes.

4          Q     Do you see that?

5          A     I do.

6          Q     Do you recall when -- strike that.

7                Do you know what time period the

8     Secretary is referring to in this memo when he

9     says, "Soon after my appointment, I began

10    considering various fundamental issues"?

11         A     Well, it appears that he would be talking

12    about spring of 2017.

13         Q     And the Secretary says in this memo, "My

14    staff and I thought reinstating a citizenship

15    question could be warranted."

16               Do you see that line?

17         A     Yep.

18         Q     Okay.     Who is the Secretary referring to

19    when he says my staff and I?

20         A     That probably includes me and could

21    include other staff.

22         Q     Which other staff?




                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 97 of 507



                                                                 Page 97

1          A     Other staff involved in this process

2     would include James Uthmeier, Mike Walsh,

3     Wendy Teramoto, the Census staff.                   You know,

4     again, the entire department that works for him,

5     so --

6          Q     Okay.     He refers in that line to, "My

7     staff and I thought reinstating a citizenship

8     question could be warranted."

9                Is that right?

10         A     Right.     So he's likely talking about me.

11    And, again, whether he discussed this with

12    Eric Branstad, I have no idea.                  Izzy Hernandez was

13    working on this for a while, so he might have

14    talked to him about it.             And then, obviously,

15    James Uthmeier was working on this.                   Ellen Herbst,

16    whether he discussed it with her, I don't know.

17

18

19

20
     REDACTED
21

22




                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 98 of 507



                                                                Page 98




     REDACTED
1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 99 of 507



                                                                Page 99

1

2

3

4
     REDACTED
5

6

7

8

9          Q     Okay.     I thought you said it came over

10    from the Justice Department.

11         A     It did, the first draft.

12

13

14

15
     REDACTED
16

17

18

19

20

21

22




                               Veritext Legal Solutions
               REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 100 of 507



                                                               Page 100

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13          Q     Did you discuss the draft of this memo

14    with anybody outside the Office of the General

15    Counsel at Commerce?

16          A     Other than when the Secretary signed it,

17    no.

18          Q     Okay.     Tell me who you discussed it with

19    when the Secretary signed it?

20          A     The Secretary.

21          Q     And what did you discuss with him when he

22    signed it?




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 101 of 507



                                                               Page 101

1            A    Mr. Secretary, the Justice Department

2     recommends that we file this supplemental memo,

3     and so we recommend you sign it.

4            Q    And did he read it when you showed it to

5     him?

6            A    I believe he did, yes.

7            Q    Had you shown it to him before that

8     conversation?

9            A    I -- I don't know.

10           Q    Do you know if OGC had shown it to him

11    before that conversation?

12           A    It's entirely possible, yes.

13           Q    Do you know if the Justice Department

14    showed it to him before that conversation?

15           A    I don't believe the Justice Department

16    came over to meet with them.

17           Q    Did you talk with anyone other than the

18    Secretary or your colleagues from the Office of

19    General Counsel about this memo before June 21st?

20           A    Not that I recall.

21           Q    Did you discuss with it

22    Karen Dunn Kelley?




                                Veritext Legal Solutions
                 REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 102 of 507



                                                               Page 102

1           A     That's entirely possible, yeah.

2

3

4

5
     REDACTED
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21                You mentioned that you were likely one of

22    the people the Secretary's referring to when he




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 103 of 507



                                                               Page 103

1     says my staff and I thought reinstating a

2     citizenship question could be warranted.

3            A    Uh-huh.

4            Q    Why did you think in the spring of 2017

5     that reinstating a citizenship question could be

6     warranted?

7            A    Because a citizenship question had

8     previously been asked.               It's asked by every other

9     major democracy in the world, so why wouldn't we

10    ask?

11           Q    And why did you want a citizenship

12    question?

13           A    Again, I think it provides important

14    information that's used for all kind of programs.

15    And if you want a complete and accurate census,

16    you would provide it.

17           Q    What caused you to form a view on whether

18    the citizenship question should or should not be

19    added?

20           A    When I was -- and I didn't really know

21    that it wasn't included in the census, but once I

22    became informed of that, it struck me as odd that




                                Veritext Legal Solutions
                 REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 104 of 507



                                                               Page 104

1     we don't ask the question.

2            Q    And you testified earlier that the

3     Secretary is the first person who raised it to

4     you?

5            A    In my employment at the Department of

6     Commerce, yes.

7            Q    Do you recall discussing it before you

8     worked at the Commerce Department?

9            A    Probably sometime in the last 30-odd

10    years, I'm in -- you know, in political science

11    and politics, so I'm sure I discussed at.

12           Q    But the first time in 2017 that you

13    recall considering this issue is when the

14

15

16

17
     REDACTED
18

19

20

21

22




                                Veritext Legal Solutions
                 REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 105 of 507



                                                               Page 105

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 106 of 507



                                                               Page 106

1

2

3

4
     REDACTED
5
            REDACTED
6

7           A          Okay.   Well, again, I think you need to

8     separate this out.            My decision or my belief that

9     a -- a citizenship question should be included

10    does not in any way change the process by which it

11    might get included.             So they're two separate

12    things.           I can hold the belief that a certain

13    action might be warranted or should be taken

14    independent of any analysis of whether or not that

15    should be done.            That's two separate things.          So I

16    think you're conflating the two.

17                     The fact that I may think that as an

18    objective, hypothetical question should one be

19    added, I can form that belief quite quickly and

20    hold that.           That's, then, separate from is that

21    the right decision to make for a variety of

22    reasons, including some of the issues that you




                                  Veritext Legal Solutions
                       REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 107 of 507



                                                               Page 107

1     just outlined.

2           Q    And so in forming your view that a

3     citizenship question should be added --

4           A    Again, you're characterizing it in a way

5     that I'm not.        In forming my view that a

6     citizenship question would be appropriate to

7     include in a census, that's one thing.

8           Q    Okay.

9           A    Should be added is a separate --

10          Q    Hang on a second.             I haven't added a

11    question yet.

12               The Secretary's memo says my staff and I

13    thought reinstating a citizenship question could

14    be warranted, right?            And you've testified that

15    you were among the people he was referring to when

16    he says my staff and I.

17          A    Right.

18          Q    So you were of the view that the

19    citizenship -- adding a citizenship question could

20    be warranted?

21          A    Yes.

22          Q    And I'm asking in forming the view that




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 108 of 507



                                                               Page 108

1     adding a citizenship question could be warranted,

2     you relied only on common sense; is that what you

3     testified?

4                MR. GARDNER:         Objection.

5     Mischaracterizes the witness's prior testimony.

6     BY MR. COLANGELO:

7           Q    What did you rely on in forming that

8     view?

9           A    So, again, the key word is could.                Could

10    be warranted, meaning it is worthy of

11    investigating further.             That is what the document

12    says.

13          Q    What did you rely on in forming that

14    view?

15          A    The fact that other countries ask this

16    information; the fact that we ask it on the ACS of

17    a percentage of the population every year; the

18    fact that as a citizen, most people wouldn't be

19    concerned with answering that question.                  All of

20    those things are relevant.

21

22
     REDACTED
                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 109 of 507



                                                               Page 109

1

2    REDACTED
3            Q    When did you -- did there come a time

4     when you researched the statistical practices of

5     other countries?

6            A    Why would that be relevant?

7            Q    Mr. Comstock, you just testified that in

8     forming the view that adding a citizenship

9     question could be warranted, among the things you

10    considered was that other countries do.                    So I'm

11    asking you --

12           A    Okay.

13           Q    -- did you research the practices of

14    other countries?

15           A    By that, you mean did I -- did I

16    determine that other countries ask the question?

17    Yes.

18           Q    In the spring of 2017?

19           A    Yeah.     I think we did a quick Google

20    search, you know.

21           Q    So you Googled the census practices of

22    other countries in order to determine that adding




                                Veritext Legal Solutions
                 REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 110 of 507



                                                               Page 110

1     a citizenship question could be warranted?

2           A     Again, my formulation of a -- of a

3     decision that it could be warranted is largely

4     based on common sense.

5           Q     Okay.     I just want to make sure that I

6     understand.         That as to the part of your answer

7     that related to the practices of other countries,

8     in the spring of 2017, you formed that view by

9     Googling it?

10          A     I may have asked if other countries did

11    it or I may have gotten online and looked.                     I

12    don't recall.

13

14

15

16
     REDACTED
17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 111 of 507



                                                               Page 111

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 112 of 507



                                                               Page 112

1           Q     Who are those other senior administration

2     officials?

3           A     You'd have to ask the Secretary.

4           Q     You don't know yourself?

5           A     I don't.

6           Q     You have no idea which other senior

7     administration officials raised this question,

8     other than the Secretary?

9           A     No.

10          Q     You never asked him where the idea came

11    from?

12          A     Nope.

13          Q     He never told you where the idea came

14    from?

15          A     Nope.

16          Q     You spent a lot of time on this issue?

17          A     Not relative to a lot of other things I

18    work on, no.

19          Q     How would you characterize the amount of

20    time you spent on this issue?

21          A     One one-hundredth of my time.

22          Q     You agree that it's an important issue?




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 113 of 507



                                                               Page 113

1           A     Correct.

2           Q     It was important to the Secretary?

3           A     Correct.

4           Q     He was motivated to get this done?

5           A     He was working on a lot of different

6     issues at the time.

7           Q     But this one was important to him?

8           A     Yes.    Absolutely.

9           Q     Okay.     And when you saw the draft of this

10    memo before June 21st and it refers to other

11    senior administration officials, you didn't

12    yourself have any view or understanding of who

13    those other administration officials were?

14          A     I did not, no.

15          Q     You didn't ask the secretary who those

16    other administration officials were?

17          A     No.

18          Q     Okay.     When recommending that he sign the

19    memo, he didn't say to you who are the other

20    senior -- who the other senior administration

21    officials were?

22          A     We did not discuss that, no.




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 114 of 507



                                                               Page 114

1           Q     And you said this came over from the

2     Justice Department?

3           A     Correct.

4           Q     Who sent it over, do you remember?

5           A     I don't know.

6

7

8

9
     REDACTED
10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 115 of 507



                                                               Page 115

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 116 of 507



                                                               Page 116

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 117 of 507



                                                                   Page 117

1    REDACTED
2           Q     Did the Secretary speak with Mr. Bannon

3     that night?

4           A     I don't know.

5                 MR. GARDNER:         Objection.            Calls for

6     speculation.        Lack of foundation.

7                 THE WITNESS:         I do not know.

8     BY MR. COLANGELO:

9           Q     Did the Secretary speak with Kris Kobach

10    on April 7, 2017?

11          A     No idea.

12          Q     Did you join a call with the Secretary

13    regarding the census on April 5th of 2017?

14          A     I have no idea.

15          Q     You don't know if you joined the call

16    with the Secretary on April 5th of 2017?

17          A     I don't know what I was doing on

18    April 5, 2017 without looking at a calendar or

19    something else that would remind me.                       I'd have to

20    go through my emails that day.                       I could not tell

21    you what I was doing on that day.

22          Q     Do you know who Kris Kobach is?




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 118 of 507



                                                                 Page 118

1           A     I believe he's somebody with State of

2     Kansas maybe.

3           Q     And have you spoken to Mr. Kobach before?

4           A     I've never spoken to Mr. Kobach.

5           Q     Have you emailed with Mr. Kobach?

6           A     I've never emailed with Mr. Kobach.

7           Q     And after the call that's referred to in

8     this email, did the Secretary tell you what he

9     discussed?

10          A     No.

11                MR. GARDNER:         Objection.          Lack of

12    foundation.

13                THE WITNESS:         No.

14    BY MR. COLANGELO:

15          Q     Who would know what was discussed on this

16    phone call?

17                MR. GARDNER:         Objection.          Calls for

18    speculation.        Also, lack of foundation.

19    BY MR. COLANGELO:

20          Q     You can answer.

21          A     The parties to the call.

22          Q     You were working on the census in the




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 119 of 507



                                                               Page 119

1     spring of 2017, correct?

2           A     Yes.

3           Q     And the Secretary frequently asked you

4     for updates on the census-related matters in the

5     spring of 2017, right?

6           A     I wouldn't characterize it as frequently.

7           Q     Did the Secretary ever ask you for

8     updates on census matters in the spring of 2017?

9           A     Yes, he did.

10          Q     Did he ever update you on developments

11    that he was aware of regarding the census in the

12    spring of 2017?

13          A     It's unusual for the Secretary to update

14    me on anything.

15          Q     Would the Secretary have told you if he

16    had a conversation with Steven Bannon about the

17    census?

18          A     Not necessarily.

19          Q     Would he have told you if he had a

20    conversation about the census with Kris Kobach?

21          A     Not necessarily.

22          Q     Why not?




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 120 of 507



                                                                   Page 120

1                 MR. GARDNER:         Objection.          Form.

2                 THE WITNESS:         I wouldn't speculate, but

3     he's the Secretary.            He makes his own decisions.

4     BY MR. COLANGELO:

5           Q     So has the Secretary ever told you about

6     a conversation he had with someone else?

7                 MR. GARDNER:         Objection.          Form.

8                 THE WITNESS:         Yes.       He reports to me

9     sometimes if he feels that it's essential that I

10    know the substance of conversation.

11    BY MR. COLANGELO:

12          Q     Okay.

13                MR. COLANGELO:           Can we mark this

14    Exhibit 7?

15                (Plaintiffs' Exhibit 7, Email, was

16    marked.)

17                THE WITNESS:         Thank you very much.

18    BY MR. COLANGELO:

19          Q     Handed the witness a document stamped 763

20    and marked Exhibit 7.

21                Mr. Comstock, do you have Exhibit 7 in

22    front of you?




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 121 of 507



                                                                  Page 121

1           A    I do.

2           Q    Have you seen this email before?

3           A    No, I haven't.

4           Q    This is the first you've ever seen this

5     email?

6           A    Yes.

7           Q    Okay.     If you turn to the second page --

8           A    I'm sorry.       I'm just reading the

9     document.

10               Okay.

11          Q    Do you see at the bottom of page -- of

12    the first page of this exhibit, Mr. Comstock,

13    there's an email from Kris Kobach to

14    Wendy Teramoto --

15          A    Right.

16          Q    -- on July 21, 2017; is that right?

17          A    That's what it says.

18          Q    And the email says, "Wendy, nice meeting

19    you on the phone this afternoon.                     Below is the

20    email that I sent to Secretary Ross.                     He and I had

21    spoken briefly on the phone about this issue at

22    the direction of Steven Bannon a few months




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 122 of 507



                                                                 Page 122

1     earlier."

2                 Do you see that?

3           A     I see that.

4           Q     Okay.     That was the call on April 5th

5     that we were just talking about, right?

6                 MR. GARDNER:         Objection.          Lack of

7     foundation.         Calls for speculation.

8                 THE WITNESS:         Doesn't specify when the

9     phone call took place.

10    BY MR. COLANGELO:

11          Q     And did Wendy tell you she got this email

12    from Kris Kobach in July of 2017?

13          A     No.

14          Q     You've never spoken to Wendy about

15    Kris Kobach, at all?

16          A     Not that I recall.

17          Q     Is there anyone else that you're aware of

18    that Steven Bannon directed the Secretary to talk

19    to about the census, other than Kris Kobach?

20                MR. GARDNER:         Objection.          Lack of

21    foundation.

22                THE WITNESS:         I have no knowledge of any




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 123 of 507



                                                               Page 123

1     conversations with Steven Bannon, so I wouldn't

2     know who he might have suggested the Secretary

3     talk to.

4     BY MR. COLANGELO:

5           Q    Have you ever spoken to Steven Bannon

6     yourself?

7           A    I have never spoken to Steven Bannon

8     myself.

9

10

11

12
     REDACTED
13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 124 of 507



                                                               Page 124

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 125 of 507



                                                               Page 125

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 126 of 507



                                                               Page 126

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 127 of 507



                                                               Page 127

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 128 of 507



                                                               Page 128

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 129 of 507



                                                               Page 129

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 130 of 507



                                                               Page 130

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 131 of 507



                                                               Page 131

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 132 of 507



                                                               Page 132

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 133 of 507



                                                               Page 133

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 134 of 507



                                                               Page 134

1

2

3

4
     REDACTED
5           Q    And if you're considering adding a

6     citizenship question, it would also be important

7     to know the response rates on all demographic

8     questions; is that right?

9           A    That would be one of the questions you

10    would ask, yes.

11

12

13

14
     REDACTED
15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 135 of 507



                                                               Page 135




     REDACTED
1

2

3

4           Q     Did he ever tell you that he spoke with

5     Mr. Newman about the citizenship question?

6           A     I'm fairly certain he was -- he did talk

7     to him at some point.

8           Q     Okay.     When was that?

9           A     I couldn't tell you.

10          Q     Did Mr. Newman ever say to you that he

11    had spoken to the Secretary about adding a

12    citizenship question?

13          A     It's possible, yeah.

14          Q     Okay.     When did he tell you?

15          A     Again, I don't recall the exact date.

16          Q     Try to place it, roughly.

17          A     To your question, was there discussion of

18    the possibility of adding a citizenship question

19    in the spring?         Yes.      That does not mean any firm

20    decision had been made.               We were exploring the

21    opportunity.

22

     REDACTED
                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 136 of 507



                                                               Page 136

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 137 of 507



                                                               Page 137

1

2     REDACTED
3            Q    Can you tell me what you mean by decision

4     memo?

5            A    The memo that the Secretary produced

6     documenting his decision.                 There was a reference

7     to other response rates and demographic.                    So,

8     clearly, at some point, the information became

9     available.

10           Q    And you're referring to the

11    March 26, 2018 from the Secretary to Karen

12    Dunn Kelley?

13           A    Yes.

14

15   REDACTED
16                MR. COLANGELO:           Let's mark Exhibit 9.

17                (Plaintiffs' Exhibit 9, Email, was

18    marked.)

19    BY MR. COLANGELO:

20           Q    We have marked a document stamped 3694 as

21    Exhibit 9.         Do you have this email in front of

22    you?




                                Veritext Legal Solutions
                 REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 138 of 507



                                                                Page 138

1           A     I do.

2           Q     Have you seen this email before?

3           A     Yes.

4           Q     Before today, when is the last time you

5     saw this email?

6           A     Yesterday.

7           Q     And this is an email from

8     Brooke Alexander to you with a copy to

9     Wendy Teramoto; is that right?

10          A     Correct.

11          Q     Dated April 20, 2017?

12          A     Yep.

13          Q     And did you understand this to be a

14    message from the Secretary?

15          A     That's what Brooke's message says.

16          Q     Brooke has access to the Secretary's

17    email?

18          A     Yes.

19          Q     And is it -- okay.               Withdrawn.

20                Are you familiar with the National

21    Advisory Committee on Racial, Ethnic and Other

22    Populations?




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 139 of 507



                                                               Page 139

1           A    No.

2           Q    You have no idea what the National

3     Advisory Committee is?

4           A    I mean, I know it's an advisory committee

5     to Census, but outside of that, I -- I couldn't

6     tell you what they do, other than what their title

7     suggests that they do.

8           Q    So you're aware that there's a National

9     Advisory Committee on Racial, Ethnic and Other

10    Populations that advises the Census Bureau?

11          A    I take that from this email that's

12    correct, yes.

13          Q    And what do you understand the role of

14    the advisory committee to be?

15          A    To provide advice to the Census Bureau.

16          Q    Okay.     The message from Brooke speaking

17    for the Secretary to you says, "Earl, Census

18    director has on April 29th a meeting of the

19    National Advisory Committee.                  We must get our

20    issue resolved before this" -- exclamation point,

21    and the must is underlined.

22               Do you see that?




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 140 of 507



                                                                 Page 140

1           A     I see that.

2           Q     What is our issue?

3           A     I couldn't tell you.

4           Q     Our issue is the citizenship question,

5     right?

6                 MR. GARDNER:         Objection.          Calls for

7     speculation.        Lack of foundation.

8                 THE WITNESS:         I would say likely not,

9     actually, given there's no reason to believe the

10    National Advisory Committee on Racial, Ethnic and

11    Other Populations would be advising on a

12    citizenship question.

13    BY MR. COLANGELO:

14          Q     Were there other issues that you'd been

15    talking about with the Secretary involving the

16    census in the spring of 2017 that would relate to

17    the National Advisory's mandate?

18          A     Certainly the SOGI question would, and

19    the MENA question would.

20          Q     But the notification date for the SOGI

21    question was at the end of March in 2017 -- for

22    the SOGI topics, I should say, correct?




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 141 of 507



                                                                Page 141

1           A    Correct.

2           Q    So that was already resolved by April,

3     right?

4           A    I'm not certain of the timing, but MENA,

5     I think, was not resolved until sometime in the

6     spring or summer.

7           Q    And sticking with the SOGI question --

8     and for the record, that' S-O-G-I.                   SOGI stands

9     for sex orientation and gender identity.

10          A    Correct.

11          Q    Would you conclude if the Secretary

12    referred to a National Advisory Committee on

13    Racial and Ethnic, Populations that the SOGI

14    question would be what he had in mind?

15          A    I would guess.          Again, this is

16    speculation, but my best guess, based on this

17    reference, is probably more like the MENA issue is

18    what was in front of us.

19          Q    Okay.     And describe the MENA issue?

20          A    The Middle Eastern North African

21    question.       There's a question as to whether you

22    ask two questions or you ask one question.                   And




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 142 of 507



                                                                  Page 142

1     it's not a topic I spent a tremendous amount of

2     time on, but it was something that the Census was

3     very much discussing at the time.

4           Q    And had you discussed that issue with the

5     Secretary?

6           A    We had a conversation or two about it.

7     And, again, it was largely in the context of which

8     way to go on that question.

9           Q    And why would the Secretary have said

10    that that issue must be resolved by April 29th?

11               MR. GARDNER:         Objection.           Calls for

12    speculation.        Lack of foundation.

13    BY MR. COLANGELO:

14          Q    You can answer.

15          A    You know, again, at that point -- this is

16    shortly before a -- if I recall correctly, a

17    Congressional hearing that was going to go into

18    the census and probably wanted to have a position

19    to recommend to Director Thompson as to what he

20    should say to the advisory group.                     Again, I don't

21    recall this reference or precisely what he was

22    speaking to.




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 143 of 507



                                                                  Page 143

1           Q    Okay.     This isn't a topic you'd spent a

2     lot of time on, right, the Middle Eastern

3     North African question?

4           A    Correct.

5           Q    There's no reason the Secretary would

6     have referred to it as our issue, is there?

7                MR. GARDNER:         Objection.           Calls for

8     speculation.        Lack of foundation.

9                THE WITNESS:         Again, depending on if his

10    perception was that there was an administration

11    policy call to make on it, he would refer to it as

12    our issue.

13    BY MR. COLANGELO:

14          Q    He could also have referred to the

15    citizenship issue as your issue, right?

16               MR. GARDNER:         Objection.           Calls for

17    speculation.        Lack of foundation.

18               THE WITNESS:         Again, I would say looking

19    at the context of the email, I would say that's an

20    unlikely connection.

21    BY MR. COLANGELO:

22          Q    And by April 20th of 2017, how many times




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 144 of 507



                                                                 Page 144

1     had you discussed the citizenship question with

2     Secretary Ross?

3           A     I have no idea.

4           Q     More than a handful?

5           A     Possibly.

6           Q     Okay.     Would you say he was extremely

7     interested in the issue?

8           A     Certainly, when he raised it, he was

9     interested in it.

10          Q     Okay.     You wouldn't say he was extremely

11    interested in the MENA question, right?

12          A     When we discussed it, he was equally

13    interested in that.

14          Q     He didn't raise it with you with the same

15    frequency he raised the citizenship question,

16    right?

17          A     That's correct.

18          Q     Why was Wendy Teramoto copied on this

19    email?

20                MR. GARDNER:         Objection.          Calls for

21    speculation.

22                THE WITNESS:         Couldn't tell you.




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 145 of 507



                                                               Page 145

1     BY MR. COLANGELO:

2           Q    Did you speak with her about this issue

3     after you got this message?

4           A    It's possible.          I don't recall.

5                MR. COLANGELO:          Can we mark this

6     Exhibit 10?

7                (Plaintiffs' Exhibit 10, Email, was

8     marked.)

9     BY MR. COLANGELO:

10          Q    Handed the witness a document stamped

11    3710 and we've marked it as Exhibit 10.

12          A    Okay.

13          Q    Have you read this email?

14          A    Yep.

15          Q    Okay.     You've seen this email before?

16          A    I have.

17          Q    When's the last time you saw this email?

18          A    Yesterday.

19          Q    When you saw this email yesterday, was it

20    redacted as it is in the form I've shown it to you

21    now or was it unredacted?

22          A    It was redacted.




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 146 of 507



                                                                Page 146

1           Q     Okay.     And you see that the Secretary has

2     written you an email on May 2, 2017 that says,

3     quote, worst of all, they emphasize they have

4     settled with Congress on the questions to be

5     asked.      I am mystified why nothing has been done

6     in response to my months' old request that we

7     include the citizenship question.                    Why not?

8                 Do you see that?

9           A     I see that.

10          Q     When did the Secretary make his months'

11    old request to include the citizenship question?

12          A     Again, sometime in the spring.

13          Q     Probably on March 10th when you emailed

14    him the Wall Street Journal blog post?

15          A     Potentially.         I don't recall.

16

17

18

19
     REDACTED
20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 147 of 507



                                                                   Page 147

1

2

3

4
     REDACTED
5

6

7

8                 MR. COLANGELO:           Can we mark this Exhibit

9     Number 11?

10                (Plaintiffs' Exhibit 11, Email, was

11    marked.)

12    BY MR. COLANGELO:

13          Q     Okay.     This is -- have you had a chance

14    to look at this email?

15          A     Lot of black spots on it.                Okay.

16          Q     Have you seen this email before?

17          A     Apparently I must have seen it when I

18    wrote it.

19          Q     When's the last time before today you saw

20    this email?

21          A     Probably May 1, 2017.

22          Q     Okay.     And does this email reflect that




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 148 of 507



                                                               Page 148

1     you sent the Secretary, Director Thompson's House

2     appropriation subcommittee written testimony?

3           A    Yes.

4           Q    And his testimony was for, quote, this

5     Wednesday?

6           A    Right.      That's what it appears.

7           Q    And if I told you that -- oh, if you look

8     at the subject line it says, Wednesday, May 3rd;

9     is that right?

10          A    That's correct.

11          Q    Okay.     So let's refer back to Exhibit 10.

12          A    Yep.

13          Q    Now that you see the day before you had

14    sent the Secretary Mr. Thompson's written

15    testimony for the House appropriation subcommittee

16    hearing --

17          A    Right.

18          Q    -- what do you understand, worst of all

19    they emphasize they have settled with Congress to

20    mean?

21               MR. GARDNER:         Same objection.        Calls for

22    speculation.




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 149 of 507



                                                                  Page 149

1                THE WITNESS:         Again, I'm not sure without

2     further context who they is.                  He could be

3     referring to that advisory committee that you had

4     had in a previous email.               He could be referring to

5     Census.

6     BY MR. COLANGELO:

7           Q    Does the advisory committee establish the

8     content for the census?

9           A    Again, the context of this email is that

10    somebody appears to be emphasizing that they've

11    settled with Congress on the questions.                     That

12    clearly is not the case, because questions aren't

13    due until March of 2018.               So they couldn't have

14    settled on the questions.

15          Q    And you see that at the top of

16    Exhibit 10, you email the Secretary saying, "On

17    the citizenship question, we will get that in

18    place"?

19          A    Uh-huh.

20          Q    Do you see that?

21          A    Yep.

22          Q    What did you mean by that?




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 150 of 507



                                                                 Page 150

1           A    Well, it means that we're, as instructed,

2     going to continue to work on developing a

3     citizenship question, and that process -- again,

4     it's probably helpful at this point to explain on

5     the policy side, right, you formulate -- you

6     formulate something that you think you would like

7     to do, and then you go explore that.                    That's my

8     job, is to go.         Secretary says, I think this might

9     be a good idea, you run it down, and you track

10    down the issues, and you say -- you know, first

11    question I usually ask is, okay, is this something

12    that Department of Commerce does?                    Do we have

13    legal authority to do this?                 Once you clear those

14    two thresholds, now you get to work.

15               But I don't spend a lot of time chasing

16    down things that people are not planning on doing.

17          Q    So you --

18          A    So there has to be some initial threshold

19    decision that this is worth pursuing.

20          Q    Now, let me stop you there, because you

21    said a minute ago, as instructed.                    And you're

22    referring to instructions from the Secretary,




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 151 of 507



                                                               Page 151

1     correct?

2           A    To pursue, exploring the question.

3           Q    This was instructions to add the question

4     in response to my months' old request that we

5     include the citizenship question, correct?

6           A    This would be instructions to review and

7     consider and present to him information that would

8     allow him to make a decision on whether or not to

9     take final action.

10          Q    Mr. Comstock, I'm just asking you what

11    you understood on May 2nd --

12          A    And that's what I'm telling you I

13    understood on May 2nd.

14          Q    Hold on one second.              Let me finish the

15    question.

16          A    Uh-huh.

17          Q    The Secretary wrote, "I am mystified why

18    nothing has been done in response to my months'

19    old request that we include the citizenship

20    question."

21               And you responded, "On the citizenship

22    question, we will get that in place"?




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 152 of 507



                                                                 Page 152

1           A    Correct.

2           Q    Okay.     So my question is:              By we will get

3     that in place, what did you mean?

4           A    I meant that I will present to you the

5     information and the process necessary for you to

6     decide if you would like to pursue this question.

7           Q    Your email says we will get that in

8     place, correct?

9           A    I mean, we will get in front of you the

10    necessary information for you to make a decision.

11    Part of my role in this process is explaining to

12    people who have never worked in government before

13    that there are processes that you have to follow

14    in order to make an action happen.                    You're dealing

15    with people who are used to being able to make a

16    decision and it simply goes into effect.

17          Q    Okay.

18          A    That's not the way the U.S. government

19    works.

20          Q    So the process that you then go on to

21    tell the Secretary he has to follow is later in

22    your message; is that right?




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 153 of 507



                                                               Page 153

1           A    That part of the process, yes.

2           Q    And that email says we need to work with

3     Justice to get them to request that citizenship be

4     added back as a census question; is that right?

5           A    That's right.

6           Q    Why would you say you needed to work with

7     the Justice Department to get them to request that

8     citizenship be added back?

9           A    Because based on a very preliminary

10    review, they appeared to be the most likely

11    government body that would have a specific need

12    for the information that would support adding a

13    citizenship question to the decennial census.

14          Q    Who conducted that preliminary review?

15          A    We were told by the Census Bureau that

16    the Justice Department was the person that had

17    requested the citizenship question on the ACS and

18    that they utilized the ACS data for Voting Rights

19    Act information.

20

21   REDACTED
22          Q    And why did you need a request from




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 154 of 507



                                                               Page 154

1     Justice?

2           A    Again, based on the preliminary review,

3     the understanding we had was questions are added,

4     based on requests from a government agency.                    There

5     is such a thing as the Paperwork Reduction Act

6     where you have to justify to OMB why do I need

7     this information?          That has to get cleared.            So

8     there are certain hurdles you have to get through.

9     So if at the end of the day the Secretary decided

10    to pursue this question, we would need to clear

11    certain legal thresholds.

12          Q    Why not just tell the Census Bureau to

13    add the citizenship question and say the Secretary

14    wanted it?

15          A    Because I'm not sure that that would be

16    the process they would necessarily agree to

17    follow.

18          Q    So you had to have it come from DOJ in

19    order for the Census Bureau to agree to follow it?

20          A    Again, that was a preliminary conclusion

21    based on a cursory analysis.

22
     REDACTED
                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 155 of 507



                                                               Page 155



     REDACTED
1

2

3                What court cases were your referring?

4           A    I don't recall the exact court cases.

5           Q    Did you research those court cases?

6           A    I did research a court case where there

7     was a scenario in which you would need -- it would

8     be important to have Citizen Voting Age Population

9     data in order to make a Voting Rights Act claim.

10          Q    How did you identify that case?

11          A    By a legal research.

12          Q    What do you mean by legal research?

13          A    Well, I think I talked to -- I'm trying

14    to think -- I think Mark Neuman may have provided

15    a case name.        I talked to James Uthmeier, who

16    looked at some cases.             Basically said, okay, if

17    this is the question -- I mean, it's what you do

18    as an attorney all day long, is to go find cases

19    to support what you're looking for.

20          Q    So Mark Neuman identified for you a case

21    that would support DOJ's need for this

22    information?




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 156 of 507



                                                               Page 156

1           A      Yeah.    I said I may have spoken to

2     Mark Neuman on that.            I think he may have provided

3     it.       I don't recall.       I know James Uthmeier looked

4     at some cases.

5           Q      Would he have provided that case for you

6     on a phone call or by email?

7           A      James?

8           Q      Pardon me?

9                  I'm sorry.     Withdraw that question.

10                 Would Mr. Newman have provided that case

11    to you by email or on the phone?

12          A      Well, if he provided it by email, you'd

13    have it.       I don't have the emails in front of me,

14    so I can't tell you.

15          Q      So by May of 2017, you'd come to the view

16    that you needed another agency to request a

17    citizenship question on the census?

18          A      That was based on the preliminary

19    analysis, yes.

20          Q      You then say in your email, "I will

21    arrange a meeting with DOJ staff this week to

22    discuss."




                                Veritext Legal Solutions
                  REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 157 of 507



                                                               Page 157

1                Do you see that?

2           A    Yes.

3           Q    Okay.     So before May 2, 2017, you had not

4     had any discussions with the Department of Justice

5     about the citizenship question, right?

6           A    Not to my knowledge.

7           Q    What did you do to arrange a meeting with

8     DOJ staff to discuss?

9           A    I asked Eric Branstad for a name over at

10    DOJ, and he provided me the name of

11    Mary -- Mary Jane [sic] Hankey I think it was,

12    whom I then contacted.

13          Q    Okay.     Your email refers to the court

14    cases to illustrate that DOJ has a legitimate need

15    for the question to be included.

16          A    That's what it says, yes.

17          Q    What were the other needs that you had

18    talked about for including the citizenship

19    question?

20          A    I don't recall.

21          Q    Okay.     And by legitimate need, were you

22    concerned that other needs that didn't come from




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 158 of 507



                                                               Page 158

1     DOJ would not be legitimate needs?

2           A    No.    I think that's just an

3     imprecise -- the use of the term legitimate,

4     something to say that it would be a need that

5     would be considered a government need for the

6     information.

7

8

9

10
     REDACTED
11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 159 of 507



                                                               Page 159




     REDACTED
1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 160 of 507



                                                               Page 160




     REDACTED
1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 161 of 507



                                                               Page 161

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19          Q     Had you attended the meetings with the

20    Secretary and Mr. Neuman on the citizenship

21    question before May 2, 2017?

22          A     I don't know.          I had attended meetings




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 162 of 507



                                                               Page 162

1     with the Secretary and Mr. Newman on the census.

2           Q    Before May 2017?

3           A    Yes.

4           Q    How many times?

5           A    I don't know.          Two times, three times.

6     I'd -- you'd have to check his count.

7           Q    Okay.     And the citizenship question was

8     discussed in those earlier meetings?

9           A    I don't recall.

10

11

12

13
     REDACTED
14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 163 of 507



                                                               Page 163

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 164 of 507



                                                               Page 164

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 165 of 507



                                                               Page 165

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 166 of 507



                                                                   Page 166

1

2

3

4
     REDACTED
5

6           Q    So on May 2nd, the Secretary asked you

7     why nothing had been done in response to his

8     months' old request.            You told him you needed to

9     get the Justice Department to request the

10    question.       You also told him that you would set up

11    meetings with the Justice Department to discuss.

12    And then after that, you asked Eric Branstad to

13    get you a point of contact at the Justice

14    Department and he did, right?

15               MR. GARDNER:         Objection.           Form.

16               THE WITNESS:         That appears to be the

17    sequence.

18    BY MR. COLANGELO:

19          Q    Okay.     And you testified earlier that you

20    hadn't ever spoken to the Justice Department

21    before that on the citizenship issue?

22          A    That's correct.




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 167 of 507



                                                                Page 167

1

2

3

4
     REDACTED
5

6

7

8           Q     And why were you contacting Mary Blanche?

9     Her surname is redacted on this email, I assume

10    for personal privacy reasons.                    But this is Mary

11    Blanche Hankey, correct?

12          A     Yes.

13          Q     Why were you contacting Mary Blanche

14    Hankey?

15          A     That was the name that Eric Branstad said

16    he'd provide me.

17          Q     Okay.     And do you know where in the

18    White House -- strike that.

19                Do you know where in the

20    Justice Department she worked?

21          A     She was advisor for -- to

22    Attorney General Sessions.




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 168 of 507



                                                               Page 168

1           Q     So she worked for the Attorney General?

2           A     Correct.

3           Q     And you reached out to her to talk about

4     the citizenship question, right?

5           A     Amongst other things, yes.

6           Q     And you reached out to her and asked her

7     for times for a call that day, right?

8           A     That's what I'm asking for, yes.

9           Q     Okay.     Is that because this was an urgent

10    priority for the Secretary?

11          A     I think you can divine from his prior

12    email that he was hoping I might take a quick

13    action on this, so I was trying to be responsive.

14          Q     So the answer is yes?

15          A     I'm not going to speculate as to whether

16    he thought it was urgent or not, but he was

17    conveying he would like me to get moving.

18          Q     You were treating it as an urgent matter?

19          A     Correct.

20

21

22    REDACTED
                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 169 of 507



                                                               Page 169

1    REDACTED
2            A    I met with her -- I think I spoke with

3     her by phone and then met with her in her office.

4            Q    When did you speak with her by phone?

5            A    I couldn't tell you.

6            Q    Was it on May 4th?

7            A    It's possible.

8            Q    And then you met with her in her office,

9     you said?

10           A    Yes.

11           Q    When was that meeting?

12           A    I don't know the exact date.

13           Q    When you spoke to her on the phone, was

14    anyone else on the call with you?

15           A    No.

16           Q    Was anyone else on the call on her end?

17           A    Not that I was aware of, no.

18           Q    When you met with her in person, did

19    anyone from the Commerce Department go with you?

20           A    No.

21           Q    Did anyone from the Census Bureau go with

22    you?




                                Veritext Legal Solutions
                 REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 170 of 507



                                                               Page 170

1           A    No.

2           Q    Was there anyone else in the meeting that

3     she brought?

4           A    No.

5           Q    What did you say to her when you spoke to

6     her on the phone?

7           A    That I'd like to come over and discuss

8     what issues the Justice Department might have with

9     Commerce that I could be helpful on and talk to

10    her about an issue that we were interested in.

11          Q    And that issue was the citizenship

12    question?

13          A    Correct.

14          Q    And what did she say about that?

15          A    Let's get together and meet.

16          Q    So then you went over to meet with her.

17    Did she have any issues that she wanted to raise

18    with you?

19          A    I don't recall that Justice had any

20    particular Commerce issues, no.

21          Q    So this was a meeting about the

22    citizenship question?




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 171 of 507



                                                               Page 171

1           A    I'd say that was the primary topic.

2           Q    Okay.     And what did you say to her when

3     you met with her in person?

4           A    That we -- the Secretary had asked us to

5     look into the possibility of adding a citizenship

6     question, and that since the Justice Department

7     was the agency that had sponsored the question for

8     the ACS, it seemed that that was a logical place

9     to start, and was there someone in the

10    Justice Department with whom I should speak about

11    that.

12          Q    And what did she say?

13          A    Let me look into it.

14          Q    How long was the meeting?

15          A    Well, we met for about 20 minutes.

16          Q    Did you explain why the Secretary wanted

17    the citizenship question?

18          A    No.

19          Q    Did you have an understanding at that

20    point as to why the Secretary wanted the

21    citizenship question?

22          A    I've never asked the Secretary why he




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 172 of 507



                                                               Page 172

1     wanted a citizenship question.

2           Q    Did she ask you why it was important to

3     Commerce Department to add a citizenship question?

4     She being Ms. Hankey.

5           A    No.

6

7

8

9
     REDACTED
10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 173 of 507



                                                               Page 173

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 174 of 507



                                                               Page 174

1    REDACTED
2           Q     And after you met with Ms. Hankey and she

3     said she'd look into it, what was the next that

4     you heard from the Justice Department on this

5     issue?

6           A     I think when she contacted me, provided a

7     name.

8           Q     How long after your meeting did she

9     contact you and provide a name?

10          A     There's an email that documents it, you

11    could tell from that, but otherwise, I have no

12    idea.

13          Q     Okay.

14          A     I mean, it was sometime in the next

15    couple weeks, but --

16          Q     And what name did she give you?

17          A     I -- I know I put it in a memo to the

18    Secretary later on, so you'd have to look at that

19    memo.

20          Q     Is it James McHenry?

21          A     That sounds like the right name.

22          Q     When she spoke to you to pass along




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 175 of 507



                                                               Page 175

1     James McHenry's name, what did she say about why

2     she was directing you to him?

3           A     She didn't say much.               Just said this

4     would be the best guy to talk to.

5           Q     Okay.     Had you spoken to James McHenry

6     before?

7           A     Never talked to him before.

8           Q     Did she tell you what his position was in

9     the Department of Justice?

10          A     She might have.

11          Q     What was his position?

12          A     I don't know, actually.

13          Q     After she gave you Mr. McHenry's name,

14    what did you do next to contact him?

15          A     I called him on the phone.

16          Q     And when you spoke to him on the phone

17    what did you say?

18          A     I outlined that we were interested in

19    seeing what kind of level of interest the

20    Justice Department would have in requesting the

21    citizenship question be asked -- added to the

22    decennial census.




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 176 of 507



                                                               Page 176

1           Q    And did you tell him why the

2     Commerce Department wanted the Justice Department

3     to make that request?

4           A    Because that was our understanding of the

5     process.      They were the people that needed it for

6     ACS, and our understanding was that it might be

7     useful for them to have it at a more granule

8     level, which would be needed -- you'd need to put

9     it on the decennial census to do that.

10          Q    So you were -- you told him that the

11    Commerce Secretary wanted the question and wanted

12    to know if DOJ would ask for the Census Bureau to

13    add the question; is that right?

14          A    Those are your words.

15          Q    Well, I'm asking you to tell me yes or

16    no.

17          A    Well, if the question is yes or no, then

18    the answer is no.

19          Q    Okay.     How would you put it in your

20    words?

21          A    In my words, what I told him was that we

22    were exploring the possibility and wanting to know




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 177 of 507



                                                                Page 177

1     the level of interest at the Justice Department in

2     making such a request, would this be information

3     they could use?

4           Q    So this is the shortly -- this is shortly

5     after the Secretary of Commerce emailed you and

6     said I am mystified why nothing had been done in

7     response to my months' old request?

8           A    Right.

9           Q    But your testimony is that you conveyed

10    to the Justice Department that you were exploring

11    the issue?

12          A    As I explained before, when -- when the

13    Secretary says he would like to do something,

14    there's a presumption that we will attempt to do

15    that.     That's subject to revision as more

16    information is made available.                   So I'm exploring

17    what is necessary to follow through on the

18    Secretary's request.            That request may be modified

19    or changed, based on the information that I

20    provide.

21          Q    Okay.     How many times did you speak to

22    Mr. McHenry?




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 178 of 507



                                                               Page 178

1           A     I think three or four times.

2           Q     And what was the next time you spoke to

3     him after the initial phone call?

4           A     Maybe a week later.

5           Q     Okay.     And what did he say when he -- did

6     he call you or did you call him?

7           A     I don't recall.

8           Q     And what did you discuss on that

9     conversation?

10          A     That he was still exploring the question.

11          Q     How long was that conversation?

12          A     Five minutes.

13          Q     Okay.     So he didn't have anything new to

14    report?

15          A     Right.

16          Q     Okay.     And you said you spoke to him at

17    least a couple more times; is that right?

18          A     Again, I don't recall the exact number of

19    times, but somewhere in the vicinity of three or

20    four times.

21          Q     So after the second call where he said he

22    was still exploring it, tell me about the next




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 179 of 507



                                                                  Page 179

1     conversation?

2           A     Memory serves, I think the next

3     conversation was a similar one.                      He was still

4     looking into the matter and then -- and then the

5     last conversation he and I had, he directed me to

6     somebody at the Department of Homeland Security.

7           Q     Okay.     And over what period of time were

8     you talking to Mr. McHenry on the phone?

9           A     Probably over the course of a month.

10          Q     So this was primarily in May of 2017?

11          A     I honestly don't recall, but sometime in

12    May, early June.

13          Q     And who did he direct you to at the

14    Department of Homeland Security?

15          A     I don't remember the person's name.

16          Q     Was it Gene Hamilton?

17          A     Again, I know I prepared a memo for the

18    Secretary that had the name.                   So if that's the

19    name that was on the memo, then, yes, that would

20    be the person I spoke with.

21          Q     How many times did you speak to your

22    point of contact at the Department of




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 180 of 507



                                                               Page 180

1     Homeland Security?

2           A    Again, I think it was -- I think this was

3     like two or three times.

4           Q    And what did you say when you first spoke

5     to Mr. Hamilton?

6           A    Same -- same basic message, we're looking

7     into the -- exploring the possibility of putting a

8     census question on -- a citizenship question on

9     the decennial census, would this be information

10    that the Department of Homeland Security would

11    need or use, and could he answer that, and his

12    response was, let me look into it.

13          Q    Now, the Department of Homeland Security

14    wasn't the original requester for the ACS

15    citizenship question, to your understanding,

16    correct?

17          A    Correct.

18          Q    Was it your view that the Department of

19    Homeland Security would also be a legitimate

20    requester of this information?

21          A    Legitimate is not the right word, but

22    the -- I think my view was, let me see if




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 181 of 507



                                                                   Page 181

1     there's -- what their explanation would be, but

2     they were obviously not our first choice.

3           Q    So you were looking for an agency to make

4     this ask?

5           A    Again, my understanding of the process,

6     based on the research I've been able to do, and

7     consequently was advising the Secretary was an

8     agency needed to make the request; therefore, you

9     have to find an agency that would have a reason to

10    be using this information.                And Justice,

11    obviously, was the primary recipient of the CVAP

12    data from the ACS, so they were the logical place

13    to start.       Justice then says go to

14    Homeland Security, and I say, okay, maybe there's

15    something about Homeland Security that I don't

16    know about that might justify this data.                      So you

17    follow up on a call, get more information, informs

18    your decision, you might change it.

19          Q    And so my question was:                   So you were

20    looking for an agency to make this ask and --

21          A    Correct.      In order to implement the

22    process that had been outlined to us, you needed




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 182 of 507



                                                               Page 182

1     an agency.        So that was my task at the time.

2           Q     Thank you.

3                 MR. COLANGELO:            Let's mark this

4     Exhibit --

5                 MR. GARDNER:          15.

6                 MR. COLANGELO:            -- 15.

7                 (Plaintiffs' Exhibit 15, Memo, was

8     marked.)

9                 THE WITNESS:          The very memo I was

10    speaking of.

11    BY MR. COLANGELO:

12          Q     Exhibit 15 is document stamped 9834.

13                Mr. Comstock, do you have Exhibit 15 if

14    front of you?

15          A     I do.

16          Q     Is this the very memo you were just

17    speaking about?

18          A     It's the very memo I was just speaking

19    about.

20          Q     And what's the date on this memo?

21          A     September 8th.

22          Q     And you see in the second paragraph of




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 183 of 507



                                                               Page 183

1     this memo, the sentence that says, "James directed

2     me to Gene Hamilton at the Department of

3     Homeland Security."

4           A    Correct.

5           Q    So the person you were speaking to at DHS

6     was Gene Hamilton, right?

7           A    Apparently so, yes.

8           Q    The -- in that paragraph -- strike that.

9                This is a memo from you to the Secretary

10    dated September 8th of 2017, correct?

11          A    Correct.

12          Q    Why did you prepare this memo?

13          A    Because the Secretary was asking about

14    the lack of progress and said he was prepared to

15    call the Attorney General, and so he needed the

16    timeline of who I had spoken to.

17          Q    Okay.     What do you mean by lack of

18    progress?

19          A    Well, obviously, we're now September 8th,

20    and he inquired on May -- May whatever the date

21    was, 2nd, 5th, whatever it was, saying how come we

22    haven't made more progress?                 Three months later we




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 184 of 507



                                                               Page 184

1     don't have any response from the

2     Justice Department, so --

3           Q    In his May 2nd email it said, why has

4     nothing been done in response to my months' old

5     request?

6           A    That is what it says, yes.

7           Q    So the Secretary had been asking about

8     this since the early spring of 2017?

9           A    Yes.

10          Q    And you testified and this memo says you

11    met in person with Mary Blanche and she said what?

12          A    Well, as I said, she directed me to

13    James McHenry.

14          Q    And then after speaking with Mr. McHenry,

15    he told you what?

16          A    He directed me to Gene Hamilton.

17          Q    Okay.     And then after several phone calls

18    with Gene Hamilton, according to this memo, he

19    relayed that, "After discussion, DHS really felt

20    it was best handled by the Justice Department."

21               Do you see that?

22          A    I see that.




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 185 of 507



                                                               Page 185

1           Q    Why did Mr. Hamilton feel this was best

2     handled by the Justice Department?

3           A    As relayed to me, DHS felt the agency

4     that would most utilize this data was

5     Department of Justice, which was our

6     original conclusion.

7           Q    So DHS said they were not going to make

8     this request, right?

9           A    Well, Gene never made a commitment, one

10    way or the other, for the department.                  He simply

11    directed me back to the other department.                   It's

12    not an uncommon experience in the federal

13    government.

14          Q    Tell me what's not uncommon in the

15    federal government.

16          A    Being directed to somebody.

17          Q    Your memo then says at that point the

18    conversation ceased.

19          A    Correct.

20          Q    What do you mean by that?

21          A    Means that I did not talk to

22    Mary Blanche, James McHenry or Gene Hamilton after




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 186 of 507



                                                               Page 186

1     that point in time.

2           Q     You didn't, at this point, have a request

3     from the Justice Department, right?

4           A     That's correct.

5

6

7

8
     REDACTED
9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 187 of 507



                                                               Page 187

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 188 of 507



                                                               Page 188

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 189 of 507



                                                               Page 189

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22          Q    And which call with the Attorney General




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 190 of 507



                                                               Page 190

1     was that?

2           A     A call from the Secretary to talk to the

3     Attorney General about whether or not Justice

4     would be interested in a citizenship question.

5           Q     And why was the Secretary talking to the

6     Attorney General about whether or not Justice

7     would be interested in the citizenship question?

8           A     Again, if -- if the -- if the

9     Justice Department was not going to request the

10    question, had no use for the information, then

11    that would probably put an end to the citizenship

12    question.

13          Q     And the Secretary wanted the citizenship

14    question?

15          A     I think he felt -- well, I don't know

16    what he felt.         Yes.     He was continuing to explore

17    that possibility.

18

19    REDACTED
20                THE WITNESS:         I don't know what he felt,

21    but he was continuing to explore the possibility.

22
     REDACTED
                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 191 of 507



                                                               Page 191

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 192 of 507



                                                               Page 192




     REDACTED
1

2

3

4           Q    How did you come to the view before ever

5     talking to DOJ that DOJ should request this

6     information?

7           A    Again, if DOJ was the governmental

8     organization that had questioned the information

9     on the ACS, then it would stand to reason that

10    they would be the people that would also be

11    interested in the information on the decennial,

12    and they're also the party responsible for

13    enforcing the voting rights.

14          Q    And how did you come to the view before

15    ever talking to DOJ that DOJ had a legitimate need

16    for the question to be included?

17          A    If they enforced the Voting Rights Act --

18    if you're going to make a Voting Rights Act case,

19    then they would be the people that would

20    have -- need the information.

21          Q    And you researched those Voting Rights

22    Act cases or that Voting Rights case on your own?




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 193 of 507



                                                               Page 193

1            A   Again, I think in doing some basic

2     research on it, it was pointed out there was a

3     case where the Court had said you could -- you

4     would need more granule information to answer this

5     question, which would then support a citizenship

6     question.

7            Q   And you told me before that you're not a

8     voting rights lawyer, right?

9            A   Again, what do you mean by a voting

10    rights lawyer?

11           Q   Have you ever practiced voting rights

12    law?

13           A   No.

14           Q   Have you ever tried a voting rights case?

15           A   No.

16           Q   Have you ever advised a client on a

17    voting rights matter?

18           A   No.

19           Q   Have you ever practiced redistricting

20    law, tried a redistricting case --

21           A   No.

22           Q   -- or advised a client on a redistricting




                                Veritext Legal Solutions
                 REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 194 of 507



                                                               Page 194

1     matter?

2           A     No.

3                 MR. GARDNER:          Make sure he finishes his

4     question before you answer.

5                 THE WITNESS:          No.

6     BY MR. COLANGELO:

7           Q     Have you ever litigated a case under the

8     Voting Rights Act?

9           A     No.

10          Q     Have you ever litigated a redistricting

11    case?

12          A     No.

13

14

15

16
      REDACTED
17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 195 of 507



                                                               Page 195

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 196 of 507



                                                               Page 196

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17          Q     -- in the spring of 2017, were you

18    keeping the Secretary informed of those

19    conversations?

20          A     I might have mentioned them.

21          Q     In what context would you have mentioned

22    them?




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 197 of 507



                                                               Page 197

1           A    Mr. Secretary, I contacted the

2     Justice Department today.                I would not have

3     given -- I mean, there was nothing to report.                     So

4     I hadn't made any progress.

5           Q    Well, he was frustrated there was no

6     request yet?

7           A    Right.

8           Q    So one of the things to report might have

9     been --

10          A    That I contacted them, yes.

11          Q    Okay.     And did you keep Ms. Teramoto

12    informed during that time period?

13          A    Again, I might have.               At that time

14    period, we operated in bullpens, so we were

15    all -- there were five people in the same room.

16    So it's entirely possible I might have mentioned I

17    was going to the Justice Department or I had

18    spoken with the Justice Department, yes.

19          Q    I'm sorry.       If you were not finished.

20          A    Nope.

21          Q    Who was sitting in the bullpen with you?

22          A    Wendy Teramoto, Eric Branstad,




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 198 of 507



                                                               Page 198

1     James Rockas, me, and occasionally Izzy Hernandez.

2           Q    Who is James Rockas?

3           A    He was acting press secretary at the

4     time.

5           Q    And who is Izzy Hernandez?

6           A    Israel Hernandez, he was the acting -- or

7     I'm not sure what his formal title was.                  I think

8     he was deputy chief of staff.

9           Q    And where was the bullpen you referred

10    to?

11          A    It was the -- what is now the chief of

12    staff.

13          Q    And there were five of you working in the

14    office?

15          A    Correct.

16          Q    How long were the five of you working in

17    that office together?

18          A    Maybe nine months.

19          Q    So from January of 2018 through the

20    end -- strike that.

21               From January 2017 through the end of

22    the --




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 199 of 507



                                                               Page 199

1           A     No.

2           Q     -- summer --

3           A     No.    The bullpen was set up, I think, in

4     March through the end of the year.

5           Q     Why did you work in a bullpen?

6           A     Because that was the form that the

7     Secretary and Ms. Teramoto felt was most

8     effective.

9

10

11

12
     REDACTED
13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 200 of 507



                                                               Page 200

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 201 of 507



                                                               Page 201

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 202 of 507



                                                               Page 202

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 203 of 507



                                                               Page 203

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 204 of 507



                                                               Page 204

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 205 of 507



                                                               Page 205

1

2

3
     REDACTED
            Q     Okay.     And Exhibit 7 is the email

4     exchange with Kris Kobach; is that right?

5           A     It's an email exchange between

6     Kris Kobach and Wendy Teramoto.

7           Q     And the Secretary, correct, on the second

8     page?

9           A     Yes.    Appears to be one to the Secretary

10    on the second page.

11          Q     Okay.

12          A     Though it's blanked out as to who it goes

13    to.

14          Q     If I represent to you that the government

15    has represented to us that this was an email to

16    the Secretary and that they've blanked out his

17    name for personal privacy reasons, can we agree

18    that it's an email to the Secretary on July 14th?

19          A     I'll stipulate to that, yes.

20          Q     And Mr. Gardner will tell me after lunch

21    if that's wrong.

22                The -- so you see that the -- that




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 206 of 507



                                                                 Page 206

1     Mr. Kobach, who identifies himself as the Kansas

2     Secretary of State, emailed the Secretary on

3     July 14, 2017, correct?

4           A     Correct.

5                 MR. GARDNER:         Objection.          Lack of

6     foundation.

7     BY MR. COLANGELO:

8           Q     And you'll see that it says I'm following

9     up on our telephone discussion from a few months

10    ago, correct?

11                MR. GARDNER:         Objection.          Lack of

12    foundation.

13                THE WITNESS:         And you're reading from the

14    email.      So I have no idea if the email is correct

15    or not.

16    BY MR. COLANGELO:

17          Q     Did the Secretary ever tell you that he

18    spoke to Kris Kobach?

19                MR. GARDNER:         Objection.          Asked and

20    answered.

21    BY MR. COLANGELO:

22          Q     You can still answer.




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 207 of 507



                                                               Page 207

1           A    No.

2           Q    Sorry.      We were speaking at the same

3     time.

4           A    I don't recall him ever telling me that

5     he spoke to Kris Kobach.

6           Q    This email reads, "As you may recall, we

7     talked about the fact that the U.S. Census does

8     not currently ask respondents their citizenship."

9                Do you see that?

10          A    I see that.

11          Q    The email also reads, "It also leads to

12    the problem that aliens who do not actually reside

13    in the United States are still counted for

14    Congressional apportionment purposes."

15               Do you see that?

16          A    I see that.

17          Q    Did the Secretary ever tell you he was

18    concerned about the problem that aliens who do not

19    reside in the United States are still counted for

20    Congressional apportionment purposes?

21          A    He never expressed an opinion on that.

22          Q    And when the Secretary asked you on




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 208 of 507



                                                                  Page 208

1     March 10, 2017 about the census and the

2     citizenship question, did he ask you in the

3     context of whether noncitizens should be included

4     for Congressional apportionment purposes?

5           A    He discussed Congressional apportionment

6     purposes.       If asked were the noncitizens counted,

7     and we answered the question, which is they are

8     counted.

9           Q    Well, you testified the link you sent him

10    was the link to the Census Bureau's web page on

11    whether noncitizens are counted for apportionment?

12          A    That's correct.           Well, I don't believe

13    you can find a web page on the Census that doesn't

14    speak to it in that context, whether noncitizens

15    are counted other than for apportionment.                     That's

16    the question that we asked.                 Do we count

17    noncitizens?        The answer is yes.               What is the

18    Census used for?         It's used for apportionment.

19    That's its primary function.

20          Q    And you'll see that -- going back to the

21    first page of Exhibit 7, Ms. Teramoto has written

22    to Mr. Kobach, "Kris, can you do a call with the




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 209 of 507



                                                               Page 209

1     Secretary and Izzy tomorrow at 11:00 a.m.?"

2           A     Correct.

3           Q     And that's Izzy Hernandez, correct?

4           A     I would believe that's the reference

5     she's making, yes.

6           Q     And he's copied at the top of this page,

7     correct?

8           A     Yes, he is.

9           Q     Did you ever discuss with Izzy Hernandez

10    a call with Mr. Kobach and the Secretary?

11          A     I did not.

12          Q     Did you ever discuss the citizenship

13    question with Mr. Hernandez, at all?

14          A     I think we discussed it once or twice.

15          Q     And when were those conversations?

16          A     I don't recall exactly.

17          Q     Was it in the summer of 2017?

18          A     It was sometime in the spring/summer of

19    2017.

20          Q     Okay.     So you had been working on the

21    citizenship question for some number of months by

22    late July of 2017; is that right?




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 210 of 507



                                                               Page 210

1           A     Correct.

2

3

4

5
     REDACTED
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 211 of 507



                                                               Page 211

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 212 of 507



                                                               Page 212

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 213 of 507



                                                               Page 213

1
     REDACTED
2           Q    Okay.     This is an email from the

3     Secretary to you on August 8, 2017, and the

4     Secretary asks were you on the call this morning

5     about census?

6                Do you see that?

7           A    Uh-huh.

8           Q    What call is he referring to?

9           A    I don't know.          I'm not sure I was on it.

10          Q    Okay.     Did you hear from anybody about a

11    call on the census on August 8th?

12          A    I have no idea.

13          Q    And you'll see that later in the email,

14    the Secretary says, "Where is the DOJ in their

15    analysis?       If they still have not come to a

16    conclusion, please let me know your contact person

17    and I will call the AG.              Wilbur Ross."

18               Do you see that?

19          A    I see that.

20          Q    And what analysis is the Secretary

21    referring to?

22          A    Again, this pre-dates the memo I wrote




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 214 of 507



                                                               Page 214

1     outlining my contacts with the DOJ.                  So this is a

2     question about where are we with the DOJ?

3           Q     Okay.     And you wrote back that evening

4     saying, "We'll be back shortly with an update on

5     the census question."

6           A     Yes.

7           Q     I have two attorneys in the DOC's general

8     counsel's office working on it?

9           A     Yes.

10          Q     And you testified one of those two

11    attorneys was James Uthmeier; is that right?

12          A     That's correct.

13          Q     And who was the other?

14          A     I don't recall.

15          Q     Okay.     Going back to the Secretary's

16    email where he says, "If they still have not come

17    to a conclusion, please let me know your contact

18    person and I will call the AG."

19          A     Yes.

20          Q     Did you understand that to mean that the

21    Secretary was concerned this was not done yet?

22          A     He was concerned that we had not made




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 215 of 507



                                                               Page 215

1     more progress.

2           Q     Okay.     How did he communicate that

3     concern to you?

4           A     By saying let me know who your contact

5     person is and I will call the AG.

6           Q     This email that you sent in your response

7     doesn't identify your contact person; is that

8     right?

9           A     That -- well, at least not in the part

10    that's not blacked out.

11          Q     Okay.     Do you recall identifying for the

12    Secretary before the September 8, 2017 memo who

13    your contact person was at DOJ?

14          A     I might have.          I probably would have had

15    to go back and look and see who I spoke to.

16          Q     Okay.

17                MR. COLANGELO:           Let's mark Document 3984

18    as Exhibit 20.

19                (Plaintiffs' Exhibit 20, email, was

20    marked.)

21                THE WITNESS:         Thank you.

22    BY MR. COLANGELO:




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 216 of 507



                                                               Page 216

1           Q    Mr. Comstock, have you seen this email

2     before?

3           A    It's to me, so, yes.

4           Q    Okay.     And this is in further response to

5     the Secretary's August 8th question; is that

6     right?

7           A    Would appear to be, yes.

8           Q    Okay.     And it says, "Mr. Secretary, we

9     are preparing a memo and full briefing for you on

10    the citizenship question.                The memo will be ready

11    by Friday, and we can do the briefing whenever you

12    are back in the office."

13               Do you see that?

14          A    Yes.

15          Q    And at this point, you had not received

16    any information from the Justice Department; is

17    that right?

18          A    That's correct.

19          Q    Okay.     So the memo that you're referring

20    to is a memo on the citizenship question that

21    includes no input from DOJ; is that right?

22          A    I -- I don't know.             I had not spoken to




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 217 of 507



                                                               Page 217

1     DOJ, no.

2            Q   You're not aware that anyone else had

3     spoken to DOJ on it?

4            A   Actually, I believe counsel might have

5     been talking to DOJ, but I don't know who they

6     were talking to.

7            Q   And which counsel is that?

8            A   James Uthmeier.

9            Q   And did he tell you he was talking to

10    DOJ?

11           A   I don't recall.

12           Q   So you're not aware that anybody had been

13    in touch with DOJ in order to get information for

14    this memo going to the Secretary?

15           A   I -- I'm not sure exactly the contents of

16    the memo to which you're referring, so I don't

17    know if it contained information from DOJ or not.

18           Q   And the Secretary responded by saying, "I

19    would like to be briefed on Friday by phone."

20           A   Yes.

21           Q   So it's fair to say that this reflects

22    the Secretary's continued impatience about getting




                                Veritext Legal Solutions
                 REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 218 of 507



                                                               Page 218

1     an answer to his question?

2           A    I would say he clearly wanted to keep

3     moving forward.

4

5

6

7
     REDACTED
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 219 of 507



                                                               Page 219

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 220 of 507



                                                               Page 220

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 221 of 507



                                                                Page 221

1           Q     And we just saw an email from a few weeks

2     earlier where Ms. Teramoto says let's keep

3     Mr. Davidson and Ms. Kelley involved in a

4     conversation about this, right?

5           A     I wouldn't say keep, but --

6           Q     Introduce them to this conversation?

7           A     Introduce, yes.

8           Q     So to your understanding, this was a

9     meeting to discuss the citizenship question?

10          A     Again, my understanding of this was to

11    discuss key legal issues regarding the census.

12          Q     Do you remember this meeting?

13          A     Not specifically, no.

14          Q     Do you remember any meetings with the

15    Secretary and with this group on the census?

16          A     Again, not specifically, no.

17                MR. COLANGELO:           Okay.       Let's have this

18    marked as Exhibit 23.              It's Document 2424.

19                (Plaintiffs' Exhibit 23, Email, was

20    marked.)

21    BY MR. COLANGELO:

22          Q     Do you have Exhibit 23 in front of you,




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 222 of 507



                                                               Page 222

1     Mr. Comstock?

2           A    I do.

3           Q    And do you recognize this document?

4           A    Again, it's an email from the Secretary

5     to me, so presumably I saw it then.                  There's a lot

6     blanked out.

7           Q    And you understand that the

8     Justice Department has applied those redactions,

9     correct?

10          A    I do.

11          Q    And in this email dated September 1,

12    2017, the Secretary says, "I have received no

13    update, nor has there been an updated," -- blocked

14    out -- "nor the issue of the census question, nor

15    whether KDB thinks we have our arms around the

16    census cost data."

17               Do you see that?

18          A    Yes.

19          Q    And by KDB, do you think he meant KDK?

20          A    I believe that would be who he would be

21    referring to, yes.

22          Q    Referring to Karen Dunn Kelley?




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 223 of 507



                                                                Page 223

1           A    Yes.

2           Q    And did you understand this to be a

3     request for information on the status of the

4     citizenship question?

5           A    Well, I understood this to be a request

6     for information on a whole series of information

7     that were presented in the census.

8           Q    Including the citizenship question?

9           A    Including the citizenship.                He mentions

10    that.

11          Q    And the Secretary is frustrated, right?

12          A    That would appear so, yes.

13          Q    He's frustrated because he's asked for it

14    repeatedly and hasn't seen anything yet telling

15    him that it's done; is that right?

16          A    Well, I would not agree with your

17    characterization.          I think what this memo -- this

18    email shows is that there were a tremendous number

19    of issues connected to Census.                   At this time, we

20    were working a tremendous amount on the lifecycle

21    cost estimate.

22               So we -- I mean, we had a huge issue.




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 224 of 507



                                                               Page 224

1     They were $3 billion -- basically, 25 percent of

2     their budget off, which is a shocking figure --

3

4    REDACTED
5                THE WITNESS:         -- that does not inspire

6     confidence in the Census Bureau or its current

7     leadership at the time.              So we were dealing with

8     quite a few issues connected with Census,

9     primarily related to the budget, trying to find

10    people to run the Census that we could count on.

11               So, yes, citizenship was one small piece

12    of this, but it was by no means the driving piece.

13

14

15

16
      REDACTED
17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 225 of 507



                                                               Page 225




     REDACTED
1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 226 of 507



                                                                 Page 226

1    REDACTED
2     BY MR. COLANGELO:

3           Q     And why would the Secretary have asked

4     for an update by the next day?

5                 MR. GARDNER:         Objection.          Calls for

6     speculation.

7                 THE WITNESS:         As I've mentioned before,

8     we like to get things done.                  We're not here to do

9     this all year long.            So I was asked similar

10    questions on numerous other issues I was working

11    on.

12    BY MR. COLANGELO:

13          Q     But it's fair to say the Secretary wanted

14    an answer quickly?

15          A     He always wants an answer quickly.

16                MR. COLANGELO:           Let's mark Document 2395

17    as Exhibit 25.

18                (Plaintiffs' Exhibit 25, Email, was

19    marked.)

20    BY MR. COLANGELO:

21          Q     Mr. Comstock, do you have Exhibit 25?

22          A     I do.




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 227 of 507



                                                               Page 227

1           Q    Okay.     Have you seen this document

2     before?

3           A    Yes.

4           Q    When's the last time you saw it before

5     today?

6           A    Yesterday counsel pointed it out to me.

7           Q    And did you review a version yesterday

8     that was redacted like this or unredacted?

9           A    I did.

10          Q    Pardon me?

11          A    It was redacted.

12          Q    Okay.     Like this?

13          A    Exactly like this.

14          Q    And this is an email from Mr. Uthmeier to

15    you on the evening of September 7th saying, "Earl,

16    I touched base with Peter," redacted, "He spoke

17    with Kassinger this evening."

18               Do you see that?

19          A    Yes.

20          Q    Who is Kassinger?

21          A    That would be Ted Kassinger, former

22    general counsel for the Department of Commerce.




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 228 of 507



                                                               Page 228

1           Q     And where does Mr. Kassinger work now?

2           A     He works at O'Melveny & Myers.

3           Q     A law firm?

4           A     Correct.

5           Q     In Washington?

6           A     Yes.

7           Q     And what did Mr. Davidson and

8     Mr. Kassinger discuss?

9                 MR. GARDNER:          Objection -- sorry.

10    Restate that one more time.

11    BY MR. COLANGELO:

12          Q     What did Mr. Davidson and Mr. Kassinger

13    discuss?

14          A     I don't know.

15          Q     Did Mr. Davidson tell you what he and

16    Mr. Kassinger discussed?

17          A     Not to my knowledge.

18          Q     Did Mr. Uthmeier tell you what he and

19    Mr. Kass- -- what Mr. Davidson and Mr. Kassinger

20    discussed?

21          A     Well, it appears he might have, but it's

22    blanked out.




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 229 of 507



                                                               Page 229

1           Q    And Mr. Kassinger doesn't work for the

2     government, correct?

3           A    Correct.

4           Q    And did not at the time, correct?

5           A    Correct.

6                I would just observe, based on the all

7     blanked out here, we really have no idea what this

8     email is referring to.             It says a Census matter,

9     but it could have been any number of things,

10    including the numerous budget issues we were

11    talking about.         So let's make clear I don't know

12    what this email was in reference to.

13

14

15

16
     REDACTED
17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 230 of 507



                                                               Page 230

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16          Q    Okay.     So it would also be your

17    conclusion that Mr. Davidson and Mr. Kassinger

18    were talking about the citizenship question; is

19    that right?

20          A    No.     It would not.

21          Q    Why not?

22          A    Because I get lots of email that start on




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 231 of 507



                                                               Page 231

1     one chain that go to another matter.                 So it's

2     possible, but it's also possible it was discussing

3     something else.

4

5

6

7
     REDACTED
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 232 of 507



                                                               Page 232




     REDACTED
1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 233 of 507



                                                               Page 233

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17          Q    And after the Secretary spoke with the

18    Attorney General, was the substance of that

19    conversation relayed to you?

20          A    Beyond -- beyond the fact that they had

21    spoken and that the Attorney General was going to

22    look into the matter, no.




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 234 of 507



                                                               Page 234

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 235 of 507



                                                               Page 235




     REDACTED
1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 236 of 507



                                                               Page 236

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 237 of 507



                                                               Page 237

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 238 of 507



                                                               Page 238

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 239 of 507



                                                                  Page 239

1           Q    Okay.     What did you say to the Secretary

2     about the December 2017 letter when it came in?

3           A    Justice Department has requested this, so

4     now we can start the formal process.

5           Q    And what formal process are you referring

6     to?

7           A    Well, as I've outlined before, in order

8     for the government to take an action, you have to,

9     basically, create a record and make your decision

10    on the basis of that record.                  So without a request

11    from an agency to ask for the inclusion of

12    citizenship, you were -- this was, basically, a

13    hypothetical question.

14          Q    Okay.     But you had told the Secretary in

15    May, we will get the Justice Department to request

16    the question?

17          A    I am going to do everything I can to

18    carry out the Secretary's wishes, if they are

19    legal, and so I will do my best.                     I can't promise

20    things.

21

22

     REDACTED
                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 240 of 507




1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 241 of 507



                                                               Page 241

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 242 of 507



                                                               Page 242

1

2

3

4
     REDACTED
5

6

7

8                You recall there was a time,

9     March 26, 2018, when the Secretary issued a

10    decisional memorandum regarding his decision to

11    add a citizenship question?

12          A    Yes.

13          Q    You worked on that memorandum?

14          A    Yes.

15          Q    Okay.     Were you the principal drafter?

16          A    I was one of the principal drafters.

17          Q    Who were the other principal drafters?

18          A    James Uthmeier was the primary other

19    drafter.

20          Q    Did you have a division of responsibility

21    between the two of you?

22          A    No.     I believe he did the first draft.




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 243 of 507



                                                               Page 243

1           Q     He did the first draft?

2           A     Well, the Secretary actually probably

3     made -- indicated what he wanted in a draft and

4     then James would have put it together.

5           Q     And then you would have worked on it

6     after James?

7           A     Correct.

8

9

10

11
     REDACTED
12

13

14

15

16

17

18

19

20

21                And did anyone else work on the draft

22    besides you, the Secretary and Mr. Uthmeier?




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 244 of 507



                                                               Page 244

1           A     Yes.    I think numerous other people

2     reviewed the draft, and --

3

4

5

6
     REDACTED
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 245 of 507



                                                               Page 245

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 246 of 507



                                                               Page 246

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 247 of 507



                                                               Page 247




     REDACTED
1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22               THE WITNESS:         Once again, the




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 248 of 507



                                                               Page 248

1     Department of Justice, who are our counsel,

2     suggested that a supplemental memorandum was

3     needed.      This was not something Department of

4     Commerce generated.           This was something the

5     Department of Justice, as our counsel, recommended

6     be provided.        Following up on that advice, we

7     worked on the document and then had the Secretary

8     sign it.      We were following advice of counsel.

9

10

11

12
     REDACTED
13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 249 of 507



                                                               Page 249




     REDACTED
1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 250 of 507



                                                               Page 250




     REDACTED
1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21          Q    All right.       I want to go back to the

22    spring of 2017 when Secretary Ross requests the




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 251 of 507



                                                                Page 251

1     inclusion of a citizenship question on the census.

2     At that point in time, the Department of Justice

3     had made no request to Commerce for the addition

4     of a citizenship question, correct?

5           A    That's correct.

6           Q    And they certainly hadn't

7     asked -- withdrawn.

8                The Department of Justice certainly

9     hadn't asked Commerce to add a citizenship

10    question because of the VRA.                  That's also correct;

11    isn't it?

12          A    Well, they didn't ask us to add a

13    citizenship question at that point.                  So

14    speculating as to why they would ask is

15    irrelevant.

16          Q    I'm not asking you to speculate.                The one

17    thing we can be sure of is they didn't ask about

18    the VRA is because they didn't ask at all?

19          A    Correct.

20          Q    All right.       And when Secretary Ross says

21    to you in the spring, in whatever words he used,

22    that he wants a citizenship question added to the




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 252 of 507



                                                                  Page 252

1     census, wouldn't you have had a discussion with

2     him at the time about why he wants that?

3                MR. GARDNER:         Objection.           Asked and

4     answered.

5                THE WITNESS:         Again, the answer is no, I

6     would not have a discussion.                  My boss, if he asked

7     me to investigate something, I investigate it and

8     report back the results.

9

10

11

12
     REDACTED
13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 253 of 507



                                                                   Page 253

1

2

3

4
     REDACTED
            Q    My question, sir, is:               Wouldn't it be

5     helpful to you in your job of assisting the

6     Secretary to have a complete understanding of why

7     the Secretary wants to add a citizenship question?

8                MR. GARDNER:         Objection.           Form.

9                THE WITNESS:         Again, it's not relevant to

10    the question of whether or not he needs -- of

11    whether or not a question should be added, so, no.

12    BY MR. GERSCH:

13          Q    Is it your testimony that why he wants a

14    citizenship question to be added is not relevant

15    to whether it should be added?                   Did I -- did I

16    hear that right?

17               MR. GARDNER:         Objection.

18    Mischaracterizes the witness's prior testimony.

19               THE WITNESS:         My test- --

20               MR. COLANGELO:          That's exactly what he

21    said, Counsel.

22               THE WITNESS:         No.      My testimony is:        The




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 254 of 507



                                                                  Page 254

1     rationale for why he would want it added is not

2     relevant to my initial inquiry as to whether or

3     not a question can be added.

4     BY MR. GERSCH:

5           Q    Yeah.     My question was a little

6     different.       The question I am trying to get you to

7     focus on is:        In your work for the Secretary,

8     wouldn't it be helpful to you to understand as

9     fully as possible why he thinks it's a good idea

10    to add a citizenship question?

11          A    And let --

12               MR. GARDNER:         Objection.           Asked and

13    answered.

14               THE WITNESS:         And let me get you to

15    understand my answer, which is, no, it would not

16    make a difference, because I don't need that

17    information to investigate the question.

18

19

20

21
     REDACTED
22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 255 of 507



                                                               Page 255

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 256 of 507



                                                               Page 256

1

2

3

4
      REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 257 of 507



                                                               Page 257

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 258 of 507



                                                               Page 258

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14          Q    And in your time there, did you never see

15    a document analyzing why it was a good idea for

16    Census to add a citizenship question?

17          A    Again, you're -- we have a fundamental

18    disagreement on the premises of your question.

19    Your premise is that somehow a reason needs to be

20    provided.       The question before us is the Secretary

21    has the legal authority to add questions to the

22    census.      Is there a governmental need?              And if




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 259 of 507



                                                               Page 259

1     there is, then you're off to the races.

2

3

4

5
     REDACTED
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 260 of 507



                                                                Page 260

1

2

3

4
     REDACTED
5                It couldn't possibly assist you in your

6     work, in any way, to know why the Secretary wanted

7     to add a citizenship question?                   Do I understand

8     that correctly?

9           A    It's not relevant to my analysis.

10

11

12

13
      REDACTED
14          Q    Well, that's my question -- withdrawn.

15               Well, is there any way in which knowing

16    what the Secretary's reason was for wanting to add

17    a citizenship question, is there any way that

18    could assist you in your work at

19    Department of Commerce?

20          A    Assist me on my work at the Department of

21    Commerce, no.

22          Q    Is there any way that it could help you




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 261 of 507



                                                                Page 261

1     help the Secretary add a citizenship question?

2           A    If I had found it difficult or

3     challenging, yes.          Knowing more about why he

4     wanted it would have been helpful, but I didn't

5     say that there was an issue.                  It had been asked

6     for hundreds of years, and it had been asked on

7     the ACS.      So, clearly, there's a need for it.                 And

8     so, no, that was not a particularly troublesome

9     aspect of the question I was being asked to look

10    into.

11          Q    When you said if I had found it difficult

12    or challenging, what did you mean?                   What's the it?

13          A    If -- if what I had been requested to do

14    seemed to have significant legal obstacles to the

15    ability to do that question or take that action,

16    then I would probably inquire more fully to see if

17    there's an alternative way to address what the

18    Secretary is trying to get to.                   In this particular

19    case, you have something that has been on the

20    decennial census before that is currently being

21    asked on the ACS.          There's clear legal authority

22    for him to add the question.                  So, frankly, the




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 262 of 507



                                                               Page 262

1     reasons that he wants to add it doesn't add

2     anything to the analysis.                There is a governmental

3     need for this information.                That's a question

4     that's already established, so I don't need to

5     inquire further as to what his personal beliefs

6     regarding this question might be.

7            Q      What's the governmental need for the

8     question?

9            A      Enforcement to the Voting Rights Act,

10    determining how many undocumented citizens there

11    are.        You name it, there's a whole bunch of

12    reasons.        That's why every government in the world

13    collects this information.

14           Q      Well, correct me if I'm wrong, we're

15    talking about at a period in the spring of 2017

16    when the Voting Rights Act hadn't come up, the

17    Department of Justice hadn't made a request for

18    it.        What does the Voting Rights Act got to do

19    with it in the spring of 2017?

20           A      When you inquire as to what does the

21    Department of Justice use the citizenship data

22    on --




                                Veritext Legal Solutions
                  REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 263 of 507



                                                                   Page 263

1           Q    That wasn't my question.                   My question

2     is --

3           A    I'm answering your --

4           Q    -- why is it a good idea, why does the

5     government need it back in the spring of 2017?

6           A    Finished with your question?

7           Q    That's my question.

8           A    The answer is for the same reason they've

9     been collecting it for the last 200-plus years.

10          Q    What's the government need in the spring

11    of 2017?

12          A    I already answered that question.                      If

13    they collect the data under the ACS for Voting

14    Rights Act enforcement, that is one of the primary

15    reasons they collect the data.

16          Q    Okay.     It's on the ACS.                What's the

17    need -- governmental need for it to be on the

18    census?

19               MR. GARDNER:         Objection.            Asked and

20    answered.

21               THE WITNESS:         The governmental need is,

22    again, if you're going to get more detailed




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 264 of 507



                                                               Page 264

1     information, then you need that information.

2

3

4

5
     REDACTED
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 265 of 507



                                                               Page 265

1

2

3

4
     REDACTED
5

6

7           Q    So you decided on your own in the spring

8     of 2017 that it would be a good idea for the

9     government to have more information than was

10    available from the ACS about citizenship to

11    enforce the Voting Rights Act, even though you're

12    not a voting rights lawyer?

13          A    I don't agree with that characterization,

14    at all.      I decided that there was sufficient

15    information for me to pursue the Secretary's

16    request to consider placing a citizenship question

17    on the decennial census and that there was

18    sufficient potential reason to collect that

19    information to warrant moving forward.                  If I'd

20    come to an opposite conclusion that there was not

21    sufficient potential reason or that there was some

22    insurmountable legal bar, then I would have




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 266 of 507



                                                               Page 266

1     reported back to the Secretary, I'm sorry,

2     Mr. Secretary, it does not appear we can

3     accomplish this objective.

4           Q    Why did you need to come up with a reason

5     for asking the question, separate and apart from

6     whatever reason the Secretary had in his own head?

7           A    Again, my job is to figure out how to

8     carry out what my boss asks me to do.                  So you go

9     forward and you find a legal rationale.                  Doesn't

10    matter what his particular personal perspective is

11    on it.     It's not -- it's not going to be the basis

12    on which a decision is made.

13          Q    That's your understanding, that the way

14    you should do it, is come up with a rationale that

15    has nothing to do with what's in the Secretary's

16    mind as to why he wants it; is that your

17    understanding of how it's supposed to work?

18          A    No.    Again, you continue to characterize

19    things in a way that you believe may be correct,

20    but not the way I believe to be correct.                   My job,

21    as a person who has been doing this for 30-plus

22    years for clients and people in the government, is




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 267 of 507



                                                                  Page 267

1     if they would like to accomplish an objective, I

2     see if there's a way to do that.                     And, again, if

3     it's not legal, you tell them that.                     If it can't

4     be done, you tell them that.                  If there's a way to

5     do it, then you help them find the best rationale

6     to do it.       That's what a policy person does.

7                And so, again, if I came up with a

8     rationale that the Secretary didn't agree with or

9     didn't support, then he was going to tell me that.

10    I have no doubt about that.                 But in the meantime,

11    he doesn't -- I don't need to know what his

12    rationale might be, because it may or may not be

13    one that is -- that is something that's going to a

14    legally-valid basis.

15               So, again, he's got -- he's asked, can we

16    put -- can we put a question on?                     The job of a

17    policy person is go out and find out how you do

18    that.     Whether that decision is going to be made

19    ultimately to do it or not, that's up to the

20    decision-maker.

21          Q    Are you saying you're better off not

22    knowing what the Secretary's own rationale is for




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 268 of 507



                                                               Page 268

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 269 of 507



                                                               Page 269

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21          Q     All right.       So you went -- you called

22    Mary Blanche Hankey --




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 270 of 507



                                                               Page 270

1           A     Correct.

2           Q     -- with regard to adding a citizenship

3     question to the census, right?

4           A     Correct.

5           Q     And you wanted to see if the

6     Department of Justice would sponsor the question?

7           A     Correct.

8           Q     And you had a phone call with her, and

9     you had at least a meeting with her, right?

10          A     Right.

11          Q     So at least two contacts?

12          A     Three, when she called me back with

13    somebody else's name.

14          Q     Fair enough.

15                Didn't -- didn't Ms. Hankey say, why do

16    you want to have a citizenship question?

17          A     No, she didn't.

18          Q     Didn't come up, at all?

19          A     Nope.

20          Q     She referred you to a Mr. McHenry; is

21    that right?

22          A     Correct.




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 271 of 507



                                                                 Page 271

1           Q    And he's not a voting rights guy, right?

2           A    I don't actually know what his background

3     is.

4           Q    Well, you went ahead, back and forth with

5     him over about a month; is that right?

6           A    I mean, we spoke on the phone probably

7     three or four times, yeah.

8           Q    Going from, I think, the period you

9     mentioned was --

10          A    Yeah.     It was --

11          Q    -- early May to early June, roughly?

12          A    Approximately a month, yeah.

13          Q    And didn't you learn in that time that

14    he's not a voting rights guy?

15          A    No.

16          Q    Never came up?

17          A    We didn't get into great detail on the

18    rationale.

19          Q    You did ask him would you sponsor a

20    census question for -- I'm sorry.                    Withdrawn.

21               You did ask Mr. McHenry if he would be

22    willing to sponsor a request for the addition of a




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 272 of 507



                                                               Page 272

1     citizenship question on the census, right?

2           A    I didn't ask Mr. McHenry if he would.                  I

3     asked if the Department of Justice would be

4     inclined to send a letter asking us to add the

5     citizenship question.

6           Q    Fair enough.

7                And when you did that, you didn't explain

8     to Mr. McHenry why the Secretary wanted a

9     citizenship question?

10          A    I would have no reason to.

11          Q    And Mr. McHenry never asked, hey, you

12    want me to do this?           Why do you need it?          He never

13    asked you that?

14          A    I think I explained at the outset that

15    the department currently got a report from the ACS

16    on citizenship level -- I mean, on

17    census -- certain census size, Citizen Voting Age

18    Population, and if they were to get it from the

19    decennial, that would allow them a greater

20    granularity and would that be useful to them, and

21    he said he would inquire.

22          Q    You asked Mr. McHenry if the




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 273 of 507



                                                               Page 273

1     Department of Justice would find it useful to have

2     more granularity about citizenship?

3           A    Correct.

4           Q    But at no point did Mr. McHenry say,

5     look, if we want it, we'll ask for it, but how

6     come you want it?          Didn't he ask you something

7     like that?

8           A    No.

9

10

11

12
     REDACTED
13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 274 of 507



                                                               Page 274

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 275 of 507



                                                                Page 275

                                                                     REDACTED
1

2

3

4
     REDACTED
5                THE WITNESS:         Again, I already provided

6     the reason for Department of Justice.                   I said,

7     would it be useful for you to have more granular

8     voting data at the census lock level?                   He said he

9     would inquire.         That answers your question.             I'd

10    already provided the answer.

11    REDACTED

12          Q    Mr. McHenry comes back at some point and

13    he says he's not interested, right, in words or

14    substance?

15          A    He suggested that I contact the

16    Department of Homeland Security.

17          Q    But I take it he makes it clear to you in

18    some fashion -- withdrawn.

19               Let's start with this.                What did he say

20    to you?

21          A    He suggested I talk to the Department of

22    Homeland Security.




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 276 of 507



                                                                  Page 276

1           Q    Did he also say, listen, I don't really

2     need that information, or my guys don't need that

3     information, or my department doesn't need that

4     information or something like that?

5                MR. GARDNER:         Objection to form.

6                THE WITNESS:         Again, no, he did not

7     indicate that they did not need the information.

8     He simply suggested that they were rather busy and

9     why don't I talk to the Department of

10    Homeland Security.

11    BY MR. GERSCH:

12          Q    It's your testimony that he said they

13    were too busy to do it?

14          A    Unfortunately, that's not an uncommon

15    response from other agencies.                  They don't

16    necessarily look for extra work.

17          Q    Okay.     So they were too busy to ask for

18    it, that's what you understood them to say?

19          A    Yeah.     Their inclination was they weren't

20    inclined to do the work, to ask for it, yeah.

21          Q    Okay.     Okay.      So Mr. McHenry let's you

22    know he's not inclined or the department is not




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 277 of 507



                                                               Page 277

1     inclined to do the work, to ask for it, and he

2     refers you to Homeland Security, correct?

3           A    Correct.

4           Q    And you speak to a Mr. Hamilton, right?

5           A    Right.

6           Q    And Mr. Hamilton, he's not a VRA guy,

7     right?

8           A    I have no idea what his background is.

9           Q    Certainly, it's your understanding that

10    the Department of Homeland Security has nothing to

11    do with enforcing the Voting Rights Act?

12          A    It would not normally be something I

13    would think they would do, no.

14          Q    And you talked to Mr. Hamilton how many

15    times?

16          A    I don't know, three or four times.

17          Q    Over what period?

18          A    Again, two weeks.             I don't know.

19          Q    And don't you say to Mr. Hamilton, here's

20    why we want the information, here's why we want

21    you to ask for the citizenship question?

22          A    Again, it was the same explanation as I




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 278 of 507



                                                                   Page 278

1     gave the Department of Justice.                      And as you

2     pointed out, DHS doesn't really do that.                      So I was

3     simply following up on the suggestion that

4     Mr. McHenry had made, and perhaps there was

5     something that DHS did that I was unaware of that

6     would have them -- have the need for this

7     information.        Turns out they didn't, so back to

8     Square 1.

9           Q    Yeah.     My question is -- and maybe I

10    didn't phrase it exactly right.

11               Did you explain to Mr. McHenry [sic] in

12    any of these several calls, here's why it's

13    important to the Department of Commerce, or your

14    boss or whomever, here's why it's important

15    that -- to get a citizenship question added?

16               MR. GARDNER:         I think you mean

17    Mr. Hamilton.        You said Mr. McHenry.

18               MR. GERSCH:        Withdrawn.             Let me rephrase.

19    Thank you, Counsel.

20    BY MR. GERSCH:

21          Q    In any of these several calls, you say to

22    Mr. Hamilton, here's why it's important to




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 279 of 507



                                                               Page 279

1     Department of Commerce to have you folks request

2     the addition of a citizenship question.

3           A    No.    I never explained that to him.

4           Q    And is it your testimony that in your

5     several conversations with Mr. Hamilton, he never

6     says, hey, why do you want this?

7           A    That's correct.

8           Q    He never says, why do you want a

9     citizenship question added?

10          A    Again, when somebody calls up and says --

11    my boss, you know, Secretary Ross, AG Sessions,

12    whomever has asked us to pursue this, I don't

13    typically question back and say, well, why do you

14    think -- does your boss think this is needed?                     I

15    just don't do that.           It's kind of discourteous to

16    other staff.        So no, he took me at face value.

17    I'm calling to inquire, would they find this

18    useful?      He gets back to me, no.

19          Q    I just want to make sure I caught part of

20    what you're saying correctly.

21               Are you saying it would have been

22    discourteous for Mr. Hamilton at Homeland Security




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 280 of 507



                                                                   Page 280

1     to say, hey, why do you guys at Commerce want us

2     to ask for a citizenship question?

3           A    For him to challenge why my boss might

4     ask for it.

5           Q    I didn't say challenge.

6                Is it your testimony it would be

7     discourteous for him to say, hey, you're asking me

8     to do something --

9           A    Uh-huh.

10          Q    -- something which involves some work --

11          A    Uh-huh.

12          Q    -- would you just explain to me why it's

13    important for you to have me ask for a citizenship

14    question?

15               MR. GARDNER:         Objection.           Form.

16               THE WITNESS:         No such conversation

17    occurred.

18    BY MR. GERSCH:

19          Q    Yeah.     My question is:             Would that have

20    been discourteous for him to say that to you?

21          A    Depends on how he phrased it.

22          Q    He could have phrased it in a way that




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 281 of 507



                                                               Page 281

1     was properly respectful, right?

2           A     Theoretically, yes.

3           Q     In the time that you were dealing with

4     Mr. McHenry or getting ready to deal with

5     Mr. McHenry -- this is back at the Justice

6     Department now -- did you ever learn that he was

7     director of the Executive Office of Immigration

8     Review?

9           A     I never learned that, no.

10          Q     How about Ms. Hankey, did she say why she

11    was going to refer you to Mr. McHenry?

12          A     No, she didn't.

13          Q     Is it common for you to call people like

14    Mr. McHenry without knowing what their position

15    is?

16          A     Certainly at that time, yes.

17          Q     What was it about that time?

18          A     Well, it was shortly into the

19    administration, and titles are not necessarily

20    informative of what people do, so --

21          Q     Did you have an understanding of what

22    Mr. McHenry's portfolio was, independent of his




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 282 of 507



                                                               Page 282

1     title?

2           A    No.

3           Q    About what his expertise was independent

4     of his title?

5           A    No.

6           Q    You didn't know -- withdrawn.

7                You're trying to accomplish something for

8     your boss, right?

9           A    Correct.

10          Q    And you're calling another agency and

11    you're going to ask them to do some work, right?

12          A    Right.

13          Q    And you know from your vast experience

14    that sometimes people just say no because they

15    just don't want to do the work, right?

16          A    Correct.

17          Q    That's not uncommon, right?

18          A    It's been my experience.

19          Q    So in order to have the best possible

20    chance of persuading a person like Mr. McHenry,

21    don't you want to do a little research beforehand?

22          A    Again, I was dealing with, literally,




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 283 of 507



                                                               Page 283

1     hundreds of issue, as well as clearing

2     correspondence, clearing Federal Register notices,

3     no.       I did not have time to research this guy's

4     background.        That's why I went through

5     Eric Branstad to say, hey, get me somebody over at

6     DOJ who I can talk to.             I want to Hankey -- and I

7     don't know her from Adam, but relying on the fact

8     that she was recommended by folks over at the

9     White House as somebody who was connected with

10    AG Sessions, I'm assuming she's going to steer me

11    in the right direction.              So I take on faith who

12    she suggested I talked to.                Turned out they

13    weren't the right person, so we didn't get

14    anywhere.

15          Q      Did you have an assistant during this

16    period?

17          A      No.

18          Q      Any staff?

19          A      I had my OPSP staff.

20          Q      Who's that?

21          A      Office of Policy and Strategic Planning.

22    They were the detailees I discussed earlier.




                                Veritext Legal Solutions
                 REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 284 of 507



                                                                   Page 284

1           Q    Got it.

2                You couldn't ask one of them, hey, I'm

3     supposed to have a call with Mr. McHenry, can one

4     of you figure out what he is and why --

5           A    No.

6           Q    Excuse me.       I got to -- just a second.

7     I've got to finish the question.                     You can answer

8     it any way you want.

9                Didn't you want to call -- talk to one of

10    your staff people and say, listen, I got a call

11    with Mr. McHenry, I got to persuade him to do some

12    work he's not going to want to do, to help out our

13    boss, Mr. Ross, Secretary Ross, and can one of

14    your look up and tell me who he is and what levers

15    we might be able to pull to persuade him to do

16    this work for us?

17               MR. GARDNER:         Objection.

18    BY MR. GERSCH:

19          Q    You didn't want to ask someone on your

20    staff to do some work like that for you?

21               MR. GARDNER:         Objection.           Form.

22               THE WITNESS:         Again, that's a view of




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 285 of 507



                                                                Page 285

1     both the workload I was under and the workload

2     that they're under that I think is misinformed.

3                In fact, several of my calls with

4     Mr. McHenry were made while I was driving into

5     work, so there was no opportunity to call somebody

6     and do that research.

7                And, besides, this wasn't about getting

8     leverage on Mr. McHenry.               This was simply to

9     ask -- following up on the person I'd been

10    directed to, who, based on the fact that it was

11    recommended by an assistant to the AG, I'm

12    assuming is going to at least be somewhat

13    receptive.       Probably an error on my part, but

14    that's -- I've got a dozen other things I'm

15    dealing with at the same time.                   So, no, I'm not

16    going to spend a lot of time researching this guy.

17    BY MR. GERSCH:

18          Q    You didn't spend any time researching

19    this guy?

20          A    Correct.      I didn't.

21          Q    Secretary Ross certainly knows why he

22    wanted a citizenship question back in the spring




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 286 of 507



                                                                 Page 286

1     of 2017, right?

2           A     You'd have to ask him.

3           Q     Is there anyone besides Secretary Ross

4     who we could go to who would have that

5     information?

6                 MR. GARDNER:         Objection.          Lack of

7     foundation.        Calls for speculation.

8                 THE WITNESS:         I'm not aware of anybody.

9     BY MR. GERSCH:

10          Q     Do you have any reason to believe that

11    Secretary Ross's rationale for wanting to add a

12    citizenship question is some kind of supersecret?

13          A     No.

14          Q     Doesn't involve national security, right?

15                MR. GARDNER:         Objection.          Lack of

16    foundation.        Calls for speculation.

17                THE WITNESS:         I don't know what the

18    Secretary's rationale is.                 You'd have to ask him.

19    BY MR. GERSCH:

20          Q     But you don't think it involves national

21    security?

22                MR. GARDNER:         Same objections.




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 287 of 507



                                                               Page 287

1                 THE WITNESS:          I'm not going to speculate

2     on that.

3     BY MR. GERSCH:

4           Q     You heard about this suit back when it

5     was filed, right, this lawsuit?

6           A     Yeah.

7           Q     Okay.     And there's several lawsuits,

8     right?

9           A     Lost count, but yes.

10          Q     And you've known that you were going to

11    sit for a deposition for a while, also?

12          A     Maybe for two weeks or so.

13          Q     Okay.     Well, at any time since these

14    lawsuits started to get filed, did you have a

15    discussion with anyone about why it is the

16    Secretary wanted a citizenship question added?

17          A     No.

18          Q     Secretary Ross gave Congressional

19    testimony in March of 2018 in advance of his

20    decisional memorandum.                Do you remember that?

21          A     I'll take your word for it.

22          Q     Testified before committees of both --




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 288 of 507



                                                                  Page 288

1     both House, right?

2           A    Again, I'd have to look at a calendar to

3     refresh my memory as to when he testified.                     But,

4     yes, he testified to Congress during the course of

5     the year.

6           Q    Fair enough.

7                And he was asked questions about a

8     citizenship question?

9           A    I believe that's correct.

10          Q    Who prepared him to testify on that

11    subject?

12          A    He -- he does a lot of his own hearing

13    prep, but we would have -- I would have been

14    involved, as well as James Uthmeier,

15    Peter Davidson, of course, Karen Dunn Kelley.                     I

16    mean, this was not a hearing specifically on the

17    citizenship question, so we mostly would have been

18    preparing for the broad range of questions on

19    whatever the topic was.              We were going up and

20    testifying on the steel tariffs.                     We were going up

21    and testifying on the lifecycle cost estimate, a

22    whole series of things, so --




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 289 of 507



                                                               Page 289

1           Q    Sure.     You want to get him prepped on

2     everything, though, right?

3           A    Yeah.

4           Q    And one of the things that you

5     anticipated would come up was the question about

6     the citizenship question, right?

7           A    Seems reasonable if that was the time

8     frame, yes.

9           Q    And were you the one who worked with

10    Secretary Ross on how he was going to answer those

11    questions?

12          A    I would have been one of the people, yes.

13          Q    Was there a division of responsibility

14    between the folks you mentioned just a minute ago,

15    the people who helped prepare him?

16          A    Not per se.        I think he's fairly open to

17    suggestions from staff of what to consider.                    So if

18    somebody had an idea, he would consider it.

19          Q    Did you tell the Secretary, listen, you

20    can expect that someone is going to ask

21    whether -- whether you're going to add a

22    citizenship question?             Did you have that




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 290 of 507



                                                                Page 290

1     discussion with him?            That would have been normal,

2     right?

3           A    Well, again, if this is in the time

4     period after we received the DOJ letter and while

5     he was considering making his decision, then, yes,

6     we might have anticipated.                But the answer would

7     have been fairly straightforward, which is we have

8     that matter under review, and I'm considering

9     all -- all information.              So there would have been

10    very little we're prepping for on that.

11          Q    Didn't you discuss with the

12    Secretary -- withdrawn.

13               First of all, I'll represent that he

14    did -- the Secretary did, in fact, testify before

15    multiple committees after the

16    Department of Justice request came in in December

17    of 2017 and before the issuance of the March

18    decisional memorandum.

19          A    Okay.

20          Q    And my question to you is:                In those

21    discussions that you had with the Secretary to

22    prepare him, wasn't it discussed whether the




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 291 of 507



                                                               Page 291

1     Secretary was going to reveal the reasons he had

2     wanted to the addition of a citizenship question?

3           A     No.

4           Q     Subject never came up?

5           A     Never came up.

6           Q     Didn't it come up whether the Secretary

7     would reveal that the reason that Commerce had

8     received a request from DOJ to add a citizenship

9     question is because Commerce had gone to DOJ and

10    asked DOJ to make that request?

11          A     No.

12          Q     Never came up?

13          A     Never came up.

14

15

16

17
     REDACTED
18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 292 of 507



                                                               Page 292

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 293 of 507



                                                               Page 293

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 294 of 507



                                                               Page 294

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 295 of 507



                                                               Page 295

1

2

3

4
     REDACTED
      transcript, but presuming your person transcribed

5     this correctly, that appears to be what I said.

6           Q    And this squares with your memory of what

7     you said, right?

8           A    Correct.

9

10

11

12
     REDACTED
13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 296 of 507



                                                               Page 296

1

2

3

4
     REDACTED
5

6

7

8

9           Q    Sure.     But the reason the

10    Department of Justice made this request of the

11    Department of Commerce was that the Department of

12    Commerce went to the Justice Department and said,

13    will you please make this request of us, right?

14          A    We asked them if they could use this

15    information.        That was an independent decision on

16    their part.

17          Q    You asked them if they could use

18    information from a citizenship question, right?

19          A    At the block level, which is not

20    currently available.

21          Q    And you asked them if they would be

22    willing to request that from the




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 297 of 507



                                                                  Page 297

1     Department of Justice [sic]?

2           A    If that was information that they found

3     useful, then they could request it, yes.

4           Q    You asked them to request it from the

5     Department of Justice, correct?

6           A    Again, what we asked them was if they

7     could use this information, and if so, then they

8     would need to request it.

9           Q    Do you deny that you personally went to

10    representatives in the Department of Justice and

11    asked them if they would request the addition of a

12    citizenship question?

13               MR. GARDNER:         Objection.           Asked and

14    answered.

15               THE WITNESS:         To answer, once again, I

16    went to representatives of the

17    Department of Justice and asked them if this would

18    be information that they would find useful, and if

19    so, they could request it.

20

21

22
     REDACTED
                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 298 of 507



                                                               Page 298

1    REDACTED
2           Q     Didn't you say to the

3     Department of Justice when you were talking to

4     them, in words or substance, we would appreciate

5     it if you would ask us to include a citizenship

6     question?

7           A     I never made such a request.

8

9

10

11
     REDACTED
12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 299 of 507



                                                               Page 299

1

2

3

4
      REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 300 of 507



                                                                 Page 300

1

2    REDACTED
3           Q     When Representative Norton asks you the

4     why question, don't you think it's responsive to

5     the why question that the Secretary of Commerce

6     wanted to add a citizenship question independent

7     of the Department of Justice's request?

8           A     No.     I don't think it's relevant.               His

9     decisional memo laid out very clearly the

10    rationale that was the basis of his decision.

11    Whatever his personal feelings may have been are

12    irrelevant to that decision.

13          Q     It laid out a rationale.                 We can agree on

14    that, right?

15          A     That's what he's required to do under the

16    law, is lay out a rationale.                   That is the

17    rationale for his decision and that's what he's

18    standing on.

19          Q     Okay.     He laid out a rationale.               Is it

20    your understanding, under the law, that if the

21    rationale is not his real reason for doing it, we

22    should ignore the real reason, and we should only




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 301 of 507



                                                                  Page 301

1     focus on the pretextual reasons that he offers up?

2

3    REDACTED
4                THE WITNESS:         The Secretary's decision

5     memo lays out a valid reason that's consigned to

6     his discretion under the law, and that is the

7     rationale he provided to staff, and that is the

8     rationale that we placed in the record.                     So that

9     is his reason for having the question.

10    BY MR. GERSCH:

11          Q    My question is a little different.                  If

12    the Secretary's real rationale is something

13    different than the rationale he lays out in his

14    decisional memo, is it your understanding, under

15    the law, that we're to ignore the real reason and

16    only focus on what's in the decisional memorandum?

17               MR. GARDNER:         Objection.           Calls for a

18    legal decision.

19               THE WITNESS:         Your hypothetical is

20    premised on the false conclusion that there is

21    some illegal rationale that would be provided and

22    be exposed and be referenced.                  There is none.




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 302 of 507



                                                               Page 302

1     It's committed to his discretion to add a

2     question, as long as you make it through the other

3     things, Paperwork Production Act, et cetera.                     So

4     it's -- I don't understand the basis for your

5     question.       But there's -- at the base of your

6     question is this hypothetical that there's some

7     supposed illegal reason that would be -- that

8     would nullify a perfectly valid decision.                   I don't

9     agree with that assessment.

10    BY MR. GERSCH:

11          Q    Mr. Comstock, I want you to listen to my

12    question carefully, because there was no reference

13    to any illegal rationale, and I'm going to put it

14    to you again and there will be no reference to an

15    illegal rationale.          And my only question -- and,

16    by the way, I'm happy if you want to take this as

17    a hypothetical.

18               My only question is:               If the Secretary

19    lays out a rationale in his decisional memorandum

20    which is different than his real rationale, is it

21    your understanding that we're supposed to ignore

22    the real rationale and only focus on what's in the




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 303 of 507



                                                               Page 303

1     decision memo?

2                 MR. GARDNER:         Given your introductory

3     clause, objection.           Calls for a hypothetical.

4     Objection.       Calls for a legal conclusion.

5                 THE WITNESS:         Again, a decision is valid

6     if a valid reason has been spelled out, and that

7     is what we did.

8     BY MR. GERSCH:

9           Q     Could you answer my question?

10          A     Again, I don't accept the premise of your

11    question, which is that there's some other reason

12    besides what was provided in the memo.

13          Q     It's a hypothetical question, sir.                 The

14    question is --

15          A     I'm not going to answer a hypothetical on

16    that basis.

17          Q     I'm asking you to answer it, and you're

18    here to answer questions, and I think I'm fairly

19    following up on your testimony.

20                My question to you is real simple:                 If

21    the Secretary lays out a rationale in his

22    decisional memorandum and it's not his real




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 304 of 507



                                                                  Page 304

1     rationale, is it your understanding that what

2     we're supposed to focus on is what's in the

3     decisional memorandum and we're not supposed to

4     look at the rationale?

5                MR. GARDNER:         Objection.           Calls for

6     hypothetical.        Objection.          Calls for legal

7     conclusion.

8                THE WITNESS:         Again, we're at loggerheads

9     here because you keep spelling out something that

10    is -- that presupposes there is some other

11    rationale that would be sufficient to outweigh a

12    legitimate rationale and, therefore, must be

13    noticed and taken care of.                I mean, the government

14    makes decisions all the time and spells out a

15    rationale.        Do some of decision-makers have,

16    perhaps, other reasons, maybe, but it's not

17    relevant to the legal analysis.

18          Q    We shouldn't know what Secretary --

19    withdrawn.

20               We shouldn't know what the real rationale

21    is; is that testimony?

22          A    I --




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 305 of 507



                                                                  Page 305

1                MR. GARDNER:         Objection.           Calls for a

2     legal conclusion.

3                THE WITNESS:         Again, I have no reason to

4     believe that the rationale is anything other than

5     what's in the memo.

6     BY MR. GERSCH:

7           Q    Well, sir, actually, you testified

8     previously that the Secretary had a rationale for

9     asking this question, which he didn't reveal to

10    you and had nothing to do with the

11    Department of Justice's request.

12          A    I disagree with that statement.

13          Q    Let's try this one other way.                  You don't

14    disagree with the proposition that a

15    decision-maker could have a rationale that is

16    different than what he chooses to spell out in his

17    decisional memorandum, right?

18               MR. GARDNER:         Objection.           Calls for

19    hypothetical.

20               THE WITNESS:         Again, I don't know -- I

21    don't -- it's impossible to answer that question,

22    because you -- I'm not sure where you're going




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 306 of 507



                                                                 Page 306

1     with it.

2     BY MR. GERSCH:

3           Q     I'm not asking you to know where I'm

4     going with it.         I'm asking you to answer the

5     question.       I'll put it to you again.

6                 You don't disagree with the proposition

7     that it's possible for the decision-maker to have

8     one rationale which he puts in the decisional

9     memorandum and a completely different rationale

10    which is the real reason he wants the decision

11    done?

12                MR. GARDNER:         Objection.          Calls for a

13    hypothetical.

14                THE WITNESS:         Again, in the context we're

15    dealing with, I don't agree with that statement.

16    BY MR. GERSCH:

17          Q     It's not possible for that to happen,

18    it's not possible for the decision-maker to put

19    one rationale in the decisional memo and have a

20    completely different rationale for why he wants

21    the decision?

22                MR. GARDNER:         Objection.          Calls for a




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 307 of 507



                                                               Page 307

1     hypothetical.

2                 THE WITNESS:          In my experience with the

3     federal government service across 30 years, both

4     Democrat and Republican, I'm not aware of

5     decision-makers who would do such a thing.

6     BY MR. GERSCH:

7           Q     This would never happen, in your view,

8     right?

9           A     I'm not going to use the word never.

10    Clearly, in the course of human history, things

11    like that do happen.              That's not been my

12    experience that it generally is the case.

13          Q     That's fine.          Put aside your experience.

14    I'm just asking you conceptually, you don't have

15    difficulty understanding that a decision-maker

16    could say I'm doing this for one reason without

17    revealing that he is actually doing it for a

18    different reason.            You understand that concept,

19    right?

20                MR. GARDNER:          Objection.         Calls for a

21    hypothetical.

22                THE WITNESS:          Yeah.        It's a hypothetical




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 308 of 507



                                                                  Page 308

1     to which the answer is always going to be yes.                        So

2     to the extent that makes you happy, sure.

3     BY MR. GERSCH:

4           Q    Okay.     So you do understand that concept.

5     So when that occurs, when it is the case that the

6     decision-maker puts forth a stated rationale,

7     which is, in fact, not his real rationale, is it

8     your understanding that we should pay no attention

9     to his real rationale and focus only on his stated

10    rationale?

11               MR. GARDNER:         Objection.           Calls for

12    hypothetical objection.              Calls for a legal

13    conclusion.

14               THE WITNESS:         I'm not going to answer

15    that question.

16

17

18

19
     REDACTED
20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 309 of 507



                                                               Page 309

1

2

3

4
     REDACTED
5

6

7                 After the Department of Justice made

8     their formal request for the addition of a

9     citizenship question in December of 2017, you

10    understand that the Census Bureau did some

11    analysis with respect to that request, right?

12          A     Correct.

13          Q     All right.       And one of the things that

14    the Census Bureau produced is a document that's

15    been marked Exhibit 28.

16          A     Okay.

17          Q     Is that fair to say?

18          A     It appears to be a memo from John Abowd

19    to the Secretary, so will -- oh, it's marked

20    draft, so --

21          Q     Dated January 19, 2018, as you say, from

22    John Abowd, Chief Scientist at the Census Bureau,




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 310 of 507



                                                               Page 310

1     to Secretary Ross through Karen Dunn Kelley.

2                 You've seen this before, haven't you?

3           A     I don't know that I've seen this

4     particular draft.           It's marked draft, so I don't

5     know that this document ever made it up to the

6     Secretary's office.

7           Q     Did you see a form of this document,

8     whether it was this one or not?

9           A     I saw some form of this document, yes.

10          Q     I want to direct your attention to the

11    one, two, three -- third full paragraph, last

12    sentence, and in it Mr. Abowd addresses

13    Alternative B -- and, by the way, you understand

14    Alternative B is adding a citizenship question to

15    the census, right?

16          A     That appears to be what the memo says,

17    yeah.

18          Q     So what Mr. Abowd reports is

19    Alternative B -- that is adding a citizenship

20    question -- is, quote, very costly, harms the

21    quality of the census count, and would use

22    substantially-less active citizenship status data




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 311 of 507



                                                                   Page 311

1     that are available from administrative sources.

2                You knew that that is what the

3     Census Bureau had concluded, right?

4            A   Well, again, that's a -- this is a draft

5     pre-decisional memo.            So I'm not sure if this was

6     the final document that was sent to us or not.

7            Q   I'll represent to you that this

8     is -- that the record made in this case so far is

9     that this is the last draft produced.                      Does that

10    help you --

11           A   Is that -- okay.

12           Q   I'm happy if you want to consult with

13    your counsel.

14               MR. GARDNER:         If you -- you can answer

15    the question, yes.

16               THE WITNESS:         Sure.       Assuming this is the

17    final version, then that's what the document says,

18    yes.

19    BY MR. GERSCH:

20           Q   That's not my question.                   You came to

21    understand, isn't that right, that the view of the

22    Census Bureau was that asking the citizenship




                                Veritext Legal Solutions
                 REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 312 of 507



                                                               Page 312

1     question is very costly, harms the quality of the

2     census count and would use substantially-less

3     citizenship status than are available from

4     administrative sources?

5            A   I would agree that that's the summary

6     statement here.         That it overstates the case they

7     made further in the document.                  But that is not an

8     accurate representation of what's actually

9     reflected in the document.

10           Q   I want to make sure I understand your

11    testimony.       You're saying you disagree with their

12    conclusion?

13           A   I disagree with that characterization as

14    being the final conclusion of the Census Bureau,

15    yes.

16           Q   Ah.    Okay.     So you think that what I just

17    read to you doesn't fairly reflect the view of the

18    Census Bureau; is that right?

19           A   I think that reflects the view of

20    Dr. Abowd and that it's very imprecisely stated.

21    If you read the rest of the memo, it provides more

22    detail, and so I would not agree with the




                                Veritext Legal Solutions
                 REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 313 of 507



                                                               Page 313

1     statement, because it's not backed up in the

2     document that it would be very costly.                  That's a

3     relative term.         And that it would use

4     substantially-less accurate, I disagree with those

5     statements.

6           Q    Yeah.     I understand, and I stipulate that

7     you disagree with them.              My question is a little

8     different.       I'm asking if you understand this is

9     the position of the Census Bureau, whether you

10    agree with it or not, and I stipulate that you

11    don't.

12          A    And just, again, I'm being very clear

13    that this sentence taken out of context, I would

14    say is not the position of the Census Bureau.                     The

15    position of the Census Bureau is reflected in this

16    full memo, which provides greater detail, which is

17    not, I would say, accurately characterized in this

18    summary statement at the front.

19          Q    Did you ever meet with the folks at the

20    Census Bureau about this analysis?

21          A    Yes, we did.

22          Q    Okay.     When did you do that?




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 314 of 507



                                                                   Page 314

1            A    I couldn't tell you the exact date.

2            Q    Who did you meet with?

3            A    Dr. Abowd, Dr. Jarmin.                   It was a large

4     meeting.

5            Q    And Dr. Abowd and Dr. Jarmin, they stood

6     by this analysis, right, the analysis in

7     Exhibit 28?

8            A    I'd say that, yeah, they stood by the

9     entire analysis, not necessarily that statement.

10           Q    And the entire analysis includes the

11    statement that I read to you, right?

12           A    Again, you're -- I think you're taking a

13    single statement out of context.

14           Q    My question is a little different.                   I'm

15    saying when you said, they stood by the entire

16    analysis, that includes the statement that I read

17    you?

18           A    And, again, I will say that I think

19    you're trying to get me to say that particular

20    statement represents the view of the

21    Census Bureau, and that is not my understanding.

22           Q    Okay.     When you say it's not your




                                Veritext Legal Solutions
                 REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 315 of 507



                                                               Page 315

1     understanding, at no point did Dr. Jarmin or

2     Dr. Abowd say, no, we don't believe that

3     Alternative B is very costly, harms the quality of

4     the census count and would use substantially-less

5     accurate citizenship status data that are

6     available from administration sources; isn't that

7     right?     They never took it back?

8           A    We never asked them to take it back.

9           Q    And they never did?

10          A    I don't know if they took it back or not.

11          Q    In your presence, sir.

12          A    Again, they were never asked, to my

13    knowledge, to take that statement back, so there

14    would be no reason for them to take it back.

15          Q    And they didn't take it back, did they?

16          A    I don't know whether they took it back.

17          Q    In your presence, they didn't take it

18    back?

19          A    Again, I look at their entire memo, not

20    that statement.

21          Q    I'm not asking that question.               They

22    didn't take this statement back that I just read




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 316 of 507



                                                                 Page 316

1     to you three times?

2            A    Again, my point is, they were never asked

3     to take it back, so there would be no reason for

4     them to take it back.

5            Q    I just want there to be no

6     misunderstanding, Mr. Abowd [sic], if at trial

7     you're going to say they took it back, I want to

8     hear that right now.

9                 MR. GARDNER:         He's not Mr. Abowd.

10    BY MR. GERSCH:

11           Q    I'm sorry, Mr. Comstock.                 It's late in

12    the day.

13                Mr. Comstock, if you're going to say at

14    trial that Dr. Abowd or Dr. Jarmin took this

15    statement back, I want to hear that right now.

16    Can we agree on that, that you'll tell me right

17    now?

18           A    I will agree -- I will agree that I would

19    say that is not representative of the data that

20    was presented to us in the course of extensive

21    discussions.        That that statement is an early

22    statement that mischaracterizes the final




                                Veritext Legal Solutions
                 REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 317 of 507



                                                               Page 317

1     conclusions that we understood.

2           Q    When you say earlier, it's the statement

3     as of the January 19th memo, you don't disagree

4     with that?

5           A    Again, I'm not contesting they provided

6     this investigation.

7           Q    Focus on timing.            You said this was an

8     early statement and you don't think it was

9     reflective of their final conclusions.

10               My question is:           You're not saying it

11    doesn't reflect their position as of January 19th,

12    are you?

13          A    I am saying, again, that I think you're

14    taking a single statement out of context and

15    trying to represent it has the position of the

16    Bureau as conclusive, and I'm saying I disagree

17    with that statement.

18          Q    Let me show you -- let's mark this as

19    Exhibit 29.

20               (Plaintiffs' Exhibit 29, Memo, was

21    marked.)

22    BY MR. GERSCH:




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 318 of 507



                                                               Page 318

1           Q    You see what's been marked as Comstock

2     Exhibit 29, it is a March 1, 2018 memo from

3     Dr. Abowd for Secretary Ross, Bates stamp first

4     Page 001308.

5                Do you have that in front of you?

6           A    I do.

7           Q    Have you seen this document before?

8           A    I believe I've seen this document.

9           Q    Okay.     And this document relates to an

10    Alternative D, right?

11          A    Correct.      But I'll note, again, it's

12    marked draft, and I'm just mystified as to why we

13    keep getting draft documents as opposed to finals.

14    Certainly draft documents don't normally come to

15    us.

16               MR. WALSH:       Counsel, would it be possible

17    to hand out --

18               MR. GERSCH:        Oh, I'm sorry.

19               MR. WALSH:       Thanks.

20    BY MR. GERSCH:

21          Q    This is about Alternative D; is that

22    right?




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 319 of 507



                                                                   Page 319

1           A    That's correct.           But I'm still asking a

2     question, why am I getting a draft version of this

3     instead of a final?

4           Q    I don't get to testify.                   All I can do is

5     ask the questions.

6                And Alternative D was the idea of

7     Secretary Ross, that perhaps you could combine

8     Alternative B, which is asking the citizenship

9     question of every household in the decennial

10    census, and Alternative C, which was don't ask the

11    question but use administration data to figure out

12    citizenship status, correct?

13          A    Correct.

14          Q    And at the back of this memo, the last

15    sentence says, "In sum, Alternative D would result

16    in poorer quality citizenship data than

17    Alternative C.         It would still have all the

18    negative cost and quality implications of

19    Alternative B outlined in the draft January 19th

20    memo to the Department of Commerce."

21               You saw this at the time, right?

22          A    Again, I can't say that this was the




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 320 of 507



                                                               Page 320

1     document I saw, because I did not see something

2     marked draft pre-decisional V10.

3           Q    You think you saw a version of it that

4     didn't have draft on it?

5           A    I have no idea.           But we don't typically

6     see documents that say draft.

7           Q    I'll represent that we've never seen a

8     version of either of these documents that aren't

9     marked draft.        If there is one -- if there are

10    versions, I would like them right now.

11               MR. GARDNER:         I represent we've produced

12    what we have.

13    BY MR. GERSCH:

14          Q    Regardless of the format, you became

15    acquainted with the views of Census that

16    Alternative B would result in poorer quality

17    citizenship data than Alternative C and still have

18    all the cost and quality implications of

19    Alternative B outlined in the draft January 19th

20    memo to the Department of Commerce; you became

21    acquainted with that conclusion of theirs, right?

22          A    I did.




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 321 of 507



                                                               Page 321

1           Q    Okay.     By the way, you'll notice it

2     says -- this refers to the January 19th memo as

3     being a draft.

4           A    Okay.     Like I said --

5           Q    Do you see that?

6           A    I see it.       That it says that, yes.

7     Perhaps that is what they provided to us.                   I don't

8     know.     We produced whatever is in the record, so

9     if this is what's in the record -- as long as I'm

10    being given the final version, then okay.

11          Q    All right.       You're not saying that the

12    Census Bureau took back the conclusion reflected

13    in this last paragraph that I've read you from

14    Exhibit 29, are you?

15          A    Again, I think there was iterative

16    exchange in which the conclusions of the

17    Census Bureau to staff and some of their

18    assertions did not hold up under

19    cross-examination.

20          Q    Whether you think they held up or not, my

21    question to you is:           Did the Census Bureau ever

22    take back the conclusion that's in the last




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 322 of 507



                                                               Page 322

1     paragraph of this March 1 memo?

2           A     You'd have to ask them.

3           Q     In your presence, did they say any such

4     thing?

5           A     I didn't ask them to take it back.

6           Q     I'm not asking whether you asked them.

7     I'm asking -- withdrawn.

8                 There were other people in the meeting

9     besides you, right?

10          A     There were a series of meetings, so --

11          Q     How many meetings did you have about this

12    memo, this March 1 memo?

13          A     I couldn't tell you.

14          Q     About?

15          A     Might have met once or twice.               I really

16    couldn't tell you.

17          Q     And who did you remember being there

18    besides Dr. Abowd and Dr. Jarmin?

19          A     Again, I don't know if it was

20    specifically on this memo or this presentation or

21    whether they sent it to us.                  There were multiple

22    meetings on the question.                 Who was at each




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 323 of 507



                                                               Page 323

1     meeting, I couldn't tell you.

2            Q     I think it would be fair to say there

3     were multiple meetings about Census Bureau's

4     analysis of the citizenship question, right?

5            A     Yes.

6            Q     Okay.   And what's your best recollection

7     of how many meetings there were?

8            A     I don't know.        Two or three.

9            Q     And if this memo is dated March 1 and the

10    decisional memo is dated March 26th.                 What's your

11    best recollection about when the last -- the last

12    meeting was, the last of these two or three

13    meetings?

14           A     Probably somewhere in the vicinity of

15    March 20th.

16           Q     Okay.   And my question simply to you is,

17    sir:       Did the Census Bureau people ever say we're

18    taking it back, you've convinced us, we don't

19    agree with the conclusion we put forth in the last

20    paragraph?

21           A     No.

22
       REDACTED
                                Veritext Legal Solutions
                 REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 324 of 507



                                                               Page 324




     REDACTED
1

2

3

4

5

6

7

8

9

10

11

12

13

14

15          Q     Did you ever have any analysis of the

16    citizenship question prepared by experts other

17    than the folks at the Census Bureau?

18          A     Not that I know of, no.

19          Q     Did you ever get any input from somebody

20    with technical expertise with respect to the

21    Census Bureau's analysis of the citizenship

22    question who was not from the Census Bureau?




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 325 of 507



                                                               Page 325

1           A     No.

2           Q     Did anyone review the Census Bureau's

3     analysis of what was wrong with the citizenship

4     question who was not a lawyer?

5           A     The Secretary.

6           Q     Other than the Secretary?

7           A     Karen Dunn Kelley.

8           Q     Other than the Secretary and Karen Dunn

9     Kelley?

10          A     Obviously, Dr. Jarmin, Dr. Abowd.

11          Q     I'm talking about people outside the

12    Census Bureau.

13          A     Census Bureau.

14                Well, let's see -- well, Wendy Teramoto

15    might have.        But, no, primarily would have been

16    Office of General Counsel doing the review.

17          Q     And you?

18          A     And me.

19          Q     And you're a lawyer?

20          A     Yes, I am a lawyer.

21          Q     All right.        Let's mark the decisional

22    memorandum as Exhibit 30.




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 326 of 507



                                                               Page 326

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 327 of 507



                                                               Page 327

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 328 of 507



                                                               Page 328

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 329 of 507



                                                               Page 329

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 330 of 507



                                                               Page 330

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 331 of 507



                                                               Page 331

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 332 of 507



                                                               Page 332

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 333 of 507



                                                               Page 333

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 334 of 507



                                                               Page 334

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12          Q    Okay.     How about a randomized control

13    study of some kind, randomized controlled testing?

14          A    We already have that.

15          Q    You think you already have that?

16          A    Sure, through the ACS.

17

18

19

20
     REDACTED
21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 335 of 507



                                                               Page 335




     REDACTED
1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 336 of 507



                                                               Page 336

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 337 of 507



                                                               Page 337

1            Q   The initial impetus for putting the

2     citizenship question on the 2020 census was not

3     DOJ's idea; is that correct?

4            A   That's correct.

5            Q   It was Secretary Ross's idea, I think

6     you've testified to that, correct?

7            A   He was the one who asked me to

8     investigate it, yes.

9            Q   He told you sometime shortly after he was

10    confirmed that he wanted the question on the 2020

11    census, correct?

12           A   He asked me to explore putting it on,

13    yes.

14           Q   Well, he actually said he requests the

15    question be put on the census, correct?

16           A   That was the way he phrased it, yes.

17           Q   You said you would make that happen,

18    correct?

19           A   I said I would do my best.

20           Q   And you would get the citizenship

21    question in place, I think was -- were your words?

22           A   I said I would work to get that in place.




                                Veritext Legal Solutions
                 REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 338 of 507



                                                               Page 338

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 339 of 507



                                                               Page 339




     REDACTED
1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 340 of 507



                                                               Page 340

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22          Q    Anyone at Commerce who was more involved




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 341 of 507



                                                               Page 341

1     in the citizenship question other than you during

2     the period from the time you came to Commerce

3     until the citizenship question issue was resolved?

4           A    Probably not, no.

5

6

7

8
     REDACTED
9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 342 of 507



                                                               Page 342

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 343 of 507



                                                               Page 343

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 344 of 507



                                                               Page 344

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 345 of 507



                                                               Page 345

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 346 of 507



                                                               Page 346

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 347 of 507



                                                               Page 347

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20          Q    Well, but prior to that, you had been

21    directed by the Secretary of the Commerce to put

22    the citizenship question on the census --




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 348 of 507



                                                               Page 348

1            A   I'd --

2            Q   -- isn't that correct?

3            A   I'd been directed to explore putting a

4     citizenship question on the census.

5            Q   He said he wanted it on the census,

6     correct?

7            A   That was certainly his expressed

8     interest.

9            Q   It was an expressed statement, was it

10    not?

11           A   That's the way he phrased it.               But,

12    again, he can't put something on the census

13    without having the legal authority or process in

14    place to do so.

15

16

17

18
     REDACTED
19

20

21

22




                                Veritext Legal Solutions
                 REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 349 of 507



                                                               Page 349

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 350 of 507



                                                               Page 350

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14          Q    But the Census Bureau, nevertheless,

15    recommended from a standpoint of accurate and

16    completeness and quality of the census that there

17    should not be a citizenship question added to the

18    census, as opposed to continuing to rely on ACS

19    data supplemented by the administrative records?

20          A    No.    In the process of this memorandum,

21    back and forth, they could not articulate a

22    rationale to support their belief that there would




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 351 of 507



                                                                Page 351

1     be this decline in this response rate.                  Their

2     entire analysis relied on the assumption that

3     there would be this decline in response rate of a

4     certain percentage and that that would, therefore,

5     make the data less reliable.

6                What they couldn't refute was the fact

7     that under their proposed approach, they would

8     have had to impute -- again, based on statistical

9     models -- the citizenship of 25 million voting age

10    citizens.       That was not a complete and accurate

11    picture as far as the Secretary was concerned.                        So

12    the Secretary said this is why we need to look at

13    combining the two approaches, B and C, to come up

14    with Alternative D.           Because in the absence of

15    that, we don't have good enough data on which to

16    build the formula to impute those people that we

17    would have to because we don't have answers on

18    what their citizenship is.                So that's the

19    rationale that's laid out in this memo, and as far

20    as I know, that's been the rationale that's been

21    the Secretary's all along.

22          Q    But not the rationale that was accepted




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 352 of 507



                                                               Page 352

1     by the Census Bureau, which nevertheless, rejected

2     as -- from a technical perspective, the

3     Secretary's rationale; isn't that correct?

4           A    I disagree that they rejected it from a

5     technical perspective.             They made some assumptions

6     in making their recommendation -- and that's

7     exactly what it is, it's a recommendation -- that

8     this would be the case.

9           Q    Let me turn your attention to C30,

10    Page 001314, which is Page 2 of the March 26th

11    memo.     And turning your attention to the Option A,

12    the third line in the sentence that says,

13    "Additionally, the block group levels CVAP data

14    currently obtained through the ACS has associated

15    margins of error" --

16          A    Correct.

17          Q    -- "because the ACS is extrapolated based

18    on the sample servers of the population."

19          A    That's correct.

20          Q    Do you know what the margins of errors

21    are that are referred to in this sentence?

22          A    I think you go on and see, you'll see it




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 353 of 507



                                                               Page 353

1     described later in the same memo, which is that

2     they have an error of approximately 30 percent, 28

3     to 34, I believe, is the range.

4                Yeah.     If you look on Page 4,

5     "Census Bureau analysis showed that between 28 and

6     34 percent of citizenship self-responses for

7     persons with administrative records show are

8     noncitizen were inaccurate.                 In other words, when

9     noncitizens respond to long form or ACS questions

10    on citizenship, they inaccurately mark citizen

11    about 30 percent of the time.                  However, the

12    Census Bureau is still evolving its use of

13    administrative records.              The Bureau does not have"

14    --

15               (Thereupon, the court reporter

16    clarified.)

17               THE WITNESS:         This is in the -- under

18    Option C of Page 4.

19               MR. GARDNER:         You're going to have to

20    slow down for the court reporter.

21               THE WITNESS:         "So they inaccurately mark

22    noncitizen about 30 percent of the time.                   However,




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 354 of 507



                                                               Page 354

1     the Census Bureau is still evolving its use of

2     administrative records, and the Bureau does not

3     yet have a complete administrative record set for

4     the entire population.             Thus, using administrative

5     records alone would provide DOJ data with CVAP

6     data that was not a" -- "that would provide an

7     incomplete picture."

8     BY MR. ROSENBERG:

9           Q    And that's your understanding of what

10    margins of error means as used on Page 01314?

11          A    Well, yes.       They're referring to that --

12    that margin of error they're referring to is the

13    28 to 34 percent they were off.

14

15

16

17
     REDACTED
18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 355 of 507



                                                               Page 355

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 356 of 507



                                                               Page 356

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 357 of 507



                                                               Page 357

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 358 of 507



                                                               Page 358

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 359 of 507



                                                               Page 359

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 360 of 507



                                                               Page 360

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 361 of 507



                                                               Page 361

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 362 of 507



                                                               Page 362

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 363 of 507



                                                               Page 363

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 364 of 507



                                                               Page 364

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 365 of 507



                                                               Page 365

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 366 of 507



                                                               Page 366

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 367 of 507



                                                               Page 367

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 368 of 507



                                                               Page 368




     REDACTED
1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 369 of 507



                                                               Page 369

1

2

3

4
     REDACTED
            Q    Let me draw your attention to the period

5     around January 2018.            Do you recall taking part in

6     the signing of the list of 35 questions to the

7     Census Bureau to answer?

8           A    Yes.     I helped prepare that list.

9           Q    Do you -- who else helped prepare that

10    list?

11          A    The Secretary, Karen Dunn Kelley,

12    James Uthmeier, myself.              There may have been

13    others.

14          Q    Were you the prime drafter?

15          A    Of that particular list, I may have been

16    the prime assembler.            I was not necessarily the

17    prime drafter of all the questions.

18          Q    And what was your purpose -- what was the

19    purpose in proposing those questions?

20          A    Basically, it has -- I think it was

21    pointed out earlier we got an analysis from the

22    Census Bureau that seemed to have a particular




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 370 of 507



                                                               Page 370

1     viewpoint, and it wasn't well supported in some

2     cases.     So those are the questions that arose

3     after reviewing their memo.

4            Q   And when you -- after the questions were

5     formulated, whom did you send them to?

6            A   I believe they were sent to the

7     Census Bureau.

8            Q   And the idea was the Census Bureau would

9     answer the questions; is that correct?

10           A   They would provide that input, yes.

11           Q   And you gave them a deadline, did you

12    not?

13           A   I imagine we did, yeah.

14           Q   Four days; is that correct?

15           A   I don't recall.

16           Q   Was it your understanding that the

17    answers were going to be provided solely by the

18    Census Bureau to those questions?

19           A   I believe all the questions were directed

20    to the Census Bureau, but if they were directed to

21    somebody else, then, obviously, they would provide

22    them.




                                Veritext Legal Solutions
                 REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 371 of 507



                                                                  Page 371

1           Q    But it was your understanding that the

2     Census Bureau would answer them; is that correct?

3           A    Again, without going back and looking at

4     the documents and the accompanying emails, I can't

5     tell you exactly who it was.                  But my understanding

6     was, yes, they were drafted for the Census Bureau.

7           Q    Did there come a time when you reviewed

8     the answers for the questions?

9           A    I imagine there was.

10          Q    Well, was there?

11          A    Again, I know all of you are focused on

12    this case and everything else.                   This was one small

13    fraction of the work I was doing at that time.                        So

14    I'm quite certain I reviewed the answers.                     Exactly

15    when, I can't tell you.              But, clearly, they

16    went -- the responses to those questions were

17    considered in the decision memo.                     So I, obviously,

18    reviewed them at some point.

19          Q    Do you recall whether you reviewed those

20    responses all at once or some kind of rolling

21    basis?

22          A    If memory serves, I believe the Census




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 372 of 507



                                                                  Page 372

1     responded back to some, and then provided

2     follow-up answers to others that took more time.

3           Q    Do you recall whether in connection with

4     any of the questions the Census Bureau was asked

5     to change their answers to any questions?

6           A    I believe -- well, I believe in one case,

7     they provided a response that indicated that there

8     was a very set format for putting questions on the

9     census.      And we went back to them and said, how

10    can that be?        You haven't -- there hasn't been a

11    question added to the long form?                     They went back

12    and reviewed and said, yes, that's correct.                     This

13    was the process we used for the ACS.

14

15

16

17
     REDACTED
18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 373 of 507



                                                               Page 373

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18          Q    Let's have this marked as -- one question

19    on that.      Turning our attention to Question 31 --

20          A    Okay.

21          Q    -- is that the question you were

22    referring to before as a question whose answer was




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 374 of 507



                                                               Page 374

1     changed at some point?

2           A     Yeah.     Because this was -- as I said,

3     when we explored the question further, it became

4     evident that this was not, in fact, an accurate

5     representation for the process for the decennial.

6

7

8

9
     REDACTED
10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 375 of 507



                                                               Page 375

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 376 of 507



                                                               Page 376

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 377 of 507



                                                               Page 377

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 378 of 507



                                                               Page 378

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 379 of 507



                                                               Page 379

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 380 of 507



                                                               Page 380

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 381 of 507



                                                               Page 381




     REDACTED
1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 382 of 507



                                                               Page 382

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 383 of 507



                                                               Page 383

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 384 of 507



                                                               Page 384

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 385 of 507



                                                               Page 385

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 386 of 507



                                                               Page 386




     REDACTED
1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 387 of 507



                                                               Page 387

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 388 of 507



                                                               Page 388

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 389 of 507



                                                               Page 389




     REDACTED
1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 390 of 507



                                                               Page 390

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 391 of 507



                                                               Page 391

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 392 of 507



                                                               Page 392




     REDACTED
1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 393 of 507



                                                               Page 393

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 394 of 507



                                                               Page 394

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 395 of 507



                                                               Page 395

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 396 of 507



                                                               Page 396

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 397 of 507



                                                               Page 397

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 398 of 507



                                                               Page 398

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 399 of 507



                                                               Page 399

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 400 of 507



                                                               Page 400

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 401 of 507



                                                               Page 401

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 402 of 507



                                                               Page 402

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 403 of 507



                                                               Page 403

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 404 of 507



                                                               Page 404

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 405 of 507



                                                               Page 405

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 406 of 507



                                                               Page 406

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 407 of 507



                                                               Page 407

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 408 of 507



                                                               Page 408

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 409 of 507



                                                               Page 409

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18          Q     Have you spoken to anyone at

19    Department of Justice's voting rights section?

20          A     Not to my knowledge.

21          Q     So you were never referred to anyone or

22    you never inquired from anyone, a contact within




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 410 of 507



                                                                     Page 410

1     the voting rights section, to discuss this

2     request --

3                MR. GARDNER:         Objection.           Form.

4     BY MS. SENTENO:

5           Q    -- for a citizenship question?

6                MR. GARDNER:         Sorry.        Objection to form.

7                THE WITNESS:         No.      Again, as I think we

8     established in the earlier testimony, I was

9     referred to Mary Blanche Hankey by someone in the

10    Department of Commerce, by Eric Branstad, who I

11    think got her name from a contract of his at the

12    White House.        She referred me to -- I'm already

13    blanking on his name -- John McHenry.                        I did not

14    investigate John McHenry's position in the

15    department.       I just took it on face value he would

16    be the right person to talk to and those are the

17    two people I spoke to at Department of Justice,

18    so -- outside of litigation counsel, obviously.

19    BY MS. SENTENO:

20          Q    You testified earlier in the memo that

21    you drafted for the Secretary that stated that

22    once you had been told by DHS that your request




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 411 of 507



                                                               Page 411

1     would be more appropriately handled by the

2     Department of Justice, you said that the

3     interaction ceased; is that correct?

4            A     Well --

5            Q     From you?

6            A     My efforts at that point to track down

7     somebody ceased because they had run into a dead

8     end.       I mean, our initial conclusion was that

9     Department of Justice was the right place to go.

10    They seemed occupied on other matters, so they

11    referred us to DHS.            DHS referred us back, so now

12    I'm back to where I started.

13           Q     So once you were referred back to DOJ,

14    you didn't ask another follow-up as to who in the

15    voting section would be more appropriate to talk

16    about this particular issue?

17           A     Again, I was working on literally dozens

18    of issues that consumed a lot of time.                    And so I

19    had put the time into it that I could afford to

20    put into it and had come up empty.                   So I reported

21    that to my boss, and basically, said if absent

22    some instruction from higher up, it appears that




                                Veritext Legal Solutions
                 REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 412 of 507



                                                               Page 412

1     the DOJ staff is not particularly interested in

2     expending resources on this right now.

3

4

5

6
     REDACTED
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 413 of 507



                                                               Page 413

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 414 of 507



                                                               Page 414

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 415 of 507



                                                               Page 415

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 416 of 507



                                                               Page 416

1    REDACTED
2     BY MS. SENTENO:

3           Q     Okay.     Are you aware of any VRA cases

4     that the Department of Justice declined to bring,

5     only because they needed block-level citizenship

6     data?

7           A     I'm not aware of that, but I didn't

8     research that either.

9           Q     So no -- neither yourself or anyone else

10    at the Department of Commerce asked DOJ for this

11    information?

12          A     I did not.       I can't say whether anybody

13    else did.

14

15

16

17
     REDACTED
18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 417 of 507



                                                               Page 417

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 418 of 507



                                                               Page 418

1           Q     But the data suggests -- the data that

2     the Census Bureau provided suggests that the

3     break-off rate for noncitizens was higher with

4     respect to a citizen question; is that correct?

5           A     Higher than noncitizen?

6           Q     Yes.

7           A     Yes.     That's true.

8           Q     Okay.     So if the same people who did not

9     respond to the citizen question on the ACS also

10    didn't respond to the short form of the decennial

11    census, that would cause a drop in the total head

12    count, correct?

13          A     No.     It would not.

14          Q     Could you explain?

15          A     Secretary Ross placed the question at the

16    end of the census so they would be able to not

17    answer that and still complete the census.                     We

18    also have administrative records and

19    Secretary Ross directed we use administrative

20    records, which we're actively doing for a variety

21    of reasons, not just citizenship.

22                So we have every confidence between the




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 419 of 507



                                                               Page 419

1     increased outreach that's planned, the additional

2     money and resources that are to be put into the

3     advertising and other things, that we will more

4     than compensate -- in fact, our objection is to

5     have a complete and accurate count above and

6     beyond the count that was done in 2010.

7

8

9

10
     REDACTED
11

12

13

14

15

16

17

18

19

20          Q     Sir, I'd like to talk about the time

21    period between the December 12th DOJ letter

22    requesting the citizenship question and before




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 420 of 507



                                                               Page 420

1     Secretary Ross issued the March 26 memo --

2     decision memo.

3           A     I'm sorry.        Could you tell me who you're

4     with?

5           Q     Sure.     My name is Gabrielle Boutin.                    I'm

6     with the Attorney General's of the State of

7     California, and I represent plaintiffs, the

8     State of California -- excuse me -- State of

9     California v. Ross in the Northern District of

10    California.

11          A     Okay.     Thank you.

12          Q     So during the time period between the

13    December 12th DOJ letter and the issuance of

14    Secretary Ross's March 26th memorandum, that's

15    what we're talking about.

16          A     I understand.

17          Q     Do you understand?

18          A     So far so good.

19          Q     Good.

20                During that time period, did the

21    Department of Commerce ever inform the

22    Department of Justice that the Census Bureau




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 421 of 507



                                                                     Page 421

1     recommended using administrative records alone to

2     meet Justice's December 12th request rather than

3     adding the citizenship question to the census?

4           A     I believe that was part of the purposes

5     of the meeting they were seeking with the -- the

6     Census Bureau was seeking with the

7     Justice Department.

8           Q     Okay.     My question is:                Did the

9     Commerce Department ever inform DOJ that the

10    Census Bureau recommended using administrative

11    records alone to meet their requests, rather than

12    adding a citizenship question to the census?

13          A     Again, I'm not privy to all the

14    conversations with the Justice Department, so --

15          Q     Do you --

16          A     -- I was not --

17          Q     -- know --

18          A     I was not involved in such a discussion,

19    no.

20          Q     Okay.     But you were one of the primary

21    people working on this at Commerce; isn't that

22    right?




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 422 of 507



                                                                  Page 422

1           A    Yes.

2           Q    Do you think you would have known if

3     someone from Commerce conveyed that information to

4     the Department of Justice?

5                MR. GARDNER:         Objection.           Calls for

6     speculation.

7     BY MS. BOUTIN:

8           Q    Do you think it's likely you would have

9     known?

10          A    It's possible, yes.

11

12

13

14
      REDACTED
15

16

17

18

19

20

21          Q    Did Commerce ever transmit to

22    Department of Justice any of the Census Bureau's




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 423 of 507



                                                                     Page 423

1     memos that analyzed the options for providing to

2     DOJ block-level citizenship data?

3                MR. GARDNER:         Objection.           Lack of

4     foundation.

5                THE WITNESS:         I would just note it's the

6     Secretary of Commerce's decision as to whether

7     this goes forward.          His focus is on a complete and

8     accurate count.

9                And as explained earlier, the Option C

10    alternative, which was to use the administrative

11    records only, would have inquired us to impute --

12    so, in other words, fill in the blanks -- for 25

13    million voting age citizens.                  That was not

14    something Secretary Ross was prepared to have the

15    department do.

16    BY MS. BOUTIN:

17          Q    Mr. Comstock, I understand that.                    Your

18    counsel is -- wants us to limit the amount or time

19    that we're here today, and the best way to do that

20    is if you would answer my questions directly.                         So

21    I'll ask you again.

22               Did the Department of Justice ever --




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 424 of 507



                                                                   Page 424

1           A    Not to my knowledge.

2           Q    Okay.     Thank you.

3                And again, we're talking about between

4     December 12th and the March 26th.

5           A    Right.

6           Q    Did the Department of Commerce ever

7     inform DOJ that the Census Bureau believed that

8     administrative records alone would be more

9     complete -- would create more complete and

10    accurate citizenship data than asking a

11    citizenship question on the census and then

12    combining the data from that question with

13    administrative records?

14               MR. GARDNER:         Objection.           Form.

15    Objection.       Lack of foundation.

16    BY MS. BOUTIN:

17          Q    Do you want me to re-ask that question?

18          A    Sure.

19          Q    Did the Department of Commerce ever

20    inform Justice that the Census Bureau believes

21    that admin -- using administrative records alone

22    would provide more complete and accurate data than




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 425 of 507



                                                               Page 425

1     instead of doing that asking the citizenship

2     question on the census and then combining that

3     with the use of administrative records?

4                MR. GARDNER:         Same objection.

5                THE WITNESS:         Again, I think you

6     mischaracterize the Census Department's -- Census

7     Bureau's analysis.          But, again, it's the

8     Secretary of Commerce's decision as to what to

9     make, and so he would only transmit to the

10    Justice Department what he considered that would

11    provide complete and accurate data.

12    BY MS. BOUTIN:

13          Q    But the Commerce Department did inform

14    the Department of Justice about that belief by the

15    Census Bureau?

16               MR. GARDNER:         Same objections.

17               THE WITNESS:         Again, not to my knowledge.

18

19

20

21
     REDACTED
22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 426 of 507



                                                               Page 426




     REDACTED
1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 427 of 507



                                                               Page 427

1

2

3

4
      REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 428 of 507



                                                               Page 428

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 429 of 507



                                                               Page 429




     REDACTED
1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18          Q    It says, "Finally placing the question on

19    the decennial census and directing the

20    Census Bureau to determine the best means to

21    compare the decennial census responses with

22    administrative records will permit the




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 430 of 507



                                                               Page 430

1     Census Bureau to determine the inaccurate response

2     rate for citizens and noncitizens alike using the

3     entire population.          This will enable the

4     Census Bureau to establish, to the best of its

5     ability, the accurate ratio of citizen to

6     noncitizen responses to impute for that small

7     percentage of cases where it is necessary to do

8     so."

9            A   Yes.

10           Q   So with respect to those two sentences

11    starting with the word finally, who wrote that

12    language?

13           A   I couldn't say for certain, but I likely

14    had a hand in drafting that.

15           Q   Okay.     Can you explain, how does adding a

16    citizenship question to the census and determining

17    the incorrect response rate for citizens and

18    noncitizens help the Census Bureau impute with

19    respect to people who did not respond at all and

20    did not have administrative records?

21           A   I mean, you could ask the Census Bureau

22    for a fuller explanation of imputation, but




                                Veritext Legal Solutions
                 REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 431 of 507



                                                               Page 431

1     basically, they do a formula that looks at data

2     that they have.         And so if they know for the

3     people -- let's say 95 percent of the population

4     that they have accurate records for and which they

5     have responses for, if they discover that -- pick

6     a number -- it's now 10 percent of the people who

7     aren't citizens, are, in fact, noncitizens, then

8     they would probably apply that to 5 percent

9     remaining.       So they would take whatever number of

10    people who are citizens, multiply that by that 5

11    percent, and then they would take the noncitizens

12    and say, okay, we now know the accurate count,

13    based on the entire population of what we have,

14    there's a 10 percent error rate, 10 percent of the

15    people that might say they're citizens are

16    noncitizens, so we're going to multiply that

17    number out.       That's going to give you the most

18    accurate count that you can get.

19          Q    So what's your source of that

20    explanation?

21          A    Based on the briefings.

22          Q    So you're saying that the Census Bureau




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 432 of 507



                                                               Page 432

1     supports this statement here?

2           A    This is the Secretary's statement.

3     Whether the --

4           Q    But did the Census Bureau explain,

5     say -- explanation you just offered me -- did

6     they -- did they explain it that way to you?

7           A    More or less, yeah.

8

9

10

11
     REDACTED
12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 433 of 507



                                                                   Page 433

1

2

3

4
      REDACTED
5

6

7

8

9

10

11

12

13

14          Q    So do you have any source, other than the

15    Census Bureau, for believing in the scientific

16    empirical accuracy of these last two sentences of

17    this paragraph?

18               MR. GARDNER:         Objection.           Form.

19               THE WITNESS:         Yes.      My experience, my

20    knowledge and other people who also, including the

21    Secretary, who is a very smart man, who also came

22    to a similar conclusion.




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 434 of 507



                                                               Page 434

1     BY MS. BOUTIN:

2           Q    Do you believe you have more expertise in

3     the science of imputation than the experts at the

4     Census Bureau?

5           A    I'm not going to get caught in making

6     such a statement, but I'm perfectly capable of

7     looking at the analysis they provided and deciding

8     whether or not I agreed with that analysis.

9           Q    What's your background in statistical

10    imputation?

11          A    I --

12               (Conference call interruption.)

13    BY MS. BOUTIN:

14          Q    What is your background in statistical

15    imputation?

16          A    I don't have one.

17

18

19

20
      REDACTED
21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 435 of 507



                                                               Page 435

1

2

3

4
     REDACTED
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 436 of 507



                                                               Page 436

1

2

3

4
     REDACTED     VIDEOGRAPHER:           This concludes today's

5     video deposition.            The time on the video is

6     6:02 p.m.       We are off the record.

7                 (Whereupon, at 6:04 p.m., the deposition

8     of EARL COMSTOCK was concluded.)

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 437 of 507


                                                               Page 437

1                                   * * * * *

2                       CERTIFICATE OF REPORTER

3            I, KAREN LYNN JORGENSON, RPR, CSR, CCR the

4     officer before whom the foregoing deposition was

5     taken, do hereby certify that the witness whose

6     testimony appears in the foregoing deposition was

7     duly sworn by me; that the testimony of said

8     witness was taken by me in stenotype and

9     thereafter reduced to typewriting under my

10    direction; that the said deposition is a true

11    record of the testimony given by said witness;

12    that I am neither counsel for, related to, nor

13    employed by any of the parties to the action in

14    which this deposition was taken; and further, that

15    I am not a relative or employee of any counsel or

16    attorney employed by the parties hereto, nor

17    financially or otherwise interested in the outcome

18    of this action.

                                    <%17388,Signature%>

19                         __________________________________

20                         KAREN LYNN JORGENSON, RPR, CCR, CSR

21    Dated this 3rd          day

22    of       September      , 2018.




                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 438 of 507



                                                               Page 438

1                ACKNOWLEDGEMENT OF DEPONENT
2            I, EARL COMSTOCK, do hereby acknowledge I
3     have read and examined the foregoing pages of
4     testimony, and the same is a true, correct and
5     complete transcription of the testimony given by
6     me, and any changes or corrections, if any, appear
7     in the attached errata sheet signed by me.
8
9
10
11
12
13    ________________              _________________________
14    Date                          EARL COMSTOCK
15
      Joshua E. Gardner, Esquire
16    U.S. DEPARTMENT OF JUSTICE
      20 Massachusetts Avenue
17    Washington, D.C. 20530
18    IN RE:     New York Immigration Coalition, et al., v.
      United States Department of Commerce, et al.
19
20
21
22

                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 439 of 507



                                                               Page 439

1     Dear Mr. Gardner:
2             Enclosed please find your copy of the
3     deposition of EARL COMSTOCK, along with the
4     original signature page.                 As agreed, you will be
5     responsible for contacting the witness regarding
6     signature.
7             Within 21 days of receipt of transcript,
8     please forward errata sheet and original signed
9     signature page to counsel for, John Freedman and
10    all counsel        of record.
11            If you have any questions, please do not
12    hesitate to call.            Thank you.
13    Yours,
                    <%17388,Signature%>
14    Karen Lynn Jorgenson, RPR, CCR, CSR
      Capital Reporting Company
15


16   REDACTED
17
      cc:     All counsel of record
18
19
20
21
22

                                Veritext Legal Solutions
                REDACTED
     Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 440 of 507



                                                                  Page 440

1                       E R R A T A            S H E E T

2     Case Name:       New York Immigration Coalition, et

3     al., v. United States Department of Commerce, et

4     al.,

5     Witness Name:        EARL COMSTOCK

6     Deposition Date:         Thursday, August 30, 2018

7     Page No.        Line No.               Change/Reason for Change

8

9

10

11

12

13

14

15

16

17

18    ______________________                               _____________

19    Signature                                            Date

20

21

22




                                Veritext Legal Solutions
                REDACTED
  Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 441 of 507


[& - 2017]                                                                      Page 1

          &             11 2:14 147:9,10      15.6 361:10                    2
 & 1:15 4:4,11,20         158:16 373:11       150 413:21           2 2:9 59:6,11 62:2
   6:15 8:21 47:1       114 2:11              158 2:14               62:3,6 64:22 71:3
   228:2                115 4:16              15th 88:1,8,11         80:9 111:11 146:2
                        11:00 209:1           16 2:16 189:6,7,10     157:3 161:21
           0            11:31 158:10            189:11,18            294:3,6,10 328:15
 001308 318:4           11:45 158:13          160 328:11             349:5 352:10
 001314 352:10          12 2:14 158:17,18     1620 5:7               394:2 395:6 396:6
 001315 358:8             158:19 159:1        164 2:15               399:22 400:5
 01314 354:10             191:22 293:20       167 2:15               401:13 404:13
 01570 381:6              348:17 365:1        169 328:1              406:8 408:14
 05025 1:5              120 2:12              16th 5:2 189:16      20 2:19 6:10 91:9
           1            123 2:12              17 2:17 194:13,15      91:11 138:11
 1 2:9 8:13 55:22       125 4:8                 235:8,15             171:15 215:18,19
   56:1,2 111:7         1250 3:18             17388 437:18           373:13 438:16
   147:21 222:11        12:10 235:8             439:13             200 263:9
   278:8 318:2 322:1    12:32 212:1           18 2:18 27:17        2000 81:1
   322:12 323:9         12th 419:21             199:20,21 200:2    20001 4:5,12 8:22
   365:9,17 375:22        420:13 421:2          212:11             20005 3:19 5:13
   376:8                  424:4 426:8         182 2:16             20006 439:16
 10 2:13 64:6,8         13 2:15 127:8         1821 439:15          2000s 67:11
   67:22 68:4 69:8        164:13,14,18        189 2:16             20036 5:3,8
   83:2,16 145:6,7,11   1300 5:18             18th 28:18 29:6,10   2008 384:4
   148:11 149:16        1317 428:20             31:20 33:3         2010 67:11 78:22
   192:2 208:1 355:5    1321 93:18            19 2:18 212:12,13      79:4,19 80:4
   365:1 431:6,14,14    137 2:13                212:14,17 309:21     355:14 419:6
 100 5:3 257:14         13th 129:19             388:13,16          2016 15:16 17:16
   327:18 355:2         14 2:15 167:1,2,5,6   194 2:17               27:6 124:4 416:21
   363:5 369:1            206:3               199 2:18             2017 15:17 27:17
 10005 6:5              1401 5:12 6:16,20     1992 12:21,22          33:16,17 34:10
 1004 4:8               1410 56:5             19th 317:3,11          35:5,9,17 36:10
 1016 5:2               1411 219:18             319:19 320:19        37:7 39:18 40:2
 1050 5:7               145 2:13                321:2                55:2 56:21 58:15
 10:32 111:7            147 2:14              1:18 1:5               59:6,11 64:6,8
 10:45 111:11           14th 133:15           1:19 212:5             67:22 68:4 77:19
 10:51 203:9              205:18              1:49 240:19            78:1 83:2 88:3,9
 10th 65:1 69:3         15 2:16 91:8,10       1:50 240:22            88:11 96:12 103:4
   72:15 81:16,20         182:5,6,7,12,13     1:58 250:8             104:12,22 105:7
   82:7,13 83:5,14        218:19 232:15                              109:1,18 110:8
   89:9 146:13            365:1 373:12                               115:14,15 117:10
                                                                     117:13,16,18
                                 Veritext Legal Solutions
               REDACTED
  Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 442 of 507


[2017 - 31st]                                                                   Page 2

   119:1,5,8,12          95:20 130:5 202:9   2458 189:10           2:14 250:12
   121:16 122:12         204:2 244:20        2462 167:5            2nd 58:15 151:11
   124:5 127:8           333:10,17 334:3     24th 201:5              151:13 159:11
   129:19 133:15         337:2,10 354:16     25 2:21 224:1           166:6 183:21
   134:13 138:11         367:14 385:2          226:17,18,21          184:3 191:19
   140:16,21 143:22    20230 6:17,21           351:9 368:17          239:22
   146:2 147:21        2034 224:14             423:12                        3
   156:15 157:3        20530 6:11 438:17     2521 62:7 78:5
                                                                   3 2:10 82:14,17,20
   161:21 162:2        20th 27:20 34:12      2522 80:9
                                                                     92:20,22 158:13
   179:10 183:10         35:5,8 143:22       2561 114:10
                                                                     165:17 212:1
   184:8 188:4,15        323:15              26 2:22 137:11
                                                                     224:1 328:15
   189:18 195:6        21 2:19 94:12           234:19,20 242:9
                                                                     358:8 365:15
   196:17 198:21         111:15 121:16         324:13 326:6
                                                                     366:1,19
   201:5 206:3 208:1     218:4,6,10 341:9      420:1 426:8
                                                                   3/10 93:13
   209:17,19,22          439:7               2643 384:2 385:18
                                                                   3/15 93:14
   213:3 215:12        210-6053 5:19         2644 384:8 388:13
                                                                   3/19 387:17
   222:12 225:7        212 2:18 4:9 6:5      2651 234:19 235:1
                                                                   30 1:10 3:4 8:5
   235:8,15 237:14     215 2:19              26th 241:19
                                                                     22:21 27:6 34:10
   238:6 239:2         218 2:19                323:10 324:2,6
                                                                     35:17 36:10 104:9
   241:18,22 242:3     219 2:20                343:1,20 345:3,14
                                                                     266:21 307:3
   250:17,22 262:15    21st 98:10 99:3         345:15 346:17,21
                                                                     325:22 326:1,5,14
   262:19 263:5,11       101:19 113:10         352:10 420:14
                                                                     329:18 332:6
   264:3,12,17 265:8     341:17,19 346:5       424:4 428:13
                                                                     353:2,11,22
   286:1 290:17          346:12              27 2:22 292:21,22
                                                                     355:11 357:12
   309:9 348:17        22 2:20 56:21           293:1 361:9
                                                                     367:6,20 425:21
   397:8,11              219:18,19,22          373:13
                                                                     428:15 440:6
 2018 1:10 8:5         221 2:20              28 3:3 6:4 55:2
                                                                   300 327:9,11,16
   35:18 39:22 40:1    224 2:21                309:3,15 314:7
                                                                   305-9802 6:11
   94:13 111:15        226 2:21                326:11 353:2,5
                                                                   3071 164:20
   137:11 149:13       23 2:20 221:18,19       354:13
                                                                   309 3:3
   198:19 241:16,18      221:22              2800 4:20
                                                                   30th 33:20 34:2,13
   241:20 242:7,9      232 50:14 201:19      28th 16:7 37:4,7
                                                                     35:5,9 37:6
   250:17 287:19       234 2:22                63:8 104:19 195:6
                                                                   31 3:5 33:17
   293:7 309:21        2395 226:16           29 3:3 317:19,20
                                                                     372:14,15 373:3
   318:2 326:6 369:5   2396 229:20             318:2 321:14
                                                                     373:19 375:14,15
   375:22 376:8        24 2:21 203:9           326:12
                                                                     377:4 379:4,10
   437:22 440:6          224:15,16,19        293 2:22
                                                                     380:6,14
 202 4:5,13 5:4,8,13     229:13              293-2828 5:4
                                                                   317 3:3
   6:11,17,21 439:16   241 2:3               296-2300 5:8
                                                                   31st 16:2,3 33:14
 2020 21:16 85:21      2424 221:18           29th 139:18
                                                                     33:15,20 88:17
   86:10 88:15 93:4                            142:10

                                Veritext Legal Solutions
                REDACTED
  Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 443 of 507


[32 - abowd]                                                                  Page 3

 32 3:6 374:20                 4                     6            87 2:10
   375:2              4 2:10 87:7,8,13,15   6 2:11 114:6,7,11     88.6 355:14
 326 3:4                212:5 250:8,11        114:13 309:1        8:18 381:6
 33 3:7 376:12,13       353:4,18 364:6        380:18              8:30 73:8,15 75:8
   376:22               373:10              60 234:8              8th 182:21 183:10
 336 2:4              400 5:12              601 1:15 4:4 8:21       183:19 189:18
 34 3:8 353:3,6       4004 212:10           607-3300 4:9            213:11 216:5
   354:13 378:17,18   415 4:21              62 2:9                  292:5 339:3
   378:22             416-8441 6:5          662-5458 4:13                  9
 35 3:9 23:12 369:6   419 2:5               662-8345 5:13         9 2:2,3,13 137:16
   373:7,9 375:10     43 333:11             6:02 435:14 436:6       137:17,21 373:11
   378:10,10 383:20   45 417:16             6:04 436:7            90 355:4,15
   383:20,21          47,000 42:2           6th 225:19            90802 4:17
 350 3:18             48 417:16                      7            916 5:19
 360 364:22           482-4772 6:21
                                            7 2:12 117:10         93 2:11
 366-8500 4:17        482-5395 6:17
                                              120:14,15,20,21     94111 4:21
 3685 82:16           4:02 335:12
                                              204:21 205:3        942-5316 4:5
 3686 87:12           4:04 335:15
                                              208:21 225:6        94244 5:19
 3694 137:20          4:48 380:18
                                              329:18 380:22       944255 5:18
 3699 158:22          4th 165:22 166:1
                                            70 292:16 294:16      95 355:16 431:3
 37 293:20              169:6
                                              332:4 355:8 365:5   9834 182:12
 3702 199:19 202:6
                               5              365:6,7 414:7       9:01 8:4
 3703 200:12
                      5 2:11 93:16,18,19      417:16              9:08 1:18
 3705 194:14,18
                        93:22 111:16        743-6909 4:21         9:58 128:14,18
 3709 123:14
 3710 145:11            117:18 244:16,18    763 120:19                     a
 372 3:5                244:19 294:4,6,10   79 365:3              a.m. 1:18 8:4
 374 3:6                308:19 355:16       7:00 115:22             111:7,11 158:10
 376 3:7                428:19 431:8,10     7:30 116:1              158:13 209:1
 378 3:8              50 4:20               7:50 83:5             aajc.org 5:9,9
 381 2:4              500 4:16              7:51 83:14            ability 15:5,6
 383 3:9              56 2:9                7th 227:15 233:2        261:15 430:5
 3983 218:5           562 4:17                       8            able 15:10 20:4
 3984 215:17          5890 6:16                                     72:1 84:7 152:15
                                            8 2:12 123:10,11
 3:11 308:19          5:05 380:22                                   181:6 284:15
                                              123:16 127:6
 3:37 309:1           5:43 419:18                                   329:21 330:6
                                              130:2 213:3
 3rd 148:8 165:22     5:46 419:15                                   355:16 418:16
                                              215:12
   437:21 439:15      5:56 435:11                                 abowd 309:18,22
                                            82 2:10
                      5th 115:13,15                                 310:12,18 312:20
                                            850 4:12
                        117:13,16 122:4                             314:3,5 315:2
                                            857-3376 439:16
                        183:21                                      316:6,9,14 318:3

                               Veritext Legal Solutions
               REDACTED
  Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 444 of 507


[abowd - administration]                                                        Page 4

   322:18 324:4        acknowledgement       action 9:7 84:11        287:16 295:10
   325:10 432:19,20      438:1                 106:13 151:9          298:19 299:6,8,10
   433:8               acquainted 320:15       152:14 168:13         350:17 354:16
 abreast 402:21          320:21                239:8 261:15          362:7,15 372:11
 absence 351:14        acs 57:20 58:20         347:11,16 402:12      379:6
   362:5                 88:16 93:6 108:16     405:7 437:13,18     adding 54:17 55:6
 absent 391:18           126:17 127:13       actions 10:3            59:13 68:22 69:17
   411:21                132:15 153:17,18    active 13:5,6           81:14 82:3 107:19
 absolutely 46:11        171:8 176:6           310:22                108:1 109:8,22
   88:12 105:21          180:14 181:12       actively 418:20         131:4 133:4,9
   113:8 242:5           192:9 261:7,21      actual 355:12           134:5 135:11,18
   350:12 414:16         263:13,16 264:18    ad 39:1                 153:12 171:5
   433:13                265:10 272:15       adam 283:7              270:2 310:14,19
 accept 303:10           326:21 328:3,4,16   adams 160:1             346:19 361:2
 accepted 351:22         328:21 332:3        adc 4:2                 364:1 365:22
 access 128:5            333:11 334:7,10     add 64:11 87:1          383:9 408:21
   138:16                334:16 350:2,7,18     130:21 133:20         409:3 415:16
 accompanying            352:14,17 353:9       151:3 154:13          421:3,12 430:15
   371:4 376:18          355:7 356:8 357:3     172:3 176:13        addition 18:20
 accomplish 266:3        357:5,6,16 358:4      241:14 242:11         131:2 251:3
   267:1 282:7           367:7,16 368:3,7      245:7 251:9,12        271:22 279:2
 accomplished            368:10,12 372:13      253:7 254:10          291:2 297:11
   160:6                 414:7 416:15,21       257:11 258:2,11       309:8 330:19
 account 365:14          417:17 418:9          258:16,21 259:8       332:20 359:1
 accounting 13:21        426:5                 260:7,16 261:1,22     360:1 361:17,20
 accuracy 433:16       act 126:16 153:19       262:1,1 264:6         383:13 396:9
 accurate 80:3           154:5 155:9           272:4 286:11          400:10 404:2
   103:15 312:8          192:17,18,22          289:21 291:8          405:12 412:21
   313:4 315:5           194:8 262:9,16,18     300:6 302:1 332:7   additional 70:2,3
   348:16,20,21          263:14 265:11         381:14 393:3          419:1
   350:15 351:10         268:9 277:11          403:21 412:6,13     additionally
   367:15 368:11         295:1 302:3 349:6     415:4                 352:13 357:2
   369:1 374:4 377:9     349:9 381:22        added 39:5 84:13      additions 130:5
   419:5 423:8           382:6 400:4 403:7     103:19 106:3,19     address 9:19
   424:10,22 425:11      403:16 427:18         107:3,9,10 130:19     69:10 261:17
   427:22 429:7,9      acted 433:2             131:8,12 153:4,8    addresses 310:12
   430:5 431:4,12,18   acting 36:17 57:5       154:3 175:21        adds 61:12
 accurately 313:17       93:9 198:3,6          251:22 253:11,14    admin 424:21
   367:8                 203:12,13 237:15      253:15 254:1,3      administer 9:5
 acknowledge             237:19                255:3,8 274:20      administration
   438:2                                       278:15 279:9          19:3 42:18 44:5

                                Veritext Legal Solutions
               REDACTED
  Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 445 of 507


[administration - analysis]                                                     Page 5

   47:2 64:14 84:14    advising 17:22           182:1 185:3         aliens 207:12,18
   84:15,22 86:12,15     124:1 140:11           239:11 273:18       aligned 84:14
   96:2 111:20 112:1     161:7 181:7 225:8      274:1,9,14 282:10   alike 430:2
   112:7 113:11,13       344:10                 407:13              alliance 336:12
   113:16,20 130:20    advisor 74:5,7,17      ago 9:22 68:20        allocations 264:10
   143:10 245:1          116:7 167:21           100:11 125:6          264:10
   281:19 315:6          173:12 404:8           146:22 150:21       allow 151:8
   319:11 343:3        advisors 50:20           206:10 225:10         272:19
 administration's      advisory 123:20          289:14              allowed 31:8
   37:20 42:7 131:21     138:21 139:3,4,9     agree 8:11 112:22     alternative 261:17
 administrative          139:14,19 140:10       133:13 154:16,19      310:13,14,19
   311:1 312:4 343:8     141:12 142:20          205:17 223:16         315:3 318:10,21
   346:15 347:8          149:3,7                233:1,4 260:12        319:6,8,10,15,17
   350:19 353:7,13     advisory's 140:17        265:13 267:8          319:19 320:16,17
   354:2,3,4 355:13    affairs 25:17            295:22 300:13         320:19 350:6
   367:22 368:2,9,14     386:2,11               302:9 306:15          351:14 423:10
   368:16 369:2        affect 434:19            312:5,22 313:10     alvord 87:19,21,22
   391:19 418:18,19    affixed 326:7            316:16,18,18        amended 380:2
   421:1,10 423:10     afford 411:19            323:19 348:15,21    american 4:2
   424:8,13,21 425:3   africa 84:16             389:3,5               364:11
   429:22 430:20       african 86:19          agreed 63:8 434:8     american's 81:22
 admitted 13:1,8         141:20 143:3           439:4               americans 5:6
   13:10               afternoon 38:17        agreement 52:10         78:19
 advance 20:18           121:19 200:15          274:16,22           amount 112:19
   41:1 287:19           241:2 336:6 381:3    agriculture 52:11       142:1 163:15
 advancing 5:6         ag 213:17 214:18       ah 242:1 312:16         223:20 423:18
 advancingjustice        215:5 236:19         ahead 271:4           analyses 328:19
   5:9,9                 237:1,4,12 274:22      341:13                329:1,10,12
 advertising 419:3       279:11 283:10        al 1:3,6 8:16,17      analysis 106:14
 advice 39:4,9           285:11                 438:18,18 440:3,4     154:21 156:19
   139:15 246:15,18    ag.ny.gov 6:6,6,7      alabama 405:11          213:15,20 260:9
   247:17 248:6,8,16     6:7                    405:21 406:14         262:2 304:17
   249:6,9,10 340:7    age 155:8 272:17       alaska 11:21,22         309:11 313:20
   342:21 346:1,2        349:18,20 351:9        13:10 19:19 20:8      314:6,6,9,10,16
 advisable 343:17        368:18 423:13        alerting 44:21          323:4 324:15,21
 advise 16:20 37:18    agencies 43:20         alex 6:3                325:3 326:12,16
   105:3                 51:11,18 105:18      alexander 115:3,5       329:5 350:5,7
 advised 193:16,22       276:15                 115:18 138:8          351:2 353:5
   248:14              agency 126:16            159:10                360:19 361:7
 advises 139:10          154:4 156:16         alexfinkelstein 6:7     369:21 413:10
                         171:7 181:3,8,9,20                           417:10 425:7

                                 Veritext Legal Solutions
               REDACTED
  Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 446 of 507


[analysis - army]                                                                Page 6

   434:7,8                377:7,11,14           183:7 368:17          208:11,15,18
 analyzed 423:1           379:22 380:2,6,14     387:5 414:9           393:20 395:2
 analyzing 258:15         390:13 391:13       appear 56:14            396:2 399:18
   422:13                 407:17 414:8,17       61:19 81:10 216:7     401:9 404:13
 andrea 5:1 381:4         418:17 419:8          223:12 230:15         405:5 406:7 408:8
 angeles 4:14,19          423:20 426:22         235:20 266:2          408:12 409:8,15
 annual 81:1 130:3      answered 28:22          292:16 294:6,16       434:20
 answer 10:10,22          206:20 208:7          349:15 377:15       appreciate 298:4
   12:12 43:12 55:17      252:4 254:13          379:3 438:6         approach 351:7
   62:16,18 65:7,10       263:12,20 294:18    appearances 9:9       approaches
   65:17 67:5 69:21       297:14 331:12       appeared 63:20          351:13
   70:1,4,10,11,15,19     333:12 373:10,11      82:10 153:10        appropriate 107:6
   79:6 83:20 98:14       373:12,12,13,14     appears 65:7,9,9        111:3 381:16
   100:7 106:6 110:6      374:14 375:11,13      71:7,8 73:10          382:4,5 411:15
   118:20 127:17          400:6                 79:17 83:6 89:11      415:1
   128:16,19 135:1      answering 28:12         96:11 115:11        appropriately
   136:8 142:14           68:9 108:19           148:6 149:10          411:1
   168:14 176:18          200:13 263:3          159:15 160:15       appropriation
   180:11 186:14          330:14,15 362:17      166:16 191:12         147:2,5 148:2,15
   188:7 193:4 194:4      362:19 367:7          194:22 195:5        approximately
   195:7 196:1,2        answers 10:19           205:9 219:14          63:14 271:12
   204:6 206:22           11:1 128:20 275:9     226:1 228:21          327:16 341:18
   208:17 218:1           351:17 370:17         229:15,20 295:5       353:2 355:6,7
   224:4 226:14,15        371:8,14 372:2,5      309:18 310:16         402:18
   248:11 249:7           377:1 378:9           360:19 373:6,14     april 35:16,18
   252:5,19 254:15      anteroom 199:11         379:10 384:18         115:15 117:10,13
   259:16 263:8         anti 4:2                390:7 411:22          117:16,18 122:4
   273:22 274:20        anticipated 289:5       414:10 437:6          127:8 129:17,19
   275:10 284:7           290:6 359:3,8,12    applied 222:8           133:15 138:11
   289:10 290:6         anybody 42:15,20        363:15                139:18 141:2
   297:15 303:9,15        100:14 213:10       apply 368:13            142:10 143:22
   303:17,18 305:21       217:12 286:8          431:8               arab 4:2
   306:4 308:1,14         401:20 416:12       appointee 58:8        arcane 18:5
   311:14 327:20          419:12                74:13               area 20:6 44:21
   332:1,5,8,9,10,15    anymore 75:1          appointment             126:2 255:13
   345:21 355:3,8       anyway 436:1            95:18 96:9 104:17     378:7
   359:15 363:4,19      apart 266:5             104:19              areas 18:3,6 46:14
   364:2,3 367:1        apologize 78:5        apportionment         arms 84:4 86:4
   369:7 370:9 371:2      200:13 269:10         65:6,21 66:15,20      222:15
   373:22 374:6,17      apparently 72:7         67:3 81:19 85:20    army 43:15,15
   375:14,15 377:3,6      88:7 131:3 147:17     207:14,20 208:4,5

                                 Veritext Legal Solutions
               REDACTED
  Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 447 of 507


[arnold - august]                                                             Page 7

 arnold 1:15 4:4       254:12 261:5,6,9       424:10 425:1        assumption 351:2
   8:21                261:21 263:19        asks 57:8 67:16       assumptions 352:5
 arnoldporter.com      267:15 269:2           78:19 81:22 213:4   atlantic 3:18
   4:6                 272:3,11,13,22         266:8 294:1 300:3   atmospheric 44:4
 arose 370:2           279:12 288:7         asleep 291:16         attached 3:11
 arrange 156:21        291:10 292:11,15     aspect 123:22           438:7
   157:7               294:10 296:14,17       261:9               attempt 177:14
 arranging 93:10       296:21 297:4,6,11    aspects 82:11         attend 40:9 47:21
 arrival 41:9          297:13,17 298:18     assembler 369:16        54:11 60:11 201:8
 arrivals 402:12       315:8,12 316:2       asserting 417:4       attended 23:15
   405:8               322:6 331:11         assertions 321:18       33:3 126:13
 arrive 347:13         333:11,12,21           360:18                161:19,22
 arriving 219:2,7      334:4 337:7,12       assessment 302:9      attendee 92:14
 arthur 396:9          338:1 356:19         assigned 38:1         attention 59:8
 article 79:20         362:8 372:4 391:7      46:17                 294:3 308:8
   409:14              404:9 413:21         assignments 40:13       310:10 352:9,11
 articulate 350:21     416:10 426:17        assist 30:19 41:11      358:7 369:4
 asenteno 5:4          434:22 435:2           66:21 67:1 76:16      373:19 377:3
 asian 5:6           asking 10:21             76:22 95:1 236:20     384:22
 aside 131:6 307:13    62:20 71:11,13         252:15 260:5,18     attorney 5:17 6:3
 asked 10:12 17:4      85:12 93:1 105:19      260:20                10:2 15:4,6 62:17
   22:5 51:15 63:20    107:22 109:11        assistant 6:3,15        155:18 167:22
   65:2 66:1,9,14,20   115:20 127:15          61:12,15,16 73:4      168:1 183:15
   67:2,11,15 68:13    128:22 135:22          115:7 283:15          186:16,18 189:21
   68:18 73:22 76:13   136:1 151:10           285:11                189:22 190:3,6
   79:19 82:8,10       168:8 176:15         assisted 28:2           191:2 195:22
   103:8,8 110:10,13   183:13 184:7           29:12 95:3            233:9,18,21 234:2
   110:13,14,15,16     188:4 191:10         assisting 26:11         235:13,16 236:14
   110:20 112:10       231:15 232:4,18        253:5                 236:16 237:6
   115:21 119:3        233:2 250:16         associate 203:20        298:10,15 388:13
   129:7,10 132:15     251:16 253:1           204:1                 388:16 400:8,9,19
   137:2 146:5 157:9   266:5 272:4 280:7    associated 352:14       400:22 401:2,17
   165:11 166:6,12     297:21 303:17          354:17 356:12         401:20 402:1,3,4
   168:6 171:4,22      305:9 306:3,4          357:5                 402:16,20 403:6
   175:21 187:12       307:14 311:22        assume 58:2 73:5        403:15 405:11,18
   191:13 203:1        313:8 315:21           79:13 83:12 167:9     420:6 437:16
   204:5 206:19        319:1,8 322:6,7      assumed 367:17        attorneys 214:7,11
   207:22 208:6,16     332:14,16 333:7      assuming 79:9           344:6,7
   223:13 226:3,9      334:8,9 364:3          105:1 283:10        audio 8:10,10
   232:20 249:8        389:5 398:14           285:12 311:16       august 1:10 8:5
   251:7,9 252:3,6     402:1 414:4                                  39:22 213:3,11

                               Veritext Legal Solutions
               REDACTED
  Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 448 of 507


[august - believe]                                                             Page 8

   216:5 440:6                  b             277:8 283:4 434:9     224:1 239:9,12
 authority 150:13      b 127:13 310:13        434:14                333:18 355:9
   258:21 261:21        310:14,19 315:3      bad 361:14             358:20 361:7
   348:13               319:8,19 320:16      bailey 6:9             369:20 411:21
 authorized 9:5         320:19 351:13        balance 363:14         417:11 431:1
 availability 403:8    bachelor's 12:10      ballpark 49:13       basis 38:12 47:16
 available 39:8        back 12:7 25:2         238:8 292:8           47:20 239:10
   91:22 92:2 102:5     30:21 44:12 46:11     328:14                249:8 264:10
   116:1 137:9          47:22 50:15 56:10    bannon 115:21          266:11 267:14
   177:16 265:10        64:22 71:3,12         116:4,6,11,19         274:17 300:10
   295:1 296:20         92:22 102:4 132:2     117:2 119:16          302:4 303:16
   311:1 312:3 315:6    148:11 153:4,8        121:22 122:18         333:10,17,21
   399:4                162:10 185:11         123:1,5,7             334:1 368:19
 avenue 1:15 4:4,16     187:14 191:18        bar 265:22             371:21 414:1
   5:12 6:10,16,20      204:17,21 208:20     barbara 11:20        bates 56:5 62:7
   8:21 438:16          212:8,9 214:3,4,15   base 227:16 302:5      82:15 93:17
 aviation 18:10         215:15 216:12        based 20:21 65:7       164:20 194:14
 avoid 428:22           236:6 240:21          67:18 81:1 86:14      318:3 384:2
 aware 42:22 53:10      250:15,17,21          110:4 133:13          428:20
   58:4 105:16          252:8 263:5 266:1     141:16 153:9        beach 4:17 31:9
   119:11 122:17        270:12 271:4          154:2,4,21 156:18   began 15:20 95:19
   139:8 162:15,16      275:12 278:7          177:19 181:6          96:9 104:16
   169:17 217:2,12      279:13,18 281:5       191:12 225:22         347:10
   237:20 286:8         285:22 287:4          229:6 235:19        beginning 1:18
   307:4 334:22         309:6 315:7,8,10      246:15,18 247:17      34:6 201:19
   376:4 385:10         315:13,14,15,16       248:16 285:10         203:16
   386:12,17,21         315:18,22 316:3,4     298:8 328:20        begins 111:10
   387:2,11,18          316:7,15 319:14       329:10 331:1,17       158:12 212:4
   389:16 390:14,17     321:12,22 322:5       351:8 352:17          250:11 308:22
   390:19 392:5         323:18 326:11         355:6,11 357:6        358:9 380:21
   394:7,12,14,18,20    335:14 336:21         360:10 381:13       begun 346:18
   395:1,3,5,7,12       350:8,21 363:10       382:9,13 386:5      behalf 1:19 4:1,10
   396:12 397:16        371:3 372:1,9,11      392:16 414:20         4:14,19 5:1,15 6:1
   401:15,22 402:3,7    373:5 376:19          415:5 431:13,21       6:8
   402:11 404:18,22     406:16 411:11,12      435:16              behold 350:8
   406:10 407:4         411:13 414:6         basic 14:13 32:3     belief 106:8,12,19
   408:16 409:2         419:17 435:13         180:6 193:1           330:12 350:22
   416:3,7 435:1       backed 313:1          basically 16:17        425:14
 awkward 30:14         background 11:17       18:9 21:7 22:3      beliefs 262:5
   31:14                18:17 42:9 46:22      74:9 84:21 123:22   believe 13:6 16:2
                        126:2 127:4 271:2     124:14 155:16         27:16 45:9 55:20

                                Veritext Legal Solutions
               REDACTED
  Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 449 of 507


[believe - budget]                                                             Page 9

   57:21 95:7 101:6    beyond 233:20,20        204:6              brian 4:15
   101:15 102:7          234:1 419:6         board 18:16 27:4     brief 22:7,8 47:20
   118:1 130:3 140:9   big 41:3                27:9 32:4 36:14      92:14 125:22
   147:4 203:11        bigger 361:15           37:1 360:9         briefed 18:14
   204:4 208:12        biggest 204:12        body 153:11            19:16 86:9 90:3,4
   209:4 217:4         billion 224:1         booked 90:15           124:15 125:17
   222:20 238:4          361:10              born 80:22             217:19
   242:22 266:19,20    biology 14:3          boss 252:6 266:8     briefing 40:14,17
   268:12 269:6,8      bit 17:19 31:13         273:16 274:12        57:9,12 59:1,19,20
   286:10 288:9          47:13 53:1 75:20      278:14 279:11,14     60:2 61:1,2,5 64:3
   305:4 315:2 318:8     253:2 336:21          280:3 282:8          72:3,6,7,9,15,18
   324:3 340:10,18       356:18 381:8          284:13 411:21        75:18 85:13,21
   353:3 357:8         black 147:15          bottom 121:11          86:7 88:15 89:5
   361:20 364:22         163:15 336:12         127:7 386:10         89:12 90:7 92:5,6
   370:6,19 371:22       379:19              boutin 2:5 5:16        93:3,9,13,13
   372:6,6 374:16      blacked 163:13          190:18 336:18        126:13,19 216:9
   375:3 383:19          215:10                419:19 420:5         216:11
   386:7 396:15,18     blanche 167:8,11        422:7,18 423:16    briefings 21:22
   397:1 399:6 403:4     167:13 184:11         424:16 425:12,18     48:1 91:8 126:5,9
   403:14 417:7          185:22 188:1          426:6,21 427:14      431:21
   421:4 426:3 432:8     269:13,17,22          428:18 434:1,13    briefly 121:21
   432:20,22 433:2,5     338:5 381:9 410:9     435:6,8,15         bring 92:9 161:2
   434:2 435:6         blanked 205:12,16     box 5:18               172:11 416:4
 believed 424:7          222:6 228:22        bpark 4:18           bringing 32:4
   425:21                229:7 231:19        brady 53:2             359:6 405:22
 believes 424:20       blanking 410:13       branstad 74:4,15     broad 4:8 288:18
 believing 433:15      blanks 423:12           75:7,17 77:18      broader 338:21
 benefits 363:22       block 296:19            97:12 157:9        brooke 115:3,5
 best 37:19 70:18        352:13 357:4          164:21 166:12        138:8,16 139:16
   141:16 164:22         379:19,21 380:1       167:15 173:10        159:10,16
   175:4 184:20          403:19 416:5          197:22 256:3,21    brooke's 138:15
   185:1 239:19          422:14,14 423:2       283:5 410:10       brooks 406:14
   267:5 282:19          426:17,18 427:18    break 105:4 111:1      407:3
   323:6,11 324:10     blocked 222:13          111:3,5 158:8      brought 27:11
   324:11 337:19         339:16,20,22          165:10 211:6,15      76:2 170:3
   361:7 381:16          340:5,12 379:17       240:12,15,15       budget 20:20 44:6
   382:4 391:9,13      blog 67:6,10,19         244:9 250:3,16       52:3,7 86:5
   423:19 428:6          78:21 79:16 81:8      308:17 417:18        124:19 162:19
   429:12,20 430:4       81:20 146:14          418:3                164:7 203:14,18
 better 162:22         blummerman            breaking 84:16         224:2,9 229:10
   163:22 267:21         203:5,7,9,10,20                            361:10

                                Veritext Legal Solutions
               REDACTED
  Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 450 of 507


[build - campaign]                                                            Page 10

 build 351:16          369:7,22 370:7,8       380:2 423:9           433:10 434:12
 building 89:19        370:18,20 371:2,6    c003134 356:21          439:12
  90:22 91:21          372:4 377:13,19      c15 339:7             called 1:13 9:15
 bulk 345:11           378:1 388:10         c30 346:16 348:16       53:5 67:19 72:2
 bullpen 197:21        391:4,15 392:1         352:9                 74:2 84:17 175:15
  198:9 199:3,5,14     394:8,15 395:13      c33 379:22              241:13 269:21
  255:13               396:13 397:14,19     c34 380:2               270:12 342:11
 bullpens 197:14       398:13 399:5         c5 341:5 345:17         402:12
 bunch 262:11          403:5 405:17           346:4               calling 279:17
 bureau 6:4 19:16      407:5,10 408:17      cabinet 51:11,18        282:10
  42:16,19,21 44:1     412:6,13,15,18,21    calendar 60:7,8,10    calls 69:18 83:17
  45:6 46:18 47:10     415:1 417:11           60:16,18 61:8,13      98:11 116:13
  47:18 51:7 57:9      418:2 420:22           61:20,21 64:5         117:5 118:17
  57:12 59:21 72:3     421:6,10 422:13        72:18,21 73:1,3       122:7 130:12
  73:13 75:17 77:18    424:7,20 425:15        89:15 90:12,17        133:1,21 140:6
  81:2 88:15,16        425:20 429:20          91:13,16,19           142:11 143:7,16
  89:5,18 90:4,19      430:1,4,18,21          117:18 233:16         144:20 146:18
  91:7 92:7 105:17     431:22 432:4,11        288:2                 148:21 159:20
  124:12 125:21        433:13,15 434:4      california 4:17,20      161:5,15 163:4
  129:15,18 132:13     434:18 435:3           4:21 5:15,19          184:17 186:7,12
  132:22 136:18       bureau's 66:13          11:20 336:14          195:21 200:22
  139:10,15 153:15     106:1 208:10           420:7,8,9,10          202:19 226:5
  153:20 154:12,19     323:3 324:21         call 31:9 53:4          268:14 273:18
  163:19 169:21        325:2 332:15           102:19 117:12,15      274:1 275:3
  176:12 219:6         350:5 357:18           118:7,16,21 122:4     278:12,21 279:10
  224:6 237:16         422:22 425:7           122:9 143:11          285:3 286:7,16
  309:10,14,22         426:11 427:5           156:6 165:20          301:2,17 303:3,4
  311:3,22 312:14      428:6                  168:7 169:14,16       304:5,6 305:1,18
  312:18 313:9,14     bureaus 41:15           178:3,6,6,21          306:12,22 307:20
  313:15,20 314:21     43:20 44:8,22          181:17 183:15         308:11,12 340:13
  317:16 321:12,17     45:3,4,16,18 46:10     189:20,22 190:2       345:19 366:20
  321:21 323:17        46:12 49:6             191:4,5,6 208:22      380:7 390:12
  324:2,12,17,22      burling 4:11            209:10 210:3,18       392:8,17 422:5
  325:12,13 326:12    busy 276:8,13,17        213:4,8,11,17         428:8
  326:15 328:19        382:21                 214:18 215:5        campaign 3:9
  329:5 334:19                 c              231:14 236:11         17:15,16 76:2
  348:19 350:14                               237:10 270:8          383:21 384:3,13
                      c 4:1 5:6 8:1 25:10
  352:1 353:5,12,13                           273:9 274:21          384:13,18 385:1
                       25:11,11,11
  354:1,2 357:22                              281:13 284:3,9,10     385:11,20 386:15
                       319:10,17 320:17
  358:9,13 361:6                              285:5 291:14          387:12,15,19
                       350:6 351:13
  363:21 367:11                               298:14,16 328:18      388:4,20 389:1,4
                       353:18 368:20
                               Veritext Legal Solutions
              REDACTED
  Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 451 of 507


[campaign - census]                                                           Page 11

   391:1,5 392:2         430:7                  91:7 92:7 93:4      311:22 312:2,14
 candidates 100:9      catch 72:1               95:20 97:3 103:15   312:18 313:9,14
 cannon 6:13           catching 74:1            103:21 105:10,17    313:15,20 314:21
 capable 434:6         caught 59:7              106:1 107:7         315:4 319:10
 capacity 124:6          279:19 434:5           109:21 110:15       320:15 321:12,17
   203:12              cause 330:20             115:22 117:13       321:21 323:3,17
 capital 1:17 385:7      332:20 360:1           118:22 119:4,8,11   324:2,12,17,21,22
   439:14                361:8,15,21            119:17,20 122:19    325:2,12,13
 care 16:22 304:13       366:15 418:11          123:20 124:1,12     326:12,15 328:19
 career 36:18 37:18    caused 103:17            124:15 125:21       328:20 329:5
   37:19 41:10,10        416:21                 126:1,4 127:11,13   330:1,15 331:22
 carefully 302:12      cc 439:17                128:6 129:15,18     332:1,15,22 333:4
   360:5               ccr 1:17 437:3,20        130:5,21 136:18     333:10,17 334:3,9
 cares 18:3              439:14                 139:5,10,15,17      334:19 337:2,11
 carry 239:18          cea 50:17,19             140:16 142:2,18     337:15 338:10
   266:8 349:18        ceased 185:18            146:22 149:5,8      346:20 347:22
 casa 4:2                187:12 188:2           153:4,13,15,20      348:4,5,12,19
 case 1:5 8:18           411:3,7                154:12,19 156:17    349:19 350:2,5,14
   16:18 23:16 84:12   cedcap 162:18            160:19 161:7        350:16,18 352:1
   149:12 155:6,10     cell 8:8                 162:1,20 163:1,19   353:5,12 354:1,16
   155:15,20 156:5     cellular 8:7             164:5,9 165:2       355:2,14 357:2,18
   156:10 160:2        census 3:5,7 10:5        169:21 175:22       357:22 358:9,11
   192:18,22 193:3       18:17 19:16,18,20      176:9,12 180:8,9    358:13 359:8,15
   193:14,20 194:7       20:2,2,5,9,17 21:5     204:3 207:7 208:1   361:6,18 362:17
   194:11 201:18         21:16 42:16,19,21      208:10,13,18        362:19 363:17,21
   229:22 230:15         46:18 47:10,13,18      213:5,11 214:5      365:11 366:1,12
   235:20 239:22         51:4,7 54:18 55:7      220:16,18 221:11    367:10,14 368:15
   240:5 261:19          55:14 57:9,12,19       221:15 222:14,16    369:7,22 370:7,8
   291:15 298:17         59:1,14,21 60:14       223:7,19 224:6,8    370:18,20 371:2,6
   307:12 308:5          60:18 63:5,16,19       224:10 229:8        371:22 372:4,9,16
   311:8 312:6           63:21 64:3,15          230:12 237:16       376:14 377:13,15
   336:12 338:16         66:2,5,6,13 67:11      241:15 244:21       377:19 379:6
   352:8 371:12          67:16 69:1 71:4        251:1 252:1         383:10,14 385:3
   372:6 406:18          72:3,8,10 73:13        258:16,22 261:20    388:10 391:4,15
   426:4 440:2           75:9,17 77:18,21       263:18 264:7,10     392:1,7 393:4,9
 cases 155:1,3,4,5       78:19 79:2,19          265:17 270:3        394:8,11,13,15
   155:16,18 156:4       80:4 81:11,15          271:20 272:1,17     395:10,13,15
   157:14 172:8,9        82:4 83:9 84:13        272:17 275:8        396:10,13 397:14
   192:22 240:1          85:6,21 86:4,5,10      292:17 294:16       397:19 398:13
   349:9 370:2 383:8     88:15,16,16 89:5       309:10,14,22        399:5 400:11
   416:3 417:21          89:18 90:4,19          310:15,21 311:3     402:2,6 403:5,19

                                 Veritext Legal Solutions
              REDACTED
  Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 452 of 507


[census - citizenship]                                                          Page 12

   403:21 404:3            380:15 390:13       characterizing         423:13 430:2,17
   405:3,13,13,17        certificate 437:2       107:4                431:7,10,15
   406:22 407:5,10       certify 437:5         charge 36:19         citizenship 10:4
   408:4,17 412:6,13     cetera 44:12 302:3      203:14               21:12,14,16 24:3,5
   412:15,18,21            413:19              chasing 150:15         24:9,15,17,21
   414:17 415:1          cf 1:5                check 13:7 55:17       31:17 47:14 51:4
   416:17 417:11         chain 159:9             162:6 373:5          53:8,12,18 54:9,12
   418:2,11,16,17          160:15 230:8        checked 64:5,8         54:17 55:6,13
   419:8 420:22            231:1,21 380:10     chemistry 14:3         59:13 67:12,16
   421:3,6,10,12           384:12 385:13,14    chief 33:8,10          68:22 69:12,17
   422:13,22 424:7         386:6                 35:13,14 36:7,9,12   75:9 77:21 78:20
   424:11,20 425:2,6     chair 123:20            37:10 39:11,13,15    79:18 81:14 82:1
   425:6,15,20           chairman 25:18          39:17,20,21 102:9    82:4 87:2 96:1,14
   426:11,18 427:5         53:2                  102:18 125:20        97:7 103:2,5,7,11
   428:6 429:19,20       challenge 280:3,5       160:7 198:8,11       103:18 105:7
   429:21 430:1,4,16     challenges 124:16       199:17 309:22        106:3,9 107:3,6,13
   430:18,21 431:22        124:17                377:18 395:9,14      107:19,19 108:1
   432:4,11 433:13       challenging 10:3      childhood 402:12       109:8 110:1 126:6
   433:15 434:4,18         261:3,12              405:7                126:8,8,12,14
   434:19 435:3          chance 147:13         choice 181:2 413:2     129:20 133:5,9
 censuses 326:19           282:20              chooses 305:16         134:6,12 135:5,12
   333:5 359:10          change 18:11 84:8     chose 436:1            135:18 136:11
 ceo 12:5                  106:10 181:18       christa 377:17         140:4,12 143:15
 certain 20:21 84:9        346:7,8 366:12      christine 25:8,10      144:1,15 146:7,11
   106:12 128:17           372:5 377:6           25:12                149:17 150:3
   132:16,18 135:6         380:11 440:7,7      ciccone 25:8,11,12     151:5,19,21 153:3
   141:4 154:8,11        changed 177:19        circles 80:2           153:8,13,17
   272:17 330:22           374:1,6             circulate 48:7,9       154:13 156:17
   335:19 351:4          changes 86:14         circulated 48:15       157:5,18 161:2,20
   367:1 371:14            359:11 438:6        circulating 48:12      162:7 163:3,7,9
   375:4 391:2 398:4     changing 106:1        citizen 108:18         164:10 166:21
   398:10 417:12,12        134:2                 155:8 272:17         168:4 170:11,22
   417:15 430:13         characterization        349:17 353:10        171:5,17,21 172:1
 certainly 58:6            223:17 265:13         361:2 368:18         172:3 175:21
   140:18 144:8            295:22 312:13         414:18 416:21        180:8,15 187:7
   160:11 229:22         characterize            418:4,9 425:22       188:5,11 190:4,7
   251:6,8 268:6           112:19 119:6          426:13 430:5         190:11,13 193:5
   277:9 281:16            266:18              citizens 262:10        195:4,9,16 202:8
   285:21 318:14         characterized           351:10 355:4         202:13,17,22
   329:12 348:7            68:19 313:17          367:7 385:4          204:6 207:8 208:2
   354:18 375:5                                  388:15 414:1         209:12,21 216:10

                                  Veritext Legal Solutions
                REDACTED
  Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 453 of 507


[citizenship - come]                                                            Page 13

  216:20 218:14          359:1,16 360:1,15    cleared 48:15           182:3,6,11 186:20
  219:13 220:13          361:1,21 367:8,13      154:7                 187:4 189:5,9
  221:9 223:4,8,9        368:18 381:15,21     clearing 48:12          190:22 191:17,21
  224:11 225:12,16       382:1,6,7 383:7,7      283:1,2               192:1,3 194:6,13
  225:20 230:11,14       383:9,14 389:5,6     clearly 137:1,8         194:17 195:17
  230:18 231:17          392:6 393:3,18         149:12 159:5          196:8 199:19
  232:2,6,8,19 233:3     394:22 395:22          218:2 261:7 300:9     200:1 201:3,22
  237:18 239:12          396:10 399:16          307:10 371:15         203:3 204:20
  240:3 241:15           400:10,20,22         client 186:18           206:7,16,21 210:9
  242:11 244:22          401:7 402:1,6          193:16,22 195:22      211:5,8,13,20
  251:1,4,9,13,22        404:3,12 405:12        340:15,16             212:7,10,13,16
  252:16,21 253:7        406:6 407:1,14       clients 266:22          215:17,22 218:4,9
  253:14 254:10          408:21 409:3         climate 18:11           219:17,21 221:17
  255:3,8 257:12,12      410:5 412:6            359:4                 221:21 224:14,18
  258:2,12,16 259:9      413:18 414:4         closer 355:15           226:2,12,16,20
  260:7,17 261:1         415:5,16 416:5       coalition 1:3 4:2       228:11 234:18,22
  262:21 264:18          417:5,13,20            8:16 241:4 438:18     235:21 240:7,10
  265:10,16 268:1,8      418:21 419:22          440:2                 240:16 243:15
  270:2,16 272:1,5,9     421:3,12 422:15      coincidence 85:17       253:20
  272:16 273:2           423:2 424:10,11      colangelo 2:3 6:2     cold 186:11
  277:21 278:15          425:1 427:6            9:18 10:1 13:14     colleague 25:5,13
  279:2,9 280:2,13       430:16 434:19          26:17 55:22 56:4    colleagues 99:19
  285:22 286:12        city 336:11              56:6 62:5,22          99:22 101:18
  287:16 288:8,17      civil 4:7 5:11           69:20 71:2 82:19    collect 263:13,15
  289:6,22 291:2,8     claim 155:9              83:19 87:10,13,14     265:18
  291:19 292:13        clarification 70:22      93:21 98:13 106:5   collected 80:4
  296:18 297:12        clarified 13:13          108:6 111:4,13      collecting 263:9
  298:5 300:6 309:9      26:14 186:10           114:9,12 116:16     collects 262:13
  310:14,19,22           191:15 201:15          117:8 118:14,19     college 13:15
  311:22 312:3           243:13 353:16          120:4,11,13,18      colloquial 16:16
  315:5 319:8,12,16    clarity 20:16            122:10 123:4,9,13   columbia 89:22
  320:17 323:4         clause 303:3             131:10 133:7        combine 319:7
  324:16,21 325:3      clear 10:20 48:7,9       134:4,17,22         combining 351:13
  326:17 330:1,14        48:20,21 49:4,9,15     137:16,19 140:13      424:12 425:2
  330:19 332:5,8,20      50:8 84:13 150:13      142:13 143:13,21    come 25:3 29:9
  337:2,20 338:10        154:10 202:22          145:1,5,9 146:21      37:1 39:7 47:19
  338:15,22 339:14       229:11 242:3           147:8,12 149:6        47:22 50:9 76:5
  341:1,3 346:19         261:21 275:17          158:7,15,18,21        77:9 90:6 91:3,6
  347:22 348:4,19        293:8 313:12           160:13 161:8,18       91:11 109:3 129:4
  350:17 351:9,18        342:15 433:11          163:10 164:13,16      154:18 156:15
  353:6,10 354:15                               166:2,18 167:1,4      157:22 170:7

                                 Veritext Legal Solutions
               REDACTED
  Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 454 of 507


[come - concerned]                                                             Page 14

   183:21 192:4,14       259:13 260:19,21      23:1,7,9,14 25:17   completed 435:15
   213:15 214:16         273:10,14 274:2       26:3,6 28:13,19     completely 10:10
   233:9 262:16          274:14 278:13         53:3 123:20 130:4     306:9,20 419:8
   265:20 266:4,14       279:1 280:1 291:7     138:21 139:3,4,9    completeness
   268:4,7,10 270:18     291:9 295:20          139:14,19 140:10      350:16
   273:6 289:5 291:6     296:6,8,11,12         141:12 149:3,7      composed 363:4
   318:14 351:13         299:9 300:5           291:22 293:2,6,9    computer 342:5
   371:7 411:20          319:20 320:20         293:14                387:5
 comes 41:14 43:16       329:21 330:5        committees 18:6       comstock 1:12 2:2
   44:1 92:7 275:12      338:19 340:22         287:22 290:15         2:7 8:14 9:14,20
 comfortable             341:2 342:8 344:6   common 108:2            33:6 56:1,10,12
   389:12                347:21 387:7,20       110:4 201:7,10        62:1,6,8 63:2 73:7
 coming 44:22            391:4,15 392:1,15     281:13 385:6,6        80:9 82:14,15,20
   74:10 91:1,20         392:21 394:8,15     communicate             87:6,16 93:16,18
   92:14 105:9           395:13 396:13         51:14 215:2           93:22 109:7
   162:19 219:5          399:12 401:16         426:10 427:4,12       111:14 120:21
 command 43:15           403:2 404:19        communicated            121:12 151:10
 commenced 230:8         405:17 406:11         71:6 236:22           159:1 182:13
 comment 387:7           407:5,10,12           403:18                189:12 194:18
   389:14,21             408:17 410:10       communications          200:2 212:17
 commerce 1:6            413:6,11 414:22       196:3                 216:1 222:1
   6:14 8:17 9:21        415:3 416:10        company 1:17            224:19 226:21
   15:21 16:1,11,13      420:21 421:9,21       439:14                241:2 250:15
   16:20 17:6 18:2,6     422:3,11,21 424:6   compare 333:4           293:8 302:11
   22:2 26:3,6,8         424:19 425:13,19      379:22 429:21         309:6 316:11,13
   30:11,12 31:1,22      426:10,19 427:4     comparing 355:12        318:1 326:4
   32:19 33:18 34:14     435:2 438:18          380:3                 332:12 335:16
   34:17 35:4 42:2       440:3               comparison 327:4        336:6 375:15
   43:21 48:15 53:11   commerce's            comparisons             381:3 423:17
   63:13 73:5 74:22      259:10 381:14         333:8                 436:8 438:2,14
   75:4,22 95:19         382:15 423:6        compel 349:4            439:3 440:5
   99:8 100:15 104:6     425:8               compensate 419:4      concept 307:18
   104:8 124:9 125:9   commitment            complete 28:12          308:4
   150:12 169:19         185:9                 103:15 253:6        conceptually
   170:9,20 172:3,17   commits 412:14          351:10 354:3          307:14
   173:20 176:2,11     committed 302:1         368:22 417:16       concern 68:7 87:4
   177:5 188:20          403:6,15              418:17 419:5          131:3 160:5 161:1
   219:1 227:22        committee 3:1 4:2       423:7 424:9,9,22      215:3
   245:21 246:5          5:11 12:1 16:11       425:11 429:6,9      concerned 67:22
   247:5 248:4,22        16:20 17:1,3,7,22     438:5                 68:3 86:22 105:14
   251:3,9 258:11        18:3,10 22:20,22                            105:22 108:19

                                Veritext Legal Solutions
              REDACTED
  Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 455 of 507


[concerned - contracts]                                                        Page 15

   157:22 207:18       confident 407:2       conjunction 342:9       269:2 275:15
   214:21,22 351:11    confidential 115:6      368:10                409:22 412:17
   358:13 414:11         196:3               connected 223:19        415:2
 concerning 41:17      confirm 37:5 55:3       224:8 236:7 283:9   contacted 25:5
 concerns 124:18         232:8                 356:15                48:6 157:12 174:6
   359:4               confirmation          connection 143:20       197:1,10
 conclude 67:14          16:11,13 20:19        372:3               contacting 167:8
   71:14 141:11          23:22 27:15 28:16   consequently            167:13 439:5
 concluded 311:3         29:2 31:16,19         181:7               contacts 214:1
   336:2 436:8           32:8,11,22 33:4     consider 105:18         232:13,20 270:11
 concludes 111:6         37:3 54:20 55:8       151:7 265:16        contain 376:5
   211:22 308:18         69:2 76:17,22         289:17,18 332:17    contained 217:17
   335:22 380:17         124:7                 345:14 361:16         264:18
   436:4               confirmed 28:12         365:11,13,16,20     contains 379:4
 conclusion 69:6,7       29:1 32:8 55:1        412:3 413:4 414:9     384:3
   131:21 154:20         63:7 81:16 219:8    consideration         content 2:1 95:21
   185:6 213:16          234:16 337:10         347:7                 130:5 149:8
   214:17 230:17       confirms 67:10        considerations        contents 217:15
   265:20 301:3,20     conflating 106:16       95:22 244:21        contesting 317:5
   303:4 304:7 305:2   conflicted 92:16      considered 16:19      context 142:7
   308:13 312:12,14    congress 53:15,18       80:2 109:10 158:5     143:19 149:2,9
   320:21 321:12,22      59:8 84:1,9           360:4 366:14          191:11 196:21
   323:19 331:19         127:12 129:9          371:17 413:19         208:3,14 294:5
   340:14,19 347:14      146:4 148:19          425:10                306:14 313:13
   411:8 433:22          149:11 288:4        considering 95:19       314:13 317:14
 conclusions 317:1       393:20 395:2          96:10 104:13,17       357:9,22 358:2,20
   317:9 321:16          406:14                134:2,5 290:5,8       362:6 363:3
   331:17              congressional           346:19 347:11         365:21,22 366:11
 conclusive 317:16       52:16,19 53:8,12    consigned 301:5         367:2,2 398:12
 conclusively            57:19 58:20 61:6    consistent 42:6         429:2
   359:22                66:14,20 86:9       constitution 6:16     continue 8:11
 concurred 30:5          87:2 130:4 142:17     6:20                  150:2 160:16
 conducted 20:21         207:14,20 208:4,5   consult 311:12          264:15 266:18
   153:14 356:17         287:18 396:2        consulting 12:6         367:18
 conducting 21:5         399:18 401:9        consumed 411:18       continued 217:22
   335:3 366:11          404:12 406:7        contact 48:11         continues 385:5
 conference 80:7         408:12 409:8          164:22 165:11       continuing 190:16
   90:7,10,11 165:20     434:20                166:13 174:9          190:21 350:18
   291:14 434:12       congresswoman           175:14 179:22       contract 410:11
 confidence 224:6        294:19                187:6 213:16        contracts 129:18
   356:15 418:22                               214:17 215:4,7,13

                                Veritext Legal Solutions
               REDACTED
  Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 456 of 507


[contributed - counsel]                                                            Page 16

 contributed 244:3        conveyed 177:9          186:4 198:15           375:16,17 376:9
   244:6 433:6              234:4 422:3 426:7     200:9 204:4 205:7      376:10 382:11
 contributing             conveying 168:17        206:3,4,10,14          383:18 384:14
   359:7                    237:9                 208:12 209:2,3,7       385:11 386:4,5,6
 control 334:12           convinced 323:18        210:1 214:12           411:3 416:15,18
 controlled 334:13        copied 56:15            216:18 218:15          416:19 417:1,2
   334:18 335:3             144:18 209:6          220:21 222:9           418:4,12 419:10
 conversation             copy 56:11 75:7         228:4 229:2,3,4,5      427:20 438:4
   51:16 55:7,10            78:6 138:8 341:11     229:21 230:2         corrections 438:6
   85:4,8,10 101:8,11       341:21 342:2          231:16,18 232:14     correctly 33:19
   101:14 116:22            372:21 387:1,6        233:11 234:3,10        142:16 255:12
   119:16,20 120:6          439:2                 234:16,17 240:4        260:3,8 279:20
   120:10 133:15          correct 12:11 14:7      241:21 243:7           295:5 332:5 355:9
   142:6 178:9,11           19:11 21:21 22:12     246:1,14 247:19        381:12 382:12
   179:1,3,5 185:18         25:14 26:9 29:11      248:14 250:1           414:8
   187:12 195:15,19         29:14 34:11 35:19     251:4,5,10,19        correspondence
   203:15 210:15            36:3 37:14 39:19      255:4,14,19            41:14 283:2
   221:4,6 233:19           40:5 42:21 45:19      256:12 257:5,13        391:20
   237:6 255:5              46:16 48:10 56:22     262:14 264:22        cost 47:12 222:16
   280:16 298:9             57:3 58:9 61:22       266:19,20 269:1,4      223:21 288:21
   338:21 382:13            67:13 68:12 73:1      270:1,4,7,22 273:3     319:18 320:18
   383:12 394:4,9,13        73:6 74:19,21         277:2,3 279:7          359:12
   394:16 395:8,14          78:14,22 83:3,6       282:9,16 285:20      costly 310:20
   396:8 397:17             89:6,20 91:2 93:7     288:9 291:20           312:1 313:2 315:3
   400:3,8 401:17           99:21 100:11,12       292:1 294:13         council 50:2,3
   404:1 405:10,18          104:15,18,21          295:2,8,17 297:5       51:1
   406:5,13,19,20           105:1,4 113:1,3       298:12 299:1         counsel 1:13 6:15
   407:7 408:19             114:3 115:14,16       309:12 318:11          6:20 8:15 9:9 11:7
   409:13                   116:9 119:1           319:1,12,13 326:7      12:8 39:5,10
 conversations 8:7          127:14 128:9          326:22 337:3,4,6       50:16,20 56:4
   24:6,10 34:16            131:17,20 138:10      337:11,15,18           62:20 69:22 70:7
   35:2,7 123:1             139:12 140:22         338:3,4,6,7,11,12      95:5,6,9 97:21
   136:14 172:9             141:1,10 143:4        338:15 339:4,5,20      98:3,7 99:4,5,18
   188:1 196:19             144:17 148:10         339:21 341:22          100:15 101:19
   209:15 233:7             151:1,5 152:1,8       342:18 345:4,9         105:3 127:19,21
   279:5 342:10             159:18 163:12         346:5 348:2,6          128:2,5,18 158:7
   396:14,21 397:21         165:13 166:4,22       352:3,16,19            188:21,22 189:4
   398:3,8,10 404:19        167:11 168:2,19       364:12 366:10          196:11 217:4,7
   409:3 421:14             170:13 180:16,17      368:3,21 369:3         219:2 227:6,22
 convey 164:3               181:21 183:4,10       370:9,14 371:2         231:4 240:8,11
                            183:11 185:19         372:12 375:11,13       245:20 246:16

                                   Veritext Legal Solutions
               REDACTED
  Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 457 of 507


[counsel - david]                                                               Page 17

   247:6,9 248:1,5,8     416:14               cv 381:6                403:9,17,19,22
   249:6,19 253:21     course 13:22           cvap 181:11             414:13 416:6
   258:10 269:2          14:17 28:7 48:12       352:13 354:5          417:6,8,9 418:1,1
   278:19 311:13         125:8 179:9 288:4      357:4 429:7,10        422:15 423:2
   318:16 325:16         288:15 307:10                  d             424:10,12,22
   342:7,21 381:4        316:20 345:13                                425:11 426:5,18
                                              d 8:1 318:10,21
   410:18 423:18         435:20                                       427:10,18,22
                                                319:6,15 351:14
   437:12,15 439:9     courses 14:3                                   429:10 431:1
                                                368:20 429:5,8,12
   439:10,17           court 1:1 8:18 9:3                            date 55:4,4 59:11
                                              d.c. 1:9,16 3:19
 counsel's 70:17         9:12 13:12 26:13                             63:10 64:9 73:10
                                                4:5,12 5:3,8,13
   128:11 214:8          154:22 155:3,4,5,6                           94:10,11 105:1,4
                                                6:11,17,21 8:22
   232:21 346:1,2        157:13 186:9                                 126:11 128:13
                                                13:4 438:17
 counsels 98:17          191:14 193:3                                 133:12 135:15
                                                439:16
 count 66:1 69:11        201:14 211:14                                136:17 140:20
                                              daily 38:12,13,19
   124:17 162:6          243:12 353:15,20                             147:6 169:12
                                                38:22 49:1
   208:16 224:10         381:6                                        182:20 183:20
                                              damage 361:15
   287:9 310:21        cov.com 4:13                                   195:2 230:1,3,6
                                              dan 7:1 9:1
   312:2 315:4 329:2   cover 70:3 126:7                               237:22 238:13
                                              daniel 4:11
   331:21 359:13,14    covered 18:9                                   292:10 314:1
                                              danielle 6:1 235:7
   360:21 369:1          126:8                                        374:8 387:16
                                                235:10,15
   416:15,17 418:12    covers 14:17 18:16                             438:14 440:6,19
                                              danielle.fidler 6:6
   419:5,6 423:8         378:7                                       dated 56:20 78:21
                                              dannis 4:15
   431:12,18           covington 4:11                                 88:1 115:13,15
                                              dares 388:14
 counted 63:21         create 239:9 424:9                             127:8 138:11
                                              data 126:17
   65:3,6,21 67:3      created 341:16                                 183:10 222:11
                                                153:18 155:9
   81:1 207:13,19        343:14,16                                    230:1 235:7
                                                181:12,16 185:4
   208:6,8,11,15       cross 321:19                                   309:21 323:9,10
                                                222:16 232:22
 counterpart 165:1     csr 1:17 437:3,20                              341:9 374:10
                                                262:21 263:13,15
 counting 67:20          439:14                                       375:21 376:8
                                                274:15 275:8
   68:1,4              cubicles 256:16                                437:21
                                                310:22 315:5
 countries 108:15      current 33:7 43:9                             dates 136:4,7,13
                                                316:19 319:11,16
   108:22 109:5,10       224:6 359:3                                  213:22
                                                320:17 327:11,15
   109:14,16,22        currently 13:1                                dave 85:2
                                                328:12 333:7
   110:7,10 413:17       39:15 41:4 132:15                           david 4:3,19 6:14
                                                350:2,7,8,19 351:5
 counts 81:19            207:8 261:20                                 46:21,22 56:20
                                                351:15 352:13
   416:19                272:15 296:20                                57:1 83:1 85:4
                                                354:5,6,14,17
 county 4:19             352:14 357:4                                 87:18 93:1 98:6
                                                355:9,11 356:15
 couple 11:21            367:15 403:19                                100:2 110:15
                                                357:4,11,16
   18:19 23:2 31:7     cursory 154:21                                 201:5 202:6
                                                359:22 360:14
   174:15 178:17       cutrona 235:7,10                               240:12 241:3
                                                362:12 367:10
   244:8 381:10          235:15,22
                                                382:6,7 383:7
                                 Veritext Legal Solutions
               REDACTED
  Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 458 of 507


[david.gersch - demonstrate]                                                   Page 18

 david.gersch 4:6      dealt 52:11           decision 106:8,21       359:18,19,20
 david.holtzman        dear 439:1              110:3 135:20          360:3,7,8,9,16
   4:22                decades 347:8           136:22 137:3,6        361:5,8 362:2,6,11
 davidson 95:11        december 124:4,4        150:19 151:8          362:20,22 363:1
   100:6,8 218:17,22     238:6 239:2           152:10,16 181:18      363:16,17,20,21
   220:20 221:3          290:16 309:9          239:9 240:5           364:6 365:9,12,15
   225:2 228:7,12,15     348:17 397:8,11       241:14 242:10         366:1,8,16,18,19
   228:19 230:17         419:21 420:13         264:20 266:12       declined 416:4
   231:7,13,20 232:1     421:2 424:4 426:8     267:18,20 290:5     declining 363:11
   288:15 386:18       decennial 10:5          296:15 299:4        decrease 330:20
   396:15,21 397:17      54:18 57:19 58:20     300:10,12,17          330:22 416:20
   397:22 398:3,8        59:5 61:7 67:15       301:4,18 302:8      defendants 1:7 6:8
   399:7                 78:18 79:2 82:4       303:1,5 304:15      deferred 402:12
 day 20:2 31:3           127:13 130:21         305:15 306:7,10       405:7
   33:18 34:10,12        153:13 175:22         306:18,21 307:5     defined 30:20
   42:3 48:22 58:16      176:9 180:9           307:15 308:6        definitive 330:10
   63:12 73:4,18         192:11 203:21         343:5 344:2 347:9     331:13 332:15,18
   74:1 85:6,13,17       204:2 261:20          347:11,13 349:1,3   definitively
   117:20,21 148:13      265:17 272:19         355:1 358:6 362:9     329:22 330:6,7
   154:9 155:18          292:17 294:16         363:8 366:5           331:10
   168:7 225:14          319:9 326:19,19       371:17 387:16       degree 12:9,10,14
   226:4 232:12,12       328:20 330:1          389:12,13 412:15      13:15 14:6
   232:16 316:12         333:4,5 334:9         412:16 420:2        del 381:7
   361:14 433:9          374:5 379:6 383:9     423:6 425:8         delay 236:3,18
   437:21                383:14 392:7          426:19              deliberative
 days 162:12             393:4 396:10        decisional 3:4          345:20
   218:17 341:18         400:11 402:2          241:13 242:10       democracy 103:9
   370:14 439:7          403:21 404:3          244:11 287:20         413:22
 ddewhirst 6:18          405:13 416:17         290:18 292:2        democrat 307:4
 de 4:2                  418:10 429:19,21      300:9 301:14,16     democratic 28:9
 dead 411:7            deception 38:5          302:19 303:22       demographic
 deadline 84:10        decide 40:16 84:10      304:3 305:17          132:15,16,18
   370:11                84:20 132:11          306:8,19 311:5        134:7 137:7
 deal 281:4 375:19       152:6 296:7 366:5     320:2 323:10          359:20 360:8
 dealing 152:14        decided 132:3           324:13 325:21         363:1,4,6 413:20
   224:7 245:17,19       154:9 265:7,14        326:1,6 376:1         414:11,18
   245:21 257:18         296:1,4 333:20      decisions 36:19       demography
   281:3 282:22        decides 38:2            37:17 86:11 120:3     14:12,14,17
   285:15 306:15       deciding 365:19         135:22 304:14       demonstrate
 dealings 249:21         434:7               decline 351:1,3         358:22
                                               358:15,22 359:2

                                Veritext Legal Solutions
               REDACTED
  Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 459 of 507


[dennis - determining]                                                           Page 19

 dennis 87:19,21,22      247:6,18 248:1,3,5     420:22 421:7,9,14      386:11
 deny 297:9 380:13       248:17,21,22           422:4,11,12,15,22    describe 28:5
 department 1:6          249:10,13,21           423:15,22 424:6        141:19 210:17
   5:17 6:10,14 8:17     251:2,8 260:19,20      424:19 425:10,13       237:5 387:12
   9:20 15:21 16:1       262:17,21 269:3        425:14,19 426:4      described 17:13
   18:2,16 22:2          270:6 272:3,15         426:17,19,20           219:11 353:1
   30:11,12 31:1,22      273:1,10,14 274:2      427:13,16 428:3,5      357:20
   32:19 33:18 34:14     274:14 275:6,16        428:11 438:16,18     description 38:4,6
   34:17 35:4 36:20      275:21 276:3,9,22      440:3                  381:13
   41:13 42:2,14         277:10 278:1,13      department's           desk 72:2 73:16
   43:21 48:16 51:16     279:1 281:6            425:6 426:13           256:18,19,19,20
   52:8,11 53:11         290:16 294:20        departments              256:21 257:3
   58:5 74:22 75:4       295:11,15,18,20        42:12 51:14            342:5
   75:11,13,22 94:8      296:1,6,8,10,11,11   depend 60:15           desks 73:13
   97:4 99:7,10,13,15    296:12 297:1,5,10      201:11 202:3           256:16
   101:1,13,15 104:5     297:17 298:3,20      depending 52:20        detail 271:17
   104:8 114:2 124:9     299:3,11 300:7         143:9 356:16           312:22 313:16
   125:9 126:18          305:11 309:7           359:20                 381:20 383:11
   150:12 153:7,16       319:20 320:20        depends 40:19          detailed 42:11,16
   157:4 165:12          329:21 330:5           46:3 47:11 50:17       42:20 263:22
   166:9,11,14,20        338:19,19 340:1        52:13 53:5 92:1        264:4,17 413:18
   167:20 169:19         342:9 343:16           280:21 365:19,21     detailee 43:15
   170:8 171:6,10        347:18 348:18          380:4                detailees 283:22
   172:3,17,22           349:1 350:3,9        deponent 438:1         details 43:20
   173:20 174:4          381:14,22 382:8      deposed 10:7             55:12 84:2
   175:9,20 176:2,2      382:14,16,19,21      deposition 1:11        determination
   177:1,10 179:6,14     387:20 388:7           2:7 8:10,14,20         199:18 343:1,20
   179:22 180:10,13      391:4,14 392:1,15      10:5,18 11:6           345:4,14,15 393:2
   180:18 183:2          392:21 394:7,15        56:17 62:14            428:2
   184:2,20 185:2,5      395:13 396:13          287:11 335:21        determinative
   185:10,11 186:3       398:18,20 399:1,4      336:2 435:19           330:9 417:21
   187:19 188:9,17       399:12 400:3           436:5,7 437:4,6,10   determine 109:16
   188:19 190:9          401:16 403:2           437:14 439:3           109:22 329:22
   195:14 196:14,15      404:19 405:17          440:6                  330:6,7 349:21,22
   197:2,17,18           406:10 407:5,9,12    deputy 6:20 17:9         413:11 417:22
   216:16 219:1          407:20 408:17          20:12 21:20 22:1       429:20 430:1
   222:8 227:22          409:19 410:10,15       22:1,6,14 24:13,20   determined
   237:17 238:5          410:17 411:2,9         26:8 33:8,10           264:13 333:19
   239:3,15 245:5,12     412:4 413:3            35:13,14 36:8,17       413:10
   245:18,21 246:3,5     414:22 415:3,22        57:5 92:13 93:9      determining
   246:11,19 247:4,5     416:4,10 420:21        198:8 203:13           262:10 430:16

                                 Veritext Legal Solutions
               REDACTED
  Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 460 of 507


[develop - division]                                                           Page 20

 develop 45:6,21         310:10 401:16        disclosing 196:3        228:16,20 231:8
   46:6                directed 115:11        disclosure 195:21       283:22 290:22
 developed 46:7          122:18 179:5           345:19                359:21 391:5,15
 developing 19:2         183:1 184:12,16      discourteous            392:2 393:12,16
   19:10 45:2,7,16       185:11,16 285:10       279:15,22 280:7       399:8,13 408:20
   105:16 150:2          347:21 348:3           280:20              discussing 104:7
 development 44:9        370:19,20 412:20     discover 431:5          133:4 142:3
 developments            418:19               discovery 435:17        188:10 231:2
   119:10              directing 175:2          435:18                257:20
 dewhirst 6:14           429:19               discretion 70:14      discussion 21:10
 dgrant 4:13           direction 121:22         301:6 302:1           32:6 59:15 124:20
 dhs 183:5 184:19        283:11 437:10          412:14                135:17 172:17
   185:3,7 196:15      directive 392:15       discrimination 4:2      184:19 195:9
   278:2,5 410:22        392:20               discuss 77:21           206:9 225:11,14
   411:11,11 412:9     directly 36:6            98:19 99:1 100:13     225:18,19 230:10
   413:6                 47:11 49:20 50:2       100:21 101:21         236:14 252:1,6,11
 dictated 413:3          50:3 66:8 69:10        102:6 113:22          255:1 258:9
 difference 22:4         188:7 245:19           124:9,12 133:8        287:15 290:1
   254:16                390:10 400:13,19       134:11 156:22         339:2 360:11
 different 16:21         400:21 401:20          157:8 164:8           404:10 409:16
   19:7 41:14 42:12      423:20                 166:11 170:7          421:18
   43:20 93:15 113:5   director 18:8 33:9       178:8 203:16        discussions 19:7
   247:14 254:6          33:10,12 35:13,18      209:9,12 210:8        31:21 32:9 59:12
   257:14,15 259:2       35:20 36:1 37:7        221:9,11 228:8,13     100:10 157:4
   297:22 300:1          37:22 43:8 48:2        238:20 257:19         187:19 232:17
   301:11,13 302:20      52:15 53:15,21         290:11 339:13         290:21 316:21
   305:16 306:9,20       59:22 60:14,19         344:5,8 387:19,22     397:13
   307:18 313:8          128:7 139:18           388:3,6,9 389:18    disinclined 359:15
   314:14 356:18         142:19 147:1           393:7,8 410:1         360:22
 differential 359:20     148:1 162:17         discussed 26:7        dissimilar 417:13
 differently 19:19       203:13,20 204:1        89:9 97:11,16       distressed 162:17
   332:13 334:2          237:15,19 281:7        98:21 99:4,19       district 1:1,2 4:14
   358:1                 386:11                 100:2,18 102:7,14     8:18,19 13:3
 difficult 261:2,11    directors 44:6           104:11 118:9,15       89:22 336:13
   359:9 360:21        disagree 305:12          124:14 129:20         349:11 381:6
 difficulty 307:15       305:14 306:6           133:17 142:4          420:9
 dinner 125:19           312:11,13 313:4,7      144:1,12 162:8      distrust 330:15
   160:18                317:3,16 352:4         163:14,17 164:4     divine 168:11
 direct 71:21 78:3     disagreement             164:11 188:5        division 242:20
   99:14 179:13          258:18                 196:6 208:5           289:13 433:9
   293:20 294:3                                 209:14 225:9

                                 Veritext Legal Solutions
               REDACTED
  Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 461 of 507


[doc's - earlier]                                                              Page 21

 doc's 214:7            243:10,14 318:13     dorian 5:11           drafts 244:5
 doc.gov 6:18,18,22     318:14 320:6,8       double 13:7 90:15     draw 69:5,7
 document 48:6,8        371:4 376:20         doubt 267:10            331:15 369:4
  48:12,20 49:3,8,14    377:7 435:18           380:5                 384:22
  50:1,4 56:5,7 62:6   doing 19:18 31:13     doubts 252:21         drew 331:16
  62:19 63:2 64:12      40:12 42:5,6 44:4      253:1               driving 224:12
  78:8 82:15 87:11      45:4,18 47:12,13     dozen 125:11            285:4
  93:17 94:3,6,16,19    117:17,21 150:16       285:14              drop 326:11
  108:11 114:10         186:17 193:1         dozens 411:17           330:11,12 417:12
  120:19 121:9          266:21 300:21        dr 238:10 312:20        418:11
  123:14 137:20         307:16,17 325:16       314:3,3,5,5 315:1   dropped 292:16
  145:10 158:22         367:17 371:13          315:2 316:14,14       294:15
  159:8 164:17          418:20 425:1           318:3 322:18,18     dspence 5:14
  167:5 182:12         doj 154:18 155:1        324:4 325:10,10     due 149:13 236:3
  189:10 194:14         156:21 157:8,10        432:19,20 433:8       236:19 365:10
  199:19 200:5          157:14 158:1         draft 3:5,7 94:7,21   duly 9:15 437:7
  212:10 215:17         164:22 165:1           94:22 99:2,11       dunn 101:22
  218:5 219:18          176:12 192:5,5,7       100:13 113:9          137:12 218:18
  220:5,8 221:18        192:15,15 213:14       218:13 219:15         219:3 222:22
  222:3 224:14          214:1,2 215:13         242:22 243:1,3,18     288:15 310:1
  226:16 227:1          216:21 217:1,3,5       243:21 244:2          325:7,8 369:11
  234:19 246:7          217:10,13,17           246:2,6 247:7       dwkesq.com 4:18
  247:7,8,10 248:7      232:13,17,20           309:20 310:4,4                e
  248:20 258:15         283:6 290:4 291:8      311:4,9 318:12,13
                                                                   e 4:1,1 8:1,1 25:10
  259:7 309:14          291:9,10 299:19        318:14 319:2,19
                                                                     25:11 160:18
  310:5,7,9 311:6,17    338:6 344:16           320:2,4,6,9,19
                                                                     438:15 440:1,1,1
  312:7,9 313:2         354:5,15 397:14        321:3 342:17
                                                                   eager 236:19
  318:7,8,9 320:1       397:14 403:4,8,14      344:4 345:9
                                                                   earl 1:12 2:2 8:14
  341:16,22 342:3       407:13 408:18,19       346:11 372:16
                                                                     9:14,20 40:8 57:9
  343:9,14,16           411:13 412:1,9,20      375:18 376:1,14
                                                                     58:3,4,6,10 139:17
  347:13 358:14         413:6 414:21           413:1
                                                                     166:3 227:15
  373:3 375:5,6,7,8     416:10 419:21        drafted 357:12
                                                                     436:8 438:2,14
  375:8,21 376:5,16     420:13 421:9           371:6 377:11,13
                                                                     439:3 440:5
  376:22 377:16         423:2 424:7 427:4      410:21
                                                                   earl's 57:20,21
  378:22 384:9          429:6,9              drafter 242:15,19
                                                                   earlier 83:21 85:6
 documenting           doj's 155:21 337:3      369:14,17
                                                                     104:2 122:1
  137:6                 427:6                drafters 242:16,17
                                                                     161:13 162:8
 documents 11:8        doj.ca.gov 5:20,20    drafting 95:1
                                                                     166:19 172:6
  11:10,13 48:14,22    domestic 50:2           345:3,11 380:11
                                                                     195:7 219:11
  50:8 55:19 62:20     donald 383:13           430:14
                                                                     221:2 244:10
  80:16 174:10
                                                                     283:22 317:2
                                Veritext Legal Solutions
                REDACTED
  Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 462 of 507


[earlier - enclosed]                                                              Page 22

   356:19 358:21        either 11:1 23:6         115:2,10,13,15         378:18 379:3
   367:6 369:21           50:9 52:22 124:4       116:9,21 118:8         380:10 383:22
   389:15 400:7           246:8 320:8            120:15 121:2,5,13      384:3,3,5,7,12,13
   409:12 410:8,20        386:13 408:18          121:18,20 122:11       385:1,11,12,21
   423:9                  416:8                  123:11 127:7,10        386:4,5,13,15,17
 earliest 195:8         eleanor 292:12           128:14 129:14          386:20,22 387:3,4
 early 27:16 166:1      election 15:3,12,13      130:2 132:12           387:12,19,19,22
   179:12 184:8           15:14                  133:13 136:16,20       388:3,6,9,20 389:1
   187:22 271:11,11     electronic 60:8          137:17,21 138:2,5      389:4,9,10,16,17
   316:21 317:8           346:14                 138:7,17 139:11        390:18,21 391:1,5
 earn 12:20             elena 6:2                143:19 144:19          391:10,15 392:5
 earned 12:13           elena.goldstein          145:7,13,15,17,19      392:16
 easier 365:8             6:6                    146:2,17 147:10      emailed 81:17,20
 eastern 84:16          eleventh 63:12           147:14,16,20,22        83:7 118:5,6
   86:19 141:20         eligible 350:1           149:4,9,16 152:7       146:13 177:5
   143:2                eliminate 333:5          153:2 154:22           206:2 232:1
 easy 128:5 196:9       ellen 36:22 56:20        156:6,11,12,20       emailing 85:3,18
 economic 47:1            57:4 87:19 92:12       157:13 158:19          115:19
   50:3,20 51:1           97:15                  159:4,7,9,11,17      emails 117:20
   219:5                else's 270:13            160:16 161:9           156:13 219:11
 economics 13:21        email 2:9,9,10,10        163:2,6,8 164:14       259:22 371:4
   42:17                  2:11,12,12,13,13       164:21 165:14          373:6 376:18
 economist 43:2           2:14,14,15,15,18       167:2,9 168:12       emphasize 146:3
 edit 243:10,14,18        2:18,19,19,20,20       174:10 184:3           148:19
 editing 345:12           2:21,21,22 3:8,9       189:14 191:19        emphasizing
 edits 95:2,4,11,14       40:14,17 49:17         199:21 202:5           149:10
   246:3,6 247:9          55:21 56:2,12,16       203:5,8 205:3,5,15   empirical 329:1,7
   249:4 342:13           56:19 57:7,17          205:18 206:14,14       329:11,13 433:16
   344:12 346:4,13        59:17 60:3,22          207:6,11 212:14      employed 437:13
 eds 48:17                62:3,8,9,13 63:5       212:20 213:2,13        437:16
 education 13:18          63:15 64:22 65:13      214:16 215:6,19      employee 85:20
   14:8,11,18,21 15:2     67:6,9 69:2,6 71:9     216:1 218:6,12         125:3 437:15
 educational 11:17        71:10,11,13,21         219:19 220:7,10      employees 30:11
 effect 152:16            73:7 75:8 77:22        221:1,19 222:4,11      31:1
   237:12                 79:14 82:17 83:1       223:18 224:16,22     employment 104:5
 effective 199:8,16       83:4,11,13,16 87:8     225:1,5,22 226:18    empty 411:20
 effectively 204:2        87:18 88:6,10,13       227:14 229:8,12      en 90:6 91:3,11
 efforts 350:6            89:9 92:10 93:13       230:8,22 231:9,21      92:8
   411:6                  93:14 98:20,21         232:3 233:2          enable 430:3
 eight 234:7,10,12        110:17,19,19           234:20 235:4,6,19    enclosed 439:2
                          114:7,15,16,22         236:16,21 239:22

                                  Veritext Legal Solutions
                REDACTED
  Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 463 of 507


[enforce - exhibit]                                                            Page 23

 enforce 265:11        erosenberg 5:14          440:2,3              52:7 53:1 349:13
   294:22              errata 438:7 439:8     ethnic 138:21          362:8
 enforced 192:17       error 285:13             139:9 140:10       exchange 55:21
 enforcement             350:10 352:15          141:13               89:11 93:12
   126:17 262:9          353:2 354:10,12      ethnicity 362:8,11     133:14 165:14
   263:14 383:6          354:17,19,20         evaluate 364:7         205:4,5 220:10
   393:10,13 394:17      355:7,21 356:2,4,9   evanwell 240:5         233:8 292:14
   395:17 399:9          356:12,13,20         evening 83:16          321:16
   401:2 402:8 403:3     357:6,11,14,19         204:7 214:3        exclamation
   403:6,16 404:11       358:1,3 361:11         227:15,17            139:20
   408:22 409:4          431:14               events 11:15         exclusively 51:22
   414:14 427:19       errors 333:6           everybody 43:10        52:2
 enforcing 192:13        352:20               everybody's 42:5     excuse 259:15
   277:11              esa 43:1               evidence 330:9         284:6 420:8
 entered 61:9          especially 132:17        331:14 332:18,19     422:14 429:7
 entero 381:7          esquire 4:3,7,11         367:12             execute 349:16
 entire 97:4 314:9       4:15,19 5:1,5,6,10   evident 374:4        executive 48:18
   314:10,15 315:19      5:11,16,16 6:1,2,2   evolving 353:12        281:7
   351:2 354:4           6:3,9,9,13,14,19       354:1              exercise 331:2
   373:15 430:3          438:15               exact 55:9 100:10    exhibit 2:8,9,9,10
   431:13              essential 120:9          133:12 135:15        2:10,11,11,12,12
 entirely 65:22        essentially 18:15        136:4,7,13 155:4     2:13,13,14,14,15
   85:14 86:6 93:12      41:9 44:2              169:12 178:18        2:15,16,16,17,18
   95:13 101:12        establish 149:7          237:3 244:18         2:18,19,19,20,20
   102:1 133:17          430:4                  314:1                2:21,21,22,22 3:3
   197:16 201:6        established 104:20     exactly 126:21         3:3,4,5,6,7,8,9
   203:22 324:8          262:4 349:8 379:8      187:14,21 188:2      55:22 56:1,2 62:1
   406:18                386:7 410:8            189:19 209:16        62:2,3 64:22 71:3
 environmental 6:4     establishing             217:15 227:13        80:9 82:14,17,20
   14:1,6                432:16                 245:15 253:20        87:7,8,13,15 92:20
 equally 144:12        estimate 47:12           278:10 343:11        92:22 93:18,19,22
 era 385:5 388:19        223:21 288:21          352:7 371:5,14       111:16 114:6,7,11
   388:21                359:12               examination 1:13       114:13 120:14,15
 eric 74:4,5 75:10     estimated 330:21         2:3,3,4,4,5 9:18     120:20,21 121:12
   97:12 157:9         estimates 81:2           241:1 321:19         123:10,11,16
   164:21 165:11,14      350:3                  336:5 381:2          127:6 130:2
   166:3,12 167:15     estimation 363:2         419:19               137:16,17,21
   173:8,10,18           363:18               examined 9:16          145:6,7,11 147:8
   197:22 256:3,21     et 1:3,6 8:16,17         438:3                147:10 148:11
   257:4 283:5           44:12 302:3          example 19:18          149:16 158:16,19
   410:10                413:19 438:18,18       43:14 44:3 50:12     159:1 164:13,14

                                 Veritext Legal Solutions
                REDACTED
  Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 464 of 507


[exhibit - federal]                                                             Page 24

   164:18 167:1,2,5,6     42:13 185:12        extensive 40:21       factor 350:11
   182:4,7,12,13          282:13,18 307:2       71:9 316:20           365:13,16 417:21
   189:6,7,10,11          307:12,13 433:19    extent 18:17 37:16    factors 105:19
   191:20,21 192:1,2    experienced             70:19 131:7 133:3     366:3,15
   194:13,15 199:20       343:10                195:20,22 308:2     facts 186:21
   199:21 200:2,12      expert 349:9            335:21 397:2        factual 69:15
   204:21 205:3         expertise 18:4          400:4                 295:13,14
   208:21 212:11,14       39:4 42:13 282:3    extra 276:16          failed 162:19
   212:17 215:18,19       324:20 434:2        extrapolate 368:6       360:13
   218:6,10 219:18      experts 324:16        extrapolated          failure 419:12
   219:19,22 221:18       434:3                 352:17 357:6        fair 43:18 204:9
   221:19,22 224:15     explain 41:22 46:2    extrapolating           217:21 226:13
   224:16,19 226:17       150:4 171:16          368:12                270:14 272:6
   226:18,21 229:13       272:7 278:11        extremely 144:6         288:6 309:17
   232:15 234:19,20       280:12 413:15         144:10                323:2
   244:16,18,19           417:3 418:14        eye 3:18              fairly 47:15 135:6
   293:1 309:3,15         430:15 432:4,6      ezra 5:10 336:7         289:16 290:7
   314:7 317:19,20      explained 177:12        372:19                303:18 312:17
   318:2 321:14           272:14 279:3                  f             350:10 357:16
   325:22 326:1,5,14      358:21 423:9                                407:2
                                              face 124:16,18
   329:18 372:15        explaining 152:11                           faith 283:11
                                                279:16 359:3
   373:3 374:19,20        241:14                                    falling 291:15
                                                410:15
   375:2,15 376:12      explanation 181:1                           false 301:20
                                              facilitate 164:9
   376:13 378:17,18       277:22 344:15                             familiar 17:2 84:2
                                              facing 257:2,2,4
   378:22 379:22          382:14 430:22                               126:2,4 127:22
                                              fact 20:20 89:21
   383:19,20,21           431:20 432:5                                128:3 138:20
                                                105:10 106:17
   428:15               explore 150:7                                 396:16
                                                108:15,16,18
 exhibits 2:7 3:11        190:16,21 337:12                          faqs 66:7
                                                162:12 163:19
   269:15 326:11          348:3                                     far 311:8 351:11
                                                195:10 207:7
 existed 41:8           explored 374:3                                351:19 361:11
                                                230:13 233:20
   389:17 390:18        exploring 135:20                              420:18
                                                283:7 285:3,10
 expect 85:2 268:3        151:2 176:22                              fashion 275:18
                                                290:14 308:7
   268:6,9 289:20         177:10,16 178:10                          faster 204:15
                                                330:20 331:20
   355:7                  178:22 180:7                              february 15:17
                                                332:6 349:16
 expected 81:1          exposed 301:22                                37:4,7 55:2 56:21
                                                350:1,4,6,9 351:6
   355:15               express 344:20                                58:15 59:6,11
                                                357:10,15 358:15
 expediting 204:13      expressed 82:3                                63:8 104:19
                                                361:12 362:16
   204:17                 207:21 348:7,9                            federal 34:9
                                                374:4 390:17,20
 expending 412:2          389:16                                      185:12,15 283:2
                                                414:7 419:4 431:7
 experience 13:19       expressing 160:4                              307:3 381:5 387:5
                                                435:16
   14:9,12,19,22 15:3

                                 Veritext Legal Solutions
                REDACTED
  Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 465 of 507


[feel - formed]                                                                  Page 25

 feel 185:1 407:2          273:1 279:17           211:2 256:11        follows 9:16
 feeling 211:8             297:18 439:2           364:18 373:17       font 380:4
 feelings 300:11        findings 328:20        fixed 43:22 44:2       forefront 64:20
 feels 120:9            finds 70:8             flag 41:16,16          foregoing 437:4,6
 fellow 77:9            fine 211:12 241:7      flexible 44:3            438:3
 felt 184:19 185:3         274:17 307:13       flipping 375:3         foreign 80:22
    190:15,16,20           344:22              floor 439:15           forget 31:9 427:2
    199:7 343:17        finish 20:16 45:13     flyer 388:12           forgive 136:9
 fewer 326:10              79:5 151:14 224:4   flynn 164:22 165:8       400:6
 fidler 6:1                273:21 284:7           165:9               form 103:17 106:4
 field 13:16            finished 197:19        focus 254:7 301:1        106:19 120:1,7
 fifth 256:9               263:6                  301:16 302:22         145:20 160:10
 fight 388:14           finishes 194:3            304:2 308:9 317:7     166:15 187:1
 figure 32:3 41:18      finkelstein 6:3           338:21 423:7          189:1 195:12
    42:5 224:2 266:7    firewalls 31:4         focused 130:17           199:6 204:11
    284:4 319:11        firm 9:1 12:4,6,7         242:2 356:1 357:3     225:21 252:17
 file 101:2                135:19 228:3           358:5 371:11          253:8 255:9 258:6
 filed 8:18 287:5,14    first 9:15 26:22       focusing 356:8           259:11 274:5
 fill 328:4,15             30:2 33:17 34:10    folks 76:4 81:12         276:5 280:15
    423:12                 54:16 55:7 68:21       99:7,13 126:3         284:21 299:12
 filled 37:13 327:9        69:4 71:22 81:14       279:1 283:8           310:7,9 326:20
    327:18                 82:3,8 84:3 94:5       289:14 313:19         327:3,4,5,6,8,12
 filling 54:5              99:11 104:3,12         324:17 340:18         327:13,15 329:3
 final 36:19 151:9         114:17,21 121:4        359:6                 343:21 346:14
    311:6,17 312:14        121:12 133:8,17     follow 23:3 28:8         353:9 372:11
    316:22 317:9           150:10 180:4           28:10 30:2 40:10      381:18 383:14
    319:3 321:10           181:2 187:5 189:2      59:20 60:22 61:2      393:4 396:10
    373:16 374:12          195:15 196:10          61:5 70:17 89:8       404:15 405:13
    376:22 389:19,22       208:21 235:6           152:13,21 154:17      409:1 410:3,6
    429:14 433:10          242:22 243:1,18        154:19 177:17         412:10 417:17
 finally 61:16             290:13 318:3           181:17 342:21         418:10 424:14
    429:15,18 430:11       329:20 335:6           346:1,2 360:12        433:18
 finals 318:13             336:9 339:8            361:3 372:2 399:3   formal 198:7
 finance 6:15              341:15 342:1,16        411:14                239:4,5 296:3
 financially 9:7           348:16 375:1        followed 165:15          309:8 347:10,15
    437:17                 385:1 387:8 429:3   following 64:3         formally 123:20
 find 155:18 162:12     fisheries 18:4            115:20 206:8        format 320:14
    162:21 163:19          201:20                 242:4 248:6,8,18      372:8
    181:9 208:13        fit 201:13,18             249:6,7 278:3       formed 106:2
    224:9 266:9 267:5   five 158:7 178:12         285:9 303:19          110:8
    267:17 269:14          197:15 198:13,16       390:21

                                  Veritext Legal Solutions
                  REDACTED
  Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 466 of 507


[former - gardner]                                                           Page 26

 former 17:1 18:8        423:4 424:15          221:22 235:1        118:11,17 120:1,7
   25:5,13 123:19        426:2                 292:19 313:18       122:6,20 130:12
   227:21              four 98:7 178:1,20      318:5 406:17        133:1,21 134:15
 forming 107:2,5         188:3 256:6 271:7     417:9               134:20 140:6
   107:22 108:7,13       277:16 370:14       frustrated 197:5      142:11 143:7,16
   109:8               fourth 58:16            223:11,13           144:20 146:18
 formula 351:16        fraction 371:13       frustration 160:5     148:21 158:17
   431:1               frame 27:13 40:19     full 216:9 269:11     159:20 160:10
 formulate 150:5,6       55:9 187:22 188:3     310:11 313:16       161:4,15 163:4
 formulated 370:5        201:11 237:8          358:8 429:1         166:15 182:5
 formulation 110:2       289:8 397:5         fuller 430:22         186:7,11,16 187:1
 forth 30:21 46:11     francisco 4:21        fully 70:5 254:9      189:1 191:20,22
   50:15 102:5 271:4   frankly 261:22          261:16 419:8        194:3 195:12,20
   308:6 323:19          359:6 413:17        function 41:11        196:7 200:22
   350:21 376:19       fraud 393:14            45:1 53:20 68:9     202:19 204:11
 forward 218:3           394:19 395:19         76:22 208:19        205:20 206:5,11
   265:19 266:9          399:13 401:4        functions 26:5,6      206:19 210:5
   350:12 415:4          404:11 406:5          41:7 44:17          211:5,10,19,21
   423:7 436:1 439:8     408:10 409:6        fundamental           212:12 224:4
 forwarded 159:16      free 363:9              95:19 96:10         225:21 226:5
   163:6 165:19        freedman 439:9          244:20 258:17       228:9 235:17
   386:3               frequency 144:15      funded 124:19         240:9 246:20
 forwarding            frequent 47:15        funding 95:21         247:1,20 250:5
   159:10 163:11       frequently 52:21      further 108:11        252:3,17 253:8,17
 forwards 165:17         53:4 66:9,14,19       149:2 203:14        254:12 255:9
 found 66:2,4 79:21      119:3,6 160:17        216:4 262:5 312:7   258:6 259:11
   110:18 261:2,11       232:10                374:3 389:18        263:19 268:14
   297:2               friday 65:1 73:8        391:8 413:9         274:7,10 275:3
 foundation 116:14       75:9 216:11           437:14              276:5 278:16
   117:6 118:12,18       217:19              future 20:18          280:15 284:17,21
   122:7,21 134:16     front 18:10 82:21               g           286:6,15,22
   134:21 140:7          87:15 92:20 94:1                          292:21 297:13
                                             g 8:1 141:8
   142:12 143:8,17       111:16 114:13                             299:12,14,16
                                             gabrielle 5:16
   161:5 163:5 201:1     120:22 123:16                             301:2,17 303:2
                                               420:5
   206:6,12 235:18       137:21 141:18                             304:5 305:1,18
                                             gabrielle.boutin
   286:7,16 334:21       152:9 156:13                              306:12,22 307:20
                                               5:20
   380:8 384:16          159:2 167:6                               308:11,16 311:14
                                             gardner 6:9 62:15
   390:3,12 392:9,18     182:14 189:11                             316:9 320:11
                                               69:18 70:18 83:17
   407:16 408:1,4,7      194:18 200:3                              329:3 331:11
                                               98:11 106:4 108:4
   412:11 413:8          204:22 212:18                             334:20 336:1
                                               110:22 111:5
   415:20 422:17         218:10 219:22                             340:13 341:10
                                               116:13 117:5
                                Veritext Legal Solutions
              REDACTED
  Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 467 of 507


[gardner - going]                                                             Page 27

   343:21 345:18         214:7 219:1           287:3 291:17          215:15 231:1
   353:19 366:20         227:22 231:4          292:20,22 293:4       240:17 250:17,21
   372:19 380:7          232:21 233:10,18      297:20 299:15,21      266:8 267:17
   381:18 384:15         233:21 234:2          299:22 301:10         286:4 335:9
   390:2,11 392:8,17     235:13,16 236:14      302:10 303:8          341:12 350:12
   403:10 404:15         236:17 237:6          305:6 306:2,16        352:22 355:15
   407:15 409:1          245:20 246:16         307:6 308:3 309:5     360:13 373:5
   410:3,6 412:7,10      247:6,9 249:18        311:19 316:10         380:16 411:9
   413:7 415:6,9,18      258:10 298:11,15      317:22 318:18,20      419:13 435:7,8
   415:20 422:5,16       325:16 342:7          320:13 326:3          436:1
   423:3 424:14          397:5 400:8,9,19      329:6 331:5,7       goal 88:20 427:17
   425:4,16 426:1,15     400:22 401:2,17       332:11 335:1,9,16   goes 88:20 152:16
   427:8 428:8,16        401:21 402:16         344:3                 205:12 423:7
   433:18 435:20         403:1,6,15 405:11   getting 16:10,12        429:11
   438:15 439:1          405:18                30:20 59:1 69:15    going 8:4,12 16:21
 gary 396:9,14,16      general's 402:1,3       217:22 243:19         22:17 30:18 32:17
   396:22 397:4,18       402:4,20 420:6        281:4 285:7           40:16 62:15 64:7
   397:22 398:3,6,9    generally 46:7          318:13 319:2          66:6 74:12 77:8
   399:7,8,13            60:12 65:18 68:15     427:17                78:7 111:2 128:17
 gauge 57:20             76:8 307:12         give 50:12 56:11        130:17,19 142:17
 gears 232:9             338:18 405:14         63:13 136:19          150:2 158:9 163:1
   434:17                406:22                174:16 240:7          164:6 168:15
 geary 115:3           generals 388:13         275:1 334:5,6         185:7 190:9
 gender 64:19            388:17                355:2 363:3 366:6     192:18 197:17
   84:18 86:18         generated 248:4         372:20 374:9          201:17 208:20
   130:22 131:15       genesis 129:13          429:11 431:17         211:7,12 214:15
   141:9 362:14        gentleman 34:19       given 30:16 40:13       217:14 233:21
 gene 179:16 183:2     george 13:20            72:12 140:9 197:3     238:14 239:17
   183:6 184:16,18     gersch 2:3 4:3          246:15 303:2          240:18 241:6
   185:9,22 188:2        186:15,19 240:14      321:10 364:13         242:6 260:12
 general 5:17 6:3        241:1,3 246:21        437:11 438:5          263:22 264:9
   6:15,20 10:2          247:12 248:9        gives 429:14            266:11 267:9,13
   16:22 46:6 86:9       250:3,6,14 252:9    go 13:6 22:22 25:2      267:18 268:16
   95:5,6 99:18          252:18 253:12         31:8 39:8 46:11       271:8 281:11
   100:14 101:19         254:4,18 255:11       64:22 67:5 71:3       282:11 283:10
   127:18,21 128:2,5     258:8 259:14          84:1 92:22 117:20     284:12 285:12,16
   128:11,18 167:22      264:2 268:18          142:8,17 150:7,8      287:1,10 288:19
   168:1 183:15          274:8,18 275:11       152:20 155:18         288:20 289:10,20
   188:21,22 189:4       276:11 278:18,20      158:8 169:19,21       289:21 291:1
   189:21,22 190:3,6     280:18 284:18         181:13 191:18         299:6 302:13
   191:2 196:11          285:17 286:9,19       200:11 204:21         303:15 305:22

                                Veritext Legal Solutions
               REDACTED
  Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 468 of 507


[going - held]                                                                Page 28

   306:4 307:9 308:1     266:22 291:22       guys 276:2 280:1       383:5 410:9
   308:14,17 316:7       293:2,7 304:13        295:19              happen 84:5
   316:13 335:11         307:3 330:16                 h              152:14 306:17
   341:16 344:18         335:20 347:4,6                              307:7,11 331:16
                                             h 25:10 440:1
   345:18 346:1          359:5                                       337:17
                                             half 12:7 21:7
   353:19 359:8,9,13   governmental                                happened 60:5
                                               49:11 111:2 328:6
   360:20 361:2          25:16 192:7                                 92:5 348:22
                                               328:7 331:1 361:9
   363:10 364:4          258:22 262:2,7                            happening 86:3
                                               366:12,18 367:3
   370:17 371:3          263:17,21 412:4                           happens 232:10
                                             hamilton 179:16
   374:15 384:21,22    grant 4:11                                  happy 62:18 66:22
                                               180:5 183:2,6
   419:14 429:15       granular 275:7                                77:11 78:16
                                               184:16,18 185:1
   431:16,17 432:10    granularity                                   162:20 203:15
                                               185:22 188:2
   434:5 435:10          272:20 273:2                                302:16 308:2
                                               196:15 277:4,6,14
 goldstein 6:2         granule 176:7                                 311:12
                                               277:19 278:17,22
   435:7                 193:4                                     hard 124:17 244:6
                                               279:5,22
 good 8:3 11:2 43:3    great 11:4,12                                 331:21 359:13,14
                                             hand 56:7 240:11
   44:8 90:13 127:2      26:20 42:4 51:2                             417:10,22
                                               318:17 430:14
   150:9 211:6,9         271:17 381:20                             harms 310:20
                                             handed 82:15
   212:9 241:2           383:11                                      312:1 315:3
                                               87:11 93:17
   249:14 254:9,20     greater 272:19                              head 31:9 204:2
                                               114:10 120:19
   255:2,8 258:15        313:16 359:2                                266:6 365:8
                                               145:10 342:2
   259:8,9 263:4         365:17,18 366:6                             416:15,17 418:11
                                             handful 144:4
   265:8 294:9           366:15,18                                   433:8
                                               164:6
   308:16 336:6        grossman 4:7                                hear 54:16,21
                                             handing 56:4
   351:15 381:3        ground 70:2,3                                 213:10 253:16
                                             handle 381:22
   413:20,20 420:18    grounds 62:16                                 316:8,15 336:16
                                             handled 19:19
   420:19                345:19                                      336:17 341:15
                                               184:20 185:2
 google 109:19         group 76:4,7                                heard 68:21 174:4
                                               411:1
 googled 109:21          77:15 142:20                                287:4 335:2 397:1
                                             handles 18:2
 googling 110:9          221:15 352:13                               397:2
                                             handling 19:8
 gotten 110:11           357:4 359:21                              hearing 19:1
                                               342:8
   246:8                 360:3,8 363:1,4                             20:19 26:19,22
                                             haney 269:5
 government 3:2        groups 54:15                                  27:15 28:8,16
                                             hang 45:13 107:10
   78:18 81:22 125:3     132:18                                      29:6,10 31:16,20
                                             hankey 157:11
   126:16 152:12,18    guess 37:19                                   32:8,12,22 33:4
                                               167:11,14 168:21
   153:11 154:4          141:15,16 357:21                            142:17 147:2,5,6
                                               168:22 172:4,9
   158:5 185:13,15     guy 175:4 271:1                               148:16 288:12,16
                                               174:2 196:13
   204:16 205:14         271:14 277:6                                335:6
                                               269:8,10,19,22
   229:2 239:8           285:16,19                                 heavily 52:11
                                               270:15 281:10
   262:12 263:5,10     guy's 283:3                                 held 8:20 84:21
                                               283:6 338:5,14
   264:4,16 265:9                              339:11 381:9,15       321:20 330:11

                                Veritext Legal Solutions
                 REDACTED
  Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 469 of 507


[help - identifying]                                                           Page 29

 help 34:1 41:18       highlighting 79:20    hours 49:10             307:1,21,22
   82:2,6 164:9          81:21               house 48:4,8,16,19      308:12 362:5
   195:2,7 236:7       highly 30:17           49:4,9,15,21 50:9      364:4 366:21
   260:10,22 261:1     hill 12:3 22:11,16      50:11,15,16,16        415:10,11
   267:5 284:12          32:17 88:17 89:6      51:4,7 74:5,7,12              i
   311:10 430:18       hillary 115:3           74:17 125:19
                                                                   idea 55:6 65:4
   432:16,22           hindrance 403:7,8       147:2,5 148:1,15
                                                                     72:16 75:19 76:15
 helped 289:15         hire 21:7 47:4          167:18 173:12
                                                                     81:14 85:7,15
   369:8,9             hiring 124:18           283:9 288:1
                                                                     89:14 90:17 97:12
 helpful 40:22         hispanic 364:5          291:21 388:1
                                                                     112:6,10,13
   150:4 170:9           365:1                 391:16,20 393:8
                                                                     116:15 117:11,14
   252:14 253:5        hispanics 349:13        395:9 410:12
                                                                     129:22 139:2
   254:8 261:4           363:6,17 364:8,11   household 319:9
                                                                     144:3 150:9
 helping 34:19           365:10 366:2        households 328:1
                                                                     163:14 165:9
 helps 16:17 74:9      history 307:10          328:9,10 330:22
                                                                     174:12 196:12
   232:15              hklaw.com 4:22          333:12
                                                                     206:14 213:12
 herbst 36:22 56:20    hoc 39:1              huge 223:22
                                                                     229:7 231:7 237:7
   57:4,8 87:19        hold 106:12,20        huh 31:11 67:8
                                                                     240:6 245:6,9
   88:14 97:15           151:14 321:18         79:1 103:3 123:15
                                                                     249:14 254:9,21
 hereto 437:16           427:21,21             123:17 127:9
                                                                     255:2,8 258:15
 heritage 408:1,4,7    holding 403:17          128:15 149:19
                                                                     259:8 263:4 265:8
 hernandez 77:2        holds 340:16            151:16 159:3
                                                                     268:7,21 277:8
   97:12 198:1,5,6     holland 4:20            213:7 229:14
                                                                     289:18 319:6
   209:3,9,13 220:20   holmes 292:12           231:11 280:9,11
                                                                     320:5 337:3,5
   256:6                 299:18                292:4 293:22
                                                                     357:21 370:8
 hesitate 439:12       holtzman 4:19           326:13 328:22
                                                                     388:18 433:4
 hey 272:11 273:9      homeland 179:6          339:12 341:7
                                                                   ideally 74:11
   273:16 279:6          179:14 180:1,10       358:10 362:21
                                                                     204:7
   280:1,7 283:5         180:13,19 181:14      377:5
                                                                   identified 66:12
   284:2                 181:15 183:3        human 307:10
                                                                     99:5 155:20 172:8
 hi 127:10               275:16,22 276:10    hundreds 261:6
                                                                     239:22 345:17
 high 11:18,19           277:2,10 279:22       283:1
                                                                     363:20,21
   383:1                 382:16,19           hundredth 112:21
                                                                   identifies 206:1
 higher 411:22         honestly 10:10        hurdles 154:8
                                                                   identify 36:21
   418:3,5               179:11 200:14       hurt 252:22
                                                                     39:13 40:6 41:15
 highlight 79:8,12       364:13 376:19       hypothetical
                                                                     98:4 155:10 172:8
   79:15 80:18           377:2 414:17          106:18 239:13
                                                                     186:21 215:7
 highlighted 78:3,9    hoping 168:12           274:7,10 275:4
                                                                     330:18 375:1
   78:17 79:14 80:12   hour 111:2 232:3        301:19 302:6,17
                                                                     414:15
   80:16 81:4,8          308:17                303:3,13,15 304:6
                                                                   identifying 41:12
                                               305:19 306:13
                                                                     215:11
                                Veritext Legal Solutions
                REDACTED
  Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 470 of 507


[identity - information]                                                        Page 30

 identity 64:19           113:2,7 134:3,6       155:2 157:15        individuals 41:6
    84:18 86:18 131:1     155:8 172:2           192:16 202:9,14       46:13 400:15
    131:15 141:9          274:20 278:13,14      202:18 203:1          407:10
 ignore 300:22            278:22 280:13         208:3 244:21        industry 378:1
    301:15 302:21         343:9,11 347:2        347:9 384:12        inform 420:21
 ignored 391:21           362:11              includes 67:6           421:9 424:7,20
 illegal 67:20 68:1     impossible 305:21       96:20 216:21          425:13,20
    68:4 301:21 302:7     364:7                 314:10,16 383:16    information 28:13
    302:13,15           imprecise 158:3       including 18:16         30:5,21 40:22
 illustrate 155:1       imprecisely             54:11 71:10 78:18     68:17 69:15 79:22
    157:14 332:3          312:20                84:15 95:21           81:17 103:14
 image 384:13           improve 355:14          105:19 106:22         108:16 129:14
    385:20 391:6        imputation 329:15       157:18 223:8,9        132:22 136:19
 imagine 32:14            368:21 430:22         229:10 345:15         137:1,8,15 151:7
    60:4 163:22           434:3,10,15           419:8 433:20          152:5,10 153:12
    233:15 238:19       impute 351:8,16       inclusion 10:4          153:19 154:7
    346:13 370:13         355:18 368:17         21:15 164:10          155:22 158:6
    371:9                 423:11 430:6,18       237:17 239:11         163:1,12 177:2,16
 immigrants 65:20         432:16                251:1 329:22          177:19 180:9,20
    67:20 68:1,4        inaccurate 353:8        365:10                181:10,17 186:8
 immigration 1:3          357:17 358:4        incoming 19:3           186:12 190:10
    4:1 8:16 241:4        367:20 430:1        incomplete 354:7        192:6,8,11,20
    281:7 336:12        inaccurately            373:6,8               193:4 195:21
    393:9,12 394:17       353:10,21 357:13    incorrect 357:10        210:20 216:16
    395:17 399:9        inactive 13:5,11        425:22 430:17         217:13,17 223:3,6
    401:2 402:7 403:3   inaugural 27:19       increase 360:12         223:6 254:17
    404:10 405:1        inauguration 26:1       361:2,9 367:3         262:3,13 264:1,1,4
    408:22 409:4          27:21 28:1 31:3     increased 419:1         264:17 265:9,15
    438:18 440:2          34:12               independent 54:4        265:19 276:2,3,4,7
 impact 105:18          inclination 276:19      106:14 281:22         277:20 278:7
    330:2               inclined 272:4          282:3 296:15          286:5 290:9
 impassable 20:3          276:20,22 277:1       299:4,10 300:6        294:22 296:2,5,8
 impatience 217:22      include 17:12         independently           296:15,18 297:2,7
 impetus 337:1            91:12 96:21 97:2      349:3                 297:18 299:5
 implement 181:21         107:7 146:7,11      indicate 69:3           326:18 331:17,18
 implications             151:5,19 298:5        81:10 276:7           334:6,7 335:19
    319:18 320:18       included 26:6         indicated 69:14         340:11 345:16,19
 importance 17:3          81:18 85:19 95:22     243:3 372:7           347:3 350:12
 important 18:6           103:21 105:8          382:20,20             358:4 368:10
    40:12 91:21           106:9,11 130:18     individual 43:1         383:4 400:2
    103:13 112:22         131:15 132:3          414:15 419:7          413:20 414:19

                                 Veritext Legal Solutions
               REDACTED
  Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 471 of 507


[information - issues]                                                            Page 31

   416:11 422:3          insurmountable         interval 356:15         52:20 53:4,6
 informative               265:22 331:4         introduce 221:6,7       64:19 86:19 91:21
   281:20                interact 47:9            383:19                98:16 104:13
 informed 40:12            52:18 53:14,17,21    introduced 10:17        112:16,20,22
   74:11 103:22          interacted 47:14         336:7,9               121:21 124:16
   196:18 197:12           189:3                introduction            130:17 139:20
 informing 397:3         interacting 48:3         14:13,15              140:2,4 141:17,19
 informs 181:17            51:10,18             introductory            142:4,10 143:6,12
 initial 150:18          interaction 30:22        303:2                 143:15,15 144:7
   178:3 254:2 337:1       50:15 51:3,6         investigate 252:7       145:2 166:21
   411:8                   52:10,16 53:2,7,11     252:7 254:17          170:10,11 172:20
 initially 248:20          55:18 99:15            337:8 410:14          174:5 177:11
 input 46:8,8,10           196:10 382:9         investigating           196:11 203:17
   49:6 216:21             411:3                  108:11                210:4,11 211:1
   324:19 370:10         interactions 195:3     investigation           222:14 223:22
 inquire 261:16            381:9                  201:19 317:6          233:10 234:6,9
   262:5,20 264:7        interest 57:20,21        340:20                261:5 264:14
   272:21 275:9            82:3 175:19 177:1    invite 60:16,18         283:1 341:3
   279:17 399:3            348:8 392:11           61:21 91:10,16        393:13,17 399:9
 inquired 55:12,16       interested 9:7         involve 286:14          399:13,15,18,20
   82:10 183:20            58:11,19 59:1,5      involved 11:15          403:1 411:16
   409:22 423:11           64:18 69:14,17         17:21 19:6,10       issued 242:9
 inquires 414:1            144:7,9,11,13          21:19 52:7,8,10       244:13 292:3
 inquiring 390:15          170:10 175:18          64:16 97:1 99:14      343:20 420:1
 inquiry 254:2             190:4,7 192:11         102:15 221:3        issues 16:22 17:2
   390:20                  202:8 275:13           288:14 340:22         18:10,11,13 20:8
 inside 387:20             298:21 397:15          345:3 347:5 378:9     20:17 41:16 44:21
 inspire 224:5             412:1 437:17           380:11 421:18         54:6 68:10 77:19
 institute 4:3           interests 403:2        involves 68:9           95:20 96:10
 institutes 44:11        interface 41:18          98:16 220:19          106:22 113:6
 instruct 62:16          interfere 8:9            280:10 286:20         128:6 140:14
   186:13 196:1          interference 8:7       involving 140:15        150:10 165:2
   345:21                  80:6                 irrelevant 251:15       170:8,17,20
 instructed 70:15        internal 99:8            265:3 300:12          201:20 221:11
   150:1,21              internet 417:19        isolate 360:15          223:19 224:8
 instruction 411:22      interrupt 11:1         isolating 356:9         226:10 229:10
 instructions            interruption           israel 77:2 198:6       231:5 234:8
   150:22 151:3,6          165:20 291:14        issuance 290:17         241:13 244:20
 instructs 70:11           434:12                 420:13                257:18 382:22
 instruments             interrupts 92:2        issue 20:9 47:11        403:17 411:18
   105:17 106:2                                   50:18 51:12 52:13     435:22

                                   Veritext Legal Solutions
               REDACTED
  Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 472 of 507


[items - kdk]                                                                 Page 32

 items 257:14           jeff 400:9           244:13 271:11          388:7 398:18
 iteration 376:22       jefferson 439:15     341:9,17,19 346:4      399:1,4 400:3
 iterative 321:15       jim 57:18            346:12                 410:17 411:2,9
 izzy 97:12 198:1,5     jmf 1:5            jurisdiction 18:7        413:3 415:22
   209:1,3,9 256:6,19   job 17:4 38:4,5,6    412:5                  416:4 420:22
   257:2                  42:4 43:17 48:2  justice  5:6,17 6:10     421:7,14 422:4,12
           j              58:16 63:12 68:9   94:8 99:7,10,13,15     422:15,22 423:22
                          70:4 150:8 164:1   101:1,13,15 114:2      424:20 425:10,14
 j.d. 12:20
                          252:14 253:5       126:18 153:3,7,16      425:20 426:4,10
 james 95:14 97:2
                          266:7,20 267:16    154:1 157:4            426:13,16,20
   97:15 100:4
                          268:5              165:12 166:9,11        427:13,16 428:3,5
   155:15 156:3,7
                        john 5:6 59:18       166:13,20 167:20       428:11 438:16
   174:20 175:1,5
                          236:1 309:18,22    170:8,19 171:6,10    justice's 299:11
   183:1 184:13
                          395:9,14 410:13    172:22 174:4           300:7 305:11
   185:22 186:6
                          410:14 439:9       175:9,20 176:2         409:19 421:2
   187:13,15 188:6,8
                        join 16:4 25:4       177:1,10 181:10      justifications
   189:3 195:14
                          117:12             181:13 184:2,20        415:16
   198:1,2 214:11
                        joined 25:3 31:2     185:2,5 186:3        justify 154:6
   217:8 225:2,8,9
                          117:15 187:13,15   187:19 190:3,6,9       181:16
   242:18 243:4,6
                          187:16 188:8,17    196:14,15 197:2      jyang 5:9
   246:8 255:20
                        jones 377:17         197:17,18 216:16               k
   256:10,20 257:4
                        jorgenson 1:16 9:4   222:8 233:5
   257:16 288:14                                                  kansas 118:2
                          437:3,20 439:14    237:17 238:5
   345:10 369:12                                                    206:1
                        jose 336:11          239:3,15 245:5,12
   381:10 386:4,8,18                                              karen 1:16 9:3
                        josh 98:6            245:18 246:3,11
   391:6,18                                                         10:17 101:22
                        joshua 6:9 438:15    246:19 247:4,5,18
 jane 157:11                                                        137:11 218:18
                        joshua.gardner       248:1,5,17,21
 january 16:2                                                       219:3 222:22
                          6:12               249:10,13,21
   19:22 27:16,17                                                   288:15 310:1
                        journal 67:7 80:1    251:2,8 262:17,21
   31:20 33:14,15,17                                                325:7,8 369:11
                          81:21 146:14       269:3 270:6 272:3
   33:22 34:10 35:5                                                 437:3,20 439:14
                          402:22 409:13      273:1 275:6 278:1
   35:5,8,9,17 36:10                                              kass 228:19
                        jr 6:19              281:5 290:16
   37:6 39:18 124:4                                               kassinger 227:17
                        judgment 429:5,8     294:20 295:11,15
   124:5 198:19,21                                                  227:20,21 228:1,8
                        july 121:16 122:12   295:18 296:1,10
   309:21 317:3,11                                                  228:12,16,19
                          205:18 206:3       296:12 297:1,5,10
   319:19 320:19                                                    229:1 230:17
                          209:22             297:17 298:3,20
   321:2 369:5                                                      231:5,8,9
                        june 94:12 98:10     309:7 338:20
 jarmin 238:10,10                                                 kate 6:9 98:6
                          99:3 101:19        340:1 342:9
   294:12 314:3,5                                                 kate.bailey 6:12
                          111:15 113:10      343:16 347:18
   315:1 316:14                                                   kdb 222:15,19
                          179:12 187:16      348:18 349:1
   322:18 325:10                                                  kdk 222:19
                          188:15 195:6       350:3,9 382:8,21

                                 Veritext Legal Solutions
                REDACTED
  Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 473 of 507


[keep - langdon]                                                             Page 33

 keep 40:11 60:7       96:7 97:3,16          324:18 327:21         422:2,9
   73:1 76:8 136:3     100:1 101:9,10,13     329:10 332:3,10     knows 47:2,2,3
   197:11 211:7,12     102:13 103:20         339:22 340:4,17       285:21
   218:2 221:2,5       104:10 109:20         342:15 346:8        kobach 116:20
   304:9 318:13        112:4 114:5 116:4     348:17 350:4          117:9,22 118:3,4,5
 keeping 45:3,17       116:10,22 117:4,7     351:20 352:20         118:6 119:20
   45:21 74:11         117:15,17,22          354:14 357:18         121:13 122:12,15
   196:18 335:21       118:15 120:10         362:15 363:7          122:19 205:4,6
   435:18              123:2,21 124:22       364:6,10,15 365:3     206:1,18 207:5
 keeps 73:2            125:1 127:2,16        365:6 371:11          208:22 209:10
 kelley 4:15 101:22    129:13 132:5          374:6,11 375:8        210:3,11,16
   137:12 218:18       134:3,7 136:3,6,7     376:21 377:2,12     kravitz 4:10
   219:3 220:21        139:4 142:15          377:13 378:11,14    kris 116:20 117:9
   221:3 222:22        146:20 150:10         378:16 380:3,10       117:22 119:20
   288:15 310:1        156:3 160:2,3,7,8     381:8,19 382:18       121:13 122:12,15
   325:7,9 369:11      161:17,22 162:5       383:2 388:16,19       122:19 205:4,6
 kelly 395:9,14        163:6,15 165:8        389:22 390:22         206:18 207:5
 kept 201:21           167:17,19 169:12      391:3,14,17,22        208:22 210:3,11
 kevin 385:21,22       174:17 175:12         397:12,21 398:5       210:16
   386:1,3             176:12,22 179:17      398:17,18,22                  l
 key 108:9 220:14      181:16 187:14,16      402:14,15 404:5,6
                                                                 l 5:7 160:18
   221:11              187:17 188:2          405:16 406:12
                                                                 la 381:7
 kind 48:14 84:3       190:15,20 191:3,7     407:18 414:3
                                                                 lack 116:14 117:6
   103:14 175:19       201:2 203:12          421:17 426:9
                                                                   118:11,18 122:6
   194:22 203:12       213:9,16 214:17       428:5 431:2,12
                                                                   122:20 134:15,20
   279:15 286:12       215:4 216:22         knowing 27:12
                                                                   140:7 142:12
   334:13 340:19       217:5,17 228:14       260:15 261:3
                                                                   143:8,17 161:4
   371:20              229:11 231:20         267:22 281:14
                                                                   163:5 183:14,17
 kinds 50:14           233:6 235:10,12       435:22
                                                                   201:1 206:5,11
 knew 86:15 311:2      238:13,22 245:15     knowledge 122:22
                                                                   235:17 286:6,15
   342:2               246:10 260:6          157:6 164:12
                                                                   380:8 384:15
 knight 4:20           267:11 268:11         189:2 228:17
                                                                   390:2,11 392:9,18
 know 10:12 16:21      269:12 271:2          315:13 387:8
                                                                   407:15 413:7
   22:21 23:7,12       276:22 277:16,18      388:22 391:10
                                                                   415:20 422:16
   32:4 40:21 41:15    279:11 282:6,13       392:10,19 398:16
                                                                   423:3 424:15
   43:3 52:9 55:17     283:7 286:17          399:17,19,21
                                                                 lacks 334:20 426:1
   60:21 61:11 64:4    298:9,16 304:18       403:1 409:20
                                                                 laid 300:9,13,19
   65:2 69:13,16       304:20 305:20         424:1 425:17
                                                                   351:19
   72:19 73:21 75:3    306:3 310:3,5         433:20 435:4
                                                                 langdon 46:21
   76:5 80:2 81:7      315:10,16 321:8      known 124:2
                                                                   47:4 56:20 57:1,8
   90:13 93:15 95:10   322:19 323:8          287:10 343:19
                                                                   57:17 58:10,19
                               Veritext Legal Solutions
               REDACTED
  Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 474 of 507


[langdon - logic]                                                               Page 34

   83:1,15 87:18       lawyers 5:11             304:12                  111:21 146:16
   88:13 89:4,12         13:21               les 160:19                 148:8 164:22
   93:1 110:15 200:8   lawyerscommitt...     lesser 366:6               230:13 293:20
   200:12 201:5          5:14,14             letter 237:21              331:15 352:12
   202:6,16 203:4,8    lay 300:16               238:1,3,4,9,14,17       440:7
   204:5               lays 301:5,13            238:20 239:2         lines 294:3,6,10
 langdon's 46:22         302:19 303:21          272:4 290:4          link 66:12 208:9
   59:17               lead 67:14               347:17 349:2            208:10
 language 244:4,7      leader 23:7,8            396:19 397:8,11      linkage 86:1
   244:17,18,19        leadership 23:8          397:15,18 403:5      lisa 203:5,9,15,17
   245:3,7,10 362:20     44:9 162:21 224:7      403:15,18 407:13     list 22:22 129:1,4
   430:12              leads 207:11             408:19,19 412:20        132:14 220:22
 large 20:22 21:3,4    learn 271:13 281:6       413:1 419:21            369:6,8,10,15
   31:4 42:7 163:15      396:20                 420:13 427:17           373:15 383:1
   314:3 349:14        learned 281:9         letters 385:7           listen 276:1
   356:17                357:15 402:16       level 175:19 176:8         284:10 289:19
 largely 20:20           432:13                 177:1 272:16            302:11
   41:10 74:10 102:4   learning 402:18          275:8 294:21         literally 282:22
   110:3 142:7         leave 160:18             296:19 357:4            411:17
   203:18              leaves 43:22             403:19 416:5         litigated 194:7,10
 larger 327:22         leaving 32:17,17         422:14,14 423:2      litigation 6:15
   356:13 368:13         131:6                  426:17,18 427:18        249:2 342:8
 late 88:4 209:22      left 12:3 43:14       levels 352:13              343:10,17 344:17
   316:11                75:3 211:20         leverage 285:8             410:18
 law 5:11 8:20 12:4    legal 3:18 9:2,4      levers 284:14           litigator 344:17
   12:7,13,17 14:19      52:3 150:13         leviathan 41:19,20      little 17:19 31:13
   15:3,8,12,13,14       154:11 155:11,12       41:22                   75:20 225:9
   193:12,20 228:3       172:7 220:14        lexicon 273:17             247:13 253:2
   300:16,20 301:6       221:11 239:19       liberties 4:7              254:5 259:2
   301:15 414:13         258:21 261:14,21    liberty 6:4                282:21 290:10
 laws 15:5,7             265:22 266:9        lifecycle 47:12            301:11 313:7
 lawsuit 11:15           267:3 301:3,18         203:16 223:20           314:14 332:13
   287:5 359:7           303:4 304:6,17         288:21 359:12           336:18 356:18
   405:22                305:2 308:12        light 350:11               382:21
 lawsuits 80:17          340:7,14 348:13     limit 423:18            lo 350:7
   287:7,14            legally 267:14        line 57:12,17,22        located 8:21
 lawyer 127:1          legislative 18:8         63:4,15 71:4,22         199:10,12
   193:8,10 265:1,5      165:2                  78:3,17 79:8,12,15   lock 275:8
   265:12 268:3        legitimate 155:1         80:7,12,15,20 81:3   loggerheads 304:8
   325:4,19,20           157:14,21 158:1,3      81:4,8,21 90:2       logic 248:19
                         180:19,21 192:15       96:16 97:6 111:1

                                Veritext Legal Solutions
               REDACTED
  Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 475 of 507


[logical - marked]                                                           Page 35

 logical 133:5           385:17 434:7        majority 349:15       426:8 428:13
   171:8 181:12        looks 83:4 93:3        349:17              margin 354:12,19
   331:18                159:16 165:19,21    maker 267:20          354:20 356:12,13
 logistics 43:15         225:2 375:12         305:15 306:7,18      357:14 358:1,3,3
 long 4:17 124:2         431:1                307:15 308:6         361:11
   155:18 171:14       los 4:14,19            362:9 363:8 366:5   margins 352:15,20
   174:8 178:11        lost 287:9            makers 304:15         354:10,16 355:21
   198:16 226:9        lot 20:1,7 40:21       307:5                356:2,4,9,20 357:5
   233:12 250:5          52:10 84:12 88:4    making 36:19          357:19
   302:2 321:9           91:8,17 112:16,17    177:2 209:5 290:5   mark 55:22 62:1
   326:20 327:3,6,8      113:5 143:2          338:2 352:6 358:5    82:14 93:16 114:6
   327:12 353:9          147:15 150:15        434:5                120:13 123:18,19
   372:11 417:17         204:16 211:13       maldef 5:2            124:2,3 127:10,15
 longer 74:20 115:8      222:5 231:5         maldef.org 5:4        127:16 137:16
 look 57:11 62:8         232:11 243:14       man 433:21            145:5 147:8
   80:5,8 92:19          285:16 288:12       manage 41:18,20       155:14,20 156:2
   105:5 127:6 130:1     345:12 359:10       managed 374:17        158:16 160:17
   147:14 148:7          360:17,17,18        managing 44:20        161:3 163:18
   171:5,13 174:3,18     411:18              mandate 140:17        164:5,8,13 167:1
   180:12 203:1        lots 230:22 243:10    manning 385:21        172:7 173:22
   211:17 215:15         347:4,5 360:21       385:22 386:1,3,13    182:3 189:5
   220:2 229:13          362:15 366:14       march 64:6,8 65:1     194:13 199:19
   233:22 234:2          432:22               67:22 68:4 69:3,8    212:10 215:17
   237:2 261:9         louder 336:18          72:15 77:19 78:1     218:4 219:17
   264:14 273:5,15     love 160:19            81:16,20 82:7,13     224:14 226:16
   276:16 284:14       lower 132:17           83:2,5,14,16 88:1    234:18 292:22
   288:2 304:4         lumber 201:13,18       88:9,11,17 89:9      317:18 325:21
   315:19 328:12       lunch 205:20           115:13 137:11        353:10,21
   331:18 339:6          211:6                140:21 146:13       marked 56:3,11
   341:5,10 351:12     lupe 5:1 381:5,7       149:13 199:4         62:4 80:9 82:18
   353:4 354:22        lynn 1:16 437:3,20     208:1 241:8,12,16    87:6,9,12 93:20
 looked 110:11           439:14               241:18,19 242:3,9    111:15 114:8,11
   155:16 156:3                 m             287:19 290:17        120:16,20 123:9
   264:7 364:8                                318:2 322:1,12       123:12 137:18,20
                       m.s. 6:14
 looking 117:18                               323:9,10,15 324:2    145:8,11 147:11
                       mail 204:8
   143:18 155:19                              324:13 326:6         158:20 164:15,18
                       maintain 90:16
   179:4 180:6 181:3                          343:1,20 345:3,14    167:3 182:8 189:8
                         346:11
   181:20 236:15,17                           345:15 346:17,21     194:16 199:22
                       major 54:6 78:18
   237:4 326:18                               352:10 375:21,22     212:15 215:20
                         81:22 103:9 360:3
   355:9 362:19                               376:8 384:4 420:1    218:7 219:20
                         413:22 417:14
   371:3 378:21                               420:14 424:4         221:18,20 224:17

                                Veritext Legal Solutions
               REDACTED
  Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 476 of 507


[marked - meeting]                                                          Page 36

  226:19 234:21       materially 358:15      278:17 281:4,5,11   means 16:14 53:3
  293:3 309:4,15,19    358:19 361:2          281:14 282:20        70:14 150:1
  310:4 317:21         363:12                284:3,11 285:4,8     185:21 224:12
  318:1,12 320:2,9    materials 72:12        381:10,17 382:10     329:8 354:10
  326:2,5 339:6        92:9 105:8            382:15 383:3         429:20
  341:6 372:14,16     math 365:5             410:13              meant 57:21 152:4
  372:18 373:2,18     matt 110:22           mchenry's 175:1       222:19 243:16
  374:18,21 375:2     matter 8:15 16:22      175:13 281:22       media 8:13 111:6
  375:17 376:1,12      18:1 22:4 37:20       410:14               111:10 158:12
  376:14,22 378:17     52:13 68:10          mean 14:5,15 15:7     211:22 212:4
  378:19,21 383:22     168:18 179:4          20:11 21:15 29:19    250:7,11 308:18
 marking 62:6          193:17 194:1          30:14 32:2 39:2      308:22 380:17,21
 marshal 406:5         203:2 204:10          42:1 44:2 49:22      389:14 390:6
 marshall 405:11       220:17 229:8          50:12,17 52:1,6      402:16,17,19
  405:19 406:9         230:13 231:1,19       75:21 77:5 91:4     meet 23:13 38:11
 mary 157:11,11        233:22 237:4          92:1,12 99:12        39:8 54:8 90:18
  167:8,10,13          266:10 290:8          109:15 111:1         90:19 91:12,21
  184:11 185:22        342:11 400:13         124:14 128:1         92:8 98:19 101:16
  188:1 269:13,17      407:3                 130:11 135:19        124:6 125:20
  269:22 338:5        matters 19:17          137:3 139:4          170:15,16 313:19
  381:9 410:9          22:2 31:22 32:9       148:20 149:22        314:2 421:2,11
 maryland 4:2          40:6,13 51:20         152:3,9 155:12,17   meeting 2:17 11:9
  89:22 90:2 91:11     102:16 119:4,8        159:5 174:14         16:13 23:17 32:12
  381:6                124:10,13 411:10      183:17 185:20        32:18 33:2 38:14
 mason 13:20          matthew 5:16 6:2       187:8 193:9 197:3    38:20 39:3,5,6
 massachusettes        10:1 164:21 165:8     214:20 223:22        40:9 60:13,18
  4:4                  165:9                 241:10 243:11        64:2 71:17 72:13
 massachusetts        matthew.colang...      245:15 261:12        91:15 92:15,17
  1:15 6:10 8:21       6:7                   271:6 272:16         97:22 98:1 121:18
  438:16              matthew.wise           278:16 288:16        139:18 156:21
 masse 90:6 91:3       5:20                  304:13 330:7         157:7 161:10,13
  91:11 92:8          mcannon 6:18           331:10,13 332:7      169:11 170:2,21
 massively 162:18     mcconnell 23:8         344:21 356:8         171:14 172:12,16
 matching 369:2       mchenry 174:20         357:21 358:19        173:2,16,20 174:8
 material 232:7        175:5 177:22          361:4,6,10 362:2     194:15,22 195:6
  359:18 360:2,6,7     179:8 184:13,14       389:19 390:19        196:5 201:21
  360:16 361:5,19      185:22 196:14         409:12 411:8         202:1,12,15
  362:2,20 363:1,11    270:20 271:21         430:21               220:11,12,14
  363:17,22 365:11     272:2,8,11,22        meaning 15:9          221:9,12 270:9
  365:20 366:4,7,14    273:4 275:12          21:17 39:11          314:4 322:8 323:1
  367:4                276:21 278:4,11       108:10 339:10        323:12 324:1,4,12

                               Veritext Legal Solutions
              REDACTED
  Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 477 of 507


[meeting - minute]                                                          Page 37

  338:14 397:13       187:8,18 189:7,18     341:6,8 343:19        124:3 125:14,15
  398:13 421:5        191:9,12 213:22       344:1,5 345:17        169:2,3,8,18 171:3
 meetings 17:21       215:12 216:9,10       346:5,12,18,21        171:15 173:8
  19:1,13 22:8,11,16  216:19,20 217:14      347:1 350:20          174:2 184:11
  23:12,15,20 24:12   217:16 218:13         420:14                187:22 322:15
  25:21 26:11 38:10   219:10,15 223:17     memorandums            338:5,8 339:13
  38:11,22 47:17,21   232:13,20 233:4       41:13 48:17          method 329:11
  54:2,4,11 60:10     237:16,19,20         memorialized          methodology 14:9
  61:13,19 90:14      245:3,4,13 269:15     339:1                methods 329:16
  91:17 102:3         300:9 301:5,14       memory 77:8           michael 6:13,19
  161:19,22 162:8     303:1,12 305:5        179:2 288:3 295:6     100:1
  166:11 200:14,21    306:19 309:3,18       371:22               microphones 8:5,9
  201:4,8 221:14      310:16 311:5         memos 40:15           mid 3:18
  322:10,11,22        312:21 313:16         422:13 423:1         middle 84:16
  323:3,7,13 398:15   315:19 317:3,20       432:21 433:3,7        86:19 141:20
  398:19 399:2,5      318:2 319:14,20      mena 84:17             143:2 429:13
 member 15:17         320:20 321:2          140:19 141:4,17      midnight 28:20
  22:19 23:1,19       322:1,12,12,20        141:19 144:11        mike 95:7 97:2
  123:21 406:14       323:9,10 324:2,13    mention 173:4          98:6 246:9
 members 16:21        339:2 346:17          257:21               miller 404:2,5,6
  17:3,22 23:5,14     351:19 352:11        mentioned 17:5         404:10,20
  24:13,14,18,22      353:1 355:1,22        19:15 21:19 25:12    miller's 404:22
  28:8,9,19 30:7,10   357:9 358:2 366:3     28:2 35:12 40:3      million 21:8
  31:7 32:19 53:14    367:3 370:3           46:13 83:21 86:2      327:10,11,16,18
  53:17               371:17 372:16         86:8 97:18 102:21     328:1,11 333:11
 memo 2:11,16,16      374:20 376:14         146:22 172:6          351:9 361:9
  3:3,3,6,6,8 40:18   410:20 420:1,2        173:2 196:20,21       364:15,17,18,20
  41:2 93:19 94:21    428:14 432:9          197:16 210:12         364:22 365:3,6,7
  94:22 95:1,2,4,12 memoranda               226:7 236:10,13       368:17 423:13
  95:15,17 96:8,13    259:20                239:21 257:21        millions 328:16
  97:18 98:9,10,15   memorandum 3:4         271:9 289:14          364:11
  98:20 99:2 100:13   241:13 242:10,13      386:14,19 409:14     mind 141:14
  101:2,19 104:16     244:11 245:14         413:16                266:16
  107:12 110:17       246:14 247:17        mentions 223:9        mine 257:4
  111:15,19 113:10    248:2,15 249:3,15    message 71:22         minor 14:2
  113:19 136:22       249:22 287:20         114:18 138:14,15     minority 349:11
  137:4,5 174:17,19   290:18 292:2          139:16 145:3          349:12
  179:17,19 182:7,9   301:16 302:19         152:22 180:6         minute 9:22 48:1
  182:16,18,20        303:22 304:3          231:12                68:20 146:22
  183:1,9,12 184:10   305:17 306:9         met 9:22 11:7          150:21 158:7
  184:18 185:17       325:22 326:2,6        22:19,22 23:2,9,16    205:1 289:14

                              Veritext Legal Solutions
              REDACTED
  Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 478 of 507


[minutes - never]                                                             Page 38

 minutes 171:15        246:17 247:16        nations 413:16           413:11 415:22
  178:12 218:19        248:14 324:5         nationwide 366:12      needed 15:7 37:17
  250:6                342:5                naturalization           46:9 59:10 86:14
 mischaracterize      motivated 113:4         413:19                 153:6 156:16
  425:6               move 331:5 415:4      nature 381:20            166:8 176:5,8
 mischaracterizes     moved 44:5,12         near 94:11 199:9         181:8,22 183:15
  108:5 210:6 247:2    188:21               nec 50:16,22             247:8 248:3 249:2
  247:21 253:18       moving 168:17         necessarily 45:2         264:4,16 279:14
  316:22               218:3 265:19           45:16 69:5 86:1        294:22 296:8
 miscommunicati...    multi 375:8             119:18,21 154:16       344:16 416:5
  236:3,19            multiple 48:21          268:4 276:16         needing 392:6
 misinformed           290:15 322:21          281:19 314:9         needs 84:1 157:17
  285:2                323:3                  332:7 369:16           157:22 158:1
 missed 12:12         multiply 431:10       necessary 152:5          253:10 258:19
 missing 332:12        431:16                 152:10 177:17        negative 319:18
 misunderstanding     mwalsh 6:22             331:19 342:20        negotiating 274:16
  316:6               myers 228:2             430:7                negotiations
 mo 406:14            mystified 146:5       need 39:6 40:20          201:13,17
 models 351:9          151:17 159:12          50:6 57:20 64:12     neither 37:11
 modified 177:18       177:6 318:12           84:11 105:5 106:7      67:11 358:12
 moment 58:5                   n              127:11 128:19          416:9 437:12
  220:2                                       129:8,8,14 153:2     nelson 23:16
                      n 4:1 8:1 25:10,11
 monday 33:20,21                              153:11,22 154:6      neuman 123:18,19
                      name 9:1,19 77:10
  34:1 218:18                                 154:10 155:1,7,21      124:2,3 127:1,3,7
                       77:16 87:20 125:1
 money 419:2                                  157:14,21 158:4,5      129:10,21 130:11
                       155:15 157:9,10
 monitor 46:14,17                             176:8 180:11           131:11 132:1
                       167:15 174:7,9,16
 monitoring 45:1                              192:15,20 193:4        155:14,20 156:2
                       174:21 175:1,13
 month 179:9                                  220:2 236:2,18         160:17 161:3,20
                       179:15,18,19
  271:5,12                                    240:3 254:16           163:18 164:8
                       205:17 219:6
 monthly 47:20,22                             258:22 261:7           172:7 173:22
                       241:2 262:11
 months 100:11                                262:3,4,7 263:5,10   neuman's 130:1
                       269:8,11 270:13
  121:22 125:6                                263:17,17,21         never 15:12,13,14
                       336:7,9 379:11,14
  146:6,10 151:4,18                           264:1,8,14 266:4       112:10,13 118:4,6
                       381:3 410:11,13
  159:13 166:8                                267:11 272:12          122:14 123:7
                       420:5 440:2,5
  177:7 183:22                                273:12,14 274:9        152:12 164:11
                      narrow 355:16
  184:4 198:18                                274:15,21 276:2,2      171:22 175:7
                      national 44:4,11
  206:9 209:21                                276:3,7 278:6          185:9 207:21
                       50:3 51:1 138:20
  211:2 234:7,10,12                           294:8 296:5 297:8      255:1 258:14
                       139:2,8,19 140:10
  234:14 347:7                                333:1 347:12           259:7 271:16
                       140:17 141:12
 morning 8:3 38:17                            351:12 365:14          272:11,12 279:3,5
                       286:14,20
  166:1 213:4 246:1                           372:19,22 400:2        279:8 281:9 291:4

                               Veritext Legal Solutions
               REDACTED
  Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 479 of 507


[never - objection]                                                             Page 39

   291:5,12,13 298:7     26:8,9 28:11         note 8:5 128:13         212:5 223:18
   307:7,9 315:7,8,9    nominees 16:18          130:21 318:11         229:9 250:8
   315:12 316:2          17:6                   375:17 380:9          308:19 309:1
   320:7 324:12         noncitizen 65:5         409:12 419:11         327:22 328:9,10
   335:2 349:16          353:8,22 367:7         423:5                 330:22 332:21
   364:7 385:10          414:18 418:5         noted 9:9               345:6,6 355:18,19
   387:14 392:20         430:6                notes 172:14            360:12 364:5,10
   400:21 406:4,9,20    noncitizens 67:2        211:17                380:18,22 384:2
   408:3,6 409:16,21     85:19 208:3,6,11     notice 1:14 92:12       417:12 428:20
   409:22 419:11         208:14,17 332:6        130:14 203:14         431:6,9,17
   434:22                353:9 367:13           321:1 387:4         numbered 62:7
 nevertheless            414:7 416:22         noticed 304:13        numbers 72:2
   350:14 352:1          418:3 425:22         notices 283:2           364:8
 new 1:2,3 4:1,3,7,8     430:2,18 431:7,11    notification 2:17     numerous 226:10
   4:8 5:12 6:1,5,5      431:16                 57:19 58:20 61:6      229:10 244:1
   8:16,19 10:2 76:5    nongovernmental         64:16 84:1 87:3     nw 1:15 3:18 4:4
   178:13 241:3          53:22                  88:22 130:3           4:12 5:2,7,12 6:16
   438:18 440:2         nonresponders           140:20 194:16         6:20
 newman 124:21           432:17                 195:1               nyclu.org 4:9
   133:10,19 134:12     nonresponse           notifications 86:10             o
   135:5,10 136:2,6      360:12 361:3           88:17 89:5
                                                                    o 8:1 25:11 141:8
   136:10,19 156:10     nonresponsive         notify 59:8,10
                                                                    o'melveny 228:2
   162:1 164:5           331:6                  84:8 127:11 129:8
                                                                    oag 235:12
 newseum 115:20         nonstop 160:20        noting 132:9
                                                                    oath 9:6
 nice 77:9 121:18       nope 10:8 77:4        notion 54:16 68:21
                                                                    object 62:15
 night 12:17 28:20       112:12,15 197:20     notionally 37:10
                                                                      345:18
   73:8 75:8 83:7        259:19 270:19        notwithstanding
                                                                    objected 69:22
   88:4 117:3 128:19    normal 290:1            70:16 401:18
                                                                    objection 69:18
 nine 198:18 234:7      normally 71:12        november 15:16
                                                                      70:9,16,17 83:17
   234:10,12             91:14 277:12           15:19 16:7 27:6
                                                                      98:11 106:4 108:4
 nist 43:14 44:13        318:14                 27:10
                                                                      116:13 117:5
 niyati 5:5             north 84:16 86:19     nrfu 366:13 367:3
                                                                      118:11,17 120:1,7
 nom 27:3                141:20 143:3         nshah 5:9
                                                                      122:6,20 130:12
 nominated 27:3,5        336:13               ntia 44:12
                                                                      133:1,21 134:15
   27:9                 northern 420:9        nullify 302:8
                                                                      134:20 140:6
 nomination 27:2        northwest 8:22        number 2:8 14:2
                                                                      142:11 143:7,16
   28:7                  439:15                 64:13 81:11 111:7
                                                                      144:20 146:18
 nominee 16:17          norton 292:12           111:11 147:9
                                                                      148:21 159:20
   18:14,21 20:10,11     293:21 294:10          158:13 163:16
                                                                      160:10 161:4,15
   20:11,13 21:11,20     298:18 299:7,18        178:18 191:20
                                                                      163:4 166:15
   22:2,6,18 24:13,20    300:3                  201:20 209:21
                                                                      186:7,12 187:1
                                 Veritext Legal Solutions
               REDACTED
  Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 480 of 507


[objection - okay]                                                             Page 40

   189:1 195:12,20     obstacle 331:4           173:16 188:20,22     48:11 49:3 55:15
   200:22 202:19       obstacles 261:14         189:4 196:11         55:18 56:19 57:11
   204:11 206:5,11     obtained 352:14          198:14,17 199:9      58:6,18 59:3
   206:19 210:5          357:5                  199:11,12 200:8      61:18 63:7,11,22
   225:21 226:5        obviously 23:7,9         201:7 214:8          64:10 65:5,11,13
   228:9 235:17          36:18 97:14            216:12 232:21        66:18 67:6,9
   246:20 247:1,20       110:19 181:2,11        235:13,16 245:20     69:16 70:6 71:8
   252:3,17 253:8,17     183:19 213:1           246:16 247:6,9       71:15,21 72:17,20
   254:12 255:9          249:11 325:10          249:18 255:15        73:12 74:4 75:13
   258:6 259:11          365:2 370:21           258:10 281:7         76:16,19 77:12
   263:19 268:14         371:17 373:16          283:21 310:6         79:13 80:5,19
   274:7,10 275:3        410:18                 325:16 342:7         81:7,13 82:12
   276:5 280:15        occasion 52:17           377:21 378:7         83:15 84:4 85:1
   284:17,21 286:6       53:16                  386:1,2              85:16 86:17 89:12
   286:15 297:13       occasionally 198:1     officer 437:4          89:21 90:3,9
   299:12,15 301:2     occupied 411:10        official 36:18         91:10 92:4,7,19,22
   301:17 303:3,4      occur 92:17              295:3                93:16 94:9,21
   304:5,6 305:1,18      398:15               officially 39:21       95:3 96:18 97:6
   306:12,22 307:20    occurred 280:17        officials 37:18,19     98:9 99:9,12,16
   308:11,12 329:3       298:10 397:2           90:4,19 96:2         100:18 102:2
   331:11 334:20         398:11,11              111:20 112:2,7       105:6 106:7 107:8
   340:13 343:21       occurs 308:5             113:11,13,16,21      109:12 110:5,21
   366:20 380:7        oceanic 44:4             245:1                111:19 113:9,18
   381:18 384:15       odd 103:22 104:9       ogc 99:20 101:10       116:4 120:12
   390:2,11 392:8,17   offered 432:5            187:15 219:12        121:7,10 122:4
   404:15 407:15       offers 301:1           oh 148:7 159:6         125:5 128:10
   409:1 410:3,6       offhand 269:12           191:22 309:19        129:10 131:14
   412:7,10,11 413:7   office 1:14 5:17         318:18 328:17        132:7 134:11
   415:6,9,18 419:4      6:14 8:20 33:18      okay 10:9,14 12:9      135:8,14 136:5,15
   422:5,16 423:3        35:21 37:8 38:1        12:16,22 13:8        138:19 139:16
   424:14,15 425:4       41:3,8 42:10,15        14:8,18 15:6,16,22   141:19 143:1
   426:1,15 427:8        43:5,8,19 44:16,20     16:3 18:18 19:9      144:6,10 145:12
   428:8 433:18          45:6,20 46:4,5,14      19:15 21:6,14        145:15 146:1
 objectionable 70:8      47:6 49:18,21          23:11,13,20 24:5     147:13,15,22
 objections 70:7         50:10,16 52:15,22      24:12 25:22 27:5     148:11 150:11
   286:22 425:16         53:21 57:2,13          27:14,17 29:3        152:2,17 155:16
 objective 28:21         58:7 75:14 95:5,6      30:22 31:6 32:5,7    157:3,13,21
   106:18 266:3          99:17 100:14           32:11,16 33:6        158:16 159:9
   267:1                 101:18 127:18,21       34:4,8 35:12 36:9    161:9 162:7 163:2
 observe 229:6           128:2,4,7,8,11,18      36:12,16 37:6        164:2 166:19
                         169:3,8 173:7,13       43:4 45:5 47:4,22    167:17 168:9

                                 Veritext Legal Solutions
               REDACTED
  Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 481 of 507


[okay - p.m.]                                                                  Page 41

  171:2 174:13           374:18 379:17       opinion 207:21          439:4,8
  175:5 176:19           382:12 384:8,10       428:6 429:13        os 57:12,13
  177:21 178:5,13        384:11,21 385:17      432:19 433:6        ought 105:8
  178:16 179:7           385:19 386:3,12     opinions 433:3,12     outcome 9:8
  181:14 183:17          386:16,21 387:2     opportunity 130:9       437:17
  184:17 186:5           389:3 394:4 401:1     130:11 131:9        outlined 107:1
  188:10 189:5,5         401:15,22 406:20      132:2,8,10 133:20     175:18 181:22
  191:8,18 195:2         407:9 408:16          135:21 285:5          239:7 319:19
  197:11 200:7           415:14 416:3        oppose 435:20           320:19 366:3
  202:1,5,12 203:4,8     418:8 419:13        opposed 45:21         outlining 214:1
  204:9 205:3,11         420:11 421:8,20       318:13 350:18       outreach 419:1
  209:20 210:2           424:2 425:19        opposite 265:20       outset 272:14
  213:2,10 214:3,15      427:3 428:13,19     opsp 283:19           outside 23:14
  215:2,11,16 216:4      428:21 429:4,17     option 352:11           53:22 54:8,14,15
  216:8,19 218:12        430:15 431:12         353:18 423:9          77:22 91:20 100:5
  218:16 219:17          434:17 435:5          429:5,8,12,12         100:14 139:5
  220:4,5,12 221:17    old 146:6,11 151:4      435:21                255:15 325:11
  227:1,12 229:13        151:19 159:13       options 368:20          393:9 406:21
  230:16 231:22          166:8 177:7 184:4     422:13 423:1          407:9,13,19
  235:3,14,22          omb 52:6 154:6        oral 1:13 40:14         409:15 410:18
  237:14,22 239:1      onboarding 34:21        71:14,17            outstanding
  239:14 241:5           35:1                orally 9:10 71:7,8      435:17,22
  242:15 244:8,8       once 103:21           order 10:19 28:11     outweigh 304:11
  250:2,18 255:6         150:13 209:14         90:14 109:22          363:22
  256:13 257:9           211:17 247:22         129:11 152:14       overall 359:19
  258:9 259:17           248:19 297:15         154:19 155:9        overcharacteriza...
  263:16 274:19          322:15 347:10         181:21 217:13         234:13
  276:17,21,21           371:20 410:22         239:7 282:19        overlap 338:20
  287:7,13 290:19        411:13                327:9               overrun 162:18
  292:6 293:12,16      ones 43:9 332:1       orders 48:18          oversees 42:18
  293:19 294:4           405:22              ordinarily 68:16      oversight 3:1
  298:1 300:19         ongoing 84:19         organization 12:5       291:22 293:2,6
  308:4 309:16         online 110:11           125:1 192:8         overstates 312:6
  311:11 312:16        op 48:17              organizing 57:8       overview 59:19
  313:22 314:22        open 256:16 257:1     orientation 64:18       60:2
  318:9 321:1,4,10       289:16 335:21         84:18 86:18                   p
  323:6,16 328:18        435:19                130:16,22 131:14
                                                                   p 4:1,1 8:1
  334:12,17 335:9      operated 197:14         141:9
                                                                   p.m. 73:8 83:5,14
  336:10,15,22         operates 204:16       original 180:14
                                                                     116:1 128:14,18
  341:12 342:12        operation 124:15        185:6 245:3,4
                                                                     203:9 212:1,5
  367:12 373:20          126:1                 346:11 384:12
                                                                     235:8 240:19,22
                                Veritext Legal Solutions
                REDACTED
  Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 482 of 507


[p.m. - person]                                                                  Page 42

   250:8,12 308:19       76:3 95:21 110:6       84:17 91:6,9,11,20     431:3,6,8,11,14,14
   309:1 335:12,15       116:21 152:11          102:5,22 107:15      percentage 108:17
   380:18,22 419:15      153:1 159:5,7          108:18 131:1           351:4 361:18
   419:18 435:11,14      215:9 229:17,18        150:16 152:12,15       430:7
   436:6,7               244:21 248:16          176:5 192:10,19      perception 143:10
 p.o. 5:18               249:7,8 273:17         197:15 202:7           414:2
 page 2:1,8 66:9,14      279:19 285:13          204:14 211:14        perdue 52:12
   78:4 80:8,9,12        296:16 297:21          224:10 244:1,3       perfect 11:3
   88:21 121:7,11,12     369:5 375:7 421:4      255:17 258:10        perfectly 264:11
   127:8 200:11,12     participate 19:12        266:22 273:9           302:8 434:6
   202:6 205:8,10      particular 18:3          281:13,20 282:14     period 30:14
   208:10,13,21          37:20 42:13 44:22      284:10 289:12,15       31:19 32:7 34:7
   209:6 235:6           64:8 92:6 170:20       322:8 323:17           34:17 55:11 96:7
   293:20 318:4          252:20 261:18          325:11 327:10,11       147:1 179:7
   329:18 352:10,10      266:10 310:4           327:16,19 328:3        197:12,14 262:15
   353:4,18 354:10       314:19 360:3           328:16 330:13          271:8 277:17
   358:8 384:8,9         369:15,22 385:13       331:18 332:4,8,21      283:16 290:4
   428:19 439:4,9        387:3 391:10           334:4 345:7            341:2 369:4
   440:7                 411:16                 349:14,18,22           383:17 419:21
 pages 438:3           particularity 33:5       351:16 355:4,8         420:12,20
 panel 406:17,21       particularly 28:9        360:13,22 362:16     permit 429:22
 paper 80:3 172:11       35:10 84:6 261:8       362:19 363:5         perry 4:7
   259:18 349:15         344:21 412:1           385:3 388:15         person 16:17
   390:6               parties 1:19 8:11        407:18,19 410:17       43:14,17,22 44:1,4
 papers 402:21           118:21 437:13,16       414:9 417:12,16        44:10 48:5 76:7
 paperwork 34:20       partitions 256:22        418:8 421:21           77:5,7 90:5,20
   154:5 302:3           257:7,8                430:19 431:3,6,10      91:12 92:8,13
 paragraph 57:16       partner 12:3             431:15 433:20          104:3 125:14,15
   130:8 132:12        party 9:6 125:7        people's 359:4           153:16 161:7
   182:22 183:8          192:12               percent 224:1            169:18 171:3
   310:11 321:13       pass 30:2 174:22         328:6,7,15 331:1       173:9 179:20
   322:1 323:20        passing 218:13           332:4,6 353:2,6,11     183:5 184:11
   329:20 339:8        pay 34:6 308:8           353:22 354:13          203:14 213:16
   358:8 429:1,3,11    paying 164:1             355:2,4,5,8,11,17      214:18 215:5,7,13
   429:14 433:17       pending 84:21            357:12 362:6,10        266:21 267:6,17
 pardon 156:8            86:16                  362:22 364:6           282:20 283:13
   227:10              people 16:10,12          365:1,9,15,17,17       285:9 295:4
 park 4:15 377:20        20:3 30:18 31:12       366:1,12,18,19         339:13 382:5
   377:21 380:5          41:4,5 42:3,9 43:5     367:3,7,20 369:1       391:9,12 396:18
 part 13:22 21:8         43:19,19 44:20         414:7 416:22           397:22 410:16
   30:13,15 68:8         47:2 63:21 65:3,6      417:15 425:21

                                 Veritext Legal Solutions
                  REDACTED
  Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 483 of 507


[person's - politicals]                                                            Page 43

 person's 179:15          physically 34:13         218:6 219:19         275:12 292:17
 personal 167:10          pick 8:6 431:5           221:19 224:16        294:17 315:1
   205:17 262:5           picture 77:14            226:18 234:20        316:2 332:2
   266:10 300:11            351:11 354:7           241:4 293:1 309:3    342:12 361:18
 personally 68:2          piece 224:11,12          317:20 326:1         362:5 371:18
   297:9 400:12           pine 4:16                372:15 374:20        374:1 408:18
 personnel 21:1           pitfalls 67:19           376:13 378:18        411:6 414:12
   32:3 34:21 35:1        place 8:8,11 60:2        381:4 383:21         415:2
   74:10                    89:13 122:9 130:6      420:7               pointed 193:2
 persons 66:2               132:10 135:16        plan 415:4             227:6 278:2
   345:2,9 353:7            149:18 151:22        planned 419:1          331:20 369:21
   416:19                   152:3,8 171:8        planning 36:2         pointing 131:7
 perspective                181:12 204:18          37:8 52:8 150:16    points 124:20
   259:10 266:10            337:21,22 348:14       200:9 283:21        policy 19:2,7,10
   352:2,5                  397:22 411:9           377:22 378:8         19:12 32:9 33:9
 persuade 284:11            439:15               plans 115:20           33:11,13 35:13,18
   284:15                 placed 64:15           plausible 86:6         35:20 36:2 37:8
 persuading 282:20          163:18 301:8         play 204:13            37:20 38:1 41:3,8
 peter 95:11 100:6          418:15               please 8:5,7 9:12      41:16 42:7,10,15
   100:8 218:17,22        placing 265:16           9:19 10:12,20        42:21 43:8,19
   225:1,8 227:16           429:18 434:18          46:2 79:5 98:5       44:16,19 45:2,5,6
   231:20 288:15          plaintiff 8:15           100:7 135:1          45:16,20,21,22
   386:18 396:15          plaintiff's 383:20       213:16 214:17        46:4,5,6,7,14 47:6
   399:7                  plaintiffs 1:4,14        296:13 336:18        48:2 49:21 50:2
 pgrossman 4:9              2:9,9,10,10,11,11      339:7 439:2,8,11     51:20 52:15 53:15
 phone 74:3 118:16          2:12,12,13,13,14     plenty 130:15          53:21 54:6 57:2
   121:19,21 122:9          2:14,15,15,16,16     plus 263:9 266:21      84:7 86:11 102:16
   156:6,11 169:3,4         2:17,18,18,19,19       413:21               124:10,12 128:7
   169:13 170:6             2:20,20,21,21,22     point 10:11 12:13      131:19 143:11
   175:15,16 178:3          2:22 3:3,3,4,5,6,7     60:20 64:11 69:13    150:5 173:7,13,16
   179:8 184:17             3:8,9 4:10 5:1         75:15 105:7,12       200:8 201:8
   210:3,17 217:19          10:3 56:2 62:3         135:7 137:1,8        257:16 267:6,17
   270:8 271:6 398:1        80:17 82:17 87:8       139:20 142:15        283:21 377:22
 phones 8:8                 93:19 114:7            150:4 165:11         378:8 404:8
 phrase 278:10              120:15 123:11          166:13 171:20       political 13:17
   355:21 356:4,7,20        137:17 145:7           179:22 185:17        58:7 74:13 75:11
   360:7 363:11             147:10 158:19          186:1,2,6 187:12     75:12,21 104:10
   366:7                    164:14 167:2           199:13 216:15        359:4
 phrased 280:21,22          182:7 189:7            234:7 237:15        politicals 57:12
   337:16 348:11            194:15 199:21          241:8,12 251:2,13    76:5
                            212:14 215:19          268:2 273:4

                                    Veritext Legal Solutions
                REDACTED
  Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 484 of 507


[politics - primary]                                                          Page 44

 politics 104:11       possible 55:21        precedent 379:7         330:9 332:4
 poorer 319:16           65:22 72:19 85:14   precise 230:5,7         347:12 360:14
  320:16                 89:17 93:12 95:13   precisely 130:18        391:7
 popped 342:4            95:16 101:12          142:21              president 116:7
 population 108:17       102:1 133:17,18     predecision             385:2 388:14
  155:8 272:18           135:13 145:4          375:18                392:14,20 393:5
  328:8 332:9            169:7 197:16        preliminary 153:9       393:13 404:8
  349:10,13,18,22        201:6 203:22          153:14 154:2,20     president's 29:1
  352:18 354:4           231:2,2 254:9         156:18                392:5,11 393:2
  355:3,17 357:7         282:19 306:7,17     premise 258:19        presidential 15:18
  361:19 364:8,21        306:18 318:16         303:10                16:4 17:16,17
  368:7,13 430:3         324:8 376:17        premised 301:20         48:17
  431:3,13               380:15 406:18       premises 258:18       press 77:5,7 198:3
 populations             422:10              prep 26:19 288:13       257:17 386:11
  124:17 138:22        possibly 60:20        preparation 56:17       389:20 390:1,15
  139:10 140:11          61:9 64:3 72:14       62:13 345:13          390:20 402:9,13
  141:13 331:21          73:19 136:21        prepare 20:10,18      presumably 65:16
  349:12,13 359:13       144:5 233:15          29:21 183:12          163:16 220:18
  359:14 360:20          260:5,10 397:12       232:21 243:18         222:5 365:18
 porter 1:15 4:4       post 67:7,10,19         289:15 290:22       presuming 295:4
  8:21                   77:14 78:21 79:16     369:8,9             presumption
 portfolio 281:22        81:8,20 146:14      prepared 11:5           177:14
 portion 429:16          402:22                179:17 183:14       presupposes
 posed 70:19           postal 20:7             232:5,19 288:10       304:10
 position 33:7         postulating 362:4       324:16 342:16       pretextual 301:1
  35:20 37:22 38:7     potential 125:20        368:16 423:14       pretty 31:4 128:17
  44:7,13 74:9,13        265:18,21 360:16    preparing 18:20         343:9
  84:4 116:8 131:19      363:20 367:18         29:12 216:9         prevent 84:7
  142:18 173:13          395:22 406:21         219:12 288:18       previous 149:4
  175:8,11 188:19        408:7               prepped 289:1           159:6 247:2,3,21
  188:22 281:14        potentially 64:15     prepping 26:10          377:7
  313:9,14,15            84:12 146:15          290:10              previously 96:2
  317:11,15 336:1        368:22 397:17       presence 315:11         103:8 111:20
  410:14               practice 13:2           315:17 322:3          245:2 305:8
 positions 19:2          159:19 413:20       present 1:18 34:13    priebus 394:5,9,16
 possibility 133:4,9   practiced 15:14         76:12 97:22 126:5   primarily 179:10
  135:18 160:12          193:11,19             126:7 151:7 152:4     224:9 257:16,17
  164:5 171:5          practices 108:22      presentation            325:15
  176:22 180:7           109:4,13,21 110:7     322:20              primary 41:11
  190:17,21 380:13     pre 213:22 311:5      presented 223:7         48:5 124:20 161:6
                         320:2                 264:5 316:20          171:1 181:11

                                Veritext Legal Solutions
               REDACTED
  Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 485 of 507


[primary - put]                                                               Page 45

   208:19 242:18         225:6 243:2           225:11 230:10         301:7,21 303:12
   263:14 338:21         261:16 271:6          231:15 232:4          317:5 321:7
   421:20                285:13 323:14         233:3 338:2           344:15 354:15
 prime 369:14,16         341:4 346:14        promise 239:19          367:10 370:17
   369:17                390:14 391:13,21    promote 350:6           372:1,7 418:2
 principal 242:15        413:11 431:8        prompt 161:2            434:7
   242:16,17 345:5,8   problem 196:7         pronounce 87:20       provides 103:13
   345:10                207:12,18 333:3     pronounced 203:7        312:21 313:16
 principally 345:2       355:5 413:22        pronounces              350:3
 print 384:17,22         414:5,10              379:11,14           providing 95:3
 prior 23:17 41:8      process 23:22         properly 124:19         350:9 355:1
   64:12,14 84:11,14     28:11 30:20 31:13     281:1                 422:14 423:1
   84:22 86:15,17        84:1,19 88:22       proposal 334:17       public 386:2,11
   108:5 130:20          97:1 106:10 150:3   proposed 335:3        published 390:5
   168:11 242:2          152:5,11,20 153:1     351:7               pueblo 381:7
   253:18 298:8          154:16 176:5        proposing 368:15      pull 22:22 284:15
   333:5 346:20,21       181:5,22 211:3        369:19              pulled 66:19 91:17
   347:8,18,20 384:5     239:4,5 296:3       proposition           pulling 66:16
   385:16 397:18         345:20 348:13         305:14 306:6        purpose 11:14
   407:13                350:20 372:13       prosecuted 419:12       350:4 369:18,19
 priorities 160:6        374:5 379:5         protected 62:21         408:21 414:14
 priority 168:10       processes 106:1         414:13              purposes 65:6,21
   172:21 383:1          152:13 347:4,6      protection 6:4         67:3 85:20 207:14
 privacy 167:10        processing 34:19      provide 30:4           207:20 208:4,6
   205:17              proclamation            77:11 95:11,14       249:1 421:4
 private 8:6 204:14      50:13                 103:16 132:14       pursuant 1:14
 privilege 186:13      produced 78:11          139:15 162:22        348:17
   186:15,18 195:22      80:16 81:2 137:5      167:16 174:9        pursue 151:2
   340:16                247:10 248:20         177:20 274:13        152:6 154:10
 privileged 340:11       309:14 311:9          331:14 349:6         264:15 265:15
   346:15                320:11 321:8          354:5,6 356:14       279:12
 privy 421:13          product 62:17           370:10,21 403:22    pursued 415:15
 probably 59:7           429:6                 424:22 425:11       pursuing 150:19
   64:2,7 83:14 85:2   production 302:3        426:17 427:10       put 61:20 132:2,8
   88:8 94:7 96:20     professional 42:8       429:9                174:17 176:8,19
   104:9 124:3 129:1   program 402:11        provided 95:2          190:11 243:4
   129:17 141:17       programs 103:14         126:17 132:19        245:9 248:12
   142:18 146:13         203:21 204:2          155:14 156:2,5,10    267:16,16 295:20
   147:21 150:4        progress 172:22         156:12 157:10        300:1 302:13
   179:9 190:11          183:14,18,22          174:6 248:6          306:5,18 307:13
   211:16 215:14         197:4 215:1           258:20 275:5,10      323:19 327:14

                                Veritext Legal Solutions
               REDACTED
  Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 486 of 507


[put - question]                                                             Page 46

   333:3 337:15         76:13 77:22 79:6       188:5,11 190:4,7    285:22 286:12
   338:10 347:21        79:17,18,22 81:15      190:10,12,14        287:16 288:8,17
   348:12 367:22        82:4,8 83:8,20         192:16 193:5,6      289:5,6,22 290:20
   411:19,20 419:2      84:15,17 85:18         194:4 195:4,8,10    291:2,9,19 292:15
   435:21               86:19 90:13 96:1       195:16 196:2        294:7,11,14,15,19
 puts 306:8 308:6       96:15 97:8,17          203:1 204:7 208:2   295:9 296:4,18
 putting 91:18          103:2,5,7,12,18        208:7,16 209:13     297:12,22 298:6
   164:5,8 180:7        104:1 105:8,19         209:21 214:2,5      298:19 299:5,8,10
   337:1,12 348:3       106:3,9,18 107:3,6     216:5,10,20 218:1   299:17,18 300:1,4
   372:8                107:11,13,19           218:14 219:13       300:5,6 301:9,11
 puzzled 202:8,13       108:1,19 109:9,16      220:13 221:9        302:2,5,6,12,15,18
   202:17               110:1,20 111:21        222:14 223:4,8      303:9,11,13,14,20
          q             112:7 126:6 127:2      225:12,16,20        305:9,21 306:5
                        127:11,15 128:11       230:11,14,18        308:15 309:9
 qfr 32:1
                        128:22 129:11,11       231:18 232:2,6,9    310:14,20 311:15
 qfrs 29:15,17,22
                        129:16,20 130:22       232:19 233:3        311:20 312:1
   30:8,12 31:15
                        131:3,4,12,15,20       237:18 239:13,16    313:7 314:14
 quality 78:6
                        132:2,8,10 133:5,6     240:3 241:14        315:21 317:10
   310:21 312:1
                        133:9,20 134:6,12      242:6,11 244:22     319:2,9,11 321:21
   315:3 319:16,18
                        135:5,12,17,18         247:13 248:11,19    322:22 323:4,16
   320:16,18 350:16
                        136:12 140:4,12        251:1,4,10,13,22    324:16,22 325:4
 quantify 354:21
                        140:18,19,21           252:16,21 253:2,3   326:17,17 327:20
   361:4 362:2
                        141:7,14,21,21,22      253:4,7,10,11,14    330:1,14,20 331:8
 quarter 361:18
                        142:8 143:3 144:1      254:3,5,6,10,17     332:5,8,20 333:4,7
   362:6,10,22
                        144:11,15 146:7        255:3,8 257:12,12   333:13,14,16
   363:16
                        146:11 149:17          258:2,12,16,18,20   334:8 337:2,10,15
 quarters 78:4
                        150:3,11 151:2,3,5     259:2,3,4,6,9,13    337:21 338:10,15
 question 10:4,11
                        151:15,20,22           259:15,16 260:7     338:22 339:14
   10:21 20:16 21:12
                        152:2,6 153:4,13       260:14,17 261:1,9   341:1,3 344:18
   21:15,16 24:3,6,9
                        153:17 154:10,13       261:15,22 262:3,6   346:19,20 347:10
   24:15,18,21 30:3
                        155:2,17 156:9,17      262:8 263:1,1,6,7   347:22 348:4,19
   31:17 43:3 45:14
                        157:5,15,19 161:2      263:12 264:6,15     350:17 354:15
   47:14 51:4 53:8
                        161:21 162:7           265:3,4,16 266:5    355:2,3 359:1,16
   53:12,18 54:9,12
                        163:3,7 164:10         267:16 268:1,8      360:1,15 361:17
   54:17 55:6,13
                        166:10 168:4           270:3,6,16 271:20   361:21 362:7
   59:13 61:6 63:5
                        170:12,22 171:6,7      272:1,5,9 273:21    363:8 364:1,2
   63:16,18 64:1
                        171:17,21 172:1,3      274:11,17,22        365:10,22 366:4
   65:12,14,17,20
                        173:15 175:21          275:9 277:21        367:8,14,22 368:8
   67:5 68:6,13,17,22
                        176:11,13,17           278:9,15 279:2,9    372:11 373:10,11
   69:10,11,13,14,17
                        178:10 180:8,8,15      279:13 280:2,14     373:11,12,13,13
   70:10,15,19 71:4,5
                        181:19 187:3,7         280:19 284:7        373:18,19,21,22
   71:17,19 73:17,20
                                Veritext Legal Solutions
               REDACTED
  Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 487 of 507


[question - reading]                                                         Page 47

  374:3 375:14          146:4 149:11,12        310:20 357:12,19     137:7 327:5,6
  377:10 379:4,10       149:14 154:3           357:19 385:2         366:13 417:18
  379:18,20 380:6       220:15 226:10          388:19             ratio 430:5 432:16
  381:15,21 383:9       241:6 242:2,6        quoted 390:6         rationale 254:1
  383:14 389:6,7        244:8 250:16                   r            266:9,14 267:5,8
  391:13 392:6,12       258:21 288:7,18                             267:12,22 268:4
                                             r 4:1 5:16 8:1
  393:3,18 394:22       289:11 292:11,13                            268:17,22 271:18
                                               25:10 440:1,1
  395:22 396:10         303:18 319:5                                286:11,18 294:21
                                             race 349:20
  399:16 400:6,10       326:9 329:17                                296:7 300:10,13
                                               362:15
  400:20,22 401:7       335:17,22 336:4                             300:16,17,19,21
                                             races 259:1
  402:2,6 403:11,21     349:21 353:9                                301:7,8,12,13,21
                                             racial 138:21
  404:3,12 405:12       356:3 362:15                                302:13,15,19,20
                                               139:9 140:10
  406:7 407:1,14        369:6,17,19 370:2                           302:22 303:21
                                               141:13
  408:21 409:4          370:4,9,18,19                               304:1,4,11,12,15
                                             raise 24:5,8,17,21
  410:5 412:6,18,22     371:8,16 372:4,5,8                          304:20 305:4,8,15
                                               144:14 170:17
  414:4,8 415:5,12      372:15 373:7,9,17                           306:8,9,19,20
                                             raised 69:1,4
  415:17 416:21         374:14,17 375:10                            308:6,7,9,10
                                               81:14 96:2 104:3
  417:5 418:4,9,15      376:13 377:1                                350:22 351:19,20
                                               104:14 111:20
  419:22 421:3,8,12     378:10 379:5                                351:22 352:3
                                               112:7 144:8,15
  424:11,12,17          381:11 382:1                                383:11 392:6,11
                                               245:2 390:10
  425:2 426:14,22       413:18 416:14                               415:8
                                             raising 131:1
  427:2,7 429:18        417:13,14,17                              reach 73:13,15
                                             ramp 20:22 21:3,4
  430:16 434:19,22      419:9 423:20                                165:1
                                             ran 12:5 125:7
  435:2                 435:16 439:11                             reached 168:3,6
                                               407:11
 questioned 192:8      quick 30:18                                  400:4
                                             randomized
 questioning 111:1      109:19 127:10                             read 15:5,7,7,9
                                               334:12,13,17
  240:14                168:12 264:14                               78:10 79:21 80:21
                                               335:3
 questionnaire          375:12                                      101:4 130:15
                                             range 70:8 105:19
  130:5 367:14         quickly 106:19                               145:13 146:17
                                               288:18 353:3
 questions 3:5,7        128:20 226:14,15                            238:17 294:5,8
                                               365:2
  10:9,19 18:19         365:5                                       312:17,21 314:11
                                             ranges 49:10
  22:6 23:3 26:12      quite 47:13 52:21                            314:16 315:22
                                             rarely 257:3
  26:15,21 28:3,5,9     53:1 72:14 73:19                            321:13 356:21
                                             rate 330:11,21
  28:10,14,20,22        106:19 163:16                               376:1 402:9
                                               351:1,3 355:7
  29:5,9,19 30:16       224:8 345:6 360:4                           428:22 429:15
                                               358:14 361:3
  64:13 66:9,20         371:14                                      436:3 438:3
                                               365:9 366:17
  68:9 70:4,8 84:19    quote 59:17 67:10                          reading 121:8
                                               367:4,15,19,20
  89:1 127:12 129:8     72:1 75:10 83:8                             206:13 220:1
                                               416:20 418:3
  130:16,18 131:8       88:14 115:19                                235:2 388:22
                                               430:2,17 431:14
  132:15,16 134:2,8     146:3 148:4 202:7                           402:19
                                             rates 105:20
  134:9 141:22          225:9 236:1
                                               132:14,17 134:7
                                Veritext Legal Solutions
               REDACTED
  Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 488 of 507


[reads - records]                                                            Page 48

 reads 80:20 207:6       263:15 264:8        340:6 341:18        recommended
   207:11 329:20         291:1 301:1         367:9 369:5           173:9 245:13
   339:9 358:12          304:16 330:16       370:15 371:19         247:16 248:5
 ready 216:10            359:10 360:21       372:3 375:4 376:7     283:8 285:11
   281:4                 418:21 429:12       383:10 397:9          344:11,14 350:15
 real 300:21,22        recall 22:17 24:4,7   408:5,9               421:1,10
   301:12,15 302:20      24:11,16,19 25:1  recalling 33:19       recommending
   302:22 303:20,22      32:14,20 35:10      67:1                  113:18 132:21
   304:20 306:10         38:8 51:8 53:13   receipt 439:7         recommends
   308:7,9               55:11 58:18,22    receive 26:21 93:3      101:2 413:17
 really 30:3 41:17       59:4,12,15 64:2     237:16,19 246:7     record 8:4,12 10:1
   77:9 103:20           65:12 71:15 73:21 received 31:16          11:10 20:16 25:9
   184:19 211:3          76:12 77:10,20      216:15 222:12         26:12,15,22 28:3,6
   229:7 276:1 278:2     78:2 85:7,9,12      245:4,5 246:2,5       28:14,21 29:6,9,19
   322:15 364:13         86:21,22 87:4       247:18 290:4          36:21 39:14 50:19
   378:6                 88:10 92:6 94:20    291:8 294:20          50:21 60:13 98:4
 reason 64:17            96:6 100:2,10       295:10,15 335:20      111:8,9,12 141:8
   140:9 143:5 181:9     101:20 102:3        344:4 347:17          158:8,9,11,14
   192:9 257:19          104:7,13 110:12     387:1 390:20          164:20 211:18
   258:1,3,19 260:16     114:19 122:16     receiving 71:18         212:2,3,6 239:9,10
   263:8 264:11          124:5,11 125:18   receptive 285:13        240:17,18,20,21
   265:18,21 266:4,6     131:13 133:12,16 recipient 115:9          250:9,10,13,15
   268:8,12 272:10       135:15 136:13,21    181:11                301:8 308:20,21
   273:13,15 275:1,6     137:14 142:16,21 recognize 212:20         309:2,6 311:8
   286:10 291:7          145:4 146:15        222:3 384:21          321:8,9 335:12,13
   295:18 296:9          155:4 156:3       recollection 11:14      335:14 343:3,8
   300:21,22 301:5,9     157:20 162:9        27:8 29:8 34:4        346:15 347:8
   301:15 302:7          170:19 172:10,13    61:3 67:4 68:5        354:3 380:16,19
   303:6,11 305:3        172:18 173:17,21    71:20 89:10 93:11     380:20 381:1
   306:10 307:16,18      174:1 178:7,18      196:4 203:17          383:20 391:19
   315:14 316:3          179:11 188:8,10     258:7 323:6,11        419:13,15,15,16
   340:10 343:14,15      189:19 191:5,11     324:7,10,11 328:5     419:17 435:7,9,11
   361:20 414:16         195:13,15 202:15    346:10 398:12         435:12,13 436:6
   429:14 440:7          207:4,6 209:16    recommend 101:3         437:11 439:10,17
 reasonable 67:17        214:14 215:11       132:13 142:19       recorded 8:14
   289:7                 217:11 225:14,17    344:22              recording 8:10
 reasonably 80:3         233:13 237:3      recommendation        records 37:5 60:10
 reasons 70:9 86:6       242:8 244:15        246:13 248:22         350:19 353:7,13
   86:8 106:22           246:22 257:22       352:6,7               354:2,5 355:13
   167:10 205:17         260:1 269:7       recommendations         367:22 368:2,9,14
   259:8 262:1,12        292:14 324:14       86:15,17              368:16,18 369:2

                                Veritext Legal Solutions
               REDACTED
  Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 489 of 507


[records - remote]                                                            Page 49

   418:18,20 421:1     referred 60:3         refresh 288:3        relates 318:9
   421:11 423:11         118:7 141:12        refreshing 11:14     relating 130:4,16
   424:8,13,21 425:3     143:6,14 198:9      refuse 332:8         relation 14:4,5,6
   429:22 430:20         270:20 352:21       refute 351:6         relative 112:17
   431:4                 382:10,16,18        regard 26:7 48:3       313:3 437:15
 red 53:4                409:21 410:9,12       51:10 270:2        relay 383:4
 redacted 145:20         411:11,11,13        regarding 21:11      relayed 184:19
   145:22 167:9        referring 72:6          22:2 59:13 95:20     185:3 233:19
   227:8,11,16           96:8,18 102:22        117:13 119:11        237:11 383:4
   229:20 232:7          107:15 132:6,8        127:12 165:1       relevant 39:4 50:6
   340:18                137:10 149:3,4        195:3,8 220:16       82:11 108:20
 redaction 78:12         150:22 155:3          221:11 225:11,15     109:6 211:3 253:9
   78:14                 161:14 187:14         225:20 230:10        253:14 254:2
 redactions 222:8        200:21 213:8,21       233:3 241:15         260:9 299:9,17
 redactors 340:2         216:19 217:16         242:10 244:20        300:8 304:17
 redistricting 14:22     222:21,22 229:8       262:6 383:13         340:19 346:22
   193:19,20,22          239:5 241:16,18       394:10,11,13         427:12 428:11
   194:10 393:22         241:19 244:16,19      396:9 400:10       reliable 351:5
   395:4 396:4           354:11,12 357:10      404:2 405:11       relied 108:2 351:2
   399:20 401:11         357:15 358:3          409:3 439:5        rely 108:7,13
   404:13 406:8          360:7,9 373:22      regardless 320:14      350:18
   409:10                388:20 400:5        region 3:18          relying 283:7
 reduced 437:9         refers 58:3 60:22     register 283:2       remaining 355:5
 reduction 154:5         97:6 113:10         registration 13:5      355:10 431:9
 refer 79:3 143:11       157:13 163:2,7,8    regular 38:9 44:14   remember 27:1
   146:16 148:11         230:13 277:2          44:16 159:19         28:17 32:16,21
   200:18 281:11         321:2 388:12          414:1                33:2 37:4 60:5
   292:18 384:8        reflect 147:22        reidy 7:1 9:1          61:1 71:18 79:5
   414:6                 165:14 312:17       reince 394:5           82:2,6 92:4 114:4
 reference 137:6         317:11 377:6        reinstate 95:22        147:6 179:15
   141:17 142:21       reflected 55:19         244:22 348:19        188:12,14 202:12
   187:9,10,18 209:4     61:7 72:18,20       reinstating 96:14      210:13 221:12,14
   229:12 230:12         89:15 110:16          97:7 103:1,5         237:22 255:12
   231:10,17 239:21      312:9 313:15          107:13               287:20 292:13
   302:12,14 357:8       321:12 433:7        rejected 352:1,4       322:17
   358:2               reflective 317:9      relate 31:17         remind 117:19
 referenced 301:22     reflects 217:21         140:16               356:22 386:9
   409:14                220:9,10 312:19     related 9:6 15:9     reminded 57:18
 referencing             327:11,15 377:9       20:9,17 110:7      reminder 28:18
   219:15              reform 3:2 291:22       119:4 224:9        remote 20:1
                         293:2,7               437:12

                                Veritext Legal Solutions
              REDACTED
  Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 490 of 507


[repeat - responsibilities]                                                    Page 50

 repeat 259:5             316:19              requester 180:14      respective 1:19
   398:21 403:10        representatives         180:20              respond 129:11
 repeatedly 223:14        297:10,16 299:18    requesting 175:20       332:22 353:9
 repetitive 422:19        434:21                204:19 237:17         360:14 367:13
 rephrase 10:13         represented             349:2 412:21          390:7 418:9,10
   278:18 422:19          205:15                419:22                427:11 430:19
 replied 165:22         represents 314:20     requests 28:13        responded 151:21
 reply 71:12 130:1        342:10                64:21 154:4           217:18 218:17
 report 9:10 36:4       republican 307:4        250:22 337:14         332:22 367:8
   42:3 43:5 102:11     request 146:6,11        421:11                372:1
   178:14 197:3,8         151:4,19 153:3,7    require 20:22 21:3    respondents 207:8
   252:8 272:15           153:22 156:16         21:4 368:20           369:3
   378:2                  159:13 162:15       required 13:22        responding 76:14
 reported 36:13           164:3 165:15          300:15 419:7          331:22
   37:10,15 266:1         166:8,9 173:1       research 4:2          response 30:6,18
   411:20 417:11          176:3 177:2,7,18      108:21 109:13         65:14 67:18 83:8
 reporter 9:3,12          177:18 181:8          155:5,6,11,12         105:20 132:14,17
   13:12 26:13 186:9      184:5 185:8 186:2     172:7 181:6 193:2     134:7 137:7 146:6
   191:14 201:14          190:9 192:5 197:6     282:21 283:3          151:4,18 159:13
   211:14 243:12          223:3,5 239:10,15     285:6 413:15          166:7 177:7
   293:17 353:15,20       251:3 262:17          416:8                 180:12 184:1,4
   437:2                  264:5 265:16        researched 109:4        215:6 216:4
 reporting 1:17           271:22 279:1          192:21 326:16,18      276:15 327:5,6
   202:6 439:14           290:16 291:8,10     researching             330:11,12,21
 reports 120:8            294:20 295:10,15      285:16,18             351:1,3 358:14
   310:18 402:17,19       295:19 296:3,6,10   reside 207:12,19        362:7 363:1,16
 represent 10:2           296:13,22 297:3,4   residents 80:22         365:9 366:13,17
   66:18 79:11 80:15      297:8,11,19 298:7     81:18                 367:3 372:7 373:6
   205:14 241:3           299:4,11 300:7      resolve 436:2           373:9 377:10
   290:13 311:7           305:11 309:8,11     resolved 139:20         387:7 389:20,22
   317:15 320:7,11        348:17 349:4          141:2,5 142:10        391:8,8 409:15
   336:11 364:6           381:14 382:15         341:3                 416:20 429:10
   375:20 420:7           389:14 410:2,22     resources 412:2         430:1,17
   432:15                 412:5,13 413:2,6      419:2               responses 29:12
 representation           414:22 415:2,19     respect 86:3            29:21 30:8,12
   312:8 374:5            421:2 426:13          248:13 291:18         32:1 353:6 355:12
 representations          427:6 429:10          309:11 324:20         371:16,20 425:21
   432:10               requested 64:14         326:15 382:14         429:21 430:6
 representative           153:17 239:3          418:4 430:10,19       431:5 435:18
   292:12 298:18          261:13 299:19       respectful 281:1      responsibilities
   299:7 300:3            342:13 348:18                               16:8 17:11

                                 Veritext Legal Solutions
                REDACTED
  Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 491 of 507


[responsibility - roles]                                                             Page 51

 responsibility              371:7,14,18,19         203:6 205:4            329:1,7,8,13 330:3
   242:20 289:13             372:12                 209:22 214:11          333:10,17,22
 responsible 26:10         reviewing 370:3          215:8 216:6,17,21      334:4 339:15,17
   44:20 192:12            revision 52:9            218:21 220:13          341:12 342:6
   439:5                     177:15                 221:4 223:11,15        345:8 356:3 375:9
 responsive 65:17          riggins 17:10            229:19 230:19          376:3 382:22
   68:14,17 79:22          right 18:22 19:17        232:22 234:5           410:16 411:9
   168:13 300:4              19:18 20:14 26:4       238:7,8 240:2          412:2 415:11
   331:9                     26:10 27:6,7,12,18     241:8,20 243:8,19      416:16 419:9
 responsiveness              27:22 28:17 34:22      244:16 245:22          421:22 422:20
   330:2 366:2               37:4,9 46:15 55:2      246:4 250:21           424:5
 rest 19:19 130:15           56:21 57:2,5,6         251:20 253:16        rights 5:11 14:19
   312:21                    58:16 62:9 63:9        254:22 255:12,18       126:16 127:3
 restate 187:2               63:17 66:15 67:7       256:11 259:18,20       153:18 155:9
   228:10                    67:20 68:11 72:11      260:4 264:21           192:13,17,18,21
 result 319:15               73:9,14,18 74:16       265:2,5 268:13         192:22 193:8,10
   320:16 338:6              83:2,5,9 86:12,20      269:19,21 270:3,9      193:11,14,17
   350:5 362:16              88:1 89:19 90:20       270:10,21 271:1,5      194:8 262:9,16,18
   393:17 394:21             91:1,22 93:2,5,6       272:1 274:4,14         263:14 264:9
   395:21 399:15             94:17,18 97:9,10       275:13 277:4,5,7       265:1,5,11,12
   401:6 404:12              97:20,21 98:3          278:10 281:1           268:3,9 271:1,14
   406:6                     106:21 107:14,17       282:8,11,12,15,17      277:11 295:1
 resulting 361:17            119:5 121:15,16        283:11,13 286:1        349:9 381:22
   366:1                     122:5 124:21           286:14 287:5,8         382:6 383:6,6
 results 252:8               125:3 130:10           288:1 289:2,6          400:4 403:7,16
 resumes 43:4                131:2,16 132:4         290:2 291:19           409:19 410:1
 reveal 291:1,7              133:18 134:8           292:7 293:14           427:18
   305:9                     136:18 138:9           294:1,5,9,12 295:7   rivers 20:3
 revealing 307:17            140:5 141:3 143:2      295:16,21 296:13     road 4:3
 review 11:8,13              143:15 144:11,16       296:18 300:14        rockas 198:1,2
   41:1,13 97:18             147:3 148:6,9,17       305:17 307:8,19        256:10 386:4,8,13
   105:9 151:6               150:5 152:22           309:11,13 310:15       386:14 387:1
   153:10,14 154:2           153:4,5 157:5          311:3,21 312:18        391:6,18
   227:7 281:8 290:8         159:14 163:3           314:6,11 315:7       role 17:13,20 19:2
   296:4 325:2,16            165:12,18 166:14       316:8,15,16            25:19 26:1 48:3
   360:19 375:12             168:4,7 174:21         318:10,22 319:21       51:10,17,20 52:14
   378:9 426:12              176:13 177:8           320:10,21 321:11       53:15 74:20
   427:6,10                  178:15,17 180:21       322:9 323:4            139:13 152:11
 reviewed 94:7               183:6 185:8 186:3      325:21 326:19          393:2,6
   244:2 247:8 249:4         187:20 193:8           327:1,4,6,7,14,17    roles 37:13 204:13
   344:12 345:7              197:7 199:12           327:19 328:16,17

                                     Veritext Legal Solutions
                REDACTED
  Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 492 of 507


[rolled - secret]                                                               Page 52

 rolled 23:6            rule 46:6 70:2,3        279:20,21 293:11      321:2,6 330:5,8
 rolling 371:20         run 30:5 98:18          312:11 314:15         340:17 352:12
 room 6:16 90:8,10        150:9 224:10          317:10,13,16          386:10 388:20
   90:11 197:15           411:7                 321:11 340:3          429:5,18
 rosenberg 2:4                   s              342:12 356:5        scalise 53:5
   5:10 336:5,7,16,19                           358:1,21 361:7      scenario 155:7
                        s 4:1 8:1 25:10
   340:15,21 341:14                             431:22              schedule 20:22
                          57:18 141:8
   345:22 354:8                               says 40:8,9 57:17       39:3 86:7 88:15
                          160:18 440:1
   367:5 372:17,20                              58:10 59:17 66:17     89:4,13 92:2,16
                        sacramento 5:19
   373:1 374:22                                 67:10 71:21 78:15     93:1 202:4
                        safe 364:16
   376:15 378:20                                78:17 80:21 81:6    scheduled 38:13
                        sahra 377:20,21
   380:12,16                                    88:14 95:17 96:9      39:1 91:14
                          379:4,11,14,15
 ross 17:8,9 18:14                              96:13,19 103:1      scheduling 85:21
                          380:5
   20:11,18 21:11                               104:16 107:12,16    school 4:14 11:18
                        sample 334:4
   35:8 40:17 63:7                              108:12 111:19         11:19 12:17
                          352:18 357:7
   65:1 85:5 115:19                             115:19 121:17,18    schumer 23:8
                          416:16
   121:20 144:2                                 127:10 130:2,8      science 12:1 13:17
                        sampling 329:14
   200:19 213:17                                132:13 138:15         14:2,6 18:11
                          356:11 368:11
   241:10 244:13                                139:17 146:2          104:10 434:3
                        san 4:21 336:11
   250:22 251:20                                148:8 150:8 152:7   scientific 433:15
                        santa 11:20
   279:11 284:13,13                             153:2 154:22        scientifically
                        saturday 189:16
   285:21 286:3                                 157:16 159:12         357:9
                        saw 62:19 63:1
   287:18 289:10                                160:16 161:9        scientist 309:22
                          83:13 88:8 94:5
   310:1 318:3 319:7                            162:11 177:13       scientists 357:13
                          94:15,19 97:19
   324:5 338:9 339:3                            181:13 183:1        scrap 259:18
                          98:9 113:9 125:6
   343:1,6 344:9                                184:6,10 185:17     se 289:16
                          138:5 145:17,19
   381:5 390:10,22                              187:11 191:12       search 71:10
                          147:19 165:5
   401:18,19 412:3                              200:13 204:8          109:20
                          201:13,18 221:1
   413:4 415:14                                 206:8 213:14        seated 256:18
                          222:5 225:4 227:4
   418:15,19 420:1,9                            214:16 216:8        second 25:2 57:16
                          238:4 310:9
   423:14                                       221:2 222:12          80:8 95:17 107:10
                          319:21 320:1,3
 ross's 63:12 94:12                             225:13 229:8          116:18 121:7
                          330:3 342:16
   286:11 326:5                                 231:14 235:22         130:7 151:14
                          344:19 364:1
   337:5 420:14                                 236:17,21 244:19      178:21 182:22
                          390:22
 rough 328:4                                    251:20 257:11         191:18 200:11
                        saying 45:11
 roughly 135:16                                 258:1 273:19          205:7,10 240:7
                          149:16 166:3
   271:11 328:3                                 274:1 275:13          284:6 326:12
                          183:21 203:5
   357:11                                       279:6,8,10 293:21     335:10 358:8
                          214:4 215:4
 rpr 1:17 437:3,20                              294:14 295:9          384:9
                          217:18 218:17
   439:14                                       299:7 310:16        secret 125:2
                          227:15 230:9
                                                311:17 319:15
                          252:13 267:21
                                 Veritext Legal Solutions
                REDACTED
  Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 493 of 507


[secretary - see]                                                              Page 53

 secretary 17:8,9,9     135:11 136:1,11        243:2,22 244:13     secretary's 27:1
   17:20 18:1,14,20     137:5,11 138:14        245:13 246:13         63:18 71:5,10
   19:16 20:11,12,18    139:17 140:15          247:7,11,16 248:7     72:21 76:16 90:7
   21:11,20 22:1,4,5    141:11 142:5,9         248:15 249:1,5,9      90:11 92:1 102:22
   22:6,13,14,17 24:8   143:5 144:2 146:1      249:14 250:22         107:12 111:15
   24:13,20 26:8,9      146:10 147:4           251:20 252:15         115:6,10 138:16
   27:14 30:1 31:16     148:1,14 149:16        253:6,7 254:7,20      146:17 159:17
   31:21 32:12 33:3     150:8,22 151:17        255:1,7 257:11        161:1 177:18
   35:8,21 36:5,6,8     152:21 154:9,13        258:1,11,20 260:6     199:9,10,11
   36:14,17 37:1,2,11   159:11 160:4,16        261:1,18 264:6        214:15 216:5
   38:2,10,19 39:11     161:20 162:1,10        266:1,2,6 267:8       217:22 233:16
   40:4,11,17 41:11     162:16,20 164:2,4      268:2,7 272:8         239:18 255:15
   41:17 44:17,21       166:6 168:10           279:11 284:13         260:16 265:15
   45:8 46:7 47:20      171:4,16,20,22         285:21 286:3,11       266:15 267:22
   48:13 49:18 50:10    172:19 173:18          287:16,18 289:10      286:18 301:4,12
   51:13 52:12 54:2     174:18 176:11          289:19 290:12,14      310:6 351:21
   54:5,12,22 55:1,5    177:5,13 179:18        290:21 291:1,6        352:3 355:21
   57:5,14 58:7,12      181:7 183:9,13         298:10,14 299:9       387:15 389:11,13
   63:7,12,13 65:1,2    184:7 190:2,5,13       299:17,19 300:5       391:10 412:16
   65:14 67:2,9,15      191:1 196:18           302:18 303:21         432:2
   68:3,10,21 69:1,4    197:1 198:3 199:7      304:18 305:8        section 50:14
   69:16 71:1 72:1,9    200:19 201:4,8         309:19 310:1          349:5 394:2 395:6
   73:5,8,17 75:8       202:7,13,17,21         318:3 319:7 324:5     396:6 399:22
   76:10,13 79:16       204:19 205:7,9,16      325:5,6,8 326:5       400:1,5 401:13
   81:9,13 82:3,7       205:18 206:2,2,17      333:18,20 337:5       404:13 406:8
   83:8 85:5,5,18       207:17,22 209:1        338:9 339:3 343:1     408:14 409:19
   92:13 93:9 94:12     209:10 210:3,10        343:6,20 344:9        410:1 411:15
   95:18 96:8,13,18     210:15 213:3,4,14      346:18 347:21       sector 204:14
   98:17 100:16,19      213:20 214:21          351:11,12 357:14    security 179:6,14
   100:20 101:1,18      215:12 216:8           358:5 360:4,6         180:1,10,13,19
   104:3,14,16 112:3    217:14,18 218:13       364:1 369:11          181:14,15 183:3
   112:8 113:2,15       219:5,13 221:15        386:11 390:10,14      275:16,22 276:10
   115:21 116:11,20     222:4,12 223:11        390:22 391:7,11       277:2,10 279:22
   117:2,9,12,16        224:3 225:10,15        397:4 401:18,19       286:14,21 378:1
   118:8 119:3,7,13     226:3,13 230:9         409:16 410:21         382:17,19
   119:15 120:3,5       231:15 232:4,13        412:3,14 413:4,10   see 10:13 38:16
   121:20 122:18        232:18 233:4,9,17      415:14 418:15,19      56:14 57:7,17,22
   123:2 124:15         234:15 236:13          420:1,14 423:6,14     58:1,13 63:4 72:4
   125:17,22 126:6      237:1,5 238:21         425:8 428:3           78:21 80:13 81:3
   128:8 129:7,12       239:1,14 241:9,9       432:15 433:21         81:4 88:18 89:2
   134:11,14 135:3      241:10,12 242:9                              96:4,16 111:21

                                Veritext Legal Solutions
                REDACTED
  Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 494 of 507


[see - she'd]                                                                  Page 54

   115:2,18 116:2      seen 38:6 43:4           173:12 245:1        sentiments 389:3
   121:11 122:2,3        44:7 56:12 62:9      sense 19:4,5 59:18    separate 22:8,9
   127:8 130:7 131:8     83:11 88:6 94:3        108:2 110:4 385:6     106:8,11,15,20
   131:12 132:16         114:15,17,21           385:6 389:6           107:9 266:5
   139:22 140:1          121:2,4 138:2        sensitive 8:6 131:4   separately 22:14
   146:1,8,9 148:13      145:15 147:16,17     sent 60:15 61:21        22:15 26:20
   149:15,20 157:1       159:4,7 165:3          62:10 65:13 71:13   september 182:21
   160:21 161:11,12      189:14 200:5           73:7,12 81:8 83:4     183:10,19 187:15
   162:10,14 163:13      212:22 216:1           83:12 114:4,20        189:16,18,18
   180:22 182:22         220:5 223:14           121:20 148:1,14       215:12 222:11
   184:21,22 191:8       224:22 227:1           165:21 189:15         225:6,19 227:15
   200:16 202:5,10       235:4 238:3 310:2      203:5,8 208:9         234:11 235:8,15
   203:4 204:5           310:3 318:7,8          212:21 215:6          237:14 339:3
   205:22 206:8          320:7 373:3 375:2      220:7 225:6           437:22
   207:9,10,15,16        375:4,5 376:16,20      232:12,16 233:2,4   sequence 166:17
   208:20 213:6,13       378:22 385:12,13       237:21 247:4        series 223:6
   213:18,19 215:15      385:14 387:9,11        248:21 311:6          288:22 322:10
   216:13 218:16       self 353:6               322:21 339:3        servers 352:18
   222:17 227:18       senate 12:1,18           370:6 385:21        serves 179:2
   231:9 234:11          16:11,13,20 17:6       387:6                 371:22
   235:6 236:4,5,8,9     18:6                 sentence 95:17        service 20:7 307:3
   238:9 258:14        senator 11:22 18:9       183:1 310:12        sessions 167:22
   259:7 261:16          20:6 23:16,17          313:13 319:15         279:11 283:10
   267:2 270:5           25:17                  329:20 339:9,10       400:9
   293:21 310:7        senators 23:15,21        348:16 352:12,21    set 85:12 161:10
   318:1 320:1,6       send 28:8,9 30:6         356:21 357:1          166:10 199:3
   321:5,6 325:14        30:16 44:9 49:5        358:12 385:1          349:11 354:3
   339:8 342:19          50:7 60:17 68:16     sentences 430:10        372:8
   352:22,22 358:16      83:15 92:9 110:19      433:16              setting 17:21 25:6
   358:17 364:21         189:17 191:9         senteno 2:4 5:1         25:21 189:20
   379:9,17,19,21        272:4 349:2 370:5      381:2,4 382:2         220:11 231:14
   384:11 385:8,9        413:2                  384:1,20 390:8,16   settled 146:4
   386:20              sending 79:16            392:13,22 403:12      148:19 149:11,14
 seeing 66:7 88:10     sends 160:15             403:13 404:17       seven 12:6 234:14
   99:17 114:19        senior 38:20 44:13       407:21 409:5        sex 141:9
   137:14 175:19         47:15 52:12 53:3       410:4,19 412:8,19   sexual 64:18 84:18
   231:19 232:7          74:5,7,17 75:10,12     413:14 415:7,13       86:18 130:16,22
   244:5                 75:21 76:7 96:1        416:2 419:13          131:14
 seek 412:17             98:17 111:19           428:12              shah 5:5
 seeking 421:5,6         112:1,6 113:11,20    sentiment 389:9       she'd 174:3
                         113:20 124:22          389:10

                                 Veritext Legal Solutions
                REDACTED
  Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 495 of 507


[she'll - speak]                                                               Page 55

 she'll 10:18            269:5 278:11          257:10 417:9        sooner 200:13
 sheet 438:7 439:8       297:1 316:6         situation 347:12      sorry 20:15 40:2
 shelf 132:19          side 74:12 150:5        355:10                45:13 100:7
 sherpa 16:10,12         203:18 363:14       six 12:4 41:4,5         110:22 115:14
   16:14 17:5,13,20    sign 101:3 113:18       42:9 43:19 188:3      121:8 134:18
   21:20 25:6,21         245:13 246:14       size 20:20 272:17       156:9 158:18
   26:2,5 31:13 77:1     247:8,17 248:8,15     331:2 380:1,4         186:11,19 190:18
   124:7                 249:5,9,15 344:11   slightly 297:22         197:19 207:2
 shocking 73:15          436:3               slow 353:20             228:9 238:11
   224:2               signature 94:12       small 76:4 224:11       241:17 242:5
 short 55:17 211:15      326:7 437:18          354:18,20 356:17      255:22 266:1
   240:12 250:3          439:4,6,9,13          371:12 384:17,22      271:20 299:18
   327:4,5,13,15         440:19                414:10 430:6          316:11 318:18
   336:20 363:19       signed 100:16,19      smaller 355:18          358:11 379:13
   418:10                100:22 247:11         356:14                393:1 398:20
 shortly 25:22 27:9      438:7 439:8         smart 433:21            400:9 403:10
   27:22 29:1 54:19    significant 68:8      snapper 53:4            405:21 408:12
   55:7 69:2 81:15       261:14 350:10       snow 361:14             410:6 415:9 420:3
   142:16 177:4,4        360:2,11            sogi 140:18,20,22     sort 31:9 36:15
   214:4 234:15        significantly           141:7,8,13            47:20 84:21
   281:18 337:9          357:16              solely 370:17           218:19
   341:17 387:1        signing 369:6         solutions 3:18 9:2    sound 11:2 27:6
 show 92:15 317:18     similar 179:3           9:4                   27:17 238:7 292:7
   326:4 333:1 353:7     226:9 375:6 379:7   solved 196:7          sounds 11:3 27:7
   376:11,18             433:22              somebody 42:17          27:22 174:21
 showed 97:21          simple 303:20           44:9 46:17 51:15      236:2 238:8 241:7
   101:4,14 332:19     simply 55:12            60:15,17 61:20        356:18
   353:5                 92:14 131:7           73:2 76:1 80:1      source 360:16
 showing 81:17           152:16 185:10         90:16 110:14          431:19 433:14
   293:5 372:18          276:8 278:3 285:8     118:1 132:10        sources 311:1
   373:2                 323:16 342:12         149:10 179:6          312:4 315:6
 shown 56:16 62:13       382:19                185:16 270:13       southern 1:2 8:19
   62:21 98:10,15,20   single 314:13           279:10 283:5,9      space 18:11 257:1
   99:2 101:7,10         317:14                285:5 289:18        speak 117:2,9
   145:20 244:10       sir 253:4 259:5,15      324:19 362:8          125:5 136:6 145:2
   359:22 366:17,19      275:1 303:13          370:21 387:5          168:20,22 169:4
   377:7 384:5           305:7 315:11          411:7                 171:10 172:19
 shows 223:18            323:17 419:20       somewhat 44:3           177:21 179:21
   391:19              sit 287:11              285:12                190:18 191:1
 sic 27:19 84:17       sitting 77:15 98:3    soon 59:20 61:1         208:14 277:4
   157:11 219:14         197:21 256:15         95:18 96:9 104:17     381:16 400:12,14

                                Veritext Legal Solutions
                   REDACTED
  Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 496 of 507


[speak - starting]                                                              Page 56

   400:19 407:22         380:8 390:12          409:18                 345:5 377:18
 speaking 134:18         392:9,18 422:6      sponsor 270:6            378:7 395:9,14
   139:16 142:22         428:9                 271:19,22              412:1 433:1,3
   182:10,17,18        speed 40:19 59:10     sponsored 171:7        staff's 199:17
   183:5 184:14          204:15              spots 147:15           staffed 41:9
   207:2               spell 25:9 305:16     spring 55:11 75:5      stakeholders
 specific 18:13        spelled 303:6           96:12 103:4 105:7      53:22 54:1,8,14,15
   46:14 61:3 102:3    spelling 259:7          108:22 109:18          358:13
   153:11 361:19         304:9                 110:8 119:1,5,8,12   stamp 73:10 82:15
   394:12 402:20       spells 304:14           126:21 134:12          164:20 318:3
   403:1                 355:1                 135:19 140:16          376:5 385:20
 specifically 59:4     spence 5:11             141:6 146:12         stamped 56:5 78:5
   66:17 221:13,16     spend 150:15            184:8 196:17           87:11 93:18
   288:16 322:20         204:16 218:19         209:18 250:22          114:10 120:19
   382:3 405:2,4,6,9     285:16,18             251:21 262:15,19       123:14 137:20
 specificity 330:19    spent 20:7 112:16       263:5,10 264:3,12      145:10 158:22
 specifics 225:17        112:20 142:1          264:17 265:7           167:5 182:12
 specifies 136:16        143:1                 285:22                 189:10 194:14
 specify 122:8         spoke 135:4 136:1     square 278:8             200:12 234:19
   187:21                136:4 169:2,13      squares 295:6          stand 57:13 192:9
 speculate 68:6          170:5 174:22        staff 17:1 23:13,14    standards 44:11
   120:2 168:15          175:16 178:2,16       23:17,18,21 25:16    standing 30:19
   251:16 268:16         179:20 180:4          33:8,10 34:17          38:9,11 47:17
   287:1 416:1           195:10 206:18         35:13,15 36:7,9,13     256:19,19,20,21
 speculated 331:16       207:5 210:11          37:11 38:20 39:12      300:18
 speculating 82:9        215:15 227:16         39:13,15,17,20,22    standpoint 350:15
   251:14                233:10,17 271:6       41:10 42:9 45:11     stands 141:8
 speculation 69:19       383:3,8 397:4         46:5 47:14,15          235:12 381:7
   83:18 98:12           408:3,6 410:17        48:13 49:18 50:10    start 12:8 19:22
   116:14 117:6        spoken 118:3,4          52:12,16,19 53:2,3     34:6 61:15 171:9
   118:18 122:7          121:21 122:14         53:5,8,12 73:13        181:13 230:22
   130:13 132:5          123:5,7 125:9         96:14,19,21,22         239:4 275:19
   133:2,22 140:7        135:11 136:11         97:1,3,7 102:9,18      429:2,7
   141:16 142:12         156:1 166:20          103:1 107:12,16      started 11:21
   143:8,17 144:21       175:5 183:16          125:20 156:21          43:11 73:5 75:14
   146:19 148:22         197:18 216:22         157:8 160:7 198:8      195:14 287:14
   159:21 161:5,16       217:3 233:5,21        198:12 201:7           411:12
   163:5 201:1           234:1 387:14          268:5 279:16         starting 269:5
   202:20 226:6          399:7 400:21          283:18,19 284:10       339:9 429:14
   268:15 286:7,16       401:1,20 406:9        284:20 289:17          430:11
   347:19 360:17         407:2,12,19           301:7 321:17

                                Veritext Legal Solutions
               REDACTED
  Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 497 of 507


[starts - support]                                                            Page 57

 starts 296:3           stay 402:21             198:20 232:11      sugar 52:9 201:12
 state 5:15 6:1 9:19    steel 50:13 53:1        331:5                201:17
   70:7 118:1 206:2       201:19 288:20       struck 103:22        suggest 231:14
   420:6,8,8 434:21     steer 283:10          studied 15:12,13     suggested 123:2
 stated 308:6,9         stenographic 9:10     study 13:16            136:20 248:2
   312:20 342:6         stenotype 437:8         334:13               275:15,21 276:8
   346:17 389:15        stephen 404:2,5,6     stuff 47:3 203:16      283:12 298:20
   410:21               steve 116:6 405:11    su 377:20,21 380:5     346:6
 statement 80:1           405:19              subcommittee         suggesting 247:7
   130:15 260:13        steven 115:21           148:2,15             344:16 363:15
   295:13,14 305:12       116:4 119:16        subject 16:22 18:1   suggestion 278:3
   306:15 312:6           121:22 122:18         22:3 57:11 63:4    suggestions
   313:1,18 314:9,11      123:1,5,7             63:15 71:4 148:8     289:17
   314:13,16,20         stevens 11:22 18:9      164:22 177:15      suggests 139:7
   315:13,20,22           20:6 25:17            186:13 195:21        418:1,2
   316:15,21,22         stick 162:11            220:17 230:13      suit 287:4
   317:2,8,14,17        sticking 141:7          288:11 291:4       suite 3:18 4:16,20
   348:9 377:10         stipulate 205:19        338:13 345:20        5:3,7,12
   417:6 432:1,2,9,14     313:6,10              360:10 407:3       sum 319:15
   434:6                stood 314:5,8,15      subjects 202:8       summarized 339:2
 statements 313:5       stool 256:20,20,21      231:21             summary 312:5
 states 1:1,6 8:17      stop 150:20 211:9     submit 28:20           313:18
   8:18 13:9 70:9       stopped 199:13          249:2              summer 141:6
   207:13,19 364:22       417:19              submitted 28:15        199:2 209:17,18
   385:2 438:18         straight 260:2        subsequent 237:15    supersecret
   440:3                  331:15                413:15               286:12
 stating 80:3           straightforward       substance 120:10     supplement
 statistical 105:17       290:7                 233:7,18 237:10      244:10 342:22
   105:18 106:1         strategic 36:2 37:8     275:14 298:4         343:2
   108:21 109:4           52:8 200:9 283:21     385:15 426:11      supplemental
   329:16 351:8           377:22                427:5                101:2 247:17
   417:15 434:9,14      street 3:18 4:8,12    substantially          248:2,15 249:2
 statistics 13:19,21      4:20 5:2,7,18 6:4     310:22 312:2         341:6,8 343:18
   14:3 42:18 47:1        67:7 80:1 81:21       313:4 315:4          345:16 346:5
   219:6                  146:14 402:22       sudden 342:4         supplemented
 status 78:20 82:1        409:13              suddenly 292:16        350:19
   223:3 310:22         strike 44:14 71:15      294:16             supplements
   312:3 315:5            76:20 96:6 105:15   sufficient 105:12      343:5,7
   319:12 425:22          115:14 116:18         264:11 265:14,18   support 86:12
 statute 15:9             137:15 160:14         265:21 304:11        153:12 155:19,21
   412:14                 167:18 183:8          331:3                193:5 267:9

                                 Veritext Legal Solutions
                REDACTED
  Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 498 of 507


[support - tell]                                                               Page 58

   350:22 432:8,12     surprise 344:20         365:14 406:16         424:3
   432:14                389:17 432:13         431:9,11            talks 160:19
 supported 370:1       surprised 342:19      taken 8:14 106:13     tariffs 50:14 53:1
 supporting 240:1        344:19 386:19         304:13 313:13         288:20
 supports 417:6,8        387:10,11,13          437:5,8,14          task 42:7 182:1
   432:1                 432:18              talk 52:6 101:17        378:12,14
 supposed 266:17       survey 14:9 78:18       115:21 116:12,20    tasked 25:6
   284:3 302:7,21        81:22 356:16          117:1 122:18          257:16,17
   304:2,3             surveys 105:16          123:3 135:6         tax 77:8
 supposition 67:17       327:1 357:7           160:17 168:3        team 15:18 16:5
 sure 10:16,20,22      swear 9:12              170:9 173:6,15,19     17:12 25:3,4,20
   35:11 38:5 42:5     sweet 336:20            173:22 175:4          26:2 30:8 31:2,10
   43:12 48:5 49:22    switch 43:13            185:21 190:2          32:13,19 57:9
   50:7,12 52:1 59:9   switched 231:21         231:4 249:13          76:20,21 161:7
   78:17 79:7 86:13      232:9                 275:21 276:9        teams 19:7 25:6
   90:14 91:22 98:21   switching 434:17        283:6 284:9         technical 324:20
   104:11 105:3        sworn 9:16 437:7        338:17 359:17         352:2,5 426:12
   110:5 128:1 136:8   swr 200:14,18           382:5 383:5           427:5,10
   149:1 154:15                  t             410:16 411:15       technology 44:12
   187:5 194:3 198:7                           419:20              ted 11:22 227:21
                       t 25:10 440:1,1
   211:19,21 213:9                           talked 35:11 97:14    telecommunicati...
                       take 8:11 12:13
   217:15 219:16                               100:4 126:14          18:4
                         14:16 17:7 22:10
   240:9,16 243:10                             131:11 155:13,15    telephone 71:18
                         22:13 26:20 28:15
   248:10,18 249:6                             157:18 175:7          90:5 125:12 206:9
                         30:1 34:3 44:13
   251:17 255:17                               207:7 219:11        telephonically
                         54:2,4 56:10
   260:4 279:19                                277:14 283:12         4:15 5:16
                         57:11 58:2 60:2
   289:1 293:13                                338:13,18 381:8     tell 11:5,17 13:15
                         62:8 63:13 66:22
   296:9 300:2                                 383:2                 16:14 17:19 18:18
                         80:5,8 84:11
   305:22 308:2                              talking 20:12 46:4      21:22 33:6 42:8
                         89:13 92:19 111:5
   311:5,16 312:10                             46:5 96:11 97:10      55:5,10 60:6
                         127:6 130:1,6
   329:14 334:16                               111:14 122:5          65:10 66:17 71:5
                         139:11 151:9
   338:16 356:1                                132:1 133:19          74:7 75:20 78:15
                         168:12 172:14
   357:2 360:3                                 140:15 179:8          94:10 100:18
                         211:15 229:13
   368:19 373:14                               190:5 192:5,15        117:20 118:8
                         239:8 244:9 250:3
   387:16 389:19                               196:13 217:5,6,9      122:11 126:11,21
                         261:15 275:17
   390:19 401:19                               229:11 230:18         127:5 135:4,9,14
                         283:11 287:21
   417:5 420:5                                 242:4 257:20          136:10,17 137:2,3
                         292:10 298:8
   424:18                                      262:15 298:3          139:6 140:3
                         302:16 315:8,13
 surmise 160:9                                 325:11 327:8          144:22 152:21
                         315:14,15,17,22
 surname 167:9                                 359:18,19 363:11      153:21 154:12
                         316:3,4 321:22
                                               363:13 420:15         156:14 159:22
                         322:5 339:6 341:5
                                Veritext Legal Solutions
                   REDACTED
  Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 499 of 507


[tell - think]                                                                 Page 59

   169:5 172:19          325:14                280:6 287:19          197:8 201:20
   174:11 175:8        teramoto's 163:8        291:21 292:19         204:13,17,17
   176:1,15 178:22     term 16:15,16           293:1,6,18 295:2      226:8 229:9
   185:14 195:18         43:22 44:2 158:3      298:9 303:19          239:20 257:16
   196:5 203:10          313:3 329:9 356:9     304:21 312:11         266:19 285:14
   205:20 206:17         357:14 358:1          347:15 400:18         288:22 289:4
   207:17 210:10       terms 126:15            410:8 437:6,7,11      302:3 307:10
   211:17 217:9          328:4                 438:4,5               309:13 347:6
   219:16 220:8        test 253:19 260:4     testing 334:13          356:11 419:3
   228:15,18 267:3,4     333:9 334:3,18      thank 21:18 28:17     think 22:20 25:11
   267:9 284:14          335:3                 56:9 70:21 120:17     28:19 29:11 37:3
   289:19 298:18       tested 333:15           158:18 182:2          39:21 41:16 55:4
   314:1 316:16        testified 9:16          186:16 212:13         55:12 61:16 63:8
   322:13,16 323:1       22:10 57:1 68:8       215:21 218:8          65:19 66:4,8 75:5
   358:18 371:5,15       68:20 81:16,19        224:13 230:6          75:5 77:14 78:9
   374:15 376:17,19      104:2 107:14          243:20 249:12         85:16 86:1 90:1
   397:6 404:7           108:3 109:7           278:19 294:18         94:20 102:4 103:4
   415:14 417:19         165:10 166:19         335:16 336:3          103:13 106:7,16
   420:3                 184:10 200:7          372:22 420:11         106:17 109:19
 telling 58:18,22        208:9 214:10          424:2 439:12          115:1 123:19
   78:13 85:9 136:3      248:13 255:13       thanks 77:17            124:3 125:17
   151:12 207:4          287:22 288:3,4        166:3 236:7           128:10 131:6
   223:14 367:1          291:18 305:7          318:19                141:5 150:6,8
   397:3                 337:6 345:1 346:4   thanksgiving            155:13,14,14
 temporary 124:18        356:19 406:17         15:20 26:1            156:2 157:11
 ten 12:2 250:6          410:20              theirs 320:21           158:2,17 168:11
   364:20              testify 132:7         theoretically           169:2 174:6 178:1
 tens 364:11             246:17 288:10         281:2                 179:2 180:2,2,22
 tenth 4:12              290:14 319:4        thereabouts 324:6       187:16 190:15
 teramoto 32:21        testifying 288:20     thing 79:21 107:7       193:1 198:7 199:3
   39:16 75:14 97:3      288:21                154:5 251:17          199:17 203:7
   102:6 121:14        testimony 2:22          307:5 322:4 334:9     209:14 211:11,11
   138:9 144:18          45:9,15 61:19         361:22 362:9,14       212:12 219:8
   159:10 189:17         108:5 148:2,4,15      362:14 417:19         222:19 223:17
   197:11,22 199:7       177:9 210:2,6,7     things 41:16 74:12      233:1 236:13
   202:2 205:6           231:22 246:1,10       84:3,5,6,12,21        237:20,20 240:10
   208:21 218:16         246:22 247:2,3,15     86:3 92:10 106:12     244:1 260:3 271:8
   220:19 221:2          247:21 249:20         106:15 108:20         272:14 273:14
   231:13 235:7          252:10 253:13,18      109:9 112:17          274:13,13 277:13
   236:1,6 255:18        253:22 254:22         129:2,3,5 150:16      278:16 279:14,14
   256:18 298:13         276:12 279:4          163:16 168:5          285:2 286:20

                                Veritext Legal Solutions
                 REDACTED
  Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 500 of 507


[think - topics]                                                              Page 60

   289:16 299:8        thoughts 342:13        188:3 189:3            338:1
   300:4,8 303:18      three 78:4 125:18      197:12,13 198:4     timing 30:17
   312:16,19 314:12      162:5 178:1,19       201:10,18 203:11       141:4 317:7
   314:18 317:8,13       180:3 183:22         203:20 204:17       title 35:12 139:6
   320:3 321:15,20       256:5 270:12         207:3 211:6,9,11       198:7 282:1,4
   323:2 328:1,10        271:7 277:16         211:20 212:1,5         378:5,6 386:10
   332:15 334:8,15       310:11 316:1         219:2,7,9 223:19    titles 281:19
   336:7 337:5,21        323:8,12 328:6,6,7   224:7 225:4 227:4   today 10:6 11:6
   338:18 342:1,6,20     365:17               228:10 229:4           62:14 97:19 99:22
   343:5,22 345:1,11   threshold 150:18       230:3,6 233:9          114:21 138:4
   346:3,6 347:2       thresholds 150:14      237:7,7 240:19,22      147:19 165:6
   352:22 354:22         154:11               242:8 250:8,12         197:2 212:22
   358:2 363:14,19     thursday 1:10 8:4      251:2 252:2 257:9      225:5 227:5
   364:16,19 367:17      440:6                258:14 259:6           244:10 335:22
   369:20 382:20       time 9:11 20:7         271:13 281:3,16        336:2 381:8 384:6
   386:18 389:20         21:8 22:7 27:13      281:17 283:3           385:16 423:19
   391:20 400:2          28:22 31:1 34:17     285:15,16,18           435:16
   406:3 410:7,11        38:16 40:19 46:12    287:13 289:7        today's 436:4
   413:9 414:2,16        49:7 52:6 55:9       290:3 304:14        todd 17:10
   422:2,8 425:5         57:4 59:22 60:20     308:16,19 309:1     told 27:5 34:1
   427:22 428:4,10       62:19 63:1 64:13     319:21 335:6,12        81:13 83:22 84:8
   428:16,17 433:11      64:20 74:6,18        335:15,18 341:2        112:13 119:15,19
 thinking 192:2          75:11,13,22 83:13    342:1 343:19           120:5 148:7
   387:15 389:1          84:9 86:11,13        344:2 353:11,22        153:15,20 162:18
 thinks 58:11            87:1,1,5 94:5,11     371:7,13 372:2         166:8,10 173:8
   222:15 254:9          94:15,18 96:7        380:18,22 397:5        176:10,21 184:15
 third 43:16 310:11      97:19 99:7,13        403:4,14 411:18        193:7 210:4 236:1
   339:10 350:11         104:12 109:3         411:19 413:12          239:14 245:16
   352:12                111:3,7,11 112:16    419:15,18,20           264:16 337:9
 thirds 80:11            112:20,21 113:6      420:12,20 423:18       381:15 410:22
 thompson 59:18          114:17,21 115:7      435:11,14,19           426:4
   59:21 142:19          116:1,8 125:8,19     436:5               tomorrow 209:1
   162:17                127:20 128:12,13 timeline 183:16            231:14
 thompson's 148:1        133:11 134:19      times 125:11,16,18    top 130:2 149:15
   148:14                138:4 142:2,3        125:18 143:22          202:6 209:6 429:2
 thought 96:14           143:2 145:17         162:4,5,5 168:7     topic 59:19 87:2
   97:7 99:9 103:1       147:1,19 150:15      169:1 177:21           131:4,16 142:1
   107:13 168:16         158:10,13 162:21     178:1,17,19,20         143:1 171:1 187:6
   186:17 254:20         164:3 165:5 178:2    179:21 180:3           232:10 288:19
   255:2,7 326:10        179:7 182:1 186:1    256:14 271:7        topics 57:20 58:21
   364:14                186:17 187:14,21     277:15,16 316:1        59:6 61:7 85:22

                                Veritext Legal Solutions
                   REDACTED
  Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 501 of 507


[topics - understand]                                                           Page 61

   86:10 88:16,22       treating 168:18       turned 283:12          ucsb 12:9 14:2
   93:6 140:22 393:9    tremendous 142:1      turning 352:11         uh 31:11 67:8 79:1
   404:20                 223:18,20             373:19 377:3           103:3 123:15,17
 total 328:8,9          trial 316:6,14        turns 278:7              127:9 128:15
   418:11                 333:17,21 334:1     twice 23:2 209:14        149:19 151:16
 touch 59:18            tried 20:2 65:16        322:15                 159:3 213:7
   217:13                 193:14,20           two 12:5 14:1            229:14 231:11
 touched 227:16         troublesome 261:8       16:18 18:5 31:5        280:9,11 292:4
 track 45:3,17,21       true 418:7 437:10       49:10 80:11 86:2       293:22 326:13
   51:15 150:9 411:6      438:4                 86:21 100:11           328:22 339:12
 tracks 22:9            trump 3:9 383:13        106:11,15,16           341:7 358:10
 trade 12:5 274:16        383:21 384:3,13       125:18 141:22          362:21 377:5
   274:21,22              388:4,14 392:2,20     142:6 150:14         ultimately 267:19
 traffic 376:19           393:13                162:5 180:3 214:7      427:16
 training 13:18         trump's 392:15          214:10 242:21        umpteenth 133:11
   14:9,11,19,21 15:2   trust 340:18            243:9 270:11         unable 20:4
 transcribed 295:4      truth 295:12            277:18 287:12        unanswered
 transcribing 10:18     truthfully 70:5         294:11,14 310:11       373:17
 transcript 3:11        try 10:22 28:21         323:8,12 328:5,6,7   unavailable 399:1
   10:20 293:5,9,13       30:4,19 41:2,15       345:2,5 346:7,8      unaware 278:5
   293:15 295:4           68:14 84:4,19         349:11,21 351:13     unclear 10:12
   439:7                  128:20 135:16         410:17 430:10        uncommon 185:12
 transcription            162:11 305:13         433:16                 185:14 204:18
   438:5                  332:13,16 336:20    typewriting 437:9        276:14 282:17
 transition 15:18       trying 32:3 42:4      typical 28:10 51:9     undercount
   16:5,9 17:12 25:3      48:7,9 51:13 86:4     51:10 52:15 53:20      361:16 393:17
   25:4,19 26:2 30:8      89:4,13 128:16        202:2 243:8            394:21 395:21
   31:2,8 32:13,19        129:2 155:13        typically 22:5 30:1      399:15 401:6
   76:2,19,21 123:21      162:21 168:13         41:1 49:8,13           404:11 406:6
   123:22 124:10,13       224:9 254:6           51:17 60:13,17       underestimate
   126:4 161:7            261:18 282:7          90:4,6,18,21 91:5      416:22
   383:16                 314:19 317:15         91:6,10 92:9         underestimated
 transitioned 30:15       356:6 362:1           98:18 102:16           81:11
 transmit 422:12          366:22 397:13         279:13 320:5         undergraduate
   422:21 425:9           398:13                356:14                 14:16
 transmittal 219:10     turn 8:8 121:7        typing 66:6            underlined 58:11
 transmitted 49:15        329:17,18 346:16              u              139:21
   49:20 238:10,14        352:9 358:7                                understand 10:11
                                              u.s. 6:10,14 9:20
   238:15                 428:13,19                                    15:10 21:15 29:17
                                                152:18 207:7
 transportation         turnaround 49:7                                43:12 64:12 70:12
                                                438:16
   12:1                                                                70:20 79:3 110:6

                                 Veritext Legal Solutions
               REDACTED
  Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 502 of 507


[understand - venued]                                                           Page 62

  115:9 116:17,19       understood            upcoming 57:18        uses 350:4 357:22
  128:1 138:13           151:11,13 223:5        95:20 147:2,5       usual 45:20
  139:13 148:18          245:22 246:17          244:20              usually 49:5 52:21
  172:20 187:18          274:19 276:18        update 40:17            128:20 150:11
  200:18 202:22          317:1 326:16           119:10,13 172:16      204:16 273:13
  214:20 222:7           342:22 343:7,8         214:4 222:13          347:9
  223:2 241:10          undertaking 331:3       225:10 226:4        uthmeier 95:14
  253:3 254:8,15        underway 78:19          230:9 233:2           97:2,15 100:4
  259:4 260:7            79:2                   236:10,11             155:15 156:3
  293:10,11 298:13      undocumented          updated 76:8            186:6,22 187:6,13
  299:16 302:4           63:21 65:3,20          222:13 231:6          188:6,8,19 195:3,9
  307:18 308:4           66:1 81:12,18        updates 119:4,8         195:18 214:11
  309:10 310:13          262:10 349:14          232:19                217:8 220:20
  311:21 312:10         unfamiliar 30:4       updating 233:5          225:2 227:14
  313:6,8 329:7,9       unfortunately         upper 159:7             228:18 231:13
  343:2 358:18           77:10 276:14         uproar 131:2            232:2 242:18
  366:22 381:12          333:6 374:10         ups 360:12              243:16,22 246:9
  382:12 389:8,10       unified 4:14          urgency 204:10          255:20 288:14
  414:12 420:16,17      union 4:7             urgent 73:20            345:10 369:12
  423:17 429:1          unique 20:8             168:9,16,18           386:18
 understanding          unit 8:13 111:6,10      204:19              utilize 185:4
  93:8 113:12 154:3      158:12 212:1,4       usdoj.gov 6:12,12     utilized 153:18
  171:19 176:4,6         250:8,11 308:18      use 16:15 158:3                v
  180:15 181:5           308:22 380:17,21       177:3 180:11
                                                                    v 8:16 381:5 420:9
  188:18 203:19         united 1:1,6 8:17       190:10 262:21
                                                                      438:18 440:3
  221:8,10 230:12        8:18 207:13,19         296:2,14,17 297:7
                                                                    v10 320:2
  235:14 247:15          364:22 385:2           307:9 310:21
                                                                    valid 267:14 301:5
  248:12 252:15          413:16 438:18          312:2 313:3 315:4
                                                                      302:8 303:5,6
  253:6 260:3            440:3                  319:11 329:9,15
                                                                    value 279:16
  266:13,17 277:9       university 11:20        353:12 354:1
                                                                      410:15
  281:21 300:20          13:20                  357:19 365:7
                                                                    var 399:22
  301:14 302:21         unión 381:7             368:15 382:7
                                                                    variation 417:15
  304:1 307:15          unquote 83:9            383:7 403:19
                                                                    variety 106:21
  308:8 314:21           388:19                 418:19 423:10
                                                                      329:15 418:20
  315:1 343:13,15       unredacted              425:3
                                                                    various 95:19
  349:7 354:9            145:21 227:8         useful 126:15
                                                                      96:10 244:5
  355:20 356:6           229:15                 176:7 252:22
                                                                      417:18
  370:16 371:1,5        unusual 45:5            272:20 273:1
                                                                    vast 282:13
  392:4,14 393:1,5       66:10 119:13           275:7 279:18
                                                                    velkoff 335:2
  398:7 400:18           243:17                 297:3,18
                                                                    venued 336:13
  414:21 415:3

                                 Veritext Legal Solutions
              REDACTED
  Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 503 of 507


[veritext - way]                                                              Page 63

 veritext 3:18 9:2,4   viewpoint 370:1                w             252:16 258:11
 version 227:7         viewpoints 402:20      wait 10:21 79:5       260:6 261:4 270:5
   229:16 311:17       views 320:15           wall 67:7 80:1        272:8 285:22
   319:2 320:3,8         402:1,4,7,11,14,15    81:21 146:14         287:16 291:2
   321:10 375:21         404:22                402:22 409:13        299:9 300:6
 versions 245:4        villages 20:1          walls 256:22 257:5    332:10 337:10
   320:10              volume 331:2            257:6                348:5 382:5
 versus 364:9          vote 350:1             walsh 6:19 95:7       435:21
   417:14              voter 393:14            97:2 98:6 100:1     wanting 176:22
 vicinity 22:21          394:19 395:19         246:9 318:16,19      260:16 268:1
   178:19 323:14         399:13 401:4         want 18:18 59:9       286:11 383:5
 victoria 335:2          404:11 406:5          91:22 103:11,15     wants 38:2 40:4,7
 victoria's 125:2        408:10 409:6          110:5 116:11         44:17 226:15
 video 8:10,13         voters 364:5            131:19 161:10        251:22 252:2
   111:7,11 158:10     voting 14:19            191:18 240:12        253:7,13 258:2
   158:13 212:5          126:16 127:3          242:3 250:17,21      262:1 266:16
   240:19,22 250:8       153:18 155:8,9        254:1 257:11         306:10,20 333:21
   250:12 308:19         192:13,17,18,21       260:2,4 268:8        385:2 423:18
   309:1 335:12,15       192:22 193:8,9,11     270:16 272:12       warn 162:19
   380:18,22 419:18      193:14,17 194:8       273:5,6,11,17,22    warrant 265:19
   435:11,14 436:5,5     262:9,16,18           274:6,12 275:2      warranted 96:15
 videographer 7:1        263:13 264:9,9        277:20,20 279:6,8    97:8 103:2,6
   8:3 9:3 111:6,10      265:1,5,11,12         279:19 280:1         106:13 107:14,20
   158:9,12 211:15       268:3,9 271:1,14      282:15,21 283:6      108:1,10 109:9
   211:22 212:4          272:17 275:8          284:8,9,12,19        110:1,3
   240:18,21 250:7       277:11 295:1          289:1 293:8 294:2   washington 1:9,16
   250:11 308:18,22      349:6,8,18 351:9      302:11,16 310:10     3:19 4:5,12 5:3,8
   335:11,14 380:17      368:17 381:22         311:12 312:10        5:13 6:11,17,21
   380:21 419:14,17      382:6 383:6,6         316:5,7,15 341:10    8:22 32:18 77:14
   435:10,13 436:4       400:4 403:7,16        350:12 363:13        228:5 402:22
 view 103:17 105:6       409:19 410:1          383:19 398:19        438:17 439:16
   105:9,12 106:2        411:15 423:13         424:17 427:22       watched 293:17
   107:2,5,18,22         427:18                428:5 429:1         watermark 376:2
   108:8,14 109:8      vp 124:22              wanted 64:11 86:9     376:6
   110:8 113:12        vra 251:10,18           116:19,22 130:20    way 34:7 64:11
   156:15 180:18,22      277:6 394:2 395:6     142:18 154:14        68:19 78:4 80:11
   192:4,14 284:22       396:6 401:13          160:7 170:17         90:5 92:17 106:10
   307:7 311:21          404:14 406:8          171:16,20 172:1      107:4 142:8
   312:17,19 314:20      408:14 416:3          176:2,11,11          152:18 185:10
   335:19 402:4        vs 1:5                  190:13 218:2         243:8 260:6,11,13
                                               226:13 243:3         260:15,17,22

                                 Veritext Legal Solutions
               REDACTED
  Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 504 of 507


[way - words]                                                               Page 64

  261:17 266:13,19     144:18 159:10,17     withdrawn 138:19      287:1 291:15
  266:20 267:2,4       160:15 161:2          246:12 251:7         297:15 299:13
  273:22 280:22        164:2,4 173:4,18      252:13 254:21        301:4,19 303:5
  284:8 302:16         189:15 191:8          260:14 271:20        304:8 305:3,20
  305:13 310:13        197:22 205:6          275:18 278:18        306:14 307:2,22
  321:1 332:17         210:12,13 218:16      282:6 290:12         308:14 311:16
  337:16 346:3,3       235:7 236:7           299:14 304:19        329:4 331:13
  348:11 349:5         255:18 256:18         322:7 323:22         334:22 336:3
  367:6 368:14         257:2 325:14          327:10 328:18        340:17 341:12
  379:12 423:19       went 11:19 12:6       witness 9:13,15,17    343:22 345:21
  428:6 432:6          12:17 170:16          26:15 56:8 62:16     353:17,21 366:22
 ways 45:1 53:3        269:21 271:4          70:21 87:11 93:17    380:9 381:19
 we've 26:7 53:1       283:4 296:12          114:9 116:15         384:17 390:4,13
  87:12 104:20         297:9,16 371:16       117:7 118:13         392:10,19 404:16
  111:2 145:11         372:9,11 381:20       120:2,8,17,19        407:17 409:2
  308:17 320:7,11      383:10                122:8,22 130:14      410:7 412:12
  344:11 350:8        when's 27:19 63:1      133:3 134:1 140:8    413:9 415:11,19
  381:8 383:2 386:7    83:13 94:5,15,18      143:9,18 144:22      415:21 423:5
  387:14 419:11        145:17 147:19         145:10 146:20        425:5,17 426:3,16
 web 66:14 208:10      225:4 227:4           149:1 159:22         427:9 428:10,17
  208:13              whispering 8:6         160:11 161:6,17      433:19 436:3
 website 66:3,5,7     white 48:4,8,16,19     163:6 165:21         437:5,8,11 439:5
  66:19 390:5          49:4,9,15,21 50:9     166:16 182:9         440:5
 wednesday 148:5       50:11,15,16,16        186:13 187:2        witness's 108:5
  148:8                51:4,7 74:5,7,12      189:2 190:20         210:6 247:2,21
 week 49:11 156:21     74:17 167:18          191:16 194:5         253:18
  178:4 233:14         173:12 283:9          195:13 196:1,4      woliver 4:15
  387:5                388:1 391:16,20       201:2,16 202:21     word 34:3 66:22
 weeks 174:15          393:8 395:9           204:12 206:13        70:13 81:5 108:9
  188:3 221:1          410:12                210:7 211:7,12       180:21 287:21
  277:18 287:12       widely 330:11          215:21 218:8         292:10 298:17
 weigh 363:13         wife 115:10            224:5 225:22         307:9 358:19
 weighing 362:9       wilbur 200:19          226:7 235:19         360:6 362:18
  363:8,10,12          213:17                243:14 247:3,22      429:15 430:11
 weight 366:6         willing 271:22         252:5 253:9,19,22   wording 324:1,13
 welcome 212:8         296:22                254:14 255:10        346:6,8
 wendy 32:21 33:3     wise 5:16              258:7 259:12        words 43:13
  39:16 75:14 97:3    wishes 239:18          263:21 268:16        176:14,20,21
  102:6,8,9,14,15     withdraw 156:9         274:11 275:5         237:3 251:21
  121:14,18 122:11     294:2                 276:6 280:16         275:13 298:4
  122:14 138:9                               284:22 286:8,17      330:8 337:21

                               Veritext Legal Solutions
                REDACTED
  Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 505 of 507


[words - york]                                                               Page 65

  353:8 356:2 360:2     201:11,12,17          41:21 43:11 44:19 yep 58:17 63:6
  423:12                209:20 211:1,4        49:19 52:4 54:6     67:21 72:5 80:10
 work 9:19 10:1,15      214:8 223:20          57:10 60:8,20       80:14 81:4 96:17
  17:15 30:7,10         226:10 234:6,10       79:4 83:10 87:21    125:13 138:12
  38:1,3 40:3,4,7       234:12,13 237:12      88:4,19 89:3        145:14 148:12
  42:3 43:5 44:10       257:10,15,15          92:10 98:8 102:1    149:21 269:18
  44:18 62:17 73:18     355:13 411:17         109:19 114:19       330:4 339:7
  74:22 89:19           421:21                116:3 135:13      yesterday 11:7
  112:18 124:21       workload 285:1,1        156:1 159:15,15     63:3 94:20 97:20
  150:2,14 153:2,6    works 34:7 45:11        159:22 196:16       98:1 138:6 145:18
  199:5 201:19          57:2 58:4,7 97:4      220:3 243:17        145:19 165:7
  228:1 229:1           128:6 152:19          247:13 254:5        225:11 227:6,7
  243:21 254:7          200:8 228:2           269:20 271:7,10     230:10
  256:16,17 260:6       377:21 386:1          271:12 276:19,20 york 1:2,3 4:1,3,7
  260:11,18,20        world 103:9             278:9 280:19        4:8,8 5:12 6:1,5,5
  266:17 268:5          262:12                287:6 289:3 292:8   8:16,19 10:2
  276:16,20 277:1     worry 91:18             292:9 297:21        241:3 438:18
  280:10 282:11,15    worst 146:3             307:22 310:17       440:2
  284:12,16,20          148:18                313:6 314:8
  285:5 337:22        worth 150:19            327:17 328:14,17
  338:20 371:13       worthy 108:10           329:19 353:4
  378:2               writes 162:10           354:22 370:13
 worked 11:21           236:6                 374:2 403:12
  25:15,16 75:6       written 146:2           432:7 435:8
  76:1 98:16 104:8      148:2,14 208:21     year 12:7,20 35:16
  152:12 167:20       wrong 205:21            43:16 44:10 75:6
  168:1 235:15          246:2 262:14          88:22 89:1 108:17
  242:13 243:5,9        325:3 336:9           130:9 131:5,9
  248:7 255:13        wrote 147:18            132:11 199:4
  289:9 389:11          151:17 159:11         226:9 241:20,22
 workers 21:8           213:1,22 214:3        242:4 244:14
  124:18                269:16 339:19         288:5 292:5 328:6
 working 11:22          340:4 380:6,14        334:18 335:4
  12:17 15:20,22        396:18 430:11         338:2 346:20,21
  43:10 50:5,13,17      432:20 433:3        years 11:21 12:2,4
  51:13 52:9 54:6     www.census.gov          12:5,6 14:1
  76:9 77:18 97:13      66:13                 104:10 261:6
  97:15 99:6,13                y              263:9 266:22
  113:5 118:22                                292:16 294:16
                      yang 5:6
  129:2 195:14                                307:3 347:7
                      yeah 15:19 16:16
  198:13,16 199:13                            413:21
                        24:1 27:7,19,22
                               Veritext Legal Solutions
                 REDACTED
     
Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 506 of 507



                  )HGHUDO5XOHVRI&LYLO3URFHGXUH

                                  5XOH



     H5HYLHZ%\WKH:LWQHVV&KDQJHV

     5HYLHZ6WDWHPHQWRI&KDQJHV2QUHTXHVWE\WKH

     GHSRQHQWRUDSDUW\EHIRUHWKHGHSRVLWLRQLV

     FRPSOHWHGWKHGHSRQHQWPXVWEHDOORZHGGD\V

     DIWHUEHLQJQRWLILHGE\WKHRIILFHUWKDWWKH

     WUDQVFULSWRUUHFRUGLQJLVDYDLODEOHLQZKLFK

     $WRUHYLHZWKHWUDQVFULSWRUUHFRUGLQJDQG

     %LIWKHUHDUHFKDQJHVLQIRUPRUVXEVWDQFHWR

     VLJQDVWDWHPHQWOLVWLQJWKHFKDQJHVDQGWKH

     UHDVRQVIRUPDNLQJWKHP

     &KDQJHV,QGLFDWHGLQWKH2IILFHU
V&HUWLILFDWH

     7KHRIILFHUPXVWQRWHLQWKHFHUWLILFDWHSUHVFULEHG

     E\5XOHIZKHWKHUDUHYLHZZDVUHTXHVWHG

     DQGLIVRPXVWDWWDFKDQ\FKDQJHVWKHGHSRQHQW

     PDNHVGXULQJWKHGD\SHULRG




     ',6&/$,0(57+()25(*2,1*)('(5$/352&('85(58/(6

     $5(3529,'(')25,1)250$7,21$/385326(621/<

     7+($%29(58/(6$5(&855(17$62)6(37(0%(5

     3/($6(5()(5727+($33/,&$%/()('(5$/58/(6

     2)&,9,/352&('85()258372'$7(,1)250$7,21



           REDACTED
Case 1:18-cv-02921-JMF Document 490-2 Filed 11/05/18 Page 507 of 507

               VERITEXT LEGAL SOLUTIONS
     COMPANY CERTIFICATE AND DISCLOSURE STATEMENT

Veritext Legal Solutions represents that the
foregoing transcript is a true, correct and complete
transcript of the colloquies, questions and answers
as submitted by the court reporter. Veritext Legal
Solutions further represents that the attached
exhibits, if any, are true, correct and complete
documents as submitted by the court reporter and/or
attorneys in relation to this deposition and that
the documents were processed in accordance with
our litigation support and production standards.

Veritext Legal Solutions is committed to maintaining
the confidentiality of client and witness information,
in accordance with the regulations promulgated under
the Health Insurance Portability and Accountability
Act (HIPAA), as amended with respect to protected
health information and the Gramm-Leach-Bliley Act, as
amended, with respect to Personally Identifiable
Information (PII). Physical transcripts and exhibits
are managed under strict facility and personnel access
controls. Electronic files of documents are stored
in encrypted form and are transmitted in an encrypted
fashion to authenticated parties who are permitted to
access the material. Our data is hosted in a Tier 4
SSAE 16 certified facility.

Veritext Legal Solutions complies with all federal and
State regulations with respect to the provision of
court reporting services, and maintains its neutrality
and independence regardless of relationship or the
financial outcome of any litigation. Veritext requires
adherence to the foregoing professional and ethical
standards from all of its subcontractors in their
independent contractor agreements.

Inquiries about Veritext Legal Solutions'
confidentiality and security policies and practices
should be directed to Veritext's Client Services
Associates indicated on the cover of this document or
at www.veritext.com.




           REDACTED
